Exhibit 10.1

EXECUTION COPY

 

 

INVESTMENT AGREEMENT

by and among

ALBERTSONS COMPANIES, INC.

and

THE INVESTORS PARTY HERETO

DATED AS OF MAY 20, 2020

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I Definitions

    1  

SECTION 1.01

  Definitions     1  

ARTICLE II Purchase and Sale

    13  

SECTION 2.01

  Purchase and Sale     13  

SECTION 2.02

  Closing     14  

ARTICLE III Representations and Warranties of the Company

    14  

SECTION 3.01

  Organization; Standing     14  

SECTION 3.02

  Capitalization     15  

SECTION 3.03

  Authority; Noncontravention; Voting Requirements     17  

SECTION 3.04

  Governmental Approvals     18  

SECTION 3.05

  Company SEC Documents; Undisclosed Liabilities     19  

SECTION 3.06

  Absence of Certain Changes     20  

SECTION 3.07

  Legal Proceedings     21  

SECTION 3.08

  Compliance with Laws; Permits     21  

SECTION 3.09

  Tax Matters     21  

SECTION 3.10

  Employee Benefits     22  

SECTION 3.11

  Labor Matters     25  

SECTION 3.12

  Environmental Matters     27  

SECTION 3.13

  Intellectual Property     27  

SECTION 3.14

  Real Property     28  

SECTION 3.15

  Contracts     29  

SECTION 3.16

  Insurance     30  

SECTION 3.17

  Sale of Securities     30  

SECTION 3.18

  No Broker     31  

SECTION 3.19

  Certain Business Relationships with Affiliates     31  

SECTION 3.20

  Quality and Safety of Products     31  

SECTION 3.21

  Illegal Payments; FCPA Violations     32  

SECTION 3.22

  Economic Sanctions; Import Matters     32  

SECTION 3.23

  Compliance with Money Laundering Laws; Absence of Proceedings     32  

SECTION 3.24

  No Other Investor Representations or Warranties     33  

ARTICLE IV Representations and Warranties of the Investors

    33  

 

i



--------------------------------------------------------------------------------

SECTION 4.01

  Organization and Authority     33  

SECTION 4.02

  Authorization; Enforceability     33  

SECTION 4.03

  No Conflict     34  

SECTION 4.04

  Governmental Approvals     34  

SECTION 4.05

  Financing     34  

SECTION 4.06

  Litigation     36  

SECTION 4.07

  No Broker     36  

SECTION 4.08

  Purchase for Investment     36  

SECTION 4.09

  No Other Company Representations or Warranties     36  

SECTION 4.10

  Arm’s Length Transaction     37  

SECTION 4.11

  Private Placement Consideration     37  

SECTION 4.12

  Plan Assets     37  

ARTICLE V Additional Agreements

    37  

SECTION 5.01

  Conduct of the Business     37  

SECTION 5.02

  Public Announcements     39  

SECTION 5.03

  Access to Information; Confidentiality Agreement     39  

SECTION 5.04

  Reasonable Best Efforts     40  

SECTION 5.05

  Filings; Consents     41  

SECTION 5.06

  Financing     42  

SECTION 5.07

  Corporate Action     43  

SECTION 5.08

  Adjustment of Conversion Price     43  

SECTION 5.09

  Use of Proceeds     43  

SECTION 5.10

  Expenses     43  

SECTION 5.11

  Director Appointment Right; Board Observers     44  

SECTION 5.12

  Tax Matters     45  

SECTION 5.13

  Information Rights     45  

SECTION 5.14

  Notification of Certain Matters     47  

SECTION 5.15

  Withholding     47  

SECTION 5.16

  Tax Treatment     47  

SECTION 5.17

  Limitations on Transfer     48  

SECTION 5.18

  Company Obligation in Respect of Syndication     49  

SECTION 5.19

  Initial Public Offering Demand     49  

SECTION 5.20

  Appraisals     51  

ARTICLE VI Conditions to Closing

    51  

 

ii



--------------------------------------------------------------------------------

SECTION 6.01

  Conditions to the Obligations of the Company and the Investor     51  

SECTION 6.02

  Conditions to the Obligations of the Company     51  

SECTION 6.03

  Conditions to the Obligations of the Investors     52  

SECTION 6.04

  Frustration of Closing Conditions     53  

ARTICLE VII Termination; Survival

    53  

SECTION 7.01

  Termination     53  

SECTION 7.02

  Effects of Termination     54  

SECTION 7.03

  Survival     54  

SECTION 7.04

  Limitation on Damages     54  

SECTION 7.05

  Non-Recourse     55  

ARTICLE VIII Miscellaneous

    55  

SECTION 8.01

  Notices     55  

SECTION 8.02

  Amendments, Waivers, etc.     56  

SECTION 8.03

  Counterparts     56  

SECTION 8.04

  Further Assurances     56  

SECTION 8.05

  Governing Law; Specific Enforcement; Submission to Jurisdiction; Waiver of
Jury Trial     56  

SECTION 8.06

  Interpretation     58  

SECTION 8.07

  Severability     58  

SECTION 8.08

  No Third-Party Beneficiaries     59  

SECTION 8.09

  Assignment     59  

SECTION 8.10

  Acknowledgment of Securities Laws     59  

SECTION 8.11

  Entire Agreement     59  

Exhibits

 

  A

Form of Series A-1 Certificate of Designations

 

  B

Form of Series A Certificate of Designations

 

  C

Form of AGS Engagement Letter

 

  D

Form of Charter Amendment

 

  E

Form of RealCo Holdings I Operating Agreement

 

  F

Form of Registration Rights Agreement

 

  G

Prohibited Transferees

 

  H

Form of Legal Opinion of Schulte Roth & Zabel LLP

 

iii



--------------------------------------------------------------------------------

INVESTMENT AGREEMENT, dated as of May 20, 2020 (this “Agreement”), among
Albertsons Companies, Inc., a Delaware corporation (the “Company”), each of the
Persons set forth on Annex A-1 hereto (the “Non-Voting Investors”) and each of
the Persons set forth on Annex B-1 hereto (the “Voting Investors” and together
with the Non-Voting Voting Investors, collectively the “Investors”).

WHEREAS, RealCo and the RE Investor are concurrently entering into the Real
Estate Option Agreement (the “RE Agreement” and the transactions contemplated by
the RE Agreement, the “Real Estate Transactions”);

WHEREAS, substantially concurrently with the Real Estate Closing (as defined
herein), the Company desires to issue, sell and deliver to the Non-Voting
Investors in the proportions set forth on Annex A-2 hereto, and the Non-Voting
Investors desire to purchase and acquire from the Company, pursuant to the terms
and subject to the conditions set forth in this Agreement, an aggregate of
1,460,000 shares of the Company’s 6.75% Series A-1 Preferred Stock, par value
$0.01 per share (the “Series A-1 Preferred Stock”), having the voting powers,
designations, preferences and rights, and the qualifications, limitations and
restrictions, as set forth in the form of Certificate of Designations of the
6.75% Series A-1 Convertible Preferred Stock of the Company attached hereto as
Exhibit A (the “Series A-1 Certificate of Designation”); and

WHEREAS, substantially concurrently with the Real Estate Closing (as defined
herein), the Company desires to issue, sell and deliver to the Voting Investors
in the proportions set forth on Annex B-2 hereto, and the Voting Investors
desire to purchase and acquire from the Company, pursuant to the terms and
subject to the conditions set forth in this Agreement, an aggregate of 290,000
shares of the Company’s 6.75% Series A Preferred Stock, par value $0.01 per
share (the “Series A Preferred Stock”), having the voting powers, designations,
preferences and rights, and the qualifications, limitations and restrictions, as
set forth in the form of Certificate of Designations of the 6.75% Series A
Convertible Preferred Stock of the Company attached hereto as Exhibit B (the
“Series A Certificate of Designation”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Definitions. (a) As used in this Agreement (including the recitals
hereto), the following terms shall have the following meanings:

“ABS Holder” has the meaning ascribed to this term in the Registration Rights
Agreement.

“ACM” means Apollo Capital Management, L.P.

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by, or under direct or indirect
common control with, such specified Person; provided, that (i) the Company and
its Subsidiaries shall not be deemed to be



--------------------------------------------------------------------------------

Affiliates of any Investor or any of its Affiliates, (ii) portfolio companies in
which any Investor or any of its Affiliates has an investment (whether as debt
or equity) shall not be deemed an Affiliate of such Investor or such Investor’s
Affiliates and (iii) portfolio companies in which any equityholder of the
Company or any of their respective Affiliates has an investment (whether as debt
or equity) shall not be deemed an Affiliate of the Company. For the purposes of
this definition, “control”, when used with respect to any specified Person,
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise; and the terms “controlling,” “controlled,” “controlled by” and
“under common control with” have meanings correlative to the foregoing.

“AGS Engagement Letter” means the engagement letter between Apollo Global
Securities, LLC and the Company in the form attached hereto as Exhibit C.

“Apollo Holder” has the meaning ascribed to this term in the Registration Rights
Agreement.

“Apollo Investors” means each of the Persons set forth on Annex A-1 hereto under
the heading “Apollo Investors”.

“Board” means the board of directors of the Company.

“Business Day” means any day except a Saturday, a Sunday or other day on which
the SEC or banking institutions in New York, New York are authorized or required
by law, regulation or executive order to be closed.

“Bylaws” means the Amended and Restated Bylaws of the Company, as may be amended
and restated from time to time.

“Certificates of Amendment” means the Series A-1 Certificate of Designation, the
Series A Certificate of Designation and the Charter Amendment.

“Certificate of Incorporation” means the Certificate of Incorporation of the
Company, as may be further amended and restated from time to time.

“Change of Control” means the occurrence of a Fundamental Change (as defined in
the Series A-1 Certificate of Designation and the Series A Certificate of
Designation).

“Charter Amendment” means Amended & Restated Certificate of Incorporation of the
Company in the form attached hereto as Exhibit D.

“Class A Common Stock” means the Company’s Class A Common Stock, par value $0.01
per share.

“Class A-1 Common Stock” means the Company’s Class A-1 Common Stock, par value
$0.01 per share.

 

2



--------------------------------------------------------------------------------

“Clean Team Agreement” means that certain Clean Team Agreement, by and between
the Company and ACM, dated as of March 6, 2020.

“Code” means the United States Internal Revenue Code of 1986.

“Collective Bargaining Agreement” means any collective bargaining agreement or
other Contract (including participation agreements, side letters or memorandum
of understandings) with a labor union, trade union agreement or foreign works
council contract or arrangement. For purposes of the first sentence of
Section 3.11(a), “Collective Bargaining Agreement” shall refer solely to primary
agreement between the Company or its Subsidiaries and a labor union, excluding
any supplemental participation agreements, side letters or memorandum of
understandings.

“Common Stock” means, as applicable, (a) prior to the filing of the Charter
Amendment with the Secretary of State of the State of Delaware pursuant to the
DGCL, the common stock, par value $0.01 per share, of the Company and (b) from
and after the filing of the Charter Amendment with the Secretary of State of the
State of Delaware pursuant to the DGCL, the Class A Common Stock and the
Class A-1 Common Stock.

“Company Charter Documents” means the Certificate of Incorporation and Bylaws.

“Company Lease” means any lease, sublease, sub-sublease, license and other
agreement under which the Company or any of its Subsidiaries leases, subleases,
licenses, uses or occupies (in each case whether as landlord, tenant,
sublandlord, subtenant or by other occupancy arrangement), or has the right to
use or occupy, now or in the future, any real property.

“Company Leased Real Property” means all right, title and interest of the
Company and its Subsidiaries to any leasehold interests in any material real
property, together with all buildings, structures, improvements and fixtures
thereon.

“Company Plan” means each “employee pension benefit plan” (as defined in
Section 3(2) of ERISA, whether or not subject to ERISA), “employee welfare
benefit plan” (as defined in Section 3(1) of ERISA, whether or not subject to
ERISA) and each other plan, arrangement, agreement, or policy relating to stock
options, stock purchases, other equity-based compensation, bonus, incentive,
deferred compensation, employment, severance, retention, change in control,
termination, fringe benefits, disability medical, life, vacation, relocation or
other employee benefits, in each case sponsored, maintained or contributed to or
entered into or required to be sponsored, maintained or contributed to or
entered into by the Company or any of its Subsidiaries for the benefit of any
Participant or with respect to which the Company or any of its Subsidiaries has
any direct or indirect liability (whether contingent or otherwise), provided
that “Company Plan” shall not include any Multiemployer Plan.

“Competitively Sensitive Information” has the meaning ascribed to this term in
the Clean Team Agreement, including, without limitation, any non-public
information provided pursuant to Section 5.13(b) to the extent subject to the
terms thereof.

“Confidentiality Agreement” means the confidentiality agreement between the
Company and ACM, dated as of February 10, 2020, as amended and/or modified by
this Agreement.

 

3



--------------------------------------------------------------------------------

“Contribution Agreement” means the Master Contribution Agreement by and among
the Company, Safeway Realty, LLC, Safeway, Inc. and RealCo Holdings I, to be
entered into in connection with the Real Estate Reorganization.

“Conversion Shares” means, as applicable, the Series A Preferred Stock and the
Common Stock, in each case, issuable upon conversion of the (i) Preferred Shares
or (ii) the Series A Preferred Stock into which such Preferred Shares are
converted.

“Data Room” means the electronic Donnelley Financial Solutions Venue containing
documents and materials relating to the Company as constituted as of the date
hereof.

“DGCL” means the General Corporation Law of the State of Delaware.

“Director Requirements” means with respect to an individual, that such
individual shall not be prohibited by law from service and complies with (i) all
applicable corporate governance policies and guidelines of the Company and the
Board and subject to any employment agreement or other agreement with an
employee of the Company or any of its Subsidiaries or controlled Affiliates,
(ii) all applicable legal, regulatory and stock exchange requirements (other
than any requirements under Section 303A of the New York Stock Exchange Listed
Company Manual regarding director independence) and (iii) Section 8 of the
Clayton Act, 15 U.S.C. § 19 and the rules and regulations promulgated
thereunder.

“Environmental Law” means any federal, state or local Law or Judgment relating
to pollution or protection of the environment, natural resources or, to the
extent relating to exposure to hazardous or toxic substances, human health or
safety.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any entity which, together with the Company, would be
treated as a single employer under Section 4001 of ERISA or Section 414 of the
Code.

“Escrow Agreement” means the Escrow Agreement (as defined in the RE Agreement).

“Ex-Im Laws” means all applicable Laws relating to export, re-export, transfer
or import controls (including without limitation, the Export Administration
Regulations administered by the U.S. Department of Commerce, and customs and
import laws and regulations administered by U.S. Customs and Border Protection).

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder.

“Expense Reimbursement Letter” means the expense reimbursement letter, dated as
of March 5, 2020, by and between the Company and Apollo Management Holdings,
L.P.

“GAAP” means generally accepted accounting principles in the United States,
consistently applied.

 

4



--------------------------------------------------------------------------------

“Governmental Entity” means any federal, state or local, domestic or foreign
governmental or regulatory (including any stock exchange) authority, agency,
court, commission or other entity or self-regulatory organization.

“Guarantee” means any guarantee, letter of credit, surety bond (including any
performance bond), credit support agreement or other assurance of payment.

“Hazardous Materials” means any waste, substance or material that is classified,
regulated, defined or designated under Environmental Law as radioactive,
explosive, highly flammable, hazardous or toxic or as a contaminant or a
pollutant, including petroleum products, byproducts and distillates, heavy
metals (such as lead and cadmium), ozone-depleting substances, chlorinated
solvents, polychlorinated biphenyls, per- and polyfluoroalkyl substances,
friable asbestos and toxic mold.

“Hedging Transaction” means any transaction, agreement or arrangement (or series
of transactions, agreements or arrangements) (x) involving a security linked to
the Common Stock or any security that would be deemed to be a “derivative
security” (as defined in Rule 16a-1(c) under the Exchange Act) with respect to
the Common Stock, (y) that hedges or transfers, directly or indirectly, some or
all of the economic risk of ownership of the Common Stock, including any short
sale or purchase, forward contract, equity swap, put or call option, put or call
equivalent position, collar, non-recourse loan, sale of exchangeable security or
similar transaction or (z) that relates to, is based on, or derives any
significant part of its value from the Common Stock.

“HPS Investors” means each of the Persons set forth on Annex A-1 hereto under
the heading “HPS Investors”.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, and
the rules and regulations promulgated thereunder.

“HSR Clearance” means the expiration or termination of any waiting period under
the HSR Act, applicable to either the conversion of Preferred Shares into Voting
Stock or the designation of a director to the Board as contemplated in
Section 5.11(a), with respect to the Apollo Investors or the HPS Investors, as
applicable.

“Indebtedness” means, with respect to any Person, without duplication, the
principal of, accrued and unpaid interest, prepayment and redemption premiums or
penalties then due and payable (if any), unpaid fees or expenses and other
Liabilities in respect of (i) all obligations of such Person for borrowed money,
or with respect to deposits or advances of any kind to such Person (other than
extensions of trade credit to customers of such Person and its Subsidiaries in
the ordinary course of business), (ii) all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments, (iii) all obligations of
such Person which are or would be required to be classified as a finance lease
under GAAP, (iv) all obligations of such Person pursuant to securitization or
factoring programs or arrangements, (v) all Guarantees and arrangements having
the economic effect of a Guarantee of such Person of any Indebtedness of any
other Person, (vi) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the obligations or property of others (other than the purchase of
inventory, supplies and equipment in the ordinary

 

5



--------------------------------------------------------------------------------

course of business), (vii) net cash payment obligations of such Person under
swaps, options, derivatives and other hedging agreements or arrangements that
will be payable upon termination thereof (assuming they were terminated on the
date of determination), (viii) letters of credit, bank guarantees, and other
similar contractual obligations entered into by or on behalf of such Person,
(ix) all obligations of such Person issued or assumed as the deferred purchase
price of property, all conditional sale obligations of such Person and all
obligations of such Person under any title retention agreement (but excluding
trade accounts payable and other accrued current liabilities), and (x) all
obligations of the type referred to in the foregoing clauses secured by any Lien
on any property or asset.

“Intellectual Property” means any and all intellectual property rights in the
following, in any and all countries: (i) patents and all applications therefor
(including all reissues, divisionals, continuations, continuations-in-part,
reexaminations, supplemental examinations, inter partes reviews, post-grant
oppositions, substitutions and extensions thereof), including statutory
protection for utility models, industrial designs, and inventions
(ii) trademarks, servicemarks, brand names, trade names, taglines, social media
identifiers, logos, certification marks, collective marks, and other indicia of
origin, and all applications, registrations and renewals therefor, together with
the goodwill associated with any of the foregoing, (iii) copyrights,
applications and registrations therefor and renewals, extensions, restorations
and reversions thereof, (iv) software, including source code, executable code,
firmware and all documentation related to any of the foregoing, (v) internet
domain names, and (vi) trade secrets and other confidential and proprietary
business information, including confidential and proprietary know-how,
processes, procedures and databases.

“IPO” means, a bona fide underwritten initial public offering and sale of Common
Stock registered under the Securities Act pursuant to an effective registration
statement under the Securities Act, including sales by the Company and/or
selling stockholders.

“IPO Representative” means, (i) the Apollo Investors, for so long as the Apollo
Investors, the HPS Investors and their respective Related Investment Funds
continue to hold, in the aggregate, greater than 50% of the Preferred Shares (or
Conversion Shares) and (ii) thereafter, the representative designated in writing
by the holders of 2/3rds of the Preferred Shares.

“IRS” means the Internal Revenue Service.

“Judgment” means any judgment, injunction, order or decree of any Governmental
Entity.

“Knowledge” means, with respect to the Company, the actual knowledge as of the
date hereof of the individuals listed on Section 1.01(a)(i) of the Company
Disclosure Letter after due inquiry of the direct reports of such individual.

“Liabilities” means, collectively, all obligations, liabilities and commitments
of any nature, whether known or unknown, express or implied, primary or
secondary, direct or indirect, liquidated, absolute, accrued, contingent or
otherwise and whether due or to become due.

 

6



--------------------------------------------------------------------------------

“Licensed Intellectual Property” means all Intellectual Property used in the
operation of the business of the Company pursuant to a valid license or to which
the Company or a Subsidiary of the Company otherwise has a lawful right to use.

“Liens” means any pledges, liens, charges, mortgages, easements, leases,
subleases, rights of way, covenants, conditions, rights of first offer or
refusal, options, encumbrances or security interests of any kind or nature.

“Master Lease” means the Master Lease (as defined in the RE Agreement).

“Material Adverse Effect” means any circumstance, development, effect, change,
event, occurrence or state of facts that, individually or in the aggregate, has
had or would reasonably be expected to have a material adverse effect on (1) the
business, results of operations, assets, Liabilities or financial condition of
the Company and its Subsidiaries taken as a whole; provided, however, that none
of the following, and no effect, change, event or occurrence arising out of, or
resulting from, the following, shall constitute or be taken into account,
individually or in the aggregate, in determining whether a Material Adverse
Effect has occurred or may occur: any effect, change, event or occurrence that
results from or arises in connection with (A) changes in or conditions generally
affecting the industry in which the Company and its Subsidiaries operate,
(B) general economic or regulatory, legislative or political conditions or
securities, credit, financial or other capital markets conditions in any
jurisdiction, (C) exchange rate conditions or fluctuations in any jurisdiction,
(D) any failure, in and of itself, by the Company and its Subsidiaries to meet
any internal or published projections, forecasts, estimates or predictions in
respect of revenues, earnings or other financial or operating metrics for any
period, (E) geopolitical conditions, the outbreak or escalation of hostilities,
any acts of war (whether or not declared), sabotage, terrorism or man-made
disaster, or any escalation or worsening of any of the foregoing, (F) any
volcano, tsunami, hurricane, tornado, windstorm, flood or earthquake, (G) the
execution and delivery of this Agreement or the public announcement or pendency
of the Transactions, the Real Estate Transactions or an IPO, (H) any change, in
and of itself, in the market price, credit ratings or trading volume of the
Company’s or any of its Subsidiaries’ securities, (I) any change in GAAP (or
authoritative interpretation thereof), including accounting and financial
reporting pronouncements by the SEC and the Financial Accounting Standards Board
or applicable Law, or (J) the taking of any specific action expressly required
by this Agreement (other than the obligations of the Company pursuant to
Section 5.01(a)) or taken with the written consent of the Required Holders (it
being understood that the exceptions in clauses (D) and (H) shall not be taken
into account in determining whether or not the underlying cause of any such
failure or change referred to therein (if not otherwise falling within any of
the exceptions provided by clauses (A) through (J) hereof) gives rise to a
Material Adverse Effect); provided that the exceptions in clauses (A), (B), (E)
and (F) above shall not apply to the extent such circumstance, development,
effect, change, event, occurrence or state of facts has a disproportionate
impact on the Company and its Subsidiaries, taken as a whole, relative to other
participants in the industry in which the Company and its Subsidiaries operate,
or (2) the ability of the Company and its Subsidiaries to timely consummate the
Transactions or to perform their respective material obligations under the
Related Agreements.

“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA.

 

7



--------------------------------------------------------------------------------

“Owned Intellectual Property” means the Intellectual Property owned or purported
to be owned by the Company or any of its Subsidiaries.

“Participant” means any current or former director, officer, employee or
independent contractor of the Company or any of its Subsidiaries.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Permitted Liens” means (i) statutory Liens for Taxes, assessments or other
charges by Governmental Entities not yet due and payable or the amount or
validity of which is being contested in good faith and by appropriate
proceedings, in each case for which adequate reserves have been established in
accordance with GAAP, (ii) mechanics’, materialmen’s, carriers’, workmen’s,
warehousemen’s, repairmen’s, landlords’ and similar Liens granted or which arise
in the ordinary course of business that are not yet due and payable or the
amount or validity of which is being contested in good faith and by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP, (iii) Liens securing payment, or any obligation, of the Company or
its Subsidiaries with respect to Indebtedness outstanding on the date hereof or
permitted to be incurred pursuant to Section 5.01, (iv) pledges or deposits by
the Company or any of its Subsidiaries under workmen’s compensation Laws,
unemployment insurance Laws or similar legislation, or good faith deposits in
connection with bids, tenders, Contracts (other than for the payment of
Indebtedness) or leases or subleases to which such entity is a party, or
deposits to secure public or statutory obligations of such entity or to secure
surety or appeal bonds to which such entity is a party, or deposits as security
for contested Taxes, in each case incurred or made in the ordinary course of
business, (v) licenses granted to third parties in the ordinary course of
business by the Company or any of its Subsidiaries, (vi) Liens created by or
through the actions of any Investor or any of such Investor’s Affiliates,
(vii) other than Liens arising out of a default, Liens created by contractual
obligations of the Company or its Subsidiaries in effect as of the date of this
Agreement pursuant to Contracts (a) filed with the SEC and publicly available on
or after February 24, 2018 or (b) which have been made available to the Apollo
Investors, (viii) Liens discharged at or prior to the Closing Date,
(ix) transfer restrictions imposed by applicable securities or other Law,
(x) easements, rights-of-way, encroachments, restrictions, conditions and other
similar non-monetary Liens incurred or suffered in the ordinary course of
business and which, individually or in the aggregate, would not reasonably be
expected to impair in any material respect the use and operation of the
applicable real property to which they relate in the conduct of the business of
the Company and its Subsidiaries as currently conducted, (xi) zoning,
entitlement, building and other land use regulations imposed by Governmental
Entities having jurisdiction over such real property, and (xii) Liens placed by
any developer, landlord or owner on real property over which the Company or any
of its Subsidiaries has leasehold or easement rights and subordination,
non-disturbance or similar agreements relating thereto.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or Governmental Entity or other entity.

“Phantom Unit Plan” means the Albertsons Companies, Inc. Phantom Unit Plan, as
amended from time to time.

 

8



--------------------------------------------------------------------------------

“Qualified IPO” shall mean an IPO that generates gross cash proceeds to the
Company and/or selling stockholders of at least $1,000,000,000 in the aggregate.

“RE Investor” means RE Investor Holdings, LLC, a Delaware limited liability
company.

“RealCo” means ACI Real Estate Company LLC, a Delaware limited liability
company.

“RealCo Entities” means RealCo Holdings I and each of its direct and indirect
Subsidiaries.

“RealCo Governing Documents” means the RealCo Governing Documents (as defined in
the RE Agreement).

“RealCo Holdings I” means ACI Real Estate Holding I Company LLC, a Delaware
limited liability company.

“RealCo Holdings I Operating Agreement” means the amended and restated limited
liability company agreement of RealCo Holdings I, by and among, the Company, the
RE Investor and RealCo Holdings I in the form attached hereto as Exhibit E.

“RealCo Holdings II” means ACI Real Estate Holding II Company LLC, a Delaware
limited liability company.

“Real Estate Closing” means the Closing (as defined in the RE Agreement).

“Real Estate Reorganization” means the Real Estate Reorganization (as defined in
the RE Agreement) and the Real Estate Transactions.

“Real Estate Reorganization Documents” means the RE Agreement (including the
other agreements defined as “Related Agreements” therein), the Escrow Agreement,
the RealCo Governing Documents, the Master Lease, the Contribution Agreement and
each other Contract pursuant to which the Real Estate Reorganization is
consummated.

“Registration Rights Agreement” means the registration rights agreement between
the Company, the Investors and the other parties thereto in the form attached
hereto as Exhibit F.

“Registrable Securities” has the meaning ascribed to this term in the
Registration Rights Agreement.

“Related Agreements” means (i) the Certificates of Amendment, the Registration
Rights Agreement and any other agreements between or among the Company, the
Investors and any of their respective Affiliates entered into to give effect to
the transactions contemplated by this Agreement, but excluding the RE Agreement
and the other agreements defined as “Related Agreements” therein, (ii) the
RealCo Holdings I Operating Agreement and (iii) the AGS Engagement Letter.

“Related Investment Parties” means, with respect to any Person, such Person’s
Related Investment Funds and each of their respective current or potential
limited partners or members.

 

9



--------------------------------------------------------------------------------

“Related Investment Funds” means, with respect to any Person, such Person’s
Affiliates and its and their respective current or potential investment funds,
co-investment funds, successor investment funds and other investment vehicles
and managed accounts under direct or indirect common management, governance or
control and other similar investment management relationships therewith.

“Representative” means, with respect to any Person, the directors, officers,
employees, investment bankers, financial advisors, attorneys, accountants or
other advisors, agents or representatives of such Person.

“Required Holders” means, which respect to any time of determination, (i) prior
to the Closing, the Non-Voting Investors and (ii) on or after the Closing,
holders of at least a majority of the aggregate number of shares of outstanding
Preferred Shares.

“Restricted Stock Unit Awards” means restricted stock unit awards (whether
time-based or performance-based and whether granted under the Phantom Unit Plan
or otherwise) pursuant to which Common Stock is directly or indirectly issuable.

“Safeway” means Safeway, Inc., a Delaware corporation.

“Sanctioned Person” means any Person: (a) listed on any Sanctions-related list
of designated or blocked persons; (b) resident in, or organized under the laws
of a country or territory that is the subject of comprehensive restrictive
Sanctions from time to time (which includes, as of the date of this Agreement,
Cuba, Iran, North Korea, Syria, and the Crimea region); or (c) majority-owned or
controlled by any of the foregoing.

“Sanctions” means those trade, economic and financial sanctions laws,
regulations, embargoes, and restrictive measures (in each case having the force
of Law) administered, enacted or enforced from time to time by the U.S.
Department of Treasury’s Office of Foreign Assets Control (including without
limitation 31 C.F.R. Part V, the Iran Sanctions Act, the Comprehensive Iran
Sanctions, Accountability and Divestment Act, the Iran Threat Reduction and
Syria Human Rights Act, the Iran Freedom and Counter-Proliferation Act of 2012,
and any executive order issued pursuant to any of the foregoing).

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Service Provider” means any current or former employee, officer, director,
consultant or independent contractor of the Company or any of its Subsidiaries.

“Specified Rights” means, with respect to an Investor, such Investor’s right to,
as applicable, (i) designate observers or directors to the Board as contemplated
by Section 5.11 and (ii) own (x) Series A Preferred Stock or (y) Class A Common
Stock issuable upon conversion of the Preferred Shares.

 

10



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, another Person, an amount of the
voting securities, other voting rights or voting partnership interests of which
is sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, more than 50% of the
equity interests of which) is owned directly or indirectly by such first Person;
provided, that, in all events, each of the RealCo Entities shall be deemed to be
Subsidiaries of the Company and Safeway for so long as they own, directly or
indirectly, any equity interests of such RealCo Entity.

“Tax” means (i) any and all U.S. federal, state, local, non-U.S. and other
taxes, levies, fees, imposts, duties, and similar governmental charges
(including any interest, fines, assessments, penalties or additions to tax
imposed in connection therewith or with respect thereto) including (x) taxes
imposed on, or measured by, income, franchise, profits or gross receipts, and
(y) ad valorem, value added, capital gains, sales, goods and services, use, real
or personal property, escheat, capital stock, license, branch, payroll,
estimated withholding, employment, social security (or similar), unemployment,
compensation, utility, severance, production, excise, stamp, occupation,
premium, windfall profits, transfer and gains taxes, and customs duties,
(ii) any and all liability for the payment of any items described in clause
(i) above as a result of being (or ceasing to be) a member of an affiliated,
consolidated, combined, unitary or aggregate group (or being included (or being
required to be included) in any Tax Return related to such group), including
pursuant to Treasury Regulations Section 1.1502-6 (or comparable provision of
state, local or non-U.S. Tax law) and (iii) any and all liability for the
payment of any amounts described in clause (i) or (ii) above as a result of any
express or implied obligation to indemnify any other person, or any successor or
transferee liability.

“Tax Contest” means any audit, suit, conference, action, assessment,
investigation, claim, administrative or judicial proceeding, or other similar
interaction with a Governmental Entity with respect to any Tax.

“Tax Return” means any and all reports, returns, declarations, claims for
refund, elections, disclosures, estimates, information reports or returns or
statements supplied or required to be supplied to a Governmental Entity in
connection with Taxes, including any schedule or attachment thereto or amendment
thereof.

“Title IV Plan” means a single-employer plan that is subject to Title IV of
ERISA.

“Transaction Documents” means this Agreement, the Related Agreements, the RE
Agreement, the Equity Commitment Letters, the Expense Reimbursement Letter, the
Confidentiality Agreement and the Clean Team Agreement.

“Transaction Litigation” means any Action made or instituted or, to the
Company’s Knowledge, threatened by, or any written or, to the Knowledge of the
Company, oral demand by, any current or former stockholder (or other holder of
any other equity securities) or creditor of the Company, or any Affiliate,
trustee or beneficiary, or other person acting on behalf or for the benefit of
any stockholder (or other holder of any other equity securities) or creditor of
the Company, (i) asserting, seeking to assert, or based upon any alleged breach
of fiduciary duty, usurping corporate opportunity or similar breach of care,
loyalty or comparable claims by any officer, director, trustee, fiduciary, agent
or current or former stockholder of the Company

 

11



--------------------------------------------------------------------------------

occurring prior to the Closing in connection with this Agreement or the
Transaction Documents, or (ii) challenging this Agreement or the Transaction
Documents or the transactions contemplated thereby or seeking to directly or
indirectly enjoin, delay or prevent the transactions contemplated by the
Transaction Documents or seeking damages in connection with the transactions
contemplated by the Transaction Documents.

“Transactions” means the transactions contemplated by this Agreement and the
Related Agreements.

“Treasury Regulations” means the Treasury regulations promulgated under the
Code.

“Voting Stock” means capital stock of the Company having the present right to
vote in any election of directors to the Board.

(b) In addition to the terms defined in Section 1.01(a), the following terms
have the meanings assigned thereto in the Sections set forth below:

 

Term

  

Section

Action

   SECTION 3.07

Affiliate Arrangement

   SECTION 3.19

Agreement

   Preamble

Anticorruption Laws

   SECTION 3.21

Balance Sheet Date

   SECTION 3.05(c)

Bankruptcy and Equity Exception

   SECTION 3.03

Closing

   SECTION 2.02

Closing Date

   SECTION 2.02

COBRA

   SECTION 3.10

Company

   Preamble

Company Certifications

   SECTION 3.05

Company Disclosure Letter

   ARTICLE III

Company Fundamental Representations

   SECTION 6.03(a)

Company Group

   SECTION 3.10

Company Intellectual Property

   SECTION 3.13

Company Preferred Stock

   SECTION 3.02

Company Products

   SECTION 3.20(b)

Company SEC Documents

   SECTION 3.05

Company Securities

   SECTION 3.02(b)

Contract

   SECTION 3.03(b)

Designated Exchange

   SECTION 5.19(a)

DOJ

   SECTION 5.05(b)

DOL

   SECTION 3.10

Equity Commitment Letters

   SECTION 4.05

Equity Investors

   SECTION 4.05

FCPA

   SECTION 3.21

Filed SEC Documents

   ARTICLE III

Financing

   SECTION 4.05

Fiscal Year

   SECTION 5.13(a)(i)

 

12



--------------------------------------------------------------------------------

Term

  

Section

FLSA

  

SECTION 3.11(b)

FTC

  

SECTION 5.05(b)

Government Official

  

SECTION 3.21

Investor

  

Preamble

IPO Demand

  

SECTION 5.19(a)

Laws

  

SECTION 3.08

Listing

  

SECTION 5.19(a)

Material Contracts

  

SECTION 3.15

Money Laundering Laws

  

SECTION 3.23

Non-Recourse Party

  

SECTION 7.05

Non-Voting Investors

  

Preamble

Observer

  

SECTION 5.11(b)

Outside Date

  

SECTION 7.01(b)(i)

Owned Real Property

  

SECTION 3.14

Permits

  

SECTION 3.08

Preferred A Shares

  

SECTION 2.01

Preferred A-1 Shares

  

SECTION 2.01

Preferred Shares

  

SECTION 2.01

Purchase

  

SECTION 2.01

Purchase Price

  

SECTION 2.01

RE Agreement

  

Recitals

Real Estate Transactions

  

Recitals

RealCo Real Property

  

SECTION 3.14

Series A Certificate of Designation

  

Recitals

Series A Preferred Stock

  

Recitals

Series A-1 Certificate of Designation

  

Recitals

Series A-1 Preferred Stock

  

Recitals

Transaction Expenses

  

SECTION 5.10

Transfer

  

SECTION 5.17

Voting Investors

  

Preamble

WARN Act

  

SECTION 3.11(b)

ARTICLE II

Purchase and Sale

SECTION 2.01 Purchase and Sale. On the terms and subject to the conditions set
forth in this Agreement, at the Closing, for an aggregate purchase price of
$1,651,800,000 (the “Purchase Price”): (a) the Non-Voting Investors shall
purchase and acquire from the Company, and the Company shall issue, sell and
deliver to the Non-Voting Investors, 1,460,000 shares of Series A-1 Preferred
Stock, in each case, in the proportions set forth on Annex A-2 hereto (the
“Preferred A-1 Shares”) and (b) the Voting Investors shall purchase and acquire
from the Company, and the Company shall issue, sell and deliver to the Voting
Investors, 290,000 shares of Series A Preferred Stock, in each case, in the
proportions set forth on Annex B-2 hereto (the “Preferred A Shares” and together
with the Preferred A-1 Shares, the “Preferred Shares”). The purchase of the
Preferred Shares pursuant to this Section 2.01 is referred to as the “Purchase”.

 

13



--------------------------------------------------------------------------------

SECTION 2.02 Closing. (a) The closing of the Purchase (the “Closing”) shall take
place at the offices of Schulte, Roth & Zabel LLP, 919 Third Avenue, New York,
New York 10022, on the second Business Day following the satisfaction (or, to
the extent permitted by Law, the waiver by the party entitled to the benefit
thereof) of the conditions set forth in Article VI, other than those conditions
that by their nature are to be satisfied as of the Closing (but subject to the
satisfaction or waiver of such conditions at the Closing), or at such other
place, time and date as shall be agreed between the Company and the Required
Holders; provided, that in no event shall the Closing occur prior to the date
that is ten (10) Business Days following the date hereof. The date on which the
Closing occurs is referred to in this Agreement as the “Closing Date”. The
Closing shall be deemed to occur and be effective as of 12:01 a.m. New York City
time on the Closing Date.

(b) At the Closing, to effect the purchase and sale of the Preferred Shares,
(i) each Investor shall pay to the Company, by wire transfer to a bank account
designated in writing by the Company at least two Business Days prior to the
Closing Date, in immediately available funds, the portion of the Purchase Price
listed opposite the name of such Investor on Annex A-2 or Annex B-2, (ii) the
Company shall deliver to each Investor physical share certificates representing
the number of Preferred Shares listed opposite the name of such Investor on
Annex A-2 or Annex B-2, and (iii) the Company shall make the filing described in
Section 6.01(b).

ARTICLE III

Representations and Warranties of the Company

The Company represents and warrants to each Investor as of the date hereof and
as of the Closing (except to the extent made only as of a specified date, in
which case such representation and warranty is made as of such date) that,
except as (A) set forth in the confidential disclosure letter delivered by the
Company to the Investors on the date hereof (the “Company Disclosure Letter”)
(it being understood that any information, item or matter set forth on one
section or subsection of the Company Disclosure Letter shall be deemed to apply
to and qualify the section or subsection of this Agreement to which it
corresponds in number and each other section or subsection of this Agreement
(other than Section 5.01) to the extent that it is reasonably apparent on the
face of such disclosure that such information, item or matter is relevant to
such other section or subsection) or (B) disclosed in any report, schedule,
form, statement or other document (including exhibits) filed with, or furnished
to, the SEC and publicly available on or after February 24, 2018 and prior to
the date hereof (the “Filed SEC Documents”), other than any disclosures set
forth in the “Risk Factors” or forward-looking statement sections of such Filed
SEC Documents and any other disclosures included therein to the extent they are
predictive or forward looking in nature; provided, that this clause (B) shall
not apply to the representations and warranties set forth in Sections 3.01,
3.02, 3.03(a) and 3.06(b).

SECTION 3.01 Organization; Standing. (a) The Company is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Delaware and has all requisite corporate power and corporate authority necessary
to carry on its business as it is now being conducted, except (other than with
respect to the Company’s due organization and valid existence) as, individually
or in the aggregate, has not had and would not reasonably be expected to have a
Material Adverse Effect. The Company is duly licensed or qualified to do
business (where such concept is recognized under applicable Law) in each
jurisdiction in which

 

14



--------------------------------------------------------------------------------

the nature of the business conducted by it or the character or location of the
properties and assets owned or leased by it makes such licensing or
qualification necessary, except where the failure to be so licensed or
qualified, individually or in the aggregate, has not had and would not
reasonably be expected to have a Material Adverse Effect. True and complete
copies of the Company Charter Documents (as amended to the date hereof) are
included in the Filed SEC Documents.

(b) Each of the Company’s Subsidiaries is duly organized, validly existing and
in good standing (where such concept is recognized under applicable Law) under
the Laws of the jurisdiction of its organization, except where (other than in
the case of the RealCo Entities) the failure to be so organized, existing or in
good standing, individually or in the aggregate, has not had and would not
reasonably be expected to have a Material Adverse Effect. Each of the Company’s
Subsidiaries is duly licensed or qualified to do business (where such concept is
recognized under applicable Law) in each jurisdiction in which the nature of the
business conducted by it or the character or location of the properties and
assets owned or leased by it makes such licensing or qualification necessary,
except where (other than in the case of the RealCo Entities) the failure to be
so licensed or qualified, individually or in the aggregate, has not had and
would not reasonably be expected to have a Material Adverse Effect.

(c) As of the Closing, each of the RealCo Entities will have been formed solely
for the purpose of the Real Estate Transactions. As of the Closing, none of the
RealCo Entities has ever had any employees. Except for the Real Estate
Reorganization Documents and the contractual obligations associated therewith,
as of the Closing, none of the RealCo Entities is a party to any Contract, has
incurred any Indebtedness or other Liabilities (other than Tax Liabilities and
de minimis Liabilities in the ordinary course of business such as state
franchise taxes), has acquired or has owned or used any assets (other than the
Owned Real Property owned by it and the equity securities of its Subsidiaries,
as applicable) or has engaged in any other business activities since its
formation other than in connection with such formation.

SECTION 3.02 Capitalization. (a) As of the date hereof, the authorized capital
stock of the Company consists of 1,000,000,000 shares of Common Stock and
100,000,000 shares of preferred stock, par value $0.01 per share (“Company
Preferred Stock”). As of the Closing (and after giving effect to the filing of
the Certificates of Amendment with the Secretary of State of the State of
Delaware), the authorized capital stock of the Company consists of 1,000,000,000
shares of Class A Common Stock, 150,000,000 shares of Class A-1 Common Stock and
100,000,000 shares of Company Preferred Stock, of which 290,000 shares of Series
A Preferred Stock and 1,460,000 shares of Series A-1 Preferred Stock will be
authorized as of the Closing. As of the date hereof, (i) 280,230,931 shares of
Common Stock were issued and outstanding, (ii) 1,772,018 shares of Common Stock
were held by the Company in its treasury, (iii) no shares of Company Preferred
Stock were issued or outstanding and (iv) Section 3.02(a) of the Company
Disclosure Letter sets forth (x) the number of shares of Common Stock that are
reserved and available for issuance, directly or indirectly, pursuant to
outstanding Phantom Unit Awards and other outstanding awards (whether time-based
or performance-based) under the Phantom Unit Plan, (y) the number of shares of
Common Stock that are reserved and available for issuance, directly or
indirectly, pursuant to future awards (whether time-based or performance-based)
under the Phantom Unit Plan and (z) the number of shares of Common Stock to be
reserved and available for issuance, directly or indirectly, pursuant to future
awards

 

15



--------------------------------------------------------------------------------

(whether time-based or performance-based) under the Albertsons Companies, Inc.
2020 Omnibus Incentive Plan.

(b) Except as described in this Section 3.02, as of the date hereof, there were
no (i) outstanding shares of capital stock of, or other equity or voting
interests in, the Company, (ii) outstanding securities convertible into or
exchangeable for shares of capital stock of, or other equity or voting interests
in, the Company, (iii) outstanding options, warrants, stock appreciation rights,
phantom stock rights, rights or other commitments or agreements to acquire from
the Company or any Subsidiary, or that obligate the Company or any Subsidiary to
issue, any capital stock of, or other equity or voting interests (or voting
debt) in, or any securities convertible into or exchangeable for shares of
capital stock of, or other equity or voting interests in, the Company,
(iv) obligations of the Company or any Subsidiary to grant, extend or enter into
any subscription, warrant, right, convertible or exchangeable security or other
similar agreement or commitment relating to any capital stock of, or other
equity or voting interests in, the Company (the items in clauses (i), (ii),
(iii) and (iv) being referred to collectively as “Company Securities”) and
(v) other obligations by the Company or any of its Subsidiaries to make any
payments or provide any economic value based on the price or value of any
Company Securities or dividends paid thereon. Except with respect to the Phantom
Unit Plan, there are no outstanding agreements of any kind which obligate the
Company or any of its Subsidiaries to repurchase, redeem or otherwise acquire
any Company Securities, or obligate the Company to grant, extend or enter into
any such agreements relating to any Company Securities, including any agreements
granting any preemptive rights, subscription rights, anti-dilutive rights,
rights of first refusal or similar rights with respect to any Company
Securities. None of the Company or any Subsidiary of the Company is a party to
any stockholders’ agreement, voting trust agreement, registration rights
agreement or other similar agreement or understanding relating to any Company
Securities or any other agreement relating to the disposition, voting or
dividends with respect to any Company Securities. All outstanding shares of
Common Stock have been duly authorized and validly issued and are fully paid,
nonassessable and free of preemptive rights. The Preferred Shares and the
Conversion Shares will be, when issued, duly authorized and validly issued,
fully paid and nonassessable and issued in compliance with all applicable
federal and state securities Laws, and such shares will not be issued in
violation of any purchase option, call option, preemptive right, resale right,
subscription right, right of first refusal or similar right, and will be free
and clear of all Liens, except restrictions imposed by the Securities Act and
any applicable state securities Laws and any restrictions imposed pursuant to
the Transaction Documents. The Preferred Shares, when issued, and the Conversion
Shares, if and when issued, will have the terms and conditions and entitle the
holders thereof to the rights set forth in the Company Charter Documents, as
amended by the Certificates of Amendment. The Conversion Shares issuable upon
conversion of the Preferred Shares, the Series A Preferred Stock and the
Class A-1 Common Stock have been duly reserved for issuance.

(c) Section 3.02(c) of the Company Disclosure Letter sets forth, as of the date
hereof, the name and jurisdiction of organization of each material Subsidiary of
the Company and the holder of each equity interest therein. All of the
outstanding shares of capital stock of, or other equity or voting interests in,
each material Subsidiary of the Company (except for directors’ qualifying shares
or the like) are owned directly or indirectly, beneficially and of record, by
the Company free and clear of all Liens, except for Permitted Liens. Each
outstanding share of capital stock of each material Subsidiary of the Company,
which is held, directly or indirectly, by

 

16



--------------------------------------------------------------------------------

the Company, is duly authorized, validly issued, fully paid, nonassessable and
free of preemptive rights, and, except as set forth in the Transaction
Documents, there are no subscriptions, options, warrants, rights, calls,
contracts or other commitments, understandings, restrictions or arrangements
relating to the issuance, acquisition, redemption, repurchase or sale of any
shares of capital stock or other equity or voting interests of any material
Subsidiary of the Company, including any right of conversion or exchange under
any outstanding security, instrument or agreement, any agreements granting any
preemptive rights, subscription rights, anti-dilutive rights, rights of first
refusal or similar rights with respect to any securities of any Subsidiary of
the Company.

SECTION 3.03 Authority; Noncontravention; Voting Requirements. (a) The Company
has all necessary corporate power and corporate authority to execute and deliver
this Agreement and the Related Agreements and to perform its obligations
hereunder and thereunder and to consummate the Transactions. The execution,
delivery and performance by the Company of this Agreement and the Related
Agreements, and the consummation by it of the Transactions, have been duly
authorized and approved by its Board, and, except for filing the Certificates of
Amendment with the Secretary of State of the State of Delaware pursuant to the
DGCL, no other corporate action on the part of the Company or its stockholders
is necessary to authorize the execution, delivery and performance by the Company
of this Agreement and the Related Agreements and the consummation by it of the
Transactions. This Agreement has been and the Related Agreements will be on the
Closing Date, duly executed and delivered by the Company and, assuming due
authorization, execution and delivery hereof and thereof by each Investor, this
Agreement constitutes, and the Related Agreements will on the Closing Date
constitute, a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except that such
enforceability (i) may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar Laws of general
application affecting or relating to the enforcement of creditors’ rights
generally and (ii) is subject to general principles of equity, whether
considered in a proceeding at law or in equity (the “Bankruptcy and Equity
Exception”).

(b) Neither the execution and delivery of this Agreement nor any of the Related
Agreements by the Company, nor the consummation by the Company of the
Transactions, nor performance or compliance by the Company with any of the terms
or provisions hereof or thereof, will (i) conflict with or violate any provision
of (A) the Company Charter Documents or (B) any similar organizational documents
of any of the Company’s Subsidiaries or (ii) assuming that the authorizations,
consents and approvals referred to in Section 3.04 are obtained prior to the
Closing Date and the filings referred to in Section 3.04 are made and any
waiting periods thereunder have terminated or expired prior to the Closing Date,
(x) except as set forth in Section 3.03(b) of the Company Disclosure Letter,
violate or constitute a default (or constitute an event which, with notice or
lapse of time or both, would constitute a violation or default) under any of the
terms, conditions or provisions of any loan or credit agreement, debenture,
note, bond, mortgage, indenture, deed of trust, lease, sublease, license,
contract or other agreement, instrument, arrangement or understanding (each, a
“Contract”) to which the Company or any of its Subsidiaries is a party or
accelerate any obligations or rights under or give a right of termination of
(whether or not with notice, lapse of time or both) any such Contract,
(y) violate any Law, judgment, writ or injunction of any Governmental Entity
applicable to the Company or any of its Subsidiaries or (z) result in the
creation of any Lien on any properties or assets of the

 

17



--------------------------------------------------------------------------------

Company or any of its Subsidiaries, except, in the case of clause (ii), as,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect.

(c) No vote, consent or approval of the stockholders of the Company is required
under applicable Law, the Company Charter Documents or under any Contract
between the Company and any stockholder of the Company, to authorize or approve
this Agreement or the Transactions, in each case other than any such vote,
consent and approval which has been obtained.

(d) The Subsidiaries of the Company have all necessary corporate or other power
and authority to execute and deliver the Real Estate Reorganization Documents
and to perform their respective obligations thereunder and to consummate the
Real Estate Reorganization. The execution, delivery and performance by the
Subsidiaries of the Company of the Real Estate Reorganization Documents, and the
consummation by the Subsidiaries of the Company of the Real Estate
Reorganization, have been duly authorized and approved by their respective board
of directors and/or members or stockholders (as applicable), and no other
corporate action on the part of the Subsidiaries of the Company or their
respective direct or indirect members or stockholders (as applicable) is
necessary to authorize the execution, delivery and performance by the
Subsidiaries of the Company of the Real Estate Reorganization Documents and the
consummation by the Subsidiaries of the Company of the Real Estate
Reorganization. The Real Estate Reorganization Documents will be on the Closing
Date, duly executed and delivered by the Subsidiaries of the Company and,
assuming due authorization, execution and delivery hereof and thereof by the
other parties thereto, will on the Closing Date constitute, a legal, valid and
binding obligation of the Subsidiaries of the Company, subject, as to
enforceability, to the Bankruptcy and Equity Exceptions. Neither the execution
and delivery of the Real Estate Reorganization Documents by the Subsidiaries of
the Company, nor the consummation by the Subsidiaries of the Company of the Real
Estate Reorganization, nor performance or compliance by the Subsidiaries of the
Company with any of the terms or provisions thereof, will (i) conflict with or
violate any provision of the organizational documents of any of the Company’s
Subsidiaries or (ii) (x) except as set forth in Section 3.03(d) of the Company
Disclosure Letter, violate or constitute a default (or constitute an event
which, with notice or lapse of time or both, would constitute a violation or
default) under any Contract to which the Subsidiaries of the Company is a party
or accelerate any obligations or rights under or give a right of termination of
(whether or not with notice, lapse of time or both) any such Contract,
(y) violate any Law, judgment, writ or injunction of any Governmental Entity
applicable to the Subsidiaries of the Company or (z) result in the creation of
any Lien on any properties or assets of the Subsidiaries of the Company.

SECTION 3.04 Governmental Approvals. Except for (a) the filing of the
Certificates of Amendment with the Secretary of State of the State of Delaware
pursuant to the DGCL, (b) the filing with the SEC of such current reports and
other documents, if any, required to be filed with the SEC under the Exchange
Act or Securities Act in connection with the Transactions and (c) compliance
with any applicable securities or blue sky laws of the various states, no
consent or approval of, or filing, license, permit or authorization, declaration
or registration with, any Governmental Entity or any stock market or stock
exchange on which shares of Common Stock are listed for trading are necessary
for the execution and delivery of

 

18



--------------------------------------------------------------------------------

this Agreement and the Related Agreements by the Company, the performance by the
Company of its obligations hereunder and thereunder and the consummation by the
Company of the Transactions, other than such consents, approvals, filings,
licenses, permits, authorizations, declarations or registrations the failure of
which to obtain, make or give, would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

SECTION 3.05 Company SEC Documents; Undisclosed Liabilities. (a) The Company has
filed or furnished, as applicable, with the SEC, on a timely basis, all reports,
schedules, forms, statements and other documents required to be filed or
furnished, as applicable, by the Company with the SEC pursuant to the Securities
Act or the Exchange Act since February 24, 2018 (collectively, the “Company SEC
Documents”). As of their respective effective dates (in the case of Company SEC
Documents that are registration statements filed pursuant to the requirements of
the Securities Act) and as of their respective SEC filing dates (in the case of
all other Company SEC Documents), the Company SEC Documents complied as to form
in all material respects with the requirements of the Securities Act or the
Exchange Act, as the case may be, applicable to such Company SEC Documents, and
none of the Company SEC Documents as of such respective dates (or, if amended
prior to the date hereof, the date of the filing of such amendment, with respect
to the disclosures that are amended) contained any untrue statement of a
material fact or omitted, or will have omitted, to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. As of the date hereof and as of the Closing, (i) none of the
Company’s Subsidiaries are or will be required to file any documents with the
SEC, (ii) there are and will be no outstanding or unresolved comments in comment
letters from the SEC staff with respect to any of the Company SEC Documents and
(iii) to the Knowledge of the Company, none of the Company SEC Documents are or
will be the subject of ongoing SEC review, outstanding SEC comment or
outstanding SEC investigation. Each of the certifications and statements
relating to the Company SEC Documents required by: (A) Rule 13a-14 or Rule
15d-14 under the Exchange Act, (B) 18 U.S.C. §1350 (Section 906 of the
Sarbanes-Oxley Act) or (C) any other rule or regulation promulgated by the SEC
or applicable to the Company SEC Documents (collectively, the “Company
Certifications”) is accurate and complete, and complies as to form and content
with all applicable Laws.

(b) The consolidated financial statements of the Company (including all related
notes or schedules) included or incorporated by reference in the Company SEC
Documents (i) complied, as of their respective dates of filing with the SEC, in
all material respects with the published rules and regulations of the SEC with
respect thereto, (ii) present fairly, in all material respects, the consolidated
financial position of the Company and its consolidated Subsidiaries as of the
dates thereof and the consolidated results of their operations and cash flows
for the periods covered thereby (subject, in the case of unaudited quarterly
financial statements, to normal year-end adjustments), (iii) have been prepared
in all material respects in accordance with GAAP (except, in the case of
unaudited quarterly financial statements, as permitted by Form 10-Q of the SEC
or other rules and regulations of the SEC) applied on a consistent basis during
the periods covered thereby (except (A) as may be indicated in the notes thereto
or (B) as permitted by Regulation S-X), and (iv) were prepared in accordance
with the books of account and other financial records of the Company and its
Subsidiaries (except as may be indicated in the notes thereto).

 

19



--------------------------------------------------------------------------------

(c) Neither the Company nor any of its Subsidiaries has any liabilities of any
nature (whether accrued, absolute, contingent or otherwise) that would be
required under GAAP, as in effect on the date hereof, to be reflected on a
consolidated balance sheet of the Company (including the notes thereto) except
liabilities (i) reflected or reserved against in the balance sheet (or the notes
thereto) of the Company and its Subsidiaries as of February 29, 2020 (the
“Balance Sheet Date”) included in the Filed SEC Documents, (ii) incurred after
the Balance Sheet Date in the ordinary course of business, (iii) as contemplated
by this Agreement or otherwise incurred in connection with the Transactions, or
(iv) as, individually or in the aggregate, have not had and would not reasonably
be expected to have a Material Adverse Effect.

(d) The Company has established and maintains, and at all times since
February 25, 2017 has maintained, disclosure controls and procedures and a
system of internal controls over financial reporting (as such terms are defined
in paragraphs (e) and (f), respectively, of Rule 13a-15 under the Exchange Act)
as required by Rule 13a-15 under the Exchange Act and such disclosure controls
and procedures are reasonably effective to perform the functions for which they
were established subject to the limitations of any such control system. Since
February 25, 2017, neither the Company nor, to the Knowledge of the Company, the
Company’s independent registered public accounting firm, has identified or been
made aware of any “significant deficiency” or “material weakness” (as defined by
the Public Company Accounting Oversight Board) in the design or operation of the
Company’s internal controls over financial reporting which would reasonably be
expected to adversely affect in any material respect the Company’s ability to
record, process, summarize and report financial data, in each case which has not
been subsequently remediated.

(e) The Company’s auditor is and has at all times since February 25, 2017: (i) a
registered public accounting firm (as defined in Section 2(a)(12) of the
Sarbanes-Oxley Act); (ii) “independent” with respect to the Company within the
meaning of Regulation S-X under the Exchange Act; and (iii) to the Knowledge of
the Company, in compliance with subsections (g) through (l) of Section 10A of
the Exchange Act and the rules and regulations promulgated by the SEC and the
Public Company Accounting Oversight Board thereunder. All non-audit services
performed by the Company’s auditors for the Company that were required to be
approved in accordance with Section 202 of the Sarbanes-Oxley Act were so
approved.

SECTION 3.06 Absence of Certain Changes. Since (a) the Balance Sheet Date,
through the date hereof, except for (i) the execution and performance of this
Agreement and the discussions, negotiations and transactions related thereto and
any transaction of the type contemplated by this Agreement, (ii) actions taken
by the Company in preparation for an IPO as contemplated by the Company’s
Registration Statement on Form S-1 (File No. 333-236956), as amended prior to
the date hereof, and (iii) actions taken by the Company and its Subsidiaries
(other than any actions that would be prohibited under Section 5.01(b)) in
response to the COVID-19 virus as disclosed in the Filed SEC Documents, the
business of the Company and its Subsidiaries has been carried on and conducted
in all material respects in the ordinary course of business, (b) the Balance
Sheet Date, there has not been any Material Adverse Effect or any circumstance,
developments, effect, change, event, occurrence or state of facts that,
individually or in the aggregate, has had or would reasonably be expected to
have a Material Adverse Effect, (c) the Balance Sheet Date through the date
hereof, the Company has not taken any actions which, had such actions been taken
after the date of this Agreement, would have required the

 

20



--------------------------------------------------------------------------------

written consent of the Required Holders pursuant to Section 5.01 and
(d) December 31, 2019 through the date hereof, the Company has not established a
record date for, declare, set aside for payment or make payment in respect of,
any dividend or other distribution upon any shares of capital stock of the
Company.

SECTION 3.07 Legal Proceedings. As of the date of this Agreement, except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, there is no (a) pending or, to the Knowledge of the
Company, threatened legal or administrative proceeding, suit, arbitration,
claim, charge, audit, investigation, inquiry or action (an “Action”) against the
Company or any of its Subsidiaries, or (b) outstanding order, judgment,
injunction, ruling, writ or decree of any Governmental Entity imposed upon the
Company or any of its Subsidiaries, in each case, by or before any Governmental
Entity.

SECTION 3.08 Compliance with Laws; Permits. The Company and each of its
Subsidiaries are, and since February 25, 2017 have been, in compliance with all
foreign, state, federal or local laws, statutes, common laws, ordinances, acts,
codes, rules, regulations, orders, executive orders, judgments, injunctions,
penalties, fines, writs, decrees, governmental guidelines or interpretations
having the force of law, Permits, regulations, decrees and orders of
Governmental Entities (collectively, “Laws”) applicable to the Company or any of
its Subsidiaries, in each case except for instances of non-compliance that
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect. The Company and each of its
Subsidiaries hold all licenses, franchises, permits, certificates, approvals and
authorizations from Governmental Entities necessary for the lawful conduct of
their respective businesses (collectively, “Permits”), except where the failure
to hold the same, individually or in the aggregate, has not had and would not
reasonably be expected to have a Material Adverse Effect.

SECTION 3.09 Tax Matters. Except as, individually or in the aggregate, has not
had and would not reasonably be expected to have a Material Adverse Effect:

(a) The Company and each of its Subsidiaries has prepared (or caused to be
prepared) and timely filed (taking into account valid extensions of time within
which to file) all Tax Returns required to be filed by any of them, and all such
filed Tax Returns are true, complete and accurate.

(b) All Taxes owed by the Company and each of its Subsidiaries that are due
(whether or not shown on any Tax Return) have been timely paid or have been
adequately reserved against in accordance with GAAP.

(c) All amounts of Taxes required to be withheld by the Company or any of its
Subsidiaries have been duly withheld and timely remitted to the appropriate
taxing authority as required by applicable Law, and the Company and its
Subsidiaries have each complied in all respects with all Tax information
reporting provisions of all applicable laws.

(d) The Company has not received written notice of any pending or threatened Tax
Contests in respect of any Taxes of the Company or any of its Subsidiaries, no
Governmental Entity has given written notice of any intention to assert any
deficiency or claim for additional

 

21



--------------------------------------------------------------------------------

Taxes against the Company or any of its Subsidiaries, and no claim in writing
has been made by any Governmental Entity in a jurisdiction where the Company and
its Subsidiaries does not file Tax Returns that it is or may be subject to
taxation by that jurisdiction.

(e) There are no Liens for Taxes on any of the assets of the Company or any of
its Subsidiaries other than Permitted Liens.

(f) None of the Company or any of its Subsidiaries has been a “controlled
corporation” or a “distributing corporation” in any distribution occurring in
the prior two years that was purported or intended to be governed by Section 355
of the Code (or any similar provision of state, local or non-U.S. Law).

(g) No deficiency for any Tax has been asserted or assessed by any Governmental
Entity in writing against the Company or any of its Subsidiaries, except for
deficiencies that have been satisfied by payment in full, settled or withdrawn
or that have been adequately reserved against in accordance with GAAP.

(h) Neither the Company nor any of its Subsidiaries has waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to an assessment or deficiency for Taxes (other than pursuant to extensions of
time to file Tax Returns obtained in the ordinary course) and no request for any
such waiver or extension is currently pending.

(i) Neither the Company nor any of its Subsidiaries has (A) participated in any
“reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4(b) (or any similar provision of state, local or non-U.S. Tax
law) or (B) taken any reporting position on a Tax Return, which reporting
position (i) if not sustained would be reasonably likely, absent disclosure, to
give rise to a penalty for substantial understatement of federal income Tax
under Section 6662 of the Code (or any similar provision of state, local, or
non-U.S. Tax law), and (ii) has not adequately been disclosed on such Tax Return
in accordance with Section 6662(d)(2)(B) of the Code (or any similar provision
of state, local, or non-U.S. Tax law).

(j) The Company has not been a United States real property holding corporation
within the meaning of Section 897(c)(2) of the Code during the applicable period
specified in Section 897(c)(1)(A)(ii) of the Code.

SECTION 3.10 Employee Benefits. (a) Section 3.10 of the Company Disclosure
Letter sets forth a true, complete and correct list of each material Company
Plan and Multiemployer Plan.

(b) Except as, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect, (i) each Company Plan
has been established and administered in accordance with its terms and in
compliance with the applicable provisions of ERISA, the Code and all other
applicable Laws and the terms of any applicable Collective Bargaining Agreement;
(ii) with respect to each Company Plan, the Company and each of its Subsidiaries
is in compliance with the applicable provisions of ERISA, the Code (including
Section 409A, COBRA, and the Affordable Care Act) and all other applicable Laws
and the terms of any applicable Collective Bargaining Agreement, (iii) with
respect to each Company Plan, all reports, returns, notices and other
documentation that are required to have

 

22



--------------------------------------------------------------------------------

been filed with or furnished to the IRS, the United States Department of Labor
(the “DOL”), the PBGC, the SEC or any other Governmental Entity, or to the
participants or beneficiaries of such Company Plan, have been filed or furnished
on a timely basis; (iv) each Company Plan that is intended to be qualified
within the meaning of Section 401(a) of the Code is so qualified and has
received a favorable determination letter from the IRS to the effect that the
Company Plan satisfies the requirements of Section 401(a) of the Code and that
its related trust is exempt from taxation under Section 501(a) of the Code and
there are no facts or circumstances that could reasonably be expected to cause
the loss of such qualification; (v) no Service Provider has been improperly
excluded from participation in any Company Plan, and neither the Company nor any
of its Subsidiaries has any direct or indirect Liability, whether actual or
contingent, with respect to any misclassification of any person as an
independent contractor rather than as an employee, or with respect to any
employee leased from another employer; (vi) no non-exempt “prohibited
transaction” within the meaning of Section 406 of ERISA or Section 4975 of the
Code has occurred involving any Company Plan; (vii) no fiduciary has any
Liability for breach of fiduciary duty or any other failure to act or comply
with the requirements of ERISA, the Code or any other applicable Laws in
connection with the administration or investment of the assets of any Company
Plan and (viii) there are no pending or, to the Knowledge of the Company,
threatened claims or litigation with respect to any Company Plan, other than
ordinary and usual claims for benefits by participants and beneficiaries
pursuant to the Employee Plans Compliance Resolution System or similar
proceedings pending with the IRS or DOL with respect to any Company Plan.

(c) Except as disclosed on Section 3.10(c) of the Company Disclosure Letter or
as reflected in the consolidated financial statements of the Company, neither
the Company nor any of its Subsidiaries has incurred any current or projected
material Liability in respect of post-employment health, medical or life
insurance benefits for any Service Provider, except as may be required under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
and at the expense of such Service Provider.

(d) Except as, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect, (i) each Company Plan
has been administered in accordance with terms and in compliance with the
applicable provisions of ERISA, the Code and other applicable Laws, (ii) neither
the Company nor any of its ERISA Affiliates is subject to any liability under
Title IV of ERISA (other than for premiums payable to the PBGC and funding
obligations payable in the ordinary course of business consistent with past
practice or obligations to pay benefits when due) or Section 412 of the Code,
(iii) neither the Company nor any of its ERISA Affiliates participates in or has
participated during the past six years in any “multiemployer plan” within the
meaning of Section 3(37) of ERISA and (iv) no Company Plan that is an “employee
benefit plan” under Section 3(3) of ERISA (whether or not subject to ERISA) and
that is subject to funding requirements under applicable Laws had, as of the
last annual valuation date for such Company Plan, an “unfunded benefit
liability”, as such term is defined in Section 4001(a)(18) of ERISA, based on
the actuarial assumptions used for funding purposes in the most recent actuarial
report prepared by such Company Plan’s actuary with respect to such Company
Plan.

(e) With respect to any Company Plan that is a Title IV Plan, except as,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material

 

23



--------------------------------------------------------------------------------

Adverse Effect, (i) all premiums due the PBGC have been paid, (ii) neither the
Company nor any of its Subsidiaries has filed a notice of intent to terminate
the plan or adopted any amendment to treat such plan as terminated, (iii) the
PBGC has not instituted, or threatened to institute, proceedings to treat such
plan as terminated, (iv) no event has occurred or circumstance exists that may
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, such plan, (v) there has been no
“reportable event” (as defined in Section 4043 of ERISA) that would require the
giving of notice or any event requiring disclosure under Section 4041(c)(3)(C)
or 4063(a) of ERISA, (vi) the Company and its Subsidiaries are not, and do not
expect to be, subject to (A) any requirement to post security pursuant to
Section 412(c)(4) of the Code or (B) any lien pursuant to Section 430(k) of the
Code and (vii) as of the last day of the most recent plan year ended prior to
the date of this Agreement, there is no “amount of unfunded benefit liabilities”
(as defined in Section 4001(a)(18) of ERISA). Except as, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect, during the six-year period ending on the date of this Agreement,
(i) neither the Company nor any of its Subsidiaries or ERISA Affiliates have
terminated any Title IV Plan or incurred any outstanding Liability under
Section 4062 of ERISA to the PBGC or to a trustee appointed under Section 4042
of ERISA and (ii) neither the Company nor any organization to which the Company
is a successor or parent corporation, within the meaning of Section 4069(b) of
ERISA, has engaged in any transaction described in Sections 4069 or 4212(c) of
ERISA.

(f) Except as, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect or as disclosed on
Section 3.10(f) of the Company Disclosure Letter, none of the Company, its
Subsidiaries or any of their respective ERISA Affiliates (collectively, the
“Company Group”) has, in the past six years, maintained, established,
contributed to, been obligated to contribute to or had any liability to any
Multiemployer Plan or a plan that has two or more contributing sponsors at least
two of whom are not under common control, within the meaning of Section 4063 of
ERISA. Except as, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect, during the six-year
period ending on the date of this Agreement, (i) each member of the Company
Group has timely made all contributions required to be made by it to any
Multiemployer Plan under the terms of the Multiemployer Plan and/or the
applicable Collective Bargaining Agreement; (ii) no member of the Company Group
has incurred or triggered either a complete or partial withdrawal (as defined in
Section 4203 or Section 4205 of ERISA) from any Multiemployer Plan; and
(iii) the Company has no Knowledge as of the date hereof of any facts that would
give rise to a partial withdrawal by any member of the Company Group from any
Multiemployer Plan. No Company Plan is a “multiple employer welfare arrangement”
(as defined in Section 3(40) of ERISA). For each Multiemployer Plan, the Company
Group has made available to the Purchaser a copy of the most recent letter or
calculation, if any, that has been received by the Company Group from a
Multiemployer Plan setting forth the estimated withdrawal liability which would
be imposed by the Multiemployer Plan if the Company Group were to withdrawal
from the Multiemployer Plan in a complete withdrawal.

(g) None of the execution and delivery of this Agreement, shareholder approval
of this Agreement or the consummation of the Transactions could reasonably be
expected to (either alone or in combination with another event) result in
(i) any of the following with respect to

 

24



--------------------------------------------------------------------------------

Service Providers: (A) material severance pay upon any termination of employment
or service after the date of this Agreement, or any increase thereof; (B) any
material payments, compensation or benefits becoming due, or any increase
thereof; (C) the acceleration of the time of payment or vesting of any material
payments, compensation or benefits; and (D) any material funding (through a
grantor trust or otherwise) of any compensation or benefit; (ii) any other
material Liability or obligation pursuant to any of the Company Plans; (iii) any
limitation or restriction on the right of the Company’s or any Subsidiary’s
ability to merge, amend or terminate any of the Company Plans; or (iv) the
payment of any amount that could, individually or in combination with any other
payment, reasonably be expected to constitute an “excess parachute payment” (as
defined in Section 280G(b)(1) of the Code. Neither the Company nor any of its
Subsidiaries is a party to or has any contractual obligations under any Company
Plan or otherwise to compensate, gross-up or indemnify any person for Taxes
payable pursuant to Section 409A or 4999 of the Code.

SECTION 3.11 Labor Matters. (a) Section 3.11(a) of the Company Disclosure Letter
sets forth a list that is that is true and correct in all material respects as
of the date hereof, of each Collective Bargaining Agreement.. Except as,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect (i) no labor union or group of
employees of the Company or any of its Subsidiaries has made a pending demand
for recognition or certification of a bargaining representative of any such
employees in respect of their employment with the Company and its Subsidiaries,
and there are no representation or certification proceedings or petitions
seeking a representation proceeding presently pending or, to the Knowledge of
the Company, threatened to be brought or filed with or before the National Labor
Relations Board or any other labor relations Governmental Entity with respect to
representation of any such employees in respect of their employment with the
Company and its Subsidiaries;(ii) during the two-year period ending on the date
of this Agreement, there have been no organizing activities, union election
activity or attempts to bargain collectively relating to any employees of the
Company and its Subsidiaries in respect of their employment with the Company and
its Subsidiaries; (iii) during the two-year period ending on the date of this
Agreement, there have been no strikes, work stoppages, slowdowns, picketing,
concerted refusal to work overtime, handbilling, demonstrations, leafletting,
lockouts, arbitrations or grievances (in each case involving labor matters) or
other material labor disputes pending or, to the Knowledge of the Company,
threatened against the Company or any of its Subsidiaries. Neither the Company
nor any of its Subsidiaries has entered into any agreement, arrangement or
understanding, whether written or oral, with any labor union, trade union, works
council or other employee representative body or any material number or category
of its employees that would prevent or materially restrict or impede the
consummation of the Transactions.

(b) The Company has not incurred any Liability or obligation under the Worker
Adjustment and Retraining Notification Act and the regulations promulgated
thereunder (the “WARN Act”) or any similar applicable state, local or foreign
Law that remains unsatisfied. Within the last six months, there has not been any
plant closing or mass layoff, or term of similar import, under the WARN Act or
any similar applicable state, local or foreign Law and, to the Knowledge of the
Company and each of its Subsidiaries, no mass employee layoff, facility closure
or similar reduction in force is currently contemplated, planned or announced
that would reasonably be expected to result in any material Liability to the
Company and its Subsidiaries.

 

25



--------------------------------------------------------------------------------

(c) Except as, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect, each of the Company
and its Subsidiaries is, and has been since February 25, 2017, in compliance in
all respects with all applicable federal, state, local and foreign Laws
regarding labor, employment and employment practices, including all such
applicable Laws relating to: (i) the hiring, promotion, assignment and
termination of employees (including, but not limited to, timing and usage of
employment applications, drug testing and pre-employment testing); (ii)
discrimination; (iii) harassment; (iv) retaliation; (v) equal employment
opportunities; (vi) disability; (vii) labor relations; (viii) wages and hours;
(ix) the Fair Labor Standards Act of 1938 and applicable state and local wage
and hour Laws (collectively, “FLSA”); (x) hours of work; (xi) payment of wages
(including, but not limited to, the timing of payments, overtime payments,
minimum wage, recordkeeping and reporting of wages to employees); (xii)
immigration (including, without limitation, visas and work permits); (xiii)
workers’ compensation; (xiv) employee benefits; (xv) background and credit
checks; (xvi) working conditions; (xvii) occupational safety and health;
(xviii) family and medical leave; (xix) classification of employees; (xx) unfair
competition/noncompetition; and (xxi) any bargaining or other obligations under
the National Labor Relations Act, in each case, to the extent applicable, the
Labor Management Relations Act, the Fair Credit Reporting Act, the Occupational
Safety and Health Act, Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act, the Age Discrimination in Employment Act, the Family
Medical Leave Act, the Equal Pay Act, the Rehabilitation Act, the Employee
Retirement Income Security Act, the Health Insurance Portability Act of 1996,
the Uniform Services Employment and Reemployment Rights Act, the Genetic
Information Nondiscrimination Act, 42 U.S.C. §§ 1981, 1983, 1985, and 1986, the
Sarbanes-Oxley Act and the Immigration Reform and Control Act. Except as,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect, each of the Company and its
Subsidiaries has met all requirements under Laws relating to the employment of
foreign citizens and residents, including all requirements of Form I-9.

(d) Except as, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect, there are no pending
or, to the Knowledge of the Company, threatened Actions against the Company or
any of its Subsidiaries brought by or on behalf of any applicant for employment,
any Service Provider, any current or former leased employee, intern, volunteer
or “temp” of the Company or any of its Subsidiaries, or any person alleging to
be a current or former employee, or any group or class of the foregoing, or any
Governmental Entity, alleging: (i) violation of any labor or employment Laws;
(ii) breach of any Collective Bargaining Agreement; (iii) breach of any express
or implied contract of employment; (iv) wrongful termination of employment; or
(v) any other discriminatory, wrongful or tortious conduct in connection with
any employment relationship, including before the Equal Employment Opportunity
Commission and (vi) neither the Company nor, to the Knowledge of the Company,
its Subsidiaries has received notice of any pending or, to the Knowledge of the
Company, threatened inquiry or audit from any Governmental Entity concerning the
classification under applicable Law of individuals who perform or have performed
services for the Company or any of its Subsidiaries (x) as employees or
individual independent contractors and (y) for employees, as an “exempt”
employee or a “non-exempt” employee (within the meaning of the FLSA and state
Law).

 

26



--------------------------------------------------------------------------------

(e) To the Knowledge of the Company, during the three year period ending on the
date of this Agreement, (i) no allegations of sexual or other unlawful
harassment or discrimination have been made against (x) any officer of the
Company and its Subsidiaries or (y) any employee at a level of Vice President or
above, (ii) the Company has taken reasonable actions to promptly, thoroughly and
impartially investigate all such sexual harassment allegations of which it is
aware, (iii) with respect to each such allegation that was reasonably found to
have potential merit, the Company has taken prompt corrective action that is
reasonably calculated to prevent further harassment, and (iv) the Company and
its Subsidiaries do not reasonably expect any material liability with respect to
any such allegations.

(f) To the Knowledge of the Company, since March 1, 2020, the Company and its
Subsidiaries is, and has been, in material compliance with all orders and/or
requirements issued by any local, state and/or federal municipality relating to
the COVID-19 virus, including but not limited to orders relating to Essential
Businesses, Essential Workers and Essential Activities (as defined by such
orders).

SECTION 3.12 Environmental Matters. Except as, individually or in the aggregate,
have not had and would not reasonably be expected to have a Material Adverse
Effect, (a) each of the Company and its Subsidiaries is, and since February 25,
2017 has been, in compliance with all applicable Environmental Laws, (b) each of
the Company and its Subsidiaries has obtained and, since February 25, 2017, has
been in compliance with, all Permits required under Environmental Laws for the
occupancy of their respective owned or leased real property (including the Owned
Real Property) and operation of their respective businesses, (c) there is no
Action under any Environmental Law that is pending or, to the Knowledge of the
Company, threatened against the Company or any of its Subsidiaries, (d) neither
the Company nor any of its Subsidiaries has received any unresolved written
notice alleging that the Company or any of its Subsidiaries is in violation of
or has any liability under any Environmental Laws, (e) neither the Company nor
any of its Subsidiaries has treated, stored, disposed of, arranged for the
disposal of, transported or handled Hazardous Materials in violation of
Environmental Law; and (f) there has been no release of Hazardous Material at,
on, under, to or from any owned or operated facility or property (including the
Owned Real Property) in violation of, or which could give rise to Liability
under, Environmental Law. The Company has made available to the Apollo Investors
all material Phase I Environmental Site Assessments prepared pursuant to ASTM
E1527-13, Phase II Environmental Site Assessments prepared pursuant to ASTM
E1903-19 and other environmental site assessments prepared pursuant to
equivalent standards in its possession or reasonable control relating to the
owned and leased property (including the Owned Real Property) of the Company and
its Subsidiaries.

SECTION 3.13 Intellectual Property. (a) Except as, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect, (i) the Company or its Subsidiaries own or possess valid rights
to use all of the material Intellectual Property used in the conduct of the
business of the Company, and, with respect to such Intellectual Property that
constitutes Owned Intellectual Property, such Intellectual Property is free and
clear of Liens (other than Permitted Liens); (ii) the Company or its
Subsidiaries exclusively own all Intellectual Property registrations and
applications filed in their names that have not expired or have not been
abandoned, and payment of all renewal and maintenance fees and expenses in
respect thereof and all filings related thereto have been duly made; and
(ii) the

 

27



--------------------------------------------------------------------------------

Owned Intellectual Property, together with the Licensed Intellectual Property
(collectively, “Company Intellectual Property”), includes all of the
Intellectual Property necessary for the Company to carry on the conduct of the
business of the Company as currently conducted in all material respects.

(b) Except as, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect, the Company and its
Subsidiaries have at all times maintained reasonable procedures and have taken
commercially reasonable steps to protect and maintain all Owned Intellectual
Property.

(c) Except as, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect, (i) no claims are
pending or, to the Knowledge of the Company, threatened in writing against the
Company or any of its Subsidiaries alleging that the conduct of the business of
the Company and its Subsidiaries infringes, violates or misappropriates the
Intellectual Property of any Person, (ii) no claims are pending or threatened by
the Company or any of its Subsidiaries against any Person alleging any
infringement, violation or misappropriation of the Owned Intellectual Property,
(iii) to the Knowledge of the Company, the conduct of the business of the
Company and its Subsidiaries has not infringed and does not infringe the
Intellectual Property of any Person, (iv) to the Knowledge of the Company, no
Person is infringing any Owned Intellectual Property, and (v) the Company and
its Subsidiaries have taken commercially reasonable steps to maintain the
confidentiality of the material trade secrets owned by the Company or its
Subsidiaries and the security of their material computer software, websites and
systems (including the confidential data transmitted thereby or stored therein)
and, to the Knowledge of the Company, there have been no material breaches of
the security of the same.

(d) Except as, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect, the Company and its
Subsidiaries are in actual possession of and have exclusive control over a
complete and correct copy of the source code for all proprietary components of
any proprietary software owned by the Company and its Subsidiaries.

(e) Except as, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect, each Service Provider
or any other Person who developed any Owned Intellectual Property (including any
software) has executed a valid and enforceable written Contract with the Company
or any of its Subsidiaries that conveys to the Company or one or more of its
Subsidiaries any and all right, title and interest in and to all Intellectual
Property developed by such Person in connection with such Person’s employment or
engagement by the Company or one or more of its Subsidiaries, or all rights in
such Owned Intellectual Property have vested in the Company or a Subsidiary by
operation of law.

SECTION 3.14 Real Property. Section 3.14 of the Company Disclosure Letter sets
forth a true, correct and complete list of the real estate owned by the Company
or any of its Subsidiaries and which the Company and its Subsidiaries intend to
transfer to RealCo entities pursuant to the Real Estate Reorganization (the
“RealCo Real Property”) and the address and owner of each RealCo Real Property.
Except as, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect, the Company or one of

 

28



--------------------------------------------------------------------------------

its Subsidiaries has (a) good and valid marketable fee simple title to the
RealCo Real Property, free and clear of all Liens (other than Permitted Liens
but excluding Liens described in clause (iii) of the definition of Permitted
Liens) and (b) a good and valid leasehold interest in each material Company
Lease, free and clear of all Liens (other than Permitted Liens). Except as,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect, to the Knowledge of the Company,
none of the Company or any of its Subsidiaries has received written notice of
any material default under any agreement or applicable Law affecting any real
property owned the Company or any of its Subsidiaries (the “Owned Real
Property”), which material default continues on the date hereof. Except as,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect, each material Company Lease is in
full force and effect and is binding upon the Company or its Subsidiary, as
applicable. There is no pending or, to the Knowledge of the Company, threatened
appropriation, condemnation, eminent domain or like proceeding, or sale or other
disposition in lieu of condemnation, affecting the Owned Real Property or the
Company Leased Real Property except for such proceedings, which would not,
individually or in the aggregate, have a Material Adverse Effect.

SECTION 3.15 Contracts. (a) Section 3.15 of the Company Disclosure Letter lists
each of the following written contracts and agreements (other than any lease of
Company Leased Real Property) to which the Company or any of its Subsidiaries is
a party that is in effect as of the date of this Agreement (each such Contract
or arrangement, together with any such contracts or arrangements entered into
after the date hereof, collectively being “Material Contracts”):

(i) any joint venture, partnership or strategic alliance contract or investment
agreement, in each case related to the formation, creation, operation,
management or control of any partnership or joint venture in which the Company
or any of its Subsidiaries owns any partial interest and that is material to the
business of the Company and its Subsidiaries, taken as a whole, other than
revenue sharing agreements entered into in the ordinary course of business;

(ii) any settlement, conciliation or similar contract which would require the
Company or any of its Subsidiaries to pay consideration of more than $25,000,000
(after taking into consideration any insurance proceeds available to the Company
or any of its Subsidiary, as applicable, in respect thereof) or to satisfy any
material non-monetary obligations, in each case after the date of this
Agreement;

(iii) any contract that contains any covenant limiting, to a degree that is
material to the Company or any of its Subsidiaries, the ability of the Company
or any of its Subsidiaries, as applicable, to engage in any line of business or
compete with any Person, in each case in any geographic area (excluding any
contracts entered into with distributors or suppliers in the ordinary course of
business);

(iv) (A) for the acquisition, directly or indirectly (by merger or otherwise) of
a material portion of the assets (other than goods, products or services in the
ordinary course) or capital stock or other equity interests of any Person for
aggregate consideration in excess of $75,000,000 and that has not closed prior
to the date hereof or pursuant to which the Company or any of its Subsidiaries
has continuing indemnification (other than indemnification obligations with
respect to current or former directors and officers), “earn-out” or other
similar contingent

 

29



--------------------------------------------------------------------------------

payment obligations that are reasonably expected to exceed $75,000,000 in the
aggregate after the date hereof or (B) gives any Person the right to acquire any
assets of the Company or any of its Subsidiaries (excluding ordinary course
commitments to purchase goods, products or services) after the date hereof with
a total consideration of more than $75,000,000;

(v) any license, sublicense or royalty contract under which a third party
licenses any Intellectual Property to the Company or any of its Subsidiaries
which would require the Company or any of its Subsidiaries to pay consideration
of more than $125,000,000 annually (excluding any non-exclusive licenses of
commercially available software or other standard products under standard
end-user agreements); and

(vi) all contracts evidencing any Affiliate Arrangements.

(b) (i) each Material Contract is valid, binding and enforceable on the Company
and any of its Subsidiaries to the extent such Person is a party thereto, as
applicable, and to the Knowledge of the Company, each other party thereto
(subject to the Bankruptcy and Equity Exception), and is in full force and
effect, except where the failure to be valid, binding or in full force and
effect, individually or in the aggregate, has not had and would not reasonably
be expected to have a Material Adverse Effect, (ii) the Company and each of its
Subsidiaries, and, to the Knowledge of the Company, any other party thereto, is
in compliance with all Material Contracts and has performed all obligations
required to be performed by it under each Material Contract, except where such
noncompliance, individually or in the aggregate, has not had and would not
reasonably be expected to have a Material Adverse Effect, (iii) to the Knowledge
of the Company, neither the Company nor any of its Subsidiaries has received
notice of the existence of any event or condition which constitutes, or, after
notice or lapse of time or both, will constitute, a default on the part of the
Company or any of its Subsidiaries under any such Material Contract, except
where such default, individually or in the aggregate, has not had and would not
reasonably be expected to have a Material Adverse Effect, and (iv) to the
Knowledge of the Company, there are no events or conditions which constitute,
or, after notice or lapse of time or both, will constitute a default on the part
of any counterparty under such Material Contract, except as, individually or in
the aggregate, has not had and would not reasonably be expected to have a
Material Adverse Effect.

SECTION 3.16 Insurance. Except as, individually or in the aggregate, has not had
and would not reasonably be expected to have a Material Adverse Effect,
(a) neither the Company nor any of its Subsidiaries is in breach of any
obligations under any material insurance policy of the Company, (b) all material
claims made thereunder have been properly and timely filed, and (c) no written
notice of cancellation or termination of coverage has been received by the
Company or its Subsidiaries with respect to any such material insurance policy,
other than in connection with ordinary renewals. Except as, individually or in
the aggregate, has not had and would not reasonably be expected to have a
Material Adverse Effect, each material insurance policy of the Company is in
full force and effect and is the valid and binding obligation of the Company or
its applicable Subsidiary named as the insured therein, subject, as to
enforceability, to the Bankruptcy and Equity Exception.

SECTION 3.17 Sale of Securities. Assuming the accuracy of the representations
and warranties set forth in Section 4.08, the sale of the Preferred Shares
pursuant to this

 

30



--------------------------------------------------------------------------------

Agreement is exempt from the registration requirements of the Securities Act.
Without limiting the foregoing, neither the Company nor, to the Knowledge of the
Company, any other Person authorized by the Company to act on its behalf, has
engaged in a general solicitation or general advertising (within the meaning of
Regulation D of the Securities Act) of or to investors with respect to offers or
sales of Series A-1 Preferred Stock or Series A Preferred Stock, as applicable.
Neither the Company nor, to the Knowledge of the Company, any Person acting on
its behalf has made any offers or sales of any security or solicited any offers
to buy any security, under circumstances that would cause the offering or
issuance of Preferred Shares under this Agreement to be integrated with prior
offerings by the Company for purposes of the Securities Act that would result in
none of Regulation D or any other applicable exemption from registration under
the Securities Act to be available, nor will the Company take any action or
steps that would cause the offering or issuance of Preferred Shares under this
Agreement to be integrated with other offerings by the Company.

SECTION 3.18 No Broker. Except as set forth in Section 3.18 of the Company
Disclosure Letter (which fees are payable by the Company in each case), no
agent, broker, investment banker, financial advisor or other firm or Person is
or will be entitled to any broker’s, finder’s, financial advisor’s or any other
commission or similar fee, or the reimbursement of expenses in connection
therewith, in connection with any of the Transactions based upon arrangements
made by, or on behalf of, the Company or any of its Subsidiaries.

SECTION 3.19 Certain Business Relationships with Affiliates. Section 3.19 of the
Company Disclosure Letter sets forth a true and complete list of any Contracts
(excluding employment agreements with officers entered into in the ordinary
course of business) between the Company, on the one hand, and any director,
officer or stockholder (in each case, in his, her or its capacity as such) of
the Company or its Affiliates, on the other hand (an “Affiliate Arrangement”),
which is currently in effect.

SECTION 3.20 Quality and Safety of Products. (a) Except as has not had, and
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, neither the Company nor any of its Subsidiaries has,
since February 25, 2017, received written notice in connection with any product
sold, produced or distributed by or on behalf of the Company or any of its
Subsidiaries of any claim or allegation against the Company or any of its
Subsidiaries, or been a party to, subject to or threatened with, any Action or
investigation against or affecting, the Company or any of its Subsidiaries as a
result of manufacturing, storage, quality, packaging or labeling of any product
produced, sold or distributed by or on behalf of the Company or any of its
Subsidiaries.

(b) Except as has not had, and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, the food
and non-food inventory held for sale to customers by the Company or any of its
Subsidiaries, including grocery, frozen, dairy, deli, produce, meat, general
merchandise and health and beauty products, which is held at, or is in transit
from or to, any of the Company’s or any of its Subsidiaries’ premises, whether
or not reflected in the consolidated financial statements (the “Company
Products”), (A) is of a quality and condition merchantable in the ordinary
course of business, (B) is subject to reasonably designed procedures for storage
and handling in conformity with industry standards and reasonably good business
practice and (C) since February 25, 2017, has not been subject to a

 

31



--------------------------------------------------------------------------------

voluntary recall by the Company or its Subsidiaries, by the manufacturer or
distributor of the Company Products or any Governmental Entity nor subject to,
to the Knowledge of the Company, a written threat of any such recall. Except as
has not had, and would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, the food and beverage products of the
Company or any Subsidiary prepared and/or served by the Company at the Company’s
stores for people are suitable for human consumption when consumed in the
intended manner (and assuming not in excessive quantities or by individuals with
special sensitivities, allergies or health conditions that could be impacted by
such products).

(c) Except as has not had, and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, neither the Company
nor any of its Subsidiaries has, since February 24, 2018, labeled any of its
products as “natural,” “organic” or “certified organic” other than (A) in
compliance with the U.S Federal Food, Drug and Cosmetic Act of 1938, as amended,
and the rules and regulations promulgated thereunder and all other applicable
Laws governing the labeling, marketing and/or advertising of food sold for human
consumption as in effect as of the date of this Agreement and (B) in accordance
with the customs of the grocery industry (including the prepared food business).

SECTION 3.21 Illegal Payments; FCPA Violations. During the past five (5) years,
none of the Company, any of its Subsidiaries, or any of their respective
directors, officers, or employees acting on its or their behalf, nor, to the
Knowledge of the Company, any agent or representative of the Company or any of
its Subsidiaries acting on its or their behalf, has: (i) in violation of the
U.S. Foreign Corrupt Practices Act (the “FCPA”), the UK Bribery Act 2010 or any
other applicable anti-bribery or anti-corruption law under any applicable
jurisdictions (collectively, “Anticorruption Laws”), paid, caused to be paid,
agreed to pay, or offered, directly or indirectly, in connection with the
business of the Company, any payment or gift given to any person acting in an
official capacity for any Governmental Entity, to any political party or
official thereof, or to any candidate for political office (each, a “Government
Official”) with the purpose of (w) influencing any act or decision of such
Government Official in his official capacity; (x) inducing such Government
Official to perform or omit to perform any activity related to his legal duties;
(y) securing any improper advantage; or (z) inducing such Government Official to
influence or affect any act or decision of any Governmental Entity, in each
case, in order to assist the Company or its Subsidiaries in obtaining or
retaining business for or with, or in directing business to, the Company or its
Subsidiaries; (ii) made any illegal contribution to any political party or
candidate; or (iii) paid, caused to be paid, agreed to pay, or offered, directly
or indirectly, in connection with the business of the Company, any bribe,
kickback or other similar payment or gift to any supplier or customer in
material violation of an Anticorruption Law.

SECTION 3.22 Economic Sanctions; Import Matters. The Company and its
Subsidiaries, during the past five years, have not transacted business with or
for the benefit of any Sanctioned Person, or otherwise engaged in conduct, in
violation of Sanctions or in material violation of Ex-Im Laws.

SECTION 3.23 Compliance with Money Laundering Laws; Absence of Proceedings. (a)
The operations of the Company and its Subsidiaries are and, during the past five
years, have been conducted at all times in material compliance with applicable
financial

 

32



--------------------------------------------------------------------------------

recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the applicable money laundering
statutes of all relevant jurisdictions, and the rules and regulations thereunder
(collectively, the “Money Laundering Laws”).

(b) The Company is not aware of any pending or threatened Litigation or
proceeding by any Governmental Entity, nor has it in the past five years
conducted any internal investigation or received any allegation, which appeared
credible following a reasonable preliminary inquiry, with respect to any actual,
potential or alleged violation of Anticorruption Laws, Sanctions, or Money
Laundering Laws by the Company or any of its Subsidiaries.

SECTION 3.24 No Other Investor Representations or Warranties. Except for the
representations and warranties expressly set forth in Article IV hereof and such
representations and warranties set forth in the other Transaction Documents, the
Company hereby acknowledges that none of the Investors nor any of their
respective Affiliates, nor any other Person, has made or is making any other
express or implied representation or warranty with respect to the Investors or
any of their respective Affiliates, as applicable, or their respective
businesses, operations, liabilities, condition (financial or otherwise) or
prospects, including with respect to any information provided or made available
to the Company or any of its Representatives or any information developed by the
Company or any of its Representatives. The Company, on behalf of itself and on
behalf of its Subsidiaries and Affiliates, expressly waives any such claim
relating to the foregoing matters, except with respect to fraud.

ARTICLE IV

Representations and Warranties of the Investors

Each Investor, severally and not jointly and severally, represents and warrants
to the Company (provided, that, the representations and warranties contained in
Section 4.05 (other than Section 4.05(f)) shall be made, severally and not
jointly and severally, solely by the Apollo Investors):

SECTION 4.01 Organization and Authority. Such Investor is duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
organization and has all requisite limited liability company power and authority
to carry on its business as presently conducted.

SECTION 4.02 Authorization; Enforceability. Such Investor has all requisite
limited liability company, limited partnership or other applicable power and
authority to execute and deliver this Agreement and the Registration Rights
Agreement and to consummate the Transactions. The execution and delivery of this
Agreement and the Registration Rights Agreement by such Investor and the
consummation of the Transactions, and compliance with the provisions of this
Agreement and the Registration Rights Agreement, by such Investor have been duly
authorized by all necessary limited liability company, limited partnership or
other applicable action on the part of such Investor (and, as of the date
hereof, the resolutions giving effect to such limited liability company, limited
partnership or other applicable actions have not been rescinded, modified or
withdrawn in any way). This Agreement has been and, as of the Closing, the
Related Agreements to which it is party will be, duly executed and delivered by
such Investor and, assuming the due authorization, execution and delivery hereof
and thereof by

 

33



--------------------------------------------------------------------------------

the other parties thereto (other than the other Investors), constitutes a legal,
valid and binding obligation of such Investor, enforceable against such Investor
in accordance with its terms, subject, as to enforceability, to the Bankruptcy
and Equity Exception.

SECTION 4.03 No Conflict. The execution and delivery by such Investor of this
Agreement and, as of the Closing, the Registration Rights Agreement do not and
will not, and the consummation of the Transactions and compliance with the
provisions of this Agreement and the Registration Rights Agreement will not,
conflict with, or result in any violation or breach of, or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to the loss of a
benefit under, or result in the creation of any right or benefit on the part of
any third party under, or result in the creation of any Lien upon any of the
properties or assets of such Investor under (i) the organizational or governing
documents of such Investor or (ii) assuming that the authorizations, consents
and approvals referred to in Section 4.04 are obtained prior to the Closing Date
and the filings referred to in Section 4.04 are made, (A) any term, condition or
provision of any Contract to which such Investor or any of its Affiliates is a
party or by which any of its properties or assets are bound and that is material
to the business of such Investor and its Affiliates, taken as a whole, (B) any
Law that is material to such Investor and its Affiliates, taken as a whole, or
(C) any Judgment, permit, concession, grant or franchise, in each case,
applicable to such Investor or any of its Affiliates or any of its properties or
assets, other than, in the case of clause (ii) above, any such conflicts,
violations, breaches, defaults, rights, losses or Liens that, individually or in
the aggregate, have not had and would not reasonably be expected to have a
material adverse effect on such Investor’s ability to consummate the
Transactions.

SECTION 4.04 Governmental Approvals. Except for the filing by the Company of the
Certificates of Amendment with the Secretary of State of the State of Delaware
pursuant to the DGCL, no consent or approval of, or filing, license, permit or
authorization, declaration or registration with, any Governmental Entity is
necessary for the execution and delivery of this Agreement and the other
Transaction Documents by such Investor, the performance by such Investor of its
obligations hereunder and thereunder and the consummation by such Investor of
the Transactions, other than such other consents, approvals, filings, licenses,
permits, authorizations, declarations or registrations that, if not obtained,
made or given, would not, individually or in the aggregate, be material to such
Investor’s ability to consummate the Transactions. For purposes of clarity, the
execution and delivery of this Agreement by such Investor does not, and the
performance of this Agreement by such Investor and the consummation of the
Transactions will not, require any consent, approval, authorization, filing with
or notification under the premerger notification requirements of the HSR Act or
any approval, consent or authorization under any applicable foreign antitrust,
competition, trade regulation or merger control law.

SECTION 4.05 Financing. (a) Such Apollo Investor has received and accepted an
executed commitment letter dated the date hereof (collectively, the “Equity
Commitment Letters”) pursuant to which the equity investors named therein (the
“Equity Investors”) have agreed, subject to the terms and conditions thereof, to
invest in such Apollo Investor the amounts set forth therein. The cash equity
committed pursuant to such Apollo Investor’s Equity Commitment Letter is
collectively referred to in this Agreement as its “Financing”. As of the

 

34



--------------------------------------------------------------------------------

date hereof, such Apollo Investor has delivered to the Company a true, complete
and correct copy of the executed Equity Commitment Letter to which it is party.

(b) As of the date hereof, the Equity Commitment Letter to which such Apollo
Investor is party is valid and in full force and effect and constitutes the
legal, valid and binding obligation of each Equity Investor party thereto,
enforceable against such Equity Investor in accordance with its terms. As of the
date hereof, no event has occurred which, with or without notice or lapse of
time or both, would or would reasonably be expected to constitute a default on
the part of any party to such Equity Commitment Letter or a breach or a failure
to satisfy a condition precedent on the part of such Apollo Investor under the
terms and conditions of such Equity Commitment Letter. There are no fees
required to be paid by or on behalf of such Apollo Investor pursuant to the
terms of such Equity Commitment Letter.

(c) The Equity Commitment Letter to which such Apollo Investor is party
provides, and will continue to provide, that the Company is a third party
beneficiary thereof and is entitled to enforce such agreement, and such Apollo
Investor and each Equity Investor party thereto have waived any defenses to the
enforceability of such third party beneficiary rights, in each case in
accordance with its terms and subject to the limitations set forth herein and
therein.

(d) Except as expressly set forth in the Equity Commitment Letter to which such
Apollo Investor is party, there are no conditions precedent to the obligations
of the Equity Investors party thereto to fund such Apollo Investor’s Financing.

(e) As of the date of this Agreement, (A) the Equity Commitment Letter to which
such Apollo Investor is party not has been amended, restated or otherwise
modified (and no such amendment, restatement or modification is contemplated as
of the date of this Agreement by such Apollo Investor or the Equity Investors
party thereto) and (B) the respective commitments set forth in the Equity
Commitment Letter to which such Apollo Investor is party has not been withdrawn,
rescinded, amended, restated or otherwise modified in any respect (and no such
withdrawal, rescission, amendment, restatement or modification is contemplated
as of the date of this Agreement by such Apollo Investor or the Equity Investors
party thereto). To the Knowledge of such Apollo Investor, no event has occurred
which would result in any breach by such Apollo Investor of, or constitute a
default by such Apollo Investor under, any term or condition to closing of the
Equity Commitment Letter to which it is a party, or otherwise result in any
portion of the Financing contemplated thereby to be unavailable or delayed. Such
Investor has no reason to believe (assuming satisfaction of the conditions to
Closing set forth herein) that any portion of such Apollo Investor’s Financing
required to consummate the transactions contemplated by this Agreement will not
be made available to such Investor on the Closing Date, including any reason to
believe that any of the Equity Investors party to the Equity Commitment Letter
with such Apollo Investor will not perform their respective funding obligations
thereunder in accordance with its terms and conditions.

(f) Such Investor will (in the case of an Apollo Investor, assuming such Apollo
Investor’s Financing is funded in accordance with the conditions set forth in
the Equity Commitment Letter to which it is party) have at the Closing
immediately available funds in an aggregate amount that will enable such Apollo
Investor to (x) consummate the Transactions on

 

35



--------------------------------------------------------------------------------

the terms contemplated by the Transaction Documents and (y) undertake its other
obligations at Closing upon the terms contemplated by the Transaction Documents.

SECTION 4.06 Litigation. As of the date of this Agreement, there are no Actions
pending or, to the knowledge of such Investor, threatened in writing against
such Investor that seek to enjoin, or would reasonably be expected to have the
effect of preventing or making illegal, any of the transactions contemplated by
the Transaction Documents.

SECTION 4.07 No Broker. No agent, broker, investment banker, financial advisor
or other firm or Person is entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or any other commission or similar fee, or the
reimbursement of expenses in connection therewith, in connection with any of the
Transactions based upon arrangements made by or on behalf of such Investor or
any of its Affiliates, except for Persons, if any, whose fees and expenses will
be paid by such Investor as described in Section 5.10.

SECTION 4.08 Purchase for Investment. Such Investor acknowledges that the
Preferred Shares will not have been registered under the Securities Act or under
any state or other applicable securities laws. Such Investor (a) acknowledges
that it is acquiring the Preferred Shares (and the Conversion Shares) pursuant
to an exemption from registration under the Securities Act solely for investment
and for such Investor’s own account and with no present intention or view to
distribute any of the Preferred Shares (or the Conversion Shares) to any Person
in violation of the Securities Act, (b) is knowledgeable, sophisticated and
experienced in financial and business matters, fully understands the limitations
on transfer and the restrictions on sales of such Preferred Shares and
Conversion Shares and is able to bear the economic risk of its investment and
afford the complete loss of such investment, (c) (i) has such knowledge and
experience in financial and business matters and in investments of this type,
that it is capable of evaluating the merits and risks of its investment in the
Preferred Shares and the Conversion Shares and of making an informed investment
decision, (ii) has conducted an independent review and analysis of the business
and affairs of the Company and its Subsidiaries that it considers sufficient and
reasonable for purposes of making its investment in the Preferred Shares and the
Conversion Shares and (iii) based thereon and on its own knowledge, has formed
an independent judgment concerning the advisability of the Transactions, (d) is
an “accredited investor” (as such term is defined in Rule 501(a) of Regulation D
promulgated under the Securities Act) and (e) is not a broker-dealer registered
with the SEC under the Exchange Act or an entity engaged in a business that
would require it to be so registered.

SECTION 4.09 No Other Company Representations or Warranties. Except for the
representations and warranties expressly set forth in Article III and such
representations and warranties set forth in the other Transaction Documents,
such Investor hereby acknowledges that neither the Company nor any of its
Subsidiaries, nor any other Person, has made or is making any other express or
implied representation or warranty with respect to the Company or any of its
Subsidiaries or their respective businesses, operations, assets, liabilities,
condition (financial or otherwise) or prospects, including with respect to any
information provided or made available to such Investor or any of its
Representatives or any information developed by such Investor or any of its
Representatives. Such Investor, on behalf of itself and on behalf of its
Affiliates, expressly waives any such claim relating to the foregoing matters,
except with respect to fraud.

 

36



--------------------------------------------------------------------------------

SECTION 4.10 Arm’s Length Transaction. Such Investor is acting solely in the
capacity of an arm’s length contractual counterparty to the Company with respect
to the Transactions.

SECTION 4.11 Private Placement Consideration. Such Investor understands and
acknowledges that: (a) its representations and warranties contained herein are
being relied upon by the Company as a basis for availing itself of such
exemption and other exemptions under the securities Laws of all applicable
states and for other purposes, (b) no U.S. state or federal agency has made any
finding or determination as to the fairness of the terms of the sale of the
Preferred Shares or any recommendation or endorsement thereof, (c) the Preferred
Shares are “restricted securities” under the Securities Act inasmuch as they are
being acquired from the Company in a transaction not involving a public offering
and that under applicable securities Laws such Preferred Shares (and the
Conversion Shares) may be resold without registration under the Securities Act
only in certain limited circumstances and (d) each certificate evidencing the
Preferred Shares held by such Investor will be endorsed with a legend in
accordance with, as applicable, Exhibit A of the Series A-1 Certificate of
Designation or Exhibit A of the Series A Certificate of Designation.

SECTION 4.12 Plan Assets. The underlying assets of such Investor do not
constitute “plan assets” within the meaning of ERISA and the execution, delivery
and performance of this Agreement and Related Agreements do not and will not
constitute a non-exempt prohibited transaction under section 406 of ERISA or
Section 4975 of the Code.

ARTICLE V

Additional Agreements

SECTION 5.01 Conduct of the Business. (a) Except as otherwise contemplated by
this Agreement, the other Transaction Documents or the Real Estate
Reorganization Documents, as required by applicable Law or as set forth in
Section 5.01 of the Company Disclosure Letter, from the date hereof to the
Closing, unless the Required Holders otherwise consent thereto in writing, the
Company and its Subsidiaries shall, subject to actions taken in response to the
COVID-19 virus (other than any actions prohibited by Section 5.01(b)), conduct
their respective businesses in all material respects in the ordinary course of
business and shall use commercially reasonable efforts to preserve the
relationships of the Company and its Subsidiaries with their material customers,
material suppliers, employees and others having material relationships with the
Company and such Subsidiaries and maintain the business operations, organization
and goodwill of the Company.

(b) Without limiting the generality of Section 5.01(a), except as otherwise
expressly required by this Agreement, as set forth in Section 5.01 of the
Company Disclosure Letter, or, solely with respect to clause (v) below, as
required by applicable Law, from the date hereof to the Closing, unless the
Required Holders otherwise consent thereto in writing (such consent not to be
unreasonably withheld, conditioned or delayed), the Company shall not, and shall
cause its Subsidiaries not to, directly or indirectly:

(i) establish a record date for, declare, set aside for payment or make payment
in respect of, any dividend or other distribution upon any shares of capital
stock of the Company;

 

37



--------------------------------------------------------------------------------

(ii) redeem, repurchase or otherwise acquire any of the Company’s capital stock
or other equity or voting interests, or any rights, warrants or options to
acquire any shares of its capital stock or other equity or voting interests of
the Company or any of its Subsidiaries, other than repurchases of capital stock
in the ordinary course of business pursuant to any Company Plan (or agreement
thereunder) in effect as of the date hereof;

(iii) amend the Company Charter Documents;

(iv) authorize, issue, split, combine, subdivide or reclassify any capital
stock, or securities exercisable for, exchangeable for or convertible into
capital stock, or other equity or voting interests of the Company other than
(A) the authorization and issuance of the Series A-1 Preferred Stock in
accordance with this Agreement and the Series A-1 Certificate of Designation and
the authorization of any Conversion Shares, (B) the authorization and issuance
of the Series A Preferred Stock in accordance with this Agreement and the Series
A Certificate of Designation and the authorization of any Conversion Shares and
(C) issuances of capital stock, or securities exercisable for, exchangeable for
or convertible into capital stock of the Company (x) to newly-hired or
newly-promoted employees or consultants consistent with past practice or (y) to
any Participant in the ordinary course of business pursuant to any Company Plan
(or agreement thereunder) in effect as of the date hereof;

(v) change any of the methods of accounting, accounting practices or policies in
any material respect of the Company or any of its Subsidiaries, other than such
changes as required by GAAP or a Governmental Entity;

(vi) (x) enter into any Contract between the Company or its Subsidiaries, on the
one hand, and any of the Company’s directors (including director nominees or
candidates), officers or stockholders (in their capacity as such), on the other
hand, including any stockholder agreement, investor rights agreement, board
representation or board nomination agreement or any similar Contract, other than
(A) in the case of officers, in the ordinary course of business consistent with
past practice in connection with such officer’s employment or termination of
employment or (B) with newly-hired or newly-promoted officers consistent with
past practice; (y) take or omit to take any other action that could reasonably
be expected to result in a modification to the composition of the Board; or
(z) grant any consent rights with respect to any actions by the Company or its
Subsidiaries to any stockholder that would reasonably be expected to limit,
alter or modify in any material respect the rights that the Investors are
expected to have following the Closing under the Registration Rights Agreement
and the Certificates of Amendment;

(vii) merge or consolidate the Company or any of its Subsidiaries with any
Person or adopt a plan of complete or partial liquidation or resolutions
providing for a complete or partial liquidation, dissolution, recapitalization
or other reorganization of the Company or any of its Subsidiaries, in each case
other than the merger or consolidation of the Company’s Subsidiaries with other
Subsidiaries of the Company or the liquidation or dissolution of immaterial
Subsidiaries of the Company.

(viii) (A) fail to timely file any material Tax Return required to be filed
(after taking into account any extensions) by the applicable entity, (B) prepare
any material Tax Return on a

 

38



--------------------------------------------------------------------------------

basis inconsistent with past practice, (C) fail to timely pay any material Tax
that is due and payable by the applicable entity, (D) settle or compromise any
material Tax Contest, (E) make, revoke or change any material Tax election,
(F) file any material amended Tax Return, (G) surrender any claim for a refund
of a material amount of Taxes, (H) consent to any extension or waiver of any
limitation period with respect to any material claim or assessment for Taxes,
(I) enter into any “closing agreement” within the meaning of Section 7121 of the
Code (or any similar provision of state, local, or non-U.S. law) with respect to
a material amount of Taxes, or (J) adopt or change any material Tax accounting
principle, method, period or practice;

(ix) fail to make a timely submission either required or reasonably deemed
appropriate by the Company in connection with the Transactions under the
Securities Act or the Exchange Act;

(x) fail to make a timely submission either required or reasonably deemed
appropriate by the Company in connection with the Real Estate Reorganization
under any applicable Law; or

(xi) agree, authorize, resolve or recommend, whether in writing or otherwise, to
do, or take any action reasonably likely to lead to or result in, any of the
foregoing.

SECTION 5.02 Public Announcements. The Company and the Investors agree that the
initial public announcement by the parties or any of their Affiliates of the
execution and delivery of this Agreement and the RE Agreement and the
transactions contemplated hereby and thereby shall be in such form or forms as
shall be mutually agreed by the Company and the Required Holders. Except for the
Company’s disclosure of the Transaction in the Company’s Securities Act and
Exchange Act filings and subject to each party’s disclosure obligations imposed
by Law or the rules of any stock exchange upon which its securities are listed
or any similar organization (in which case the party required to make the
communication, release or announcement shall allow the other party reasonable
time to comment thereon in advance of such release or public disclosure),
neither the Company nor the Investors will make (a) any public news release or
other public disclosure or (b) any other written widespread communication or
general disclosure to any employees, suppliers or other persons with whom such
party has material relationships, in each case with respect to the Transaction
Documents or the transactions contemplated thereby, without receiving the
other’s consent (which consent shall not be unreasonably withheld, conditioned
or delayed) to such communication or the communication plan with respect
thereto. Notwithstanding the foregoing, the Investors and their respective
Affiliates shall be entitled to communicate in the ordinary course and in a
non-public manner with their respective investors, financing sources (including
the Equity Investors), Related Investment Parties relating to the Transaction
Documents and the transactions contemplated thereby, in each case subject to
(i) customary confidentiality obligations between the Investors and such other
Persons and (ii) in the case of Competitively Sensitive Information, the Clean
Team Agreement if such Investor is party thereto.

SECTION 5.03 Access to Information; Confidentiality Agreement. (a) Subject to
applicable Law, the Confidentiality Agreement, the Clean Team Agreement and any
confidentiality arrangements in favor of any third party, the Company shall, and
shall cause each of its Subsidiaries to, afford the Apollo Investors and their
Representatives reasonable access upon reasonable advance request by the Apollo
Investors and during normal business hours

 

39



--------------------------------------------------------------------------------

during the period prior to the earlier of the Closing and the termination of
this Agreement to all their respective properties (for the avoidance of doubt,
such access shall not include any intrusive environmental sampling or testing
activities), assets, books, records, agreements, permits, documents,
information, officers and employees (in each case, excluding information and
materials protected by any attorney-client or other similar doctrine or
privilege or by data privacy Laws, and excluding information and materials which
the Company in good faith deems of a competitively sensitive nature); provided
that the Apollo Investors and their Representatives shall conduct any such
activities in such a manner as not to interfere with or disrupt the business or
operations of the Company and its Subsidiaries.

(b) Each Investor shall hold, and shall direct its Subsidiaries and Affiliates
and its and their Representatives to hold, any and all non-public information
received from the Company and its Subsidiaries and its and their Representatives
confidential in accordance with the terms of the Confidentiality Agreement and
the Clean Team Agreement if such Investor is party thereto.

(c) Each Investor agrees to be bound by the Confidentiality Agreement to the
same extent as ACM thereunder and each Investor agrees that the term of the
Confidentiality Agreement shall be extended, with respect to each Investor, to
the date on which such Investor ceases to hold any Preferred Shares or
Conversion Shares. Notwithstanding anything else in the Confidentiality
Agreement, this Agreement or in any other Transaction Document (other than, in
the case of Competitively Sensitive Information, the Clean Team Agreement if
such Investor is party thereto) to the contrary, ACM and each Investor are
hereby permitted to disclose Evaluation Material (as defined in the
Confidentiality Agreement) to (i) their respective Related Investment Parties
and its and their Representatives, (ii) any Person in connection with such
Investor’s syndication efforts and (iii) any other Person in connection with any
actual or proposed Transfer of Preferred Shares (or Conversion Shares) in
accordance with the terms of this Agreement (it being understood that, if such
Related Investment Party or other Persons is not already bound by a customary
confidentiality obligation between such Investor and such other Person, shall
have executed a customary “back-to-back” confidentiality agreement or joinder to
the Confidentiality Agreement and the Company shall be an express third-party
beneficiary entitled to enforce the terms of the confidentiality agreement or
joinder against such Related Investment Party or other Person and such Investor
shall be responsible for any breaches of the Confidentiality Agreement by any
recipients from such Investor) and each Investor, ACM and their respective
Affiliates and their and their respective Representatives shall be permitted to
have discussions and negotiations and enter into agreements, arrangements or
understandings with any Person described in clauses (i), (ii) or (iii) above in
connection with the Transaction Documents, the transactions contemplated
thereby, such Investor’s syndication efforts or otherwise in connection with any
actual or proposed Transfer of Preferred Shares (or Conversion Shares) in
accordance with the terms of this Agreement. The parties hereto agree that ACM
is an express third party beneficiary of this Section 5.03(c) and each waiver
to, or amendment of, the Confidentiality Agreement.

SECTION 5.04 Reasonable Best Efforts. Subject to the terms and conditions set
forth in this Agreement, each of the Company and each Investor shall, and shall
cause its Affiliates to, use reasonable best efforts to take, or cause to be
taken, all actions and to do, or cause to be done, and assist and cooperate with
the other parties hereto in doing, all things necessary, proper or advisable to
ensure that the conditions set forth in Article VI are satisfied, to

 

40



--------------------------------------------------------------------------------

consummate the Transactions as promptly as practicable and, at the sole
discretion of the Apollo Investors, to obtain the HSR Clearance with respect to
the Apollo Investors and, at the sole discretion of the HPS Investors, to obtain
the HSR Clearance with respect to the HPS Investors, as promptly as practicable,
including, subject to Section 5.05(d) and Section 5.04(b), using reasonable best
efforts to contest (i) any Action brought, or threatened to be brought, by any
Governmental Entity seeking to enjoin, restrain, prevent, prohibit or make
illegal the consummation of any of the Transactions or, at the sole discretion
of the Apollo Investors or the HPS Investors, as applicable, the obtainment of
any of the Specified Rights or to impose any terms or conditions in connection
with the Transactions or, at the sole discretion of the Apollo Investors or the
HPS Investors, as applicable, the obtainment of any of the Specified Rights and
(ii) any Judgment that enjoins, restrains, prevents, prohibits or makes illegal
the consummation of any of the Transactions or, at the sole discretion of the
Apollo Investors or the HPS Investors, as applicable, the obtainment of any of
the Specified Rights or imposes any terms or conditions in connection with the
Transactions or, at the sole discretion of the Apollo Investors or the HPS
Investors, as applicable, the obtainment of any of the Specified Rights. Each
party hereto shall execute and deliver after the Closing such further
certificates, agreements and other documents and take such other actions as the
other party or parties may reasonably request to consummate or implement the
Transactions, to implement the Specified Rights (at the sole discretion of the
Apollo Investors or the HPS Investors, as applicable) or to evidence such events
or matters.

SECTION 5.05 Filings; Consents. (a) Without limiting the generality of
Section 5.04, upon the terms and subject to the conditions of this Agreement
(including subject to the limitations set forth in Section 5.05(d) and
Section 5.04(b)) and in accordance with applicable Law, each of the Company and
each Investor shall, and shall cause its Affiliates to, use reasonable best
efforts to as promptly as practicable (i) obtain any consents, approvals or
other authorizations, and make any filings and notifications, required in
connection with the Transactions, (ii) make any other submissions either
required or reasonably deemed appropriate by the Company or the Apollo Investors
in connection with the Transactions under the Securities Act, the Exchange Act
and any other applicable Law, (iii) at the sole discretion of the Apollo
Investors, make any other submissions either required or reasonably deemed
appropriate by the Apollo Investors to obtain the HSR Clearance with respect to
the Apollo Investors and (iv) at the sole discretion of the HPS Investors, make
any other submissions either required or reasonably deemed appropriate by the
HPS Investors to obtain the HSR Clearance with respect to the HPS Investors. The
Company and the Investors shall, and shall cause their respective Affiliates to,
cooperate and consult with each other in connection with the making of all such
filings and notifications, including by providing copies of all relevant
documents (except to the extent containing confidential information of such
Person) to the non-filing party and its Representatives before filing (subject
to the limitations set forth in Section 5.05(d) and Section 5.04(b).

(b) Without limiting the generality of Sections 5.04 and 5.05(a), the Company,
the Apollo Investors and the HPS Investors shall as promptly as practicable
following the Apollo Investors’ or the HPS Investors’ written request, file with
the United States Federal and Trade Commission (the “FTC”) and the United States
Department of Justice (the “DOJ”) the notification and report form, if any,
required to obtain the applicable HSR Clearance. The Company, the Apollo
Investors and the HPS Investors shall use their respective reasonable best
efforts to provide as promptly as practicable any supplemental information
requested by the FTC

 

41



--------------------------------------------------------------------------------

or DOJ pursuant to the HSR Act. Each of the Company, the Apollo Investors and
the HPS Investors shall, and shall cause its Affiliates to, furnish to the other
party such necessary information (to the extent consistent with any applicable
Law) and reasonable assistance as the other party may request in connection with
its preparation of any filing that is necessary under the HSR Act to obtain the
applicable HSR Clearance.

(c) Each of the Company and the Apollo Investors and each of the Company and the
HPS Investors shall, and shall cause its Affiliates to, keep the other party
apprised of the status of any communications by such party or any of its
Affiliates with, and any inquiries or requests for additional information from,
the FTC, the DOJ or any other Governmental Entity with respect to the
Transactions or obtaining the applicable HSR Clearance and shall comply as
promptly as practicable with any such inquiry or request and provide any
supplemental information requested in connection with the filings made hereunder
pursuant to the HSR Act or any other applicable Law. No party hereto or any of
their respective Affiliates shall participate in any meeting or engage in any
material substantive conversation with any Governmental Entity with respect to
the Transactions or the HSR Clearance without giving the other party prior
notice of the meeting or conversation.

(d) Notwithstanding the foregoing or anything in this Agreement to the contrary,
none of the Investors, their respective Related Investment Parties or their
respective portfolio companies nor the Company, its equityholders or any of
their respective Affiliates or their respective portfolio companies are
obligated to, in connection with obtaining consents from Governmental Entities,
obtaining the HSR Clearance or contesting, resolving, avoiding or seeking to
overturn any Action or Judgment brought by a Governmental Entity, (i) sell or
otherwise dispose of, or hold separate and agree to sell or otherwise dispose
of, assets, categories of assets or businesses of (x) the Company, its
Subsidiaries or Affiliates, (y) the equityholders of the Company, their
respective Affiliates or their respective portfolio companies or (z) the
Investors, their respective Related Investment Parties or their respective
portfolio companies, or otherwise take or commit to take any action that could
reasonably limit any of the foregoing Person’s freedom of action with respect
to, or their respective ability to retain, one or more businesses, product lines
or assets, (ii) terminate, modify or extend any existing relationships and
contractual rights and obligations, (iii) establish or create any relationships
and contractual rights and obligations, (iv) terminate any relevant venture or
other arrangement, or (v) effectuate any other change or restructuring of
(x) the Company, its Subsidiaries or Affiliates, (y) the equityholders of the
Company, their respective Affiliates or their respective portfolio companies or
(z) the Investors, their respective Related Investment Funds or their respective
portfolio companies (and, in each case, to enter into agreements or stipulate to
the entry of an order, decree or ruling or file appropriate applications with
the FTC, DOJ, or other Governmental Entity).

SECTION 5.06 Financing.

(a) From the date of this Agreement until the Closing, unless contemplated
hereby, no Apollo Investor shall permit any assignment of its Equity Commitment
Letter, or any amendment or modification to be made to, or any waiver of any
provision or remedy under, such Equity Commitment Letter, in each case without
obtaining the Company’s prior written consent. In addition to the foregoing, no
Apollo Investor shall release or consent to the termination of its

 

42



--------------------------------------------------------------------------------

Equity Commitment Letter in accordance with the terms of such Equity Commitment
Letter prior to the Closing, except with the Company’s prior written consent.

(b) Each Apollo Investor shall take all actions and do all things necessary,
proper or advisable to obtain such Apollo Investor’s Financing, including by
(i) maintaining in effect its Equity Commitment Letter, (ii) using reasonable
best efforts to ensure the accuracy of all representations and warranties of
such Apollo Investor, if any, set forth in its Equity Commitment Letter,
(iii) complying with its obligations under its Equity Commitment Letter,
(iv) satisfying on a timely basis all conditions applicable to such Apollo
Investor in its Equity Commitment Letter that are within its control,
(v) enforcing its rights under its Equity Commitment Letter and
(vi) consummating such Apollo Investor’s Financing at or prior to the Closing,
including by causing the Equity Investors party to the Equity Commitment Letter
with such Apollo Investor to fund such Apollo Investor’s Financing at the
Closing.

SECTION 5.07 Corporate Action. At any time that any Preferred Shares, Series A
Preferred Stock or Class A-1 Common Stock are outstanding, the Company shall
from time to time take all lawful action within its control to cause the
authorized capital stock of the Company to include a sufficient number of
authorized but unissued shares of Conversion Shares to satisfy the conversion
requirements of all of the Preferred Shares, the Series A Preferred Stock and
the Class A-1 Common Stock then outstanding.

SECTION 5.08 Adjustment of Conversion Price. If any occurrence since the date of
this Agreement until the Closing would have resulted in an adjustment to the
Conversion Price (as defined in the Series A-1 Certificate of Designation and
the Series A Certificate of Designation) pursuant to the Series A-1 Certificate
of Designation or the Series A Certificate of Designation if the Preferred
Shares (or the Series A Preferred Stock into which such Preferred Shares are
convertible) had been issued and outstanding since the date of this Agreement,
the Company shall adjust the Conversion Price, effective as of the Closing, in
the same manner as would have been required by the Series A-1 Certificate of
Designation and the Series A Certificate of Designation, as applicable, if the
Preferred Shares (or the Series A Preferred Stock into which such Preferred
Shares are convertible) had been issued and outstanding since the date of this
Agreement.

SECTION 5.09 Use of Proceeds. The Company shall use the proceeds from the
issuance and sale of the Preferred Shares (a) to pay any costs, fees and
expenses incurred by it in connection with the Transactions and/or (b) to fund
any repurchase, redemption or other acquisition of the number of Company
Securities set forth on Section 5.09 of the Company Disclosure Letter at a price
per share set forth on Section 5.09 of the Company Disclosure Letter.

SECTION 5.10 Expenses. Except as otherwise expressly provided in this Agreement,
the RE Agreement or the Expense Reimbursement Letter, each party shall bear and
pay its own costs, fees and expenses incurred by it in connection with this
Agreement, the Transactions and the Real Estate Transactions (collectively, the
“Transaction Expenses”); provided that upon (and subject to) the Closing, the
Company shall reimburse the Apollo Investors for all Transaction Expenses
incurred by the Apollo Investors and their Affiliates. The Company shall pay
100% of any filing fee required under the HSR Act to obtain HSR Clearance for
the Apollo Investors and any other Laws applicable to the Apollo Investors
issued by a

 

43



--------------------------------------------------------------------------------

Governmental Entity that are designed or intended to prohibit, restrict or
regulate actions having the purpose or effect of monopolization or restraint of
trade or lessening of competition through merger, acquisition or otherwise.

SECTION 5.11 Director Appointment Right; Board Observers. (a) From and after
such time as (i) it is lawful under Section 8 of the Clayton Act for the Apollo
Investors and their Affiliates to designate a director to the Board and (ii) the
HSR Clearance with respect to the Apollo Investors has been obtained, and so
long as the Apollo Investors, together with their respective Related Investment
Funds, hold (x) at least 25% of the Preferred Shares issued on the Closing Date
(or 25% of the Conversion Shares), the Apollo Investors shall have the right to,
collectively, designate to the Board one (1) director. From and after such time
as (i) it is lawful under Section 8 of the Clayton Act for the HPS Investors and
their Affiliates to designate a director to the Board and (ii) the HSR Clearance
with respect to the HPS Investors has been obtained, and so long as the HPS
Investors, together with their respective Related Investment Funds, hold (x) at
least 25% of the Preferred Shares issued on the Closing Date (or 25% of the
Conversion Shares), the HPS Investors shall have the right to, collectively,
designate to the Board one (1) director. For so long as either the Apollo
Investors or the HPS Investors are entitled to designate a director to the Board
pursuant to this Section 5.11(a), the Company agrees it shall take all action
reasonably available to it to cause such individual who satisfies the Director
Requirements (or any replacement designated by the Apollo Investors or the HPS
Investors, as applicable) to be included in the slate of nominees recommended by
the Board to the Company’s stockholders for election as directors at each annual
meeting of the stockholders of the Company (and/or in connection with any
special meeting of stockholders or election by written consent) and the Company
shall use the same efforts to cause the election of such nominees as it uses to
cause other nominees recommended by the Board to be elected, including
soliciting proxies in favor of the election of such nominees. The Apollo
Investors and the HPS Investors shall cause any director designated to the Board
by it to resign from service on any committee of the Board if, as a result of
such director’s service on such committee, such committee does not satisfy the
requirements of applicable law or the New York Stock Exchange rules for service
on such committee. In the event that a vacancy is created at any time by the
death, disability, retirement, resignation or removal (with or without cause) of
a director designated by the Apollo Investors or the HPS Investors to the Board
pursuant to this Section 5.11(a), or in the event of the failure of any such
nominee of the Apollo Investors or the HPS Investors to be elected, the Apollo
Investors or the HPS Investors, as applicable, shall have the right to designate
a replacement who satisfies the Director Requirements to fill such vacancy (but
only if the Apollo Investors or the HPS Investors, as applicable, would be then
entitled to designate such director pursuant to the foregoing provisions of this
Section 5.11(a)). The Company shall take all action reasonably available to it
to cause such vacancy to be filled by the replacement so designated, and, to the
extent permitted under the Company Charter Documents then in effect, to cause
the Board to promptly elect such designee to the Board.

(b) For so long as it is not lawful under Section 8 of the Clayton Act for the
Apollo Investors and their Affiliates to designate a director to the Board and
the Apollo Investors, together with their Related Investment Funds, hold at
least 25% of the Preferred Shares issued on the Closing Date (or 25% of the
Conversion Shares), the Apollo Investors shall have the right to, collectively,
designate one (1) observer to the Board (each such observer, an “Observer”). For
so long as it is not lawful under Section 8 of the Clayton Act for the HPS
Investors and their

 

44



--------------------------------------------------------------------------------

Affiliates to designate a director to the Board and the HPS Investors, together
with their Related Investment Funds, hold at least 25% of the Preferred Shares
issued on the Closing Date (or 25% of the Conversion Shares), the HPS Investors
shall have the right to, collectively, designate one (1) Observer to the Board.
The Apollo Investors and the HPS Investors, as applicable, shall have the right
to designate a replacement for any Observer previously designated by the Apollo
Investors or the HPS Investors, as applicable, at any time and from time to time
for so long as the Apollo Investors or the HPS Investors, as applicable, has a
right to designate an Observer. An Observer may attend any meeting of the Board.
Observers shall be provided advance notice of each meeting of the Board in the
same manner and at the same time as the other members of the Board, shall be
given copies of all documents, materials and other information as and when given
to other members of the Board and shall be given access to clean-room materials,
provided that the Observer shall have executed a non-disclosure and
confidentiality agreement and such other acknowledgments and agreements
reasonably satisfactory to the Board. Each of the Apollo Investors and the HPS
Investors, in consultation with outside antitrust counsel, shall institute
reasonable safeguards (that are reasonably satisfactory to the Company) to
ensure that any such information received by their respective Observers is
restricted to certain authorized employees and advisors of the Apollo Investors
or the HPS Investors, respectively, to comply with all applicable antitrust
laws. Notwithstanding the foregoing, the Observer shall be excluded from
attending any meeting of the Board or receiving any materials to the extent
necessary to preserve attorney-client privilege, to safeguard highly proprietary
or confidential information, in the case of any conflict of interest involving
such Observer or as otherwise deemed necessary or advisable by the Board. The
Chairman of the Board or any committee thereof shall have the right to exclude
an Observer from any meeting or portion thereof, in each case, solely to the
extent permitted by the immediately preceding sentence. Each Observer shall be a
natural person. The Company shall reimburse each Observer for his or her
reasonable out-of-pocket costs incurred to attend meetings of the Board. The
Company agrees that each Observer shall be entitled to the benefit of the
indemnification and advancement of expenses provided by, or granted pursuant to,
the Bylaws as if such Observer was a director of the Company.

SECTION 5.12 Tax Matters. On or before the Closing (and from time to time
thereafter upon the reasonable request of the Company), each Investor shall
deliver to the Company a duly executed, valid, accurate and properly completed
IRS Form W-9 certifying that such Investor is a U.S. person and that such
Investor is not subject to backup withholding or an applicable IRS Form W-8 (or
successor form), as applicable, together with any required attachments.

SECTION 5.13 Information Rights. (a) Prior to the IPO, for so long as any
Investor, together with its Related Investment Funds, holds any Preferred Shares
issued on the Closing Date (or any Conversion Shares), such Investor shall be
entitled to receive, subject to the terms of the Confidentiality Agreement and
the Clean Team Agreement if such Investor is party thereto (provided, that, any
of the following that constitutes material non-public information shall be
provided only if so requested by such Investor):

(i) With respect to each fiscal year of the Company (the “Fiscal Year”), an
audited consolidated balance sheet of the Company and its Subsidiaries as at the
end of such Fiscal Year, and the related audited consolidated statements of
operations and comprehensive income, stockholder’s equity and cash flows for
such Fiscal Year, as audited by an independent

 

45



--------------------------------------------------------------------------------

nationally recognized audit firm, as promptly as practicable after the end of
each Fiscal Year of the Company (but no later than 120 days thereafter);

(ii) With respect to each fiscal quarter of the Company, an unaudited
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, and the related unaudited consolidated statements of
operations and comprehensive income, stockholder’s equity and cash flows for
such fiscal quarter, as promptly as practicable after the end of such fiscal
quarter (but no later than 60 days thereafter);

(iii) Copies of all certificates, documents, materials and other information as
and when provided under the ACI 2030 Indenture or the ACI Indentures (each as
defined in the RE Agreement); and

(iv) No later than 30 days following the release of financial statements with
respect to each fiscal quarter of the Company, a current report (as of the end
of such fiscal quarter) in the form set forth in Section 5.13(a) of the Company
Disclosure Letter with respect to RealCo Real Properties to be provided in a
secure data room; provided, that no Investor whose business consists of retail
sale of food and alcohol for off-premises consumption, drug stores or any
combination thereof shall receive such reports; provided, further, that an
Investor that is a financial sponsor with a portfolio company whose business
consists of retail sale of food and alcohol for off-premises consumption, drug
stores or any combination thereof shall be permitted to receive such reports if
such Investor enters into an agreement substantially similar to the Clean Team
Agreement governing such reports.

(b) For so long as any Investor, together with its Related Investment Funds,
holds at least 20% of the Preferred Shares issued on the Closing Date (or 20% of
the Conversion Shares), such Investor shall be entitled to receive, subject to
the terms of the Confidentiality Agreement and the Clean Team Agreement if such
Investor is party thereto, the information set forth in Section 5.13(b) of the
Company Disclosure Letter (provided, that, any such information that constitutes
material non-public information shall be provided only if so requested by such
Investor).

(c) For so long as any Investor, together with its Related Investment Funds,
holds at least 25% of the Preferred Shares issued on the Closing Date (or 25% of
the Conversion Shares), such Investor shall be entitled, subject to the terms of
the Confidentiality Agreement and the Clean Team Agreement if such Investor is
party thereto, upon reasonable advance written request of such Investor,
reasonable access to Chief Executive Officer, Chief Financial Officer and Chief
Operating Officer of the Company, no less frequently than quarterly, to discuss
the Company’s and its Subsidiaries’ business.

(d) For so long as any Investor or any of their respective Related Investment
Funds, holds any Preferred Shares (or any Conversion Shares), the Company shall
(i) provide to such Investor semi-annually, or at the reasonable request of such
Investor or any of their respective Related Investment Funds, as applicable, in
connection with a material change in the company’s business or assets (including
any material changes in their respective values), an updated determination (and
any analysis supporting such determination) regarding whether the Company is a
United States real property holding corporation within the meaning of
Section 897(c)(2) of

 

46



--------------------------------------------------------------------------------

the Code as of such semi-annual or other period, as applicable, which
determination shall be provided within thirty (30) days after the filing by the
Company of its financial statements with respect to each fiscal year and the
second quarter of each fiscal year or after such determination has been
requested, as applicable, and (ii) within ten (10) days after the request of an
Investor or any of its Related Investment Funds, provide to such Investor or
Related Investment Fund a certification pursuant to Treasury Regulations
Section 1.897-2(h) and an accompanying notice to the IRS.

SECTION 5.14 Notification of Certain Matters. Notwithstanding anything else
herein to the contrary, the Company and each Investor shall give prompt written
notice to the other of (a) any notice or other communication from any Person
alleging that any consent, waiver or approval from, or notification requirement
to, such Person is or may be required in connection with the Transactions or
obtaining the HSR Clearance, (b) all effects, changes, events and occurrences
arising subsequent to the date of this Agreement which could reasonably be
expected to result in any breach of a representation or warranty or covenant of
the Company in this Agreement that would, if occurring or continuing on the
Closing Date, cause any of the conditions set forth in Article VI not to be
satisfied, (c) any effect, change, event or occurrence that, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect
and (d) any Transaction Litigation and any updates to the status thereof. The
Company and its Subsidiaries shall give the Apollo Investors an opportunity to
discuss with the Company and its Representatives any Transaction Litigation
(subject to the entry into any joint defense or similar agreement and otherwise
subject to the protection of any attorney-client or other similar doctrine or
privilege) and the Company and its Representatives shall consider the
recommendations of the Apollo Investors with respect thereto in good faith. For
the avoidance of doubt, no updated information provided in accordance with this
Section 5.14 shall be deemed to cure any breach of any representation, warranty
or covenant made in this Agreement, or be deemed to update the Company
Disclosure Letter or affect any rights under this Agreement or the Related
Agreements.

SECTION 5.15 Withholding. The Company and its paying agent shall be entitled to
withhold Taxes on all payments and distributions (including deemed
distributions) on the Series A-1 Preferred Stock, the Series A Preferred Stock,
Common Stock or any other stock or securities issued upon conversion of the
Series A-1 Preferred Stock, the Series A Preferred Stock or the Common Stock to
the extent required by applicable Law, and any such amounts withheld shall be
treated for all purposes of this Agreement as having been paid to the Person in
respect of which such withholding was made. The Company shall promptly notify
each Investor if it determines that it has such requirement to withhold and give
such Investor a reasonable opportunity to provide any form or certificate to
reduce or eliminate such withholding. Within a reasonable amount of time after
making such withholding payment, the Company shall furnish such Investor with
copies of any tax certificate or other documentation evidencing such payment.

SECTION 5.16 Tax Treatment. Unless otherwise required by a change in applicable
Law or a final determination to the contrary (whether by settlement, closing
agreement, judicial decision, judgment or decree, or other final disposition),
the parties agree (i) to treat the Series A-1 Preferred Stock and the Series A
Preferred Stock as “common stock” for all applicable U.S. federal, state and
local income tax purposes, (ii) that an Investor shall not be required to
include in income as an actual or deemed dividend for any applicable U.S.
federal,

 

47



--------------------------------------------------------------------------------

state or local income tax purposes any amounts in respect of the Preferred
Shares unless and until such dividends are declared and paid in cash and
(iii) not to take any position on any Tax Return that is inconsistent with such
treatment except as required pursuant to a change in law or by a final
determination within the meaning of Section 1313 of the Code.

SECTION 5.17 Limitations on Transfer. (a) Except (i) as provided in this
Section 5.17, (ii) in connection with a Change of Control, (iii) following the
eighteen (18) month anniversary of the Closing or (iv) with the consent of the
Board (not to be unreasonably withheld), each Investor, shall not, directly or
indirectly, offer, sell, contract to sell, grant any option to purchase, make
any short sale, give, assign or otherwise dispose of (whether by operation of
law or otherwise) (each a “Transfer”) any of the following (or any right, title
or interest therein or thereto): (x) Common Stock issued upon conversion of the
Preferred Shares (or the Series A Preferred Stock into which such Preferred
Shares are converted) other than to their respective Related Investment Funds,
(y) prior to the seven (7) month anniversary of the Closing, Preferred Shares
(or, in the case of Series A-1 Preferred Shares, Series A Preferred Shares into
which such Series A-1 Preferred Shares are converted) other than to their
respective Related Investment Funds or to another Investor or any of its Related
Investment Funds or (z) following the seven (7) month anniversary of the
Closing, Preferred Shares unless, in the case of this clause (z), after giving
effect to such Transfer, the Investors and their respective Related Investment
Funds continue to hold, in the aggregate, greater than 50% of the Preferred
Shares (or Conversion Shares). It shall be a condition precedent to any Transfer
of Preferred Shares to any Person that such Person shall agree in writing to be
bound by the provisions of this Section 5.17. Any attempt to Transfer any
Preferred Shares (or Conversion Shares) or any rights thereunder in violation of
the preceding sentence shall be deemed invalid and shall have no effect ab
initio. Notwithstanding anything contained to the contrary in this Section 5.17,
no indirect Transfer of Preferred Shares (or Conversion Shares) by any Person
shall constitute a Transfer under this Section 5.17 if, after giving effect
thereto, the applicable Preferred Shares (or Conversion Shares) remain owned by
a Related Investment Fund of the underlying Investor.

(b) From and after the Closing and until the eighteen (18) month anniversary of
the Closing, none of the Investors, their respective current Related Investment
Funds nor any Person to whom Preferred Shares are Transferred nor their
respective current Related Investment Funds shall enter into, directly or
indirectly, any Hedging Transaction.

(c) Notwithstanding anything contained to the contrary in this Section 5.17,
this Section 5.17 shall in no way limit the ability of any holder of Preferred
Shares (or Conversion Shares) to incur margin loans or other leverage in
connection therewith, provided, however, that the lender making any such margin
loan or providing leverage shall be subject to the restrictions on Transfer set
forth in this Section 5.17 only upon such lender becoming a holder of the
Preferred Shares subsequent to such lender foreclosing on a pledge of the
Preferred Shares (or Conversion Shares).

(d) Notwithstanding anything contained to the contrary in this Section 5.17,
none of the Investors, their respective Related Investment Funds, or any Person
to whom Preferred Shares are Transferred to in compliance with this Section 5.17
may Transfer, directly or indirectly, Preferred Shares to a Person set forth on
Exhibit G.

 

48



--------------------------------------------------------------------------------

(e) Notwithstanding anything contained to the contrary in this Section 5.17 (but
subject to Section 5.17(b), Section 5.17(c) and Section 5.17(d), the Apollo
Investors, collectively, shall be permitted to Transfer up to an aggregate of
55,000 Preferred Shares held by the Apollo Investors to any Person within three
(3) months following the Closing.

SECTION 5.18 Company Obligation in Respect of Syndication. The Company shall
provide, and shall cause its Subsidiaries and Representatives to provide,
commercially reasonable assistance as is reasonably requested (a) by the Apollo
Investors in writing in connection with the syndication efforts prior to the
Closing up to the aggregate liquidation preference of Preferred Shares set forth
in Section 5.18 of the Company Disclosure Letter, (b) in connection with a
transfer to any Investor or its Related Investment Funds and/or (c) in the event
the IPO has not occurred prior to the eighteen (18) month anniversary of the
Closing, by the Required Holders in writing in connection with Transfers
permitted under Section 5.17, in each case, including assisting such Persons
with the preparation of customary offering documents and materials, including
private placement memoranda, information memoranda and packages, investor
presentations and similar documents and materials, including the execution and
delivery of reasonable and customary representation and authorization letters in
connection therewith; provided; that, in the case of clause (c), (x) the
Required Holders may make such request (i) on no more than two occasions and
(ii) only for so long as the IPO has not been consummated and (y) if the Company
has filed a registration statement under the Securities Act with respect to the
IPO, the Company may elect to delay such assistance for so long as it is
actively pursuing such IPO but in no event for a period exceeding six months.
The Company shall perform its obligations under the AGS Engagement Letter in
accordance with the terms thereof.

SECTION 5.19 Initial Public Offering Demand.

(a) Request. At any time on or following the third anniversary of this
Agreement, upon written notice delivered to the Company by the IPO
Representative (an “IPO Demand”), the Company will be required, pursuant to the
terms of this Agreement and in accordance with the provisions of the Securities
Act, to file with the SEC a Registration Statement on Form S-1 in connection
with a Qualified IPO and to seek a listing of the shares of Common Stock on a
national securities exchange in the United States (the “Listing”) on either the
New York Stock Exchange or the Nasdaq Stock Market (a “Designated Exchange”);
provided, however, that, if an IPO is not consummated in respect of such IPO
Demand, the IPO Representative shall continue to be entitled to an IPO Demand.

(b) Piggyback Rights. Any ABS Holder and any Investor shall have the right to
include its Registrable Securities in the Qualified IPO effected pursuant to
this Section 5.19 pursuant to, and subject to, the provisions of the
Registration Rights Agreement.

(c) Filing. Upon the receipt of the IPO Demand, the Company shall use its
commercially reasonable efforts to file such registration statement under the
Securities Act at the earliest practicable date, but in any event not later than
120 days after the IPO Demand is made and use its commercially reasonable
efforts to have such registration statement thereafter become effective with the
SEC at the earliest practicable date and shall use its commercially reasonable
efforts to effect, at the earliest practicable date, such registration under the
Securities Act.

 

49



--------------------------------------------------------------------------------

(d) Registration Statement Form. Registration under this Section 5.19 shall be
on Form S-1 (or any successor form thereto). The Company agrees to include in
any such registration statement filed pursuant to this Section 5.19 all
information that the IPO Representative shall reasonably request.

(e) Exchange Act Registration; Listing. Concurrently with the registration under
the Securities Act sought under Section 5.19, the Company shall seek
registration of the Common Stock under the Exchange Act and approval to list the
Common Stock on the Designated Exchange.

(f) Effective Registration Statement. An IPO Demand shall not be deemed to have
been effected:

(i) unless (A) a registration statement with respect thereto has become
effective under the Securities Act and remains effective in compliance with the
provisions of the Securities Act and the laws of any state or other jurisdiction
applicable to the sale or disposition of the shares of Common Stock covered by
such registration statement until such time as all of such shares of Common
Stock have been sold or disposed of in accordance with such registration
statement, (B) a registration statement shall have become effective under the
Exchange Act and (C) the shares of Common Stock shall have been approved for
listing on the Designated Exchange, subject only to notice of final issuance;

(ii) if, after it has become effective, either of such registrations is
interfered with by any stop order, injunction or other order or requirement of
the SEC or other governmental authority or court for any reason other than a
violation of applicable law solely by any selling stockholder and has not
thereafter become effective; or

(iii) if the conditions to closing specified in an underwriting agreement to
which the Company is a party are not satisfied or waived other than by reason of
any breach or failure by any selling stockholder or are not otherwise waived.

(g) Termination of the IPO Demand. The IPO Representative, may at any time
terminate their request for an IPO Demand. Despite such termination by the IPO
Representative, in the event that the Board shall so determine to proceed with
the IPO, the IPO shall not be terminated as long as the offering satisfies the
definition of “Qualified IPO.” Any ABS Holder and any Investor that has
requested its shares of Common Stock to be included in such registration
statement pursuant to the Registration Rights Agreement shall continue to have
its shares of Common Stock so included unless otherwise determined by the Board
in accordance with the Registration Rights Agreement.

(h) Selection of Underwriters. The underwriter or underwriters of the Qualified
IPO pursuant to this Section 5.19 shall be an internationally recognized
investment bank selected by the IPO Representative, which must be reasonably
acceptable to the Company.

(i) Priority in Requested Registration. If the Company shall effect an IPO
Demand, no securities other than shares of Common Stock to be sold by (i) the
Company for its own account and (ii) by any ABS Holder and any Investor pursuant
to the terms of the Registration Rights Agreement shall be included among the
securities covered by such

 

50



--------------------------------------------------------------------------------

registration. If the managing underwriter of a Qualified IPO pursuant to this
Section 5.19 shall advise the Company and the IPO Representative that, in its
opinion, the number of shares of Common Stock requested to be included in such
registration exceeds the number of such shares of Common Stock that can be sold
in such offering within a price range stated to such managing underwriter by IPO
Representative, the Company shall include in such registration, to the extent of
the number of shares of Common Stock which the Company is advised can be sold in
such offering pursuant to Section 2.10(b) of the Registration Rights Agreement.

SECTION 5.20 Appraisals. The Company shall provide, and shall cause its
Subsidiaries and Representatives to provide, commercially reasonable assistance
(at the Apollo Investors’ sole cost and expense) as is reasonably requested by
the Apollo Investors in connection with any FIRREA-compliant appraisal of Owned
Real Property, including the RealCo Real Property, conducted by the Apollo
Investors, no more frequently than once per year.

ARTICLE VI

Conditions to Closing

SECTION 6.01 Conditions to the Obligations of the Company and the Investors. The
respective obligations of each of the Company and the Investors to effect the
Transactions are subject to the satisfaction or (to the extent permitted by Law)
waiver by each of the Company and the Required Holders on or prior to the
Closing Date of the following conditions:

(a) (i) No Governmental Entity shall have issued any order, decree or ruling,
(ii) no Action shall have been commenced by a Governmental Entity seeking any
order, decree or ruling and (iii) no Law shall be in effect, in any case,
enjoining, restraining or otherwise prohibiting any of the Transactions;

(b) The Company shall have duly adopted and caused to be filed with the
Secretary of State of the State of Delaware the Certificates of Amendment and
any related filings, forms or applications; and

(c) The Real Estate Closing shall have occurred substantially concurrently with
the Closing.

SECTION 6.02 Conditions to the Obligations of the Company. The obligations of
the Company to effect the Transactions are further subject to the satisfaction
or (to the extent permitted by Law) waiver by the Company on or prior to the
Closing Date of the following conditions:

(a) all representations and warranties of each Investor set forth in this
Agreement shall be true and correct (without giving effect to any limitation or
qualification as to “materiality” or “material adverse effect” set forth in such
representations and warranties) in all material respects at and as of the
Closing Date, with the same force and effect as if made on the Closing Date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct on such earlier date);

 

51



--------------------------------------------------------------------------------

(b) each Investor shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to the Closing,
including the funding in full of its Financing;

(c) each Investor shall have duly executed and delivered to the Company the
Registration Rights Agreement; and

(d) the Company shall have received a certificate, signed by a duly authorized
officer of each Investor, certifying as to the matters set forth in Sections
6.02(a) and 6.02(b).

SECTION 6.03 Conditions to the Obligations of the Investors. The obligations of
the Investors to effect the Transactions are further subject to the satisfaction
or (to the extent permitted by Law) waiver by the Required Holders on or prior
to the Closing Date of the following conditions:

(a) (i) the representations and warranties of the Company set forth in Article
III hereof (other than the Company Fundamental Representations) shall be true
and correct (without giving effect to any limitation or qualification as to
“materiality” or “Material Adverse Effect” set forth in such representations and
warranties) as of the date of this Agreement and as of the Closing Date as
though made on and as of such date (except to the extent that any such
representation or warranty speaks to an earlier date, in which case such
representation or warranty shall so be true and correct as of such earlier
date), except where the failure of such representations and warranties to be so
true and correct would not, individually or in the aggregate, have a Material
Adverse Effect, (ii) the representations and warranties of the Company set forth
in Section 3.06(b) (Absence of Certain Changes) shall be true and correct in all
respects at and as of the Closing Date, with the same force and effect as if
made on the Closing Date, (iii) the representations and warranties of the
Company set forth in Section 3.01(a) (Organization; Standing) (other than the
first sentence thereof), Section 3.01(b) (Organization; Standing) (solely with
respect to the RealCo Entities), Section 3.01(c) (Organization; Standing),
Section 3.02(b) and Section 3.02(c) (Capitalization) (other than the first
sentence thereof), Section 3.03(a) (Authority), Section 3.03(d) (Authority;
Noncontravention), Section 3.06(d) (Absence of Certain Changes), Section 3.14
(Real Property) (solely with respect to the RealCo Real Property), Section 3.17
(Sale of Securities) and Section 3.18 (No Broker) (collectively with
Section 3.02(a), the “Company Fundamental Representations”) shall be true and
correct (without giving effect to any limitation or qualification as to
“materiality” or “Material Adverse Effect” set forth in such representations and
warranties) in all material respects at and as of the Closing Date, with the
same force and effect as if made on the Closing Date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date) and (iv) the representations and
warranties of the Company set forth in the first sentence of Section 3.01(a)
(Organization; Standing) and Section 3.02(a) (Capitalization) shall be true and
correct (without giving effect to any limitation or qualification as to
“materiality” or “Material Adverse Effect” set forth in such representations and
warranties) in all but de minimis respects as of the date of this Agreement and
as of the applicable Closing Date as though made on and as of such date (except
to the extent that any such representation or warranty speaks to an earlier
date, in which case such representation or warranty shall so be true and correct
as of such earlier date);

 

52



--------------------------------------------------------------------------------

(b) the Company shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to the Closing;

(c) the Company shall have (i) duly executed and delivered to the Investors the
Registration Rights Agreement and to AGS the AGS Engagement Letter and
(ii) delivered to the Investors a legal opinion of Schulte Roth & Zabel LLP in
the form attached as Exhibit H hereto; and

(d) the Investors shall have received a certificate, signed by a duly authorized
officer of the Company, certifying as to the matters set forth in Sections
6.03(a) and 6.03(b).

SECTION 6.04 Frustration of Closing Conditions. The Company may not rely on the
failure of any condition set forth in Section 6.01 or Section 6.02 to be
satisfied if its failure to perform in all material respects any of its
obligations under this Agreement, to act in good faith or to use, in accordance
with the terms of this Agreement, its required efforts to cause the Closing to
occur shall have been a principal cause of the failure of such condition. No
Investor may rely on the failure of any condition set forth in Section 6.01 or
Section 6.03 to be satisfied if the failure of such Investor to perform in all
material respects any of its obligations under this Agreement, to act in good
faith or to use, in accordance with the terms of this Agreement, its required
efforts to cause the Closing to occur shall have been a principal cause of the
failure of such condition.

ARTICLE VII

Termination; Survival

SECTION 7.01 Termination. This Agreement may be terminated at any time prior to
the Closing Date:

(a) by mutual written consent of the Company and the Required Holders;

(b) by either the Company or the Required Holders if:

(i) the Closing should not have occurred on or prior to June 15, 2020 (the
“Outside Date”);

(ii) any Governmental Entity issues an order, decree or ruling or has taken any
other action permanently enjoining, restraining or otherwise prohibiting any of
the Transactions and such order, decree, ruling or other action shall have
become final and nonappealable;

(iii) the RE Agreement is terminated in accordance with its terms;

(c) by the Required Holders upon written notice to the Company, if there has
been a breach of any representation, warranty, covenant or agreement made by the
Company in this Agreement, or any such representation and warranty shall have
become untrue after the date of this Agreement, such that any of the conditions
set forth in Section 6.01 or 6.03 would not be satisfied and such breach or
condition is not curable or, if curable, is not cured on or prior to the earlier
of (x) the date which is 15 days following written notice thereof is given by
the Required Holders to the Company and (y) the Outside Date; and

 

53



--------------------------------------------------------------------------------

(d) by the Company upon written notice to the Investors, if there has been a
breach of any representation, warranty, covenant or agreement made by any
Investor in this Agreement, or any such representation and warranty shall have
become untrue after the date of this Agreement, such that any of the conditions
set forth in Section 6.01 or 6.02 would not be satisfied and such breach or
condition is not curable or, if curable, is not cured on or prior to the earlier
of (x) the date which is 15 days following written notice thereof is given by
the Company to the Investors and (y) the Outside Date;

provided, however, that the right to terminate this Agreement pursuant to
Sections 7.01(b), (c) and (d) shall not be available to any party to this
Agreement whose material breach of any of its representations, warranties,
covenants or agreements contained in this Agreement (or, with respect to
Section 7.01(b)(iii), the RE Agreement, it being understood that a breach by the
RE Investor of its representations, warranties, covenants or agreements under
the RE Agreement shall be deemed a breach by each Investor for purposes of this
proviso and a breach by RealCo of its representations, warranties, covenants or
agreements under the RE Agreement shall be deemed a breach by the Company for
purposes of this proviso) shall have been the principal cause of, or shall have
resulted in, the failure of any such condition.

SECTION 7.02 Effects of Termination. In the event of the termination of this
Agreement as provided for in Section 7.01, this Agreement shall forthwith become
wholly void and of no further force and effect without any liability or
obligation on the part of the Company or the Investors, except that the
Confidentiality Agreement, the Clean Team Agreement, the Expense Reimbursement
Letter and the provisions of Section 5.10, this Section 7.02 and Article VIII
(other than Section 8.04) shall survive any termination of this Agreement;
provided that the termination of this Agreement shall not relieve any party
hereto from any liability for any willful and material breach by such party of
the terms and provisions of this Agreement.

SECTION 7.03 Survival. All of the covenants or other agreements of the parties
contained in this Agreement shall survive until fully performed or fulfilled,
unless and to the extent that non-compliance with such covenants or agreements
is waived in writing by the party entitled to such performance. The
representations and warranties made herein shall survive for twelve (12) months
following the Closing Date and shall then expire; provided that nothing herein
shall relieve any party of liability for any inaccuracy or breach of such
representation or warranty to the extent that any good faith allegation of such
inaccuracy or breach is made in writing prior to such expiration by a Person
entitled to make such claim pursuant to the terms and conditions of this
Agreement; and provided further that each applicable representation or warranty
contained in this Agreement shall survive until the resolution of a pending
claim in the event a claim surrounding such representation or warranty has been
brought in good faith before the expiry thereto pursuant to this provision. For
the avoidance of doubt, claims may be made with respect to the breach of any
representation, warranty or covenant until the applicable survival period
therefor as described above expires.

SECTION 7.04 Limitation on Damages. Notwithstanding any other provision of this
Agreement, except in the case of fraud, no party shall have any liability to the
other in excess of the Purchase Price, and no party shall be liable for any
speculative, special or punitive damages with respect to this Agreement,
provided that nothing in this Section 7.04 shall impair or limit a party’s
rights set forth in Section 8.05.

 

54



--------------------------------------------------------------------------------

SECTION 7.05 Non-Recourse. This Agreement may only be enforced against, and any
claims or causes of action that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
may only be made against the entities that are expressly identified as parties
hereto, including entities that become parties hereto after the date hereof or
that agree in writing for the benefit of the Company to be bound by the terms of
this Agreement applicable to the Company, and, subject only to the specific
contractual provisions hereof, no former, current or future equityholders,
controlling persons, directors, officers, employees, agents or Affiliates of any
party hereto or any former, current or future equityholder, controlling person,
director, officer, employee, general or limited partner, member, manager,
advisor, agent or Affiliate of any of the foregoing (each, a “Non-Recourse
Party”) shall have any liability for any obligations or liabilities of the
parties to this Agreement or for any claim (whether in tort, contract or
otherwise) based on, in respect of, or by reason of, the transactions
contemplated hereby or in respect of any representations made or alleged to be
made in connection herewith. Without limiting the rights of any party against
the other parties hereto, in no event shall any party or any of its Affiliates
seek to enforce this Agreement against, make any claims for breach of this
Agreement against, or seek to recover monetary damages from, any Non-Recourse
Party.

ARTICLE VIII

Miscellaneous

SECTION 8.01 Notices. All notices, requests, permissions, waivers or other
communications required or permitted to be given under this Agreement shall be
in writing and shall be delivered by hand or sent by email or sent, postage
prepaid, by registered, certified or express mail or overnight courier service
and shall be deemed given when so delivered by hand, by email (which is
confirmed) or if mailed, three days after mailing (one Business Day in the case
of express mail or overnight courier service) to the parties at the following
addresses or emails (or at such other address or email for a party as shall be
specified by like notice):

(a) If to the Company:

Albertsons Companies, Inc.

250 Parkcenter Blvd.

Boise, ID 83706

Attention: Robert A. Gordon, Esq.

Email: robert.gordon@albertsons.com

with a copy to (which copy alone shall not constitute notice):

Schulte, Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attention: Stuart D. Freedman, Esq.

Email: stuart.freedman@srz.com

(b) If to the Apollo Investors:

 

55



--------------------------------------------------------------------------------

c/o Apollo Hybrid Value Management, L.P.

9 West 57th Street

43rd Floor

New York, New York 10019

Attention:    Justin Korval;

                    Craig Horton

Email:         jkorval@apollo.com;

                    chorton@apollo.com

with a copy to (which copy alone shall not constitute notice):

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019

Attention: Brian P. Finnegan, Esq.

Email: bfinnegan@paulweiss.com

(c) if to any other Investor: to the address set forth on such Investor’s
signature page hereto, with a copy to (which copy alone shall not constitute
notice) the Apollo Investors.

SECTION 8.02 Amendments, Waivers, etc. This Agreement may be amended or waived
if, and only if, such amendment or waiver is in writing and signed by the party
against whom such amendment or waiver shall be enforced. The failure of any
party hereto to exercise any right, power or remedy provided under this
Agreement or otherwise available in respect hereof at law or in equity, or to
insist upon compliance by any other party hereto with its obligations hereunder,
shall not constitute a waiver by such party of its right to exercise any such
other right, power or remedy or to demand such compliance.

SECTION 8.03 Counterparts. This Agreement may be executed in two or more
identical counterparts (including by electronic transmission), each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument, and shall become effective when one or
more counterparts have been signed by each of the parties hereto and delivered
(by electronic transmission or otherwise) to the other parties.

SECTION 8.04 Further Assurances. Each party hereto shall execute and deliver
after the Closing such further certificates, agreements and other documents and
take such other actions as any other party hereto may reasonably request in
order to carry out the intent and accomplish the purposes of this Agreement and
to consummate or implement the Transactions.

SECTION 8.05 Governing Law; Specific Enforcement; Submission to Jurisdiction;
Waiver of Jury Trial. (a) This Agreement shall be construed in accordance with
and governed for all purposes by the internal substantive Laws of the State of
New York applicable to contracts executed and to be wholly performed within the
State of New York without giving effect to principles of conflicts of Law.

(b) The parties hereto acknowledge and agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that

 

56



--------------------------------------------------------------------------------

the parties hereto shall be entitled to an injunction or injunctions to prevent
breaches or threatened breaches of this Agreement by a party and to enforce
specifically the terms and provisions of this Agreement in any court of
competent jurisdiction in respect of such party, in each case without proof of
damages or otherwise (and each party hereto hereby waives any requirement for
the securing or posting of any bond in connection with such remedy), this being
in addition to any other remedy to which they are entitled at law or in equity.
Without limitation of the foregoing, the parties hereby further acknowledge and
agree that prior to the Closing, the Company (with respect to an Investor) and
the Required Holders (in respect of the Company) shall be entitled to seek
specific performance to enforce specifically the terms and provisions of, and to
prevent or cure breaches of the covenants required to be performed by an
Investor (in the case of the Company) and by the Company (in the case of the
Required Holders) under this Agreement (including, as applicable, to cause
(i) such Investor to consummate the Closing and to make the payments
contemplated by this Agreement and (ii) the Company to consummate the Closing
and to issue the Preferred Shares contemplated by this Agreement) in addition to
any other remedy to which the Company or the Required Holders (as applicable) is
entitled at law or in equity, including the Company’s and the Required Holders’
right to terminate this Agreement and seek money damages in accordance
therewith; provided that if a judgment specifically enforcing the terms and
provisions of this Agreement is awarded by any court of competent jurisdictions,
the Company or the Required Holders (as applicable) shall not also be entitled
to receive any other remedy. It is explicitly agreed that the Company shall have
the right to seek specific performance, injunctive relief or other equitable
remedies in connection with enforcing the obligation to fund the Financing in
accordance with the terms of the Equity Commitment Letters in order to
consummate the Closing. Each party further agrees that it shall not take any
position in any legal proceeding concerning this Agreement that is contrary to
the terms of this Section 8.05. The parties hereto agree not to assert that a
remedy of specific enforcement is unenforceable, invalid, contrary to law or
inequitable for any reason, nor to assert that a remedy of monetary damages
would provide an adequate remedy.

(c) EACH OF THE PARTIES AGREES THAT ANY LITIGATION BASED HEREON, OR ARISING OUT
OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT BETWEEN THE PARTIES, SHALL BE
BROUGHT AND MAINTAINED EXCLUSIVELY IN ANY FEDERAL COURT OF NEW YORK OR ANY STATE
COURT LOCATED IN NEW YORK COUNTY, IN THE STATE OF NEW YORK AND EACH OF THE
PARTIES HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF SUCH COURTS. EACH OF THE PARTIES HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. EACH PARTY HERETO AGREES THAT SERVICE OF ANY PROCESS,
SUMMONS, NOTICE OR DOCUMENT BY REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE
ADDRESS SET FORTH IN SECTION 8.01 SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY
SUCH ACTION OR PROCEEDING.

(d) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY

 

57



--------------------------------------------------------------------------------

IN RESPECT OF ANY ACTION, CLAIM OR OTHER PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO
(i) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY
ACTION, CLAIM OR OTHER PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.05(d).

SECTION 8.06 Interpretation. When a reference is made in this Agreement to an
Article or Section, such reference shall be to an Article or Section of this
Agreement unless otherwise indicated. The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”. The words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. The words “date hereof” shall refer to the date of this
Agreement. The word “or” shall not be exclusive. The word “extent” in the phrase
“to the extent” shall mean the degree to which a subject or other thing extends,
and shall not simply mean “if”. The words “made available to the Apollo
Investors” and words of similar import refer to documents (a) posted to the Data
Room by or on behalf of the Company on or prior to the date two Business Days
prior to the date hereof or (b) delivered in person or electronically to the
Apollo Investors prior to the date hereof. All references to “$” mean the lawful
currency of the United States of America. The definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms and to the masculine as well as to the feminine and neuter genders of such
term. Except as specifically stated herein, any agreement, instrument, statute,
rule or regulation defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument, statute,
rule or regulation as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes, rules or regulations) by succession of comparable
successor statutes, rules or regulations and references to all attachments
thereto and instruments incorporated therein. Except as otherwise specified
herein, references to a Person are also to its successors and permitted assigns.
Each of the parties hereto has participated in the drafting and negotiation of
this Agreement. If an ambiguity or question of intent or interpretation arises,
this Agreement must be construed as if it is drafted by all the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of authorship of any of the provisions of this Agreement.

SECTION 8.07 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced because of any Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions is not affected in any manner materially adverse to any party
hereto. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a

 

58



--------------------------------------------------------------------------------

mutually acceptable manner in order that the Transactions be consummated as
originally contemplated to the greatest extent possible.

SECTION 8.08 No Third-Party Beneficiaries. Except as provided in Section 7.05 or
Section 5.03(c), this Agreement is for the sole benefit of the parties hereto
and their permitted assigns and nothing expressed or referred to in this
Agreement will be construed to give any Person, other than the parties to this
Agreement and such permitted assigns, any legal or equitable right, remedy or
claim under or with respect to this Agreement or any provision of this
Agreement, whether as third party beneficiary or otherwise.

SECTION 8.09 Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by any of the parties hereto (whether
by operation of Law or otherwise) without the prior written consent of the other
parties, except that an Investor may assign its rights under this Agreement and
the Related Agreements, in whole or in part without the prior written consent of
the Company or the other Investors, to any of its Related Investment Funds, or,
in the case of (a) Sections 5.03(c), 5.13 (other than 5.13(a)(iv), 5.18, 5.19
and 5.20, to any Person to whom Preferred Shares are Transferred in accordance
with the terms of this Agreement and (b) Section 5.13(a)(iv), to any Person to
whom at least 50,000 Preferred Shares are Transferred in accordance with this
Agreement; provided, that, such Investor will remain liable for all of its
obligations under this Agreement.

SECTION 8.10 Acknowledgment of Securities Laws. Each Investor hereby
acknowledges that it is aware, and that it will advise its Affiliates and
Representatives who are provided material non-public information concerning the
Company or its securities, that the United States securities Laws prohibit any
Person who has received from an issuer material, non-public information from
purchasing or selling securities of such issuer or from communication of such
information to any other Person under circumstances in which it is reasonably
foreseeable that such Person is likely to purchase or sell such securities.

SECTION 8.11 Entire Agreement. This Agreement (including the Exhibits hereto and
the Company Disclosure Letter), together with the other Transaction Documents,
constitutes the entire agreement, and supersedes all other prior agreements,
understandings, representations and warranties, both written and oral, between
the parties, with respect to the subject matter hereof and thereof.

[Remainder of page intentionally left blank]

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Investment Agreement
as of the day and year first above written.

 

COMPANY: ALBERTSONS COMPANIES, INC. By:  

/s/ Robert Dimond

  Name: Robert Dimond   Title: Executive Vice President and Chief Financial
Officer

[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS: AP AL (PREF BORROWER), LLC By:  

AP Al (Pref Borrower) Parent, LLC,

its sole member

By:  

Apollo Al Holdings, L.P.,

its sole member

By:  

AP Al Holdings GP, LLC,

its general partner

By:  

/s/ Laurie D. Medley

  Name: Laurie D. Medley   Title: Vice President AP AL CO-INVEST (PREF), L.P.
By:  

AP Al Holdings GP, LLC,

its general partner

By:  

/s/ Laurie D. Medley

  Name: Laurie D. Medley   Title: Vice President AA DIRECT, L.P. By:  

AA Direct GP, LLC,

its general partner

By:  

/s/ Laurie D. Medley

  Name: Laurie D. Medley   Title: Vice President

[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d): APOLLO USREF III AL PREF, L.P. By:  

Apollo U.S. Real Estate Advisors III, L.P.,

its general partner

By:  

Apollo U.S. Real Estate Advisors GP III, LLC,

its general partner

By:  

/s/ Laurie D. Medley

  Name: Laurie D. Medley   Title: Vice President

[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d):

APOLLO EUROPEAN PRINCIPAL FINANCE FUND III (DOLLAR A), L.P.

By:

 

Apollo EPF Advisors III, L.P.,

its general partner

By:

 

Apollo EPF III Capital Management, LLC,

its general partner

By:

 

/s/ Laurie D. Medley

 

Name: Laurie D. Medley

 

Title: Vice President

APOLLO EUROPEAN PRINCIPAL FINANCE FUND III (MASTER DOLLAR B), L.P.

By:

 

Apollo EPF Advisors III, L.P.,

its general partner

By:

 

Apollo EPF III Capital Management, LLC,

its general partner

By:

 

/s/ Laurie D. Medley

 

Name: Laurie D. Medley

 

Title: Vice President

APOLLO EUROPEAN PRINCIPAL FINANCE FUND III (MASTER EURO B, L.P.

By:

 

Apollo EPF Advisors III, L.P.,

its general partner

By:

 

Apollo EPF III Capital Management, LLC,

its general partner

By:

 

/s/ Laurie D. Medley

 

Name: Laurie D. Medley

 

Title: Vice President

[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d): ASSURED OFFSHORE, L.P. By:   HPS Mezzanine Management III,
LLC, its investment manager By:   HPS Investment Partners, LLC, its sole member
By:  

/s/ Shant Babikian

  Name: Shant Babikian   Title: Managing Director Address for Notices: 40 West
57th Street, 33rd Floor New York, NY 10019 Email: shant.babikian@hpspartners.com
with a copy to (which shall not constitute notice): 885 Third Avenue New York,
NY 10022 Attention: Stelios G. Saffos, Peter J. Sluka Email:
Stelios.Saffos@lw.com,             Peter.Sluka@lw.com

[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d): MEZZANINE PARTNERS III, L.P. By:   HPS Mezzanine Management
III, LLC, its investment manager By:   HPS Investment Partners, LLC, its sole
member By:  

/s/ Shant Babikian

  Name: Shant Babikian   Title: Managing Director Address for Notices: 40 West
57th Street, 33rd Floor New York, NY 10019 Email: shant.babikian@hpspartners.com
with a copy to (which shall not constitute notice): 885 Third Avenue New York,
NY 10022 Attention: Stelios G. Saffos, Peter J. Sluka Email:
Stelios.Saffos@lw.com,             Peter.Sluka@lw.com

[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d): AP MEZZANINE PARTNERS III, L.P. By:   HPS Mezzanine
Management III, LLC, its investment manager By:   HPS Investment Partners, LLC,
its sole member By:  

/s/ Shant Babikian

  Name: Shant Babikian   Title: Managing Director Address for Notices: 40 West
57th Street, 33rd Floor New York, NY 10019 Email: shant.babikian@hpspartners.com
with a copy to (which shall not constitute notice): 885 Third Avenue New York,
NY 10022 Attention: Stelios G. Saffos, Peter J. Sluka Email:
Stelios.Saffos@lw.com,             Peter.Sluka@lw.com

[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d): HPS FUND OFFSHORE SUBSIDIARY XI, L.P. By:  

HPS Mezzanine Management III, LLC,

its investment manager

By:   HPS Investment Partners, LLC, its sole member By:  

/s/ Shant Babikian

  Name: Shant Babikian   Title: Managing Director Address for Notices: 40 West
57th Street, 33rd Floor New York, NY 10019 Email: shant.babikian@hpspartners.com
with a copy to (which shall not constitute notice): 885 Third Avenue New York,
NY 10022 Attention: Stelios G. Saffos, Peter J. Sluka Email:
Stelios.Saffos@lw.com,             Peter.Sluka@lw.com

[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d): MP 2019 OFFSHORE AB SUBSIDIARY, L.P. By:   HPS Mezzanine
Management 2019, LLC, its investment manager By:   HPS Investment Partners, LLC,
its sole member By:  

/s/ Shant Babikian

  Name: Shant Babikian   Title: Managing Director Address for Notices: 40 West
57th Street, 33rd Floor New York, NY 10019 Email: shant.babikian@hpspartners.com
with a copy to (which shall not constitute notice): 885 Third Avenue New York,
NY 10022 Attention: Stelios G. Saffos, Peter J. Sluka Email:
Stelios.Saffos@lw.com,             Peter.Sluka@lw.com

[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d): MP 2019 ONSHORE MEZZANINE MASTER, L.P. By:   HPS Mezzanine
Management 2019, LLC, its investment manager By:   HPS Investment Partners, LLC,
its sole member By:  

/s/ Shant Babikian

  Name: Shant Babikian   Title: Managing Director Address for Notices: 40 West
57th Street, 33rd Floor New York, NY 10019 Email: shant.babikian@hpspartners.com
with a copy to (which shall not constitute notice): 885 Third Avenue New York,
NY 10022 Attention: Stelios G. Saffos, Peter J. Sluka Email:
Stelios.Saffos@lw.com,             Peter.Sluka@lw.com

[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d): MP 2019 AP MEZZANINE MASTER, L.P. By:   HPS Mezzanine
Management 2019, LLC, its investment manager By:   HPS Investment Partners, LLC,
its sole member By:  

/s/ Shant Babikian

  Name: Shant Babikian   Title: Managing Director Address for Notices: 40 West
57th Street, 33rd Floor New York, NY 10019 Email: shant.babikian@hpspartners.com
with a copy to (which shall not constitute notice): 885 Third Avenue New York,
NY 10022 Attention: Stelios G. Saffos, Peter J. Sluka Email:
Stelios.Saffos@lw.com,             Peter.Sluka@lw.com

[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------

(Additional signatures on file with Company)



--------------------------------------------------------------------------------

Annex A-1

Non-Voting Investors

Apollo Investors

AP AL (PREF BORROWER), LLC

AP AL CO-INVEST (PREF), L.P.

AA DIRECT, L.P.

APOLLO USREF III AL PREF, L.P.

APOLLO EUROPEAN PRINCIPAL FINANCE FUND III (DOLLAR A), L.P.

APOLLO EUROPEAN PRINCIPAL FINANCE FUND III (MASTER DOLLAR B), L.P.

APOLLO EUROPEAN PRINCIPAL FINANCE FUND III (MASTER EURO B), L.P.

HPS Investors

MP 2019 Offshore AB Subsidiary, L.P

MP 2019 Onshore Mezzanine Master, L.P.

MP 2019 AP Mezzanine Master, L.P.

Assured Offshore, L.P.

Mezzanine Partners III, L.P.

AP Mezzanine Partners III, L.P.

HPS Fund Offshore Subsidiary XI, L.P.



--------------------------------------------------------------------------------

Exhibit A

Form of Series A-1 Certificate of Designations



--------------------------------------------------------------------------------

CERTIFICATE OF DESIGNATIONS

OF

6.75% SERIES A-1 CONVERTIBLE PREFERRED STOCK

OF

ALBERTSONS COMPANIES, INC.

Albertsons Companies, Inc., a Delaware corporation (the “Corporation”), hereby
certifies that, pursuant to the provisions of Sections 103, 141 and 151 of the
General Corporation Law of the State of Delaware, (a) on [•], 2020, the board of
directors of the Corporation (the “Board of Directors”), pursuant to authority
conferred upon the Board of Directors by the Amended and Restated Certificate of
Incorporation of the Corporation (as such may be amended, modified or restated
from time to time, in each case to the extent not prohibited by Section 7(b) of
this Certificate of Designations, the “Charter”), delegated to the Pricing
Committee of the Board of Directors (the “Pricing Committee”), the power to
create, designate, authorize and provide for the issuance of shares of a new
series of the Corporation’s undesignated preferred stock and to establish the
number of shares to be included in such series, and to fix the powers,
preferences and rights of the shares of such series and the qualifications,
limitations and restrictions thereof; and (b) on [•], 2020, the Pricing
Committee adopted the resolution set forth immediately below, which resolution
is now, and at all times since its date of adoption has been, in full force and
effect:

RESOLVED, that pursuant to the authority conferred upon the Board of Directors
by the Charter, which authorizes the issuance of up to 100,000,000 shares of
preferred stock, par value $0.01 per share, and delegated to the Pricing
Committee, a series of preferred stock be, and hereby is, created and designated
6.75% Series A-1 Convertible Preferred Stock, and that the designation and
number of shares of such series, and the voting powers, designations,
preferences and rights, and qualifications, limitations or restrictions thereof,
are as set forth in this certificate of designations, as it may be amended,
modified or restated from time to time (the “Certificate of Designations”) as
follows:

Section 1 Designation and Number of Shares. Pursuant to the Charter, there is
hereby created out of the authorized and unissued shares of preferred stock of
the Corporation, par value $0.01 per share (“Preferred Stock”), a series of
Preferred Stock initially consisting of [•] shares of Preferred Stock designated
as the “6.75% Series A-1 Convertible Preferred Stock” (the “Series A-1
Convertible Preferred Stock”). Such number of shares may be increased or
decreased by resolution of the Board of Directors or any duly authorized
committee thereof, subject to the terms and conditions hereof and the
requirements of applicable law; provided that (i) no increase shall cause the
number of authorized shares of Series A-1 Convertible Preferred Stock to exceed
the total number of authorized shares of Preferred Stock and (ii) no decrease
shall reduce the number of shares of Series A-1 Convertible Preferred Stock to a
number less than the number of such shares then outstanding.

Section 2 General Matters; Ranking. Each share of Series A-1 Convertible
Preferred Stock shall be identical in all respects to every other share of
Series A-1 Convertible Preferred Stock. The Series A-1 Convertible Preferred
Stock, with respect to dividend rights and/or distribution rights upon the
liquidation, winding-up or dissolution, as applicable, of the Corporation, shall
rank (i) senior to each class or series of Junior Stock, (ii) on parity with
each



--------------------------------------------------------------------------------

class or series of Parity Stock, (iii) junior to each class or series of Senior
Stock and (iv) junior to the Corporation’s existing and future indebtedness and
other liabilities.

Section 3 Standard Definitions. As used herein with respect to Series A-1
Convertible Preferred Stock:

“ACI 2030 Indenture” means that certain indenture dated as of February 5, 2020,
by and among the Company, Safeway Inc., New Albertsons, L.P., Albertson’s LLC,
the guarantors party thereto from time to time, and Wilmington Trust, National
Association, as Trustee, with respect to the 4.875% Senior Notes due 2030 as in
effect on the Initial Issuance Date.

“ADRs” shall have the meaning set forth in Section 15.

“Asset-Based Revolving Facility” means that certain Third Amended and Restated
Asset-Based Revolving Credit Agreement, dated as of November 16, 2018 (as
amended by Amendment No. 1, dated as of May [•], 2020), among the Company, as
lead borrower, the subsidiary borrowers and guarantors from time to time party
thereto, the lenders from time to time party thereto and Bank of America, N.A.
as administrative and collateral agent as in effect on the Initial Issuance
Date.

“Average VWAP” per share over a certain period means the arithmetic average of
the VWAP per share for each Trading Day in the relevant period.

“Averaging Period” shall have the meaning set forth in Section 14(a)(v).

“Bankruptcy Filing” means an event that would constitute an “Event of Default”
under Section 6.01(g) or Section 6.01(h) of the ACI 2030 Indenture without
giving effect to any waiver thereof consented to by noteholders pursuant to the
ACI 2030 Indenture.

“Board of Directors” shall have the meaning set forth in the recitals.

“Business Day” means any day other than a Saturday or Sunday or any other day on
which commercial banks in New York City are authorized or required by law or
executive order to close.

“By-Laws” means the Amended and Restated By-Laws of the Corporation, as they may
be amended, modified or restated from time to time.

“Certificate of Designations” shall have the meaning set forth in the recitals.

“Charter” shall have the meaning set forth in the recitals.

“Class A Common Stock” means the Class A Common Stock, par value $0.01 per
share, of the Corporation.

“Class A-1 Common Stock” means the Series A-1 Non-Voting Common Stock, par value
$0.01 per share, of the Corporation.

 

2



--------------------------------------------------------------------------------

“Clause A Distribution” shall have the meaning set forth in Section 14(a)(iii).

“Clause B Distribution” shall have the meaning set forth in Section 14(a)(iii).

“Clause C Distribution” shall have the meaning set forth in Section 14(a)(iii).

“close of business” means 5:00 p.m., New York City time.

“Common Stock” means, collectively, the Class A Common Stock and the Class A-1
Common Stock of the Corporation.

“Common Stock Dividend Amount” means an amount in cash equal to $206,250,000 per
each fiscal year of the Corporation.

“Conversion Date” shall have the meaning set forth in Section 11(c).

“Conversion Price” means the Fixed Liquidation Preference per share of Series
A-1 Convertible Preferred Stock divided by the Conversion Rate, which on the
Initial Issue Date equals $35.68.

“Conversion Rate” initially means 28.023 shares of Class A-1 Common Stock per
share of Series A-1 Convertible Preferred Stock, which amount is subject to
adjustment pursuant to Section 14. Whenever this Certificate of Designations
refers to the Conversion Rate as of a particular date without setting forth a
particular time on such date, such reference shall be deemed to be the
Conversion Rate as of the close of business on such date. Upon any adjustment to
the Fixed Liquidation Preference pursuant to Section 4(a), the Conversion Rate
shall be proportionately adjusted.

“Conversion Settlement Period” shall have the meaning set forth in
Section 11(b)(ii).

“Corporation” shall have the meaning set forth in the recitals.

“Dividend Payment Date” means [•], [•], [•] and [•] of each year to, and
including, [•], commencing on [•].

“Dividend Period” means the period from, and including, a Dividend Payment Date
to, but excluding, the next Dividend Payment Date, except that the initial
Dividend Period shall commence on, and include, the Initial Issue Date and shall
end on, and exclude, the first Dividend Payment Date.

“Dividends” shall have the meaning set forth in Section 4(a).

“Effective Date” means the first date on which the shares of Class A Common
Stock trade on the Relevant Stock Exchange, regular way, reflecting the relevant
share split or share combination, as applicable.

 

3



--------------------------------------------------------------------------------

“Ex-Date” means the first date on which the shares of Class A Common Stock trade
on the applicable exchange or in the applicable market, regular way, without the
right to receive the issuance, dividend or distribution in question, from the
Corporation or, if applicable, from the seller of the Class A Common Stock on
such exchange or market (in the form of due bills or otherwise) as determined by
such exchange or market.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

“Exchange Property” shall have the meaning set forth in Section 15.

“Expiration Date” shall have the meaning set forth in Section 14(a)(iv).

“Fixed Liquidation Preference” means, as to Series A-1 Convertible Preferred
Stock, initially $1,000.00 per share, subject to adjustment as set forth in
Section 4(a).

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
business.

A “Fundamental Change” shall be deemed to have occurred, at any time after the
Initial Issue Date of the Series A-1 Convertible Preferred Stock, if any of the
following occurs:

(i) the consummation of (A) any recapitalization, reclassification or change of
the Class A Common Stock (other than changes resulting from a subdivision or
combination or change in par value) as a result of which the Class A Common
Stock would be converted into, or exchanged for, stock, other securities, other
property or assets (including cash or a combination thereof); (B) any
consolidation, merger or other combination of the Corporation or binding share
exchange pursuant to which the Class A Common Stock will be converted into, or
exchanged for, stock, other securities or other property or assets (including
cash or a combination thereof); or (C) any sale, lease or other transfer or
disposition in one transaction or a series of transactions of all or
substantially all of the consolidated assets of the Corporation and its
Subsidiaries taken as a whole, to any person other than one or more of its
Wholly-Owned Subsidiaries;

(ii) any “person” or “group” (as such terms are used for purposes of Sections
13(d) and 14(d) of the Exchange Act, whether or not applicable), other than the
Corporation, any of its Wholly-Owned Subsidiaries, a Permitted Holder or any of
the Corporation’s or its Wholly-Owned Subsidiaries’ employee benefit plans (or
any person or entity acting solely in its capacity as trustee, agent or other
fiduciary or administrator of any such plan), filing a Schedule TO or any
schedule, form or report under the Exchange Act disclosing that such person or
group has become the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of more than 50% of the total voting
power in the aggregate of all classes of capital stock then outstanding entitled
to vote generally in elections of the Corporation’s directors;

(iii) following a Qualified IPO, the Class A Common Stock (or other Exchange
Property) ceases to be listed or quoted for trading on any of the NYSE, the
NASDAQ

 

4



--------------------------------------------------------------------------------

Global Select Market or the NASDAQ Global Market (or another U.S. national
securities exchange or any of their respective successors); or

(iv) the stockholders of the Corporation approve any plan or proposal for the
liquidation or dissolution of the Corporation;

However, a transaction or transactions described in clause (i) or clause
(ii) above will not constitute a Fundamental Change if at least 90% of the
consideration received or to be received by holders of the Class A Common Stock,
excluding cash payments for fractional shares or pursuant to statutory appraisal
rights, in connection with such transaction or transactions consists of shares
of common stock that are listed or quoted on any of the NYSE, the NASDAQ Global
Select Market or the NASDAQ Global Market (or any of their respective
successors) or will be so listed or quoted when issued or exchanged in
connection with such transaction or transactions and as a result of such
transaction or transactions such consideration (excluding cash payments for
fractional shares or pursuant to statutory appraisal rights) becomes the
Exchange Property.

“Fundamental Change Conversion Period” means the period beginning on, and
including, the Fundamental Change Effective Date and ending at the close of
business on, and including, the date that is 20 calendar days after the
Fundamental Change Effective Date. If the Corporation notifies Holders of a
Fundamental Change later than the second Business Day following the Fundamental
Change Effective Date, the Fundamental Change Conversion Period will be extended
by a number of days equal to the number of days from, and including, such
Fundamental Change Effective Date to, but excluding, the date of the notice.

“Fundamental Change Effective Date” shall mean the effective date of the
relevant Fundamental Change.

“Fundamental Change Notice” shall have the meaning set forth in Section 9(e).

“Fundamental Change Stock Price” means, for any Fundamental Change, the price
paid (or deemed paid) per share of Class A Common Stock in the Fundamental
Change, which shall equal (i) if all holders of Class A Common Stock receive
only cash in exchange for their Class A Common Stock in such Fundamental Change,
the amount of cash paid per share of Class A Common Stock in such Fundamental
Change, and (ii) in all other cases, (x) if such Fundamental Change occurs after
an Initial Public Offering, the Average VWAP per share of Class A Common Stock
over the 20 consecutive Trading Day period ending on, and including, the Trading
Day immediately preceding the relevant Fundamental Change Effective Date and
(y) if such Fundamental Change occurs before an Initial Public Offering, as
determined by a nationally recognized independent investment banking firm
retained by the Corporation for this purpose at the Corporation’s sole expense.

“Holder” means each Person in whose name shares of Series A-1 Convertible
Preferred Stock are registered, who shall be treated by the Corporation as the
absolute owner of those shares of Series A-1 Convertible Preferred Stock for the
purpose of making payment and settling conversions and for all other purposes.

“Initial Issue Date” means [•], 2020, the first original issue date of shares of
the Series A-1 Convertible Preferred Stock.

 

5



--------------------------------------------------------------------------------

“Initial Public Offering” shall mean a consummated underwritten initial public
offering of Common Stock.

“Junior Stock” means (i) the Common Stock and (ii) each other class or series of
capital stock of the Corporation established after the Initial Issue Date, the
terms of which do not expressly provide that such class or series ranks
(x) senior to the Series A-1 Convertible Preferred Stock as to dividend rights
or distribution rights upon the Corporation’s liquidation, winding-up or
dissolution or (y) on parity with the Series A-1 Convertible Preferred Stock as
to dividend rights or distribution rights upon the Corporation’s liquidation,
winding-up or dissolution.

“Last Reported Sale Price” for any Trading Day means the closing sale price per
share (or, if no closing sale price is reported, the average of the last bid
price and the last ask price per share or, if more than one in either case, the
average of the average last bid prices and the average last ask prices per
share) of Class A Common Stock on such Trading Day as reported in composite
transactions for the principal U.S. national or regional securities exchange on
which the Class A Common Stock is then listed. If the Class A Common Stock is
not listed on a U.S. national or regional securities exchange on such Trading
Day, then the Last Reported Sale Price will be the last quoted bid price per
share of Class A Common Stock on such Trading Day in the over-the-counter market
as reported by OTC Markets Group Inc. or a similar organization. If the Class A
Common Stock is not so quoted on such Trading Day, then the Last Reported Sale
Price will be the average of the mid-point of the last bid price and the last
ask price per share of Class A Common Stock on such Trading Day from each of at
least three (3) nationally recognized independent investment banking firms
selected by the Corporation.

“Liquidation Dividend Amount” shall have the meaning set forth in Section 5(a).

“Mandatory Conversion” shall have the meaning set forth in Section 10(a).

“Mandatory Conversion Date” shall have the meaning set forth in Section 10(b).

“Mandatory Conversion Notice” shall have the meaning set forth in Section 10(b).

“Mandatory Conversion Notice Date” shall have the meaning set forth in
Section 10(b).

“Market Disruption Event” means (i) a failure by the Relevant Stock Exchange to
open for trading during its regular trading session; or (ii) the occurrence or
existence, prior to 1:00 p.m., New York City time, on any Scheduled Trading Day
for the Class A Common Stock, for more than a one half-hour period in the
aggregate during regular trading hours of any suspension or limitation imposed
on trading (by reason of movements in price exceeding limits permitted by the
Relevant Stock Exchange or otherwise) in the Class A Common Stock.

“NYSE” means The New York Stock Exchange.

“Officer” means the Chief Executive Officer, the Chief Financial Officer, the
President, any Executive Vice President, any Senior Vice President, any Vice
President, any

 

6



--------------------------------------------------------------------------------

Assistant Vice President, the Treasurer, any Assistant Treasurer, the Secretary
or any Assistant Secretary of the Corporation.

“open of business” means 9:00 a.m., New York City time.

“Qualified IPO” shall mean an Initial Public Offering that generates gross cash
proceeds to the Corporation and/or selling stockholders of at least
$1,000,000,000.

“Parity Stock” means any class or series of capital stock of the Corporation
established after the Initial Issue Date, the terms of which expressly provide
that such class or series shall rank on parity with the Series A-1 Convertible
Preferred Stock as to dividend rights and distribution rights upon the
Corporation’s liquidation, winding-up or dissolution.

“Participating Dividends” shall have the meaning set forth in Section 4(a).

“Permitted Apollo Holder” means (i) one or more investment funds affiliated with
Apollo Global Management, Inc. and any of their respective Affiliates other than
any portfolio companies (collectively, the “Apollo Sponsors”) and (ii) any
Person that forms a group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision) with the
Apollo Sponsors; provided that, collectively, the Apollo Sponsors control a
majority of the voting power of such group.

“Permitted Holder” means the Pre-IPO Investors and any other Funds or managed
accounts advised or managed by any Pre-IPO Investor or any of a Pre-IPO
Investor’s affiliates.

“Person” means any individual, partnership, firm, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or other entity of whatever nature.

“PIK Rate” means the Preferential Dividend Rate plus 2.25%.

“Preferential Dividend Rate” shall mean either (a) a rate per annum of 6.75% of
the Fixed Liquidation Preference per share of the Series A-1 Convertible
Preferred Stock or (b) if a Qualified IPO has not been consummated prior to
[•]1, a rate per annum of 8.75% of the Fixed Liquidation Preference per share of
the Series A-1 Convertible Preferred Stock for so long as a Qualified IPO shall
have not been consummated, at which time the Preferential Dividend Rate shall be
6.75% per annum.

“Preferential Dividends” shall have the meaning set forth in Section 4(a).

“Preferred Stock” shall have the meaning set forth in Section 1 of this
Certificate of Designations.

 

1 

Note to Draft: 18 months after the Initial Issue Date.

 

7



--------------------------------------------------------------------------------

“Pre-IPO Investors” means individually and collectively, (a) Cerberus Capital
Management, L.P., (b) Lubert-Adler Partners, L.P., (c) Klaff Realty, L.P., (d)
Schottenstein Stores Corporation, (e) Kimco Realty Corporation and (f) the
Permitted Apollo Holders.

“Pricing Committee” shall have the meaning set forth in the recitals.

“Record Date” means, with respect to any dividend, distribution or other
transaction or event in which the holders of the Class A Common Stock (or other
applicable security) have the right to receive any cash, securities or other
property or in which the Class A Common Stock (or such other security) is
exchanged for or converted into any combination of cash, securities or other
property, the date fixed for determination of holders of the Class A Common
Stock (or such other security) entitled to receive such cash, securities or
other property (whether such date is fixed by the Board of Directors or a duly
authorized committee thereof, statute, contract or otherwise).

“Record Holder” means, with respect to any Dividend Payment Date, a Holder of
record of the Series A-1 Convertible Preferred Stock as such Holder appears on
the stock register of the Corporation at the close of business on the related
Regular Record Date.

“Redemption Notice” shall have the meaning set forth in Section 6(b).

“Redemption Notice Date” shall have the meaning set forth in Section 6(b).

“Regular Record Date” means, with respect to any Dividend Payment Date, the [•],
[•], [•] and [•], as the case may be, immediately preceding the relevant
Dividend Payment Date. These Regular Record Dates shall apply regardless of
whether a particular Regular Record Date is a Business Day.

“Relevant Stock Exchange” means the NYSE or, if the Class A Common Stock is not
then listed on the NYSE, on the principal other U.S. national or regional
securities exchange on which the Class A Common Stock is then listed or, if the
Class A Common Stock is not then listed on a U.S. national or regional
securities exchange, on the principal other market on which the Class A Common
Stock is then listed or admitted for trading.

“Reorganization Event” shall have the meaning set forth in Section 15.

“Scheduled Trading Day” means any day that is scheduled to be a Trading Day.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Senior Stock” means each class or series of capital stock of the Corporation
established after the Initial Issue Date, the terms of which expressly provide
that such class or series shall rank senior to the Series A-1 Convertible
Preferred Stock as to dividend rights or distribution rights upon the
Corporation’s liquidation, winding-up or dissolution.

“Series A Convertible Preferred Stock” means the series of Preferred Stock of
the Corporation designated as the “6.75% Series A Convertible Preferred Stock.”

 

8



--------------------------------------------------------------------------------

“Series A-1 Convertible Preferred Stock” shall have the meaning set forth in
Section 1 of this Certificate of Designations.

“Significant Subsidiary” means any Subsidiary of the Corporation that would be a
“Significant Subsidiary” of the Corporation within the meaning of Rule 1-02
under Regulation S-X promulgated by the Securities and Exchange Commission.

“Solvency Opinion” means an opinion from an accounting, appraisal or investment
banking firm of nationally recognized standing that the Corporation is, and
after effecting the applicable redemption pursuant to Section 6 will be,
solvent.

“Spin-Off” means a payment of a dividend or other distribution on the Class A
Common Stock of shares of capital stock of any class or series, or similar
equity interest, of or relating to a Subsidiary or other business unit of the
Corporation that are, or, when issued, will be, listed or admitted for trading
on a U.S. national securities exchange.

“Subsidiary” means, with respect to any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of capital stock or other interests (including partnership or
membership interests) entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers, general partners or
trustees thereof is at the time owned or controlled, directly or indirectly, by
(i) such Person, (ii) such Person and one or more Subsidiaries of such Person or
(iii) one or more Subsidiaries of such Person.

“Trading Day” means a day on which (i) there is no Market Disruption Event and
(ii) trading in Class A Common Stock generally occurs on the Relevant Stock
Exchange; provided that if the Class A Common Stock is not listed or admitted
for trading, “Trading Day” means any Business Day.

“Trigger Event” shall have the meaning set forth in Section 14(a)(iii).

“Unit of Exchange Property” shall have the meaning set forth in Section 15.

“Valuation Period” shall have the meaning set forth in Section 14(a)(iii).

“VWAP” per share of Class A Common Stock on any Trading Day means the per share
volume-weighted average price as displayed by Bloomberg (or its equivalent
successor) in respect of the period from the scheduled open of trading until the
scheduled close of trading of the primary trading session on such Trading Day
(or if such volume-weighted average price is not available, the market value per
share of Class A Common Stock on such Trading Day as determined, using a
volume-weighted average method, by a nationally recognized independent
investment banking firm retained by the Corporation for this purpose at the
Corporation’s sole expense).

“Wholly-Owned Subsidiary” means, with respect to any Person, any Subsidiary of
such Person, except that, solely for purposes of this definition, the reference
to “more than 50%” in the definition of “Subsidiary” shall be deemed to be
replaced by a reference to “100%”.

 

9



--------------------------------------------------------------------------------

Section 4 Dividends.

(a) Rate. Subject to the rights of holders of any class or series of Senior
Stock, preferential cumulative dividends on the Series A-1 Preferred Stock (the
“Preferential Dividends”) shall accumulate daily in arrears, whether or not
earned or declared by the Board of Directors or prohibited by law, at the
Preferential Dividend Rate. Additionally, the holders of the Series A-1
Convertible Preferred Stock shall receive any cash dividends that are paid to
the holders of the Common Stock in excess of the Common Stock Dividend Amount to
the same extent as if such Holders had converted the Series A-1 Convertible
Preferred Stock into Class A-1 Common Stock and had held such shares of
Class A-1 Common Stock on the applicable record date (the “Participating
Dividends”).

If declared, dividends on the Series A-1 Convertible Preferred Stock shall be
payable in cash (other than a PIK Dividend, as described below) quarterly on
each Dividend Payment Date at such annual rate, and dividends shall accumulate
from the most recent date as to which dividends shall have been paid or, if no
dividends have been paid, from the Initial Issue Date, whether or not in any
Dividend Period or Dividend Periods there have been funds legally available.

If declared, dividends shall be payable on the relevant Dividend Payment Date to
Record Holders on the immediately preceding Regular Record Date, to the extent
that such shares of Series A-1 Convertible Preferred Stock remain outstanding on
the applicable Dividend Payment Date; provided that the Regular Record Date for
any such dividend shall not precede the date on which such dividend was so
declared. If a Dividend Payment Date is not a Business Day, payment shall be
made on the next succeeding Business Day, without any interest or other payment
in lieu of interest accruing with respect to this delay.

The amount of Preferential Dividends payable on each share of Series A-1
Convertible Preferred Stock for each Dividend Period shall be computed based
upon the actual number of days elapsed during such period over a 360-day year
(consisting of twelve 30-day months).

In the event that the Corporation does not declare and pay any Preferential
Dividends in cash as described above, the Corporation shall instead pay such
Preferential Dividends on the applicable Dividend Payment Date by increasing the
Fixed Liquidation Preference of the Series A-1 Convertible Preferred Stock at
the PIK Rate, on a compounding basis, on such Dividend Payment Date (the “PIK
Dividends” and, together with the Preferential Dividends and the Participating
Dividends, the “Preferred Dividends”); provided that the Corporation shall only
be permitted to elect to pay PIK Dividends for a maximum of two Dividend Periods
for so long as any shares of Series A Convertible Preferred Stock or Series A-1
Convertible Preferred Stock remain outstanding; provided further that the
Corporation shall provide written notice to the Holders of such PIK Dividends at
least 15 days prior to the Record Date for the applicable Dividend Payment Date.

At any time following a PIK Dividend, the Corporation may elect to pay an
additional cash dividend to the holders of the Series A-1 Convertible Preferred
Stock in an amount equal to or less than the amount of such PIK Dividend and,
upon any such cash dividend,

 

10



--------------------------------------------------------------------------------

the Fixed Liquidation Preference of the Series A-1 Convertible Preferred Stock
shall be reduced by an amount equal to such cash dividend; provided that the
Fixed Liquidation Preference of the Series A-1 Convertible Preferred Stock shall
not be reduced to less than $1,000 per share; provided, further, that such
payment of an additional dividend shall not reduce the number of elections that
have been exercised by the Corporation to pay PIK Dividends.

No dividend shall be paid on any Junior Stock of the Corporation unless and
until all Preferred Dividends (including any PIK Dividends) for all preceding
Dividend Periods have been declared and paid in full in cash (to the extent
permitted by the immediately preceding paragraph) for all outstanding shares of
Series A-1 Convertible Preferred Stock.

Other than Participating Dividends, Holders shall not be entitled to any
dividends on Series A-1 Convertible Preferred Stock in excess of full cumulative
dividends.

Dividends on shares of Series A-1 Convertible Preferred Stock converted to
Common Stock shall cease to accumulate, and all other rights of Holders will
terminate, from and after the applicable Conversion Date.

(b) Priority of Dividends. So long as any share of Series A-1 Convertible
Preferred Stock remains outstanding, no dividend or distribution shall be
declared or paid on the Common Stock or any other class or series of Junior
Stock, and no Common Stock or any other class or series of Junior Stock shall be
purchased, redeemed or otherwise acquired for consideration by the Corporation
or any of its Subsidiaries unless, in each case, all accumulated and unpaid
Preferred Dividends (including any PIK Dividends) for all preceding Dividend
Periods have been declared and paid in full in cash, on all outstanding shares
of Series A-1 Convertible Preferred Stock. The foregoing limitation shall not
apply to:

(i) any dividend or distribution payable in shares of Common Stock or other
Junior Stock, together with cash in lieu of any fractional share;

(ii) purchases, redemptions or other acquisitions of Common Stock or other
Junior Stock in connection with the administration of any benefit or other
incentive plan, including any employment contract, in the ordinary course of
business, including, without limitation, (x) the forfeiture of unvested shares
of restricted stock or share withholding or other acquisitions or surrender of
shares to which the holder may otherwise be entitled upon exercise, delivery or
vesting of equity awards (whether in payment of applicable taxes, the exercise
price or otherwise) and (y) the payment of cash in lieu of fractional shares;

(iii) purchases or deemed purchases or acquisitions of fractional interests in
shares of Common Stock or other Junior Stock pursuant to the conversion or
exchange provisions of such shares of Junior Stock or any securities
exchangeable for or convertible into shares of Common Stock or other Junior
Stock;

(iv) any dividends or distributions of rights or Common Stock or other Junior
Stock in connection with a stockholders’ rights plan or any redemption or
repurchase of rights pursuant to any stockholders’ rights plan;

 

11



--------------------------------------------------------------------------------

(v) purchases of Common Stock or other Junior Stock pursuant to a contractually
binding requirement to buy Common Stock or other Junior Stock, including under a
contractually binding stock repurchase plan, in each case, existing prior to the
Initial Issue Date at a valuation no greater than $10 billion subsequent to
(i) such purchases and (ii) the issuance and sale of the Series A-1 Convertible
Preferred Stock by the Corporation;

(vi) the acquisition by the Corporation or any of its Subsidiaries of record
ownership in Common Stock or other Junior Stock or Parity Stock for the
beneficial ownership of any other persons (other than the Corporation or any of
its Subsidiaries), including as trustees or custodians, and the payment of cash
in lieu of fractional shares; and

(vii) the exchange or conversion of Junior Stock for or into other Junior Stock
or of Parity Stock for or into other Parity Stock (with the same or lesser
aggregate liquidation preference) or Junior Stock and, in each case, the payment
of cash in lieu of fractional shares.

When dividends on shares of the Series A-1 Convertible Preferred Stock (i) have
not been declared and paid in full in cash on any Dividend Payment Date
(including PIK Dividends), or (ii) have been declared but have not been paid in
full in cash on any Dividend Payment Date (including PIK Dividends), no
dividends may be declared or paid on any shares of Parity Stock unless all prior
dividends (including PIK Dividends) are declared and paid in full in cash on the
shares of Series A-1 Convertible Preferred Stock. Thereafter, if declared by the
Board of Directors, dividends shall be declared on the shares of Series A-1
Convertible Preferred Stock such that the respective amounts of such dividends
declared on the shares of Series A-1 Convertible Preferred Stock and such shares
of Parity Stock shall be allocated pro rata among the Holders of the shares of
the Series A-1 Convertible Preferred Stock and the holders of any shares of
Parity Stock then outstanding.

Subject to the foregoing, and not otherwise, such dividends as may be determined
by the Board of Directors, or an authorized committee thereof, may be declared
and paid (payable in cash, securities or other property) on any securities,
including Common Stock and other Junior Stock, from time to time out of any
funds legally available for such payment, and Holders shall not be entitled to
participate in any such dividends other than as provided in Section 4(a).

Section 5 Liquidation, Dissolution or Winding Up.

(a) In the event of any voluntary or involuntary liquidation, winding-up or
dissolution of the Corporation, each Holder shall be entitled to receive, per
share of Series A-1 Convertible Preferred Stock, the greater of (x) the Fixed
Liquidation Preference per share of the Series A-1 Convertible Preferred Stock
and (y) the amount such Holder would be entitled to receive on an as-converted
to Class A-1 Common Stock basis if such Holder elected to convert its Series A-1
Convertible Preferred Stock on the date of such liquidation, winding-up or
dissolution pursuant to Section 11 (the “Liquidation Preference”), plus an
amount (the “Liquidation Dividend Amount”) equal to accumulated and unpaid
dividends on such share,

 

12



--------------------------------------------------------------------------------

whether or not declared, to, but excluding, the date fixed for liquidation,
winding-up or dissolution to be paid out of the assets of the Corporation
legally available for distribution to its stockholders, after satisfaction of
debt and other liabilities owed to the Corporation’s creditors and holders of
shares of any Senior Stock and before any payment or distribution is made to
holders of any Junior Stock, including, without limitation, Common Stock.

(b) If, upon the voluntary or involuntary liquidation, winding-up or dissolution
of the Corporation, the amounts payable with respect to (1) the Liquidation
Preference plus the Liquidation Dividend Amount on the shares of the Series A-1
Convertible Preferred Stock and (2) the liquidation preference of, and the
amount of accumulated and unpaid dividends to, but excluding, the date fixed for
liquidation, dissolution or winding up, on all Parity Stock, if applicable, are
not paid in full, the Holders and all holders of any such Parity Stock shall
share equally and ratably in any distribution of the Corporation’s assets in
proportion to their respective liquidation preferences and amounts equal to the
accumulated and unpaid dividends to which they are entitled.

(c) After the payment to any Holder of the full amount of the Liquidation
Preference and the Liquidation Dividend Amount for such Holder’s shares of
Series A-1 Convertible Preferred Stock, such Holder shall have no right or claim
to any of the remaining assets of the Corporation.

(d) Neither the sale, lease nor exchange of all or substantially all of
Corporation’s assets or business (other than in connection with the liquidation,
winding-up or dissolution of the Corporation), nor its merger or consolidation
into or with any other Person, shall be deemed to be the voluntary or
involuntary liquidation, winding-up or dissolution of the Corporation.

Section 6 Redemption.

(a) General. Other than as specifically permitted by this Certificate of
Designation, the Corporation may not redeem any of the outstanding Series A-1
Convertible Preferred Stock.

(b) Redemption at the Option of the Corporation. At any time after [•], 20262,
the Corporation shall have the right to redeem all, but not less than all, of
the Series A-1 Convertible Preferred Stock then outstanding at a redemption
price equal to the product of (x) the Fixed Liquidation Preference of the Series
A-1 Convertible Preferred Stock then outstanding and (y) 105%, plus accrued and
unpaid dividends to, but not including, the date of redemption. The Corporation
may exercise its right to redeem the Series A-1 Convertible Preferred Stock
under this Section 6(b) by delivering a written notice (the “Redemption Notice”)
thereof to all of the Holders and the date the Holders are given such notice is
referred to as a “Redemption Notice Date”); provided that the Corporation shall
be required to deliver to the Holders a Solvency Opinion on or before the
redemption date. Each Redemption Notice shall be irrevocable. Such Redemption
Notice shall (A) state the date on which the redemption shall occur, which date
shall be no later than 10 days after the Redemption Notice Date (or, if such
date falls on a day that is

 

2 

Note to Draft: Sixth anniversary of Initial Issue Date.

 

13



--------------------------------------------------------------------------------

not a Business Day, the next day that is a Business Day), and (B) state the
redemption price per share of Series A-1 Convertible Preferred Stock to be paid
on the redemption date. Holders may continue to exercise their right to convert
shares of Series A-1 Convertible Preferred Stock after the Redemption Notice
Date prior to the date of redemption; provided, further, that the Corporation
shall not be permitted to redeem the Series A-1 Convertible Preferred Stock
pursuant to this Section 6(b) if, as of the date of the Redemption Notice, RE
Investor has validly delivered an Initial Notice pursuant to the Real Estate
Agreement (each, as defined in Section 6(c) below).

(c) Redemption in Connection with an Exchange. Unless a Bankruptcy Filing has
occurred, in the event that the Corporation receives an Initial Notice (as
defined in the Real Estate Agreement) to exchange shares of Series A-1
Convertible Preferred Stock pursuant to the Real Estate Agreement, dated as of
[•], 2020, between ACI Real Estate Company LLC and AL RE Investor, LLC (“RE
Investor”), as it may be amended, modified or restated from time to time (the
“Real Estate Agreement”), the Corporation shall have the right to redeem all,
but not less than all, of the Series A-1 Convertible Preferred Stock then
outstanding at a redemption price equal to the product of (x) the aggregate
Fixed Liquidation Preference of the Series A-1 Convertible Preferred Stock of
such Holder then outstanding and (y) 110%, plus accrued and unpaid dividends to,
but not including, the date of redemption. The Corporation may exercise its
right to redeem the Series A-1 Convertible Preferred Stock under this
Section 6(c) by delivering a Redemption Notice to the Holders; provided that the
Corporation shall be required to deliver to the Holders a Solvency Opinion on or
before the redemption date. Each Redemption Notice shall be irrevocable. Such
Redemption Notice shall (A) state the date on which the redemption shall occur,
which date shall be within 30 days after the RE Investor has delivered an
Initial Notice following a Trigger Date (as defined in the Real Estate
Agreement) pursuant to Section 5.01 of the Real Estate Agreement, and (B) state
the redemption price per share of Series A-1 Convertible Preferred Stock to be
paid on the redemption date. Any Holder that received a Redemption Notice
pursuant to this Section 6(c) may continue to exercise its right to convert
shares of Series A-1 Convertible Preferred Stock after the Redemption Notice
Date prior to the date of redemption. For the avoidance of doubt, if the
Corporation exercises its right to redeem any Series A-1 Convertible Preferred
Stock pursuant to this Section 6(c), such shares of Series A-1 Convertible
Preferred Stock will not be exchanged pursuant to the Real Estate Agreement.

(d) Effect of Redemption. Effective immediately prior to the close of business
on the day before any Series A-1 Convertible Preferred Stock is redeemed
pursuant to this Certificate of Designations, Dividends shall no longer accrue
or be declared on any such shares of Series A-1 Convertible Preferred Stock, and
such shares of Series A-1 Convertible Preferred Stock shall cease to be
outstanding.

(e) Status of Redeemed Shares. Shares of Series A-1 Convertible Preferred Stock
redeemed in accordance with this Certificate of Designation shall return to the
status of and constitute authorized but unissued shares of Preferred Stock,
without classification as to series until such shares are once more classified
as to a particular series by the Board of Directors pursuant to provisions of
the Charter.

 

14



--------------------------------------------------------------------------------

Section 7 Voting Powers.

(a) Voting. The Holders of the Series A-1 Convertible Preferred Shares shall
have no voting rights except as set forth below in this Section 7.

(b) Other Consent Rights. So long as any shares of the Series A-1 Convertible
Preferred Stock are outstanding, the Corporation shall not, without the
affirmative vote or consent of the holders of record of a majority in voting
power of the outstanding shares of the Series A Convertible Preferred Stock and
the Series A-1 Convertible Preferred Stock at the time outstanding and entitled
to vote thereon (subject to the last paragraph of this Section 7(b)), voting
together as a single class, given in person or by proxy, either in writing
without a meeting or by vote at an annual or special meeting of such
stockholders:

(i) amend or alter the provisions of the Charter so as to authorize or create,
or increase the authorized number of, any class or series of Senior Stock;

(ii) amend, alter or repeal the provisions of the Charter or the Certificate of
Designations so as to adversely affect the special rights, preferences or voting
powers of the Series A-1 Convertible Preferred Stock; or

(iii) consummate a binding share exchange or reclassification involving the
shares of the Series A-1 Convertible Preferred Stock or a merger or
consolidation of the Corporation with another entity, unless in each case:
(x) the shares of the Series A-1 Convertible Preferred Stock remain outstanding
following the consummation of such binding share exchange, reclassification,
merger or consolidation or, in the case of any such merger or consolidation with
respect to which the Corporation is not the surviving or resulting entity (or
the Series A-1 Convertible Preferred Stock is otherwise exchanged or
reclassified), are converted or reclassified into or exchanged for preference
securities of the surviving or resulting entity or its ultimate parent or the
right to receive such securities; and (y) the shares of the Series A-1
Convertible Preferred Stock that remain outstanding or such shares of preference
securities, as the case may be, have such rights, preferences and voting powers
that, taken as a whole, are not materially less favorable to the holders thereof
than the rights, preferences and voting powers, taken as a whole, of the Series
A-1 Convertible Preferred Stock immediately prior to the consummation of such
transaction;

(iv) issue any Parity Stock or Senior Stock or any securities convertible into,
exercisable for or exchangeable into Parity Stock or Senior Stock, other than
any shares of Series A Convertible Preferred Stock in exchange for shares of
Series A-1 Convertible Preferred Stock;

(v) redeem any shares of capital stock or any securities convertible into,
exercisable for or exchangeable into capital stock unless such redemption right
is offered to all holders of the same class (including, with respect to the
Class A Common Stock, the Series A-1 Convertible Preferred Stock on an
as-converted basis); or

(vi) (w) Until the date on which a Qualified IPO in consummated, the Company
shall not, and shall not permit any of its Subsidiaries to, incur any
Indebtedness

 

15



--------------------------------------------------------------------------------

(as defined in the ACI 2030 Indenture) if, on a pro forma basis, the Total
Leverage Ratio (as defined in and calculated under the ACI 2030 Indenture) would
exceed 3.5 to 1.0;

(x) the limitations set forth in clause (w) above shall not apply to:

(A) Indebtedness outstanding (including amounts committed to be incurred) as of
the Initial Issuance Date;

(B) Indebtedness under the any revolving facility and/or working capital
facilities (other than Indebtedness under the Asset-Based Revolving Facility
which is deemed to be incurred under clause (x)(A) above); provided that
Indebtedness under this clause (x)(B) shall be deemed to be incurred when first
committed rather than when drawn;

(C) Indebtedness of the Company to a Subsidiary or Indebtedness of a Subsidiary
to the Company or another Subsidiary;

(D) to the extent considered Indebtedness, Indebtedness permitted to be incurred
under Section 4.03(b)(vi), (vii), (xii), (xvii), (xviii), (xx), (xxii) and/or
(xxiii) of the ACI 2030 Indenture;

(E) the incurrence of Indebtedness which serves to refund, refinance, replace,
renew, extend or defease any Indebtedness permitted under this Section 7(b)(vi);

(F) guarantees of any Indebtedness permitted under this Section 7(b)(vi);

(G) the incurrence of Indebtedness in an aggregate principal amount which, when
aggregated with the principal amount of all other Indebtedness then outstanding
and Incurred pursuant to this clause (G) (and any refinancing, refunding,
extension, renewal or replacement (or successive refinancings, refundings,
extensions, renewals or replacements) as a whole, or in part, of any such
obligations), does not exceed $25 million;

(y) notwithstanding anything to the contrary herein, when calculating the Total
Leverage Ratio in connection with a Limited Condition Acquisition (as defined in
the ACI 2030 Indenture), the date of determination of such ratio and of any
Default or Event of Default blocker shall, at the option of the Company, be the
date the definitive agreements for such Limited Condition Acquisition are
entered into and such ratios shall be calculated on a pro forma basis after
giving effect to such Limited Condition Acquisition and the other transactions
to be entered into in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) as if they occurred at the
beginning of the four-quarter reference period, and, for the avoidance of doubt,
(A) if any such ratio is exceeded as a result of fluctuations in such ratio
(including due to fluctuations in EBITDA of the Company or the target company)
at or prior to the consummation of the relevant Limited Condition Acquisition,
such ratios will not be deemed to have been exceeded as a result of such
fluctuations solely for purposes of

 

16



--------------------------------------------------------------------------------

determining whether the Limited Condition Acquisition is permitted hereunder and
(B) such ratio shall not be tested at the time of consummation of such Limited
Condition Acquisition or related transactions; provided further, that if the
Company elects to have such determinations occur at the time of entry into such
definitive agreement, any such transaction (including the related transactions
to be entered into connection therewith) shall be deemed to have occurred on the
date the definitive agreements are entered and outstanding thereafter for
purposes of subsequently calculating such ratio under this Certificate of
Designation after the date of such agreement and before the consummation of such
Limited Condition Acquisition;

(z) furthermore, for purposes of calculating the Total Leverage Ratio for any
Test Period ending on or prior to [ ], “EBITDA” shall be in no event exceed
$3 billion;

provided, however, that in the event a transaction would trigger voting powers
under clauses (ii) and (iii) above, clause (iii) shall govern; provided,
further, however, that for all purposes of this Section 7(b):

(1) any increase in the number of the Corporation’s authorized but unissued
shares of Preferred Stock, or

(2) the creation and issuance, or increase in the authorized or issued number,
of any class or series of Junior Stock,

shall be deemed not to adversely affect (or to otherwise cause to be materially
less favorable) the rights, preferences or voting powers of the Series A-1
Convertible Preferred Stock and shall not require the affirmative vote or
consent of Holders.

If any amendment, alteration, repeal, share exchange, reclassification, merger
or consolidation specified in this Section 7(b) would adversely affect the
rights, preferences or voting powers of the Series A Convertible Preferred Stock
or Series A-1 Convertible Preferred Stock but not the other, then only the
series the rights, preferences and voting powers of which are adversely affected
and entitled to vote shall vote as a class.

(c) Without the consent of the Holders, so long as such action does not
adversely affect the special rights, preferences or voting powers of the Series
A-1 Convertible Preferred Stock, and limitations and restrictions thereof, the
Corporation may amend, alter, supplement or repeal any terms of the Series A-1
Convertible Preferred Stock for the following purposes:

(i) to cure any ambiguity, omission or mistake, or to correct or supplement any
provision contained in the Certificate of Designations that may be defective or
inconsistent with any other provision contained in the Certificate of
Designations;

(ii) to make any provision with respect to matters or questions relating to the
Series A-1 Convertible Preferred Stock that is not inconsistent with the
provisions of the Charter or the Certificate of Designations; or

 

17



--------------------------------------------------------------------------------

(iii) to make any other change that does not adversely affect the rights of any
Holder (other than any Holder that consents to such change).

In addition, without the consent of the Holders, the Corporation may amend,
alter, supplement or repeal any terms of the Series A-1 Convertible Preferred
Stock in order to file a certificate of correction with respect to the
Certificate of Designations to the extent permitted by Section 103(f) of the
Delaware General Corporation Law.

(d) Prior to the close of business on the applicable Conversion Date, the shares
of Class A-1 Common Stock issuable upon conversion of any shares of the Series
A-1 Convertible Preferred Stock shall not be deemed to be outstanding for any
purpose and Holders shall have no rights, powers or preferences with respect to
such shares of Class A-1 Common Stock, including voting powers (including the
power to vote on any amendment to the Charter that would adversely affect the
rights, powers or preferences of the Class A-1 Common Stock), rights to respond
to tender offers for the Class A-1 Common Stock and rights to receive any
dividends or other distributions on the Class A-1 Common Stock, by virtue of
holding the Series A-1 Convertible Preferred Stock other than as set forth in
this Certificate of Designations.

(e) The rules and procedures for calling and conducting any meeting of the
Holders (including, without limitation, the fixing of a record date in
connection therewith), the solicitation and use of proxies at such a meeting,
the obtaining of written consents and any other procedural aspect or matter with
regard to such a meeting or such consents shall be governed by any rules the
Board of Directors, in its discretion, may adopt from time to time, which rules
and procedures shall conform to the requirements of the Charter, the By-Laws,
applicable law and the rules of any national securities exchange or other
trading facility on which the shares of capital stock of the Corporation are
listed or traded at the time.

Section 8 Conversion to Series A Convertible Preferred Stock. (a) At such time
as any waiting period under the Hart-Scott-Rodino Antitrust Improvements Act of
1976 applicable to the acquisition of shares of Series A Convertible Preferred
Stock expires or is terminated (such expiration or termination being referred to
as “HSR Clearance”), then all shares of the Series A-1 Convertible Preferred
Stock then issued and outstanding or, at such time as any shares of Series A-1
Convertible Preferred Stock are transferred to any Person who may acquire Series
A Convertible Preferred Stock without being subject to HSR Clearance, any shares
of Series A-1 Convertible Preferred Stock so transferred, shall immediately and
automatically convert on a one-for-one basis to shares of Series A Convertible
Preferred Stock (the “HSR Conversion”) in accordance with the procedures
identified in this Section 8.

(b) As promptly as practicable, and in no event later than the third business
day after the later of (x) the effective date of the HSR Conversion and (y) the
date the Corporation receives notice of the HSR Conversion, the Corporation will
deliver or cause to be delivered in respect of each share of Series A-1
Convertible Preferred Stock being converted, certificates or book-entry
positions representing one (1) validly issued, fully paid and nonassessable
share (as equitably adjusted for any stock split, reverse stock split,
combination, recapitalization or similar event with respect to the Series A
Convertible Preferred Stock or Series A-1 Convertible Preferred Stock, as
applicable) of Series A Convertible Preferred Stock. This conversion will be
deemed to have been made on the effective date of the HSR Conversion

 

18



--------------------------------------------------------------------------------

so that the rights of the Holder of shares of the Series A-1 Convertible
Preferred Stock as to the shares being converted will cease except for the right
to receive the shares of Series A Convertible Preferred Stock deliverable upon
conversion, and, if applicable, the person entitled to receive shares of Series
A Convertible Preferred Stock will be treated for all purposes as having become
the record holder of those shares of Series A Convertible Preferred Stock as of
the date of the HSR Conversion.

(c) A Holder of shares of Series A-1 Convertible Preferred Stock is not entitled
to any rights of a holder of Series A Convertible Preferred Stock until the
occurrence of the HSR Conversion.

(d) All accumulated but unpaid dividends on such shares of Series A-1
Convertible Preferred Stock immediately prior to such HSR Conversion shall be
converted into an equivalent amount of accumulated but unpaid dividends on
shares of Series A Convertible Preferred Stock immediately following such HSR
Conversion.

Section 9 Fundamental Change.

(a) If (x) the effective date of a Fundamental Change occurs prior to the fourth
anniversary of the closing of an IPO, (y) the Fundamental Change Stock Price is
less than 140% of the Conversion Price and (z) any Conversion Date occurs during
the related Fundamental Change Conversion Period, then upon such conversion, in
addition to the number of shares of Class A-1 Common Stock to be delivered
pursuant to Section 11, the converting Holder shall receive a number of
additional shares of Class A-1 Common Stock per share of Series A-1 Convertible
Preferred Stock being converted by such Holder equal to (i) the amount of
accrued and unpaid dividends on the Series A-1 Convertible Preferred Stock
through the applicable Conversion Date plus the amount of Preferential Dividends
scheduled to be paid after the applicable Conversion Date and on or before the
fourth anniversary of the closing of an IPO (or if an IPO has not occurred prior
to such Fundamental Change, the fourth anniversary of such Fundamental Change)
divided by (ii) the Fundamental Change Stock Price.

(b) If (x) the effective date of a Fundamental Change occurs prior to the third
anniversary of the closing of an IPO, (y) the Fundamental Change Stock Price is
greater than or equal to 140% of the Conversion Price and less than 160% of the
Conversion Price and (z) any Conversion Date occurs during the related
Fundamental Change Conversion Period, then, in addition to the number of shares
of Class A-1 Common Stock to be delivered pursuant to Section 11, upon such
conversion, the converting Holder shall receive a number of additional shares of
Class A-1 Common Stock per share of Series A-1 Convertible Preferred Stock being
converted by such Holder equal to (i) the amount of accrued and unpaid dividends
on the Series A-1 Convertible Preferred Stock through the applicable Conversion
Date plus the amount of Preferential Dividends scheduled to be paid after the
applicable Conversion Date and on or before the third anniversary of the closing
of an IPO (or if an IPO has not occurred prior to such Fundamental Change, the
fourth anniversary of such Fundamental Change) divided by (ii) the Fundamental
Change Stock Price.

(c) If (x) the effective date of a Fundamental Change occurs prior to the fourth
anniversary of the closing of an IPO, (y) the Fundamental Change Stock Price is
less than

 

19



--------------------------------------------------------------------------------

the Conversion Price and (z) any Conversion Date occurs during the related
Fundamental Change Conversion Period, then upon such conversion, in lieu of the
number of shares of Class A-1 Common Stock to be delivered pursuant to
Section 11, the converting Holder shall receive a number of shares of Class A-1
Common Stock per share of Series A-1 Convertible Preferred Stock being converted
by such Holder equal to (i) the sum of the Fixed Liquidation Preference
multiplied by 105% plus the amount of accrued and unpaid dividends on the Series
A-1 Convertible Preferred Stock through the applicable Conversion Date plus the
amount of Preferential Dividends scheduled to be paid after the applicable
Conversion Date and on or before the fourth anniversary of the closing of an IPO
divided by (ii) the Fundamental Change Stock Price.

(d) If (x) the effective date of a Fundamental Change occurs on or after the
fourth anniversary of the closing of an IPO, (y) the Fundamental Change Stock
Price is less than the Conversion Price and (z) any Conversion Date occurs
during the related Fundamental Change Conversion Period, then upon such
conversion, in lieu of the number of shares of Class A-1 Common Stock to be
delivered pursuant to Section 11, the converting Holder shall receive a number
of shares of Class A-1 Common Stock per share of Series A-1 Convertible
Preferred Stock being converted by such Holder equal to (i) the sum of the Fixed
Liquidation Preference multiplied by 105% plus the amount of accrued and unpaid
dividends on the Series A-1 Convertible Preferred Stock through the applicable
Conversion Date divided by (ii) the Fundamental Change Stock Price.

(e) Notice. The Corporation shall provide written notice (the “Fundamental
Change Notice”) to Holders of the Fundamental Change Effective Date no later
than the second Business Day immediately following such Fundamental Change
Effective Date.

The Fundamental Change Notice shall state:

(i) the event causing the Fundamental Change;

(ii) the anticipated Fundamental Change Effective Date or actual Fundamental
Change Effective Date, as the case may be;

(iii) the Fundamental Change Conversion Period; and

(iv) the instructions a Holder must follow to effect a conversion in connection
with such Fundamental Change.

(f) Not later than the second Business Day following the Fundamental Change
Effective Date, the Corporation shall notify Holders of the number of shares of
Class A-1 Common Stock to be delivered upon any conversion in connection with
such Fundamental Change (if notice is provided to Holders prior to the
anticipated Fundamental Change Effective Date, specifying how the number of
shares will be determined).

Section 10 Mandatory Conversion.

(a) If at any time, or from time to time, from and after the third anniversary
of the closing of an IPO, the Last Reported Sale Price of the Class A Common
Stock has equaled or

 

20



--------------------------------------------------------------------------------

exceeded $42.47 (subject to adjustment in a manner inversely proportional to
adjustments to the Conversion Rate) (x) for at least 20 out of any 30
consecutive Trading Days immediately preceding the Mandatory Conversion Notice
Date and (y) on the Mandatory Conversion Notice Date, the Corporation shall from
time to time have the right to require the Holders to convert all, or any
portion, of the outstanding Series A-1 Convertible Preferred Stock, as
designated in the Mandatory Conversion Notice relating to the applicable
Mandatory Conversion on the applicable Mandatory Conversion Date, into fully
paid, validly issued and nonassessable shares of Class A-1 Common Stock at the
Conversion Rate as of the applicable Mandatory Conversion Date (a “Mandatory
Conversion”); provided that the Corporation shall not be permitted to effect a
Mandatory Conversion with respect to more than one-third of the aggregate
outstanding shares of Series A Convertible Preferred Stock and Series A-1
Convertible Preferred Stock as of the date of the first Mandatory Conversion
Notice Date pursuant to this Section 10(a) in any twelve month period unless the
Last Reported Sale Price of the Class A Common Stock has equaled or exceeded
$48.53 (subject to adjustment in a manner inversely proportional to adjustments
to the Conversion Rate) (x) for at least 20 out of any 30 consecutive Trading
Days immediately preceding the Mandatory Conversion Notice Date and (y) on the
Mandatory Conversion Notice Date.

(b) The Corporation may exercise its right to require conversion under this
Section 10 by delivering a written notice thereof to all Holders (a “Mandatory
Conversion Notice” and of such delivery is referred to as a “Mandatory
Conversion Notice Date”). Each Mandatory Conversion Notice shall be irrevocable.
Each Mandatory Conversion Notice shall state (x) the Trading Day on which the
applicable Mandatory Conversion shall occur, which Trading Day shall be the
twentieth Trading Day following the applicable Mandatory Conversion Notice Date
(or, if such date falls on a day that is not a Business Day, the next day that
is a Business Day) (a “Mandatory Conversion Date”), (y) the number of shares of
Series A-1 Convertible Preferred Stock which the Corporation has elected to be
subject to such Mandatory Conversion from such Holder and in the aggregate
pursuant to this Section 10, (z) the number of shares of Class A-1 Common Stock
to be issued to such Holder on the applicable Mandatory Conversion Date. If the
Corporation elects to cause a Mandatory Conversion pursuant to this Section 10,
then it must simultaneously take the same action in the same proportion with
respect to all Holders of Series A Convertible Preferred Stock and Series A-1
Convertible Preferred Stock to the extent practicable.

Section 11 Optional Conversion.

(a) Subject to satisfaction of the conversion procedures set forth in this
Section 11, each Holder shall have the option to convert its Series A-1
Convertible Preferred Stock, in whole or in part (but in no event less than one
share of the Series A-1 Convertible Preferred Stock), at any time, into shares
of Class A-1 Common Stock at the Conversion Rate, subject to adjustment in
accordance with Section 11(b).

(b) If, as of any Conversion Date, the Corporation has not declared all or any
portion of the accumulated and unpaid dividends for all full Dividend Periods
ending on a Dividend Payment Date prior to such Conversion Date, the Conversion
Rate shall be adjusted, with respect to the relevant conversion, so that the
Holders converting their Series A-1

 

21



--------------------------------------------------------------------------------

Convertible Preferred Stock at such time receive an additional number of shares
of Class A-1 Common Stock equal to:

(i) such amount of undeclared, accumulated and unpaid dividends per share of
Series A-1 Convertible Preferred Stock for such prior full Dividend Periods,
divided by

(ii) (x) following an Initial Public Offering, the Average VWAP per share of the
Class A Common Stock over the 20 consecutive Trading Day period (the “Conversion
Settlement Period”) commencing on, and including, the 21st Scheduled Trading Day
immediately preceding the Conversion Date or (y) prior to an Initial Public
Offering, the value per share of the Class A Common Stock as determined by a
nationally recognized independent investment banking firm retained by the
Corporation for this purpose at the Corporation’s sole expense.

Except as set forth in the first sentence of this Section 11(b) and in
Section 9, upon any conversion of any shares of Series A-1 Convertible Preferred
Stock, the Corporation shall make no payment or allowance for unpaid dividends
on such shares of the Series A-1 Convertible Preferred Stock.

(c) To effect a conversion, a Holder must:

(i) complete and manually sign the conversion notice on the back of the Series
A-1 Convertible Preferred Stock certificate or a facsimile of such conversion
notice;

(ii) deliver the completed conversion notice and the certificated shares of
Series A-1 Convertible Preferred Stock to be converted to the Corporation;

(iii) if required, furnish appropriate endorsements and transfer documents; and

(iv) if required, pay all transfer or similar taxes or duties, if any.

The conversion shall be effective on the date on which a Holder has satisfied
the foregoing requirements, to the extent applicable (the “Conversion Date”).

A Holder shall not be required to pay any transfer or similar taxes or duties
relating to the issuance or delivery of Class A-1 Common Stock upon conversion,
but such Holder shall be required to pay any tax or duty that may be payable
relating to any transfer involved in the issuance or delivery of Class A-1
Common Stock in a name other than the name of such Holder.

The shares of Class A-1 Common Stock issuable upon conversion shall be issued
and credited to the account of the converting Holder in the records of the
Corporation’s transfer agent only after all applicable taxes and duties, if any,
payable by such converting Holder have been paid in full, and such shares will
be delivered on the latest of (i) the second Business Day immediately succeeding
the Conversion Date, (ii) if applicable, the second Business Day immediately
succeeding the last day of the Conversion Settlement Period, and (iii) the
Business Day after the Holder has paid in full all applicable taxes and duties,
if any.

 

22



--------------------------------------------------------------------------------

The Person or Persons entitled to receive the shares of Class A-1 Common Stock
issuable upon conversion shall be treated for all purposes as the record
holder(s) of such shares of Class A-1 Common Stock as of the close of business
on the applicable Conversion Date. Except as set forth elsewhere herein, prior
to the close of business on such applicable Conversion Date, the shares of
Class A-1 Common Stock issuable upon conversion of any shares of Series A-1
Convertible Preferred Stock shall not be deemed to be outstanding for any
purpose, and Holders shall have no rights, powers or preferences with respect to
such shares of Class A-1 Common Stock by virtue of holding shares of Series A-1
Convertible Preferred Stock.

In the event that a conversion is effected with respect to shares of Series A-1
Convertible Preferred Stock representing less than all the shares of the Series
A-1 Convertible Preferred Stock held by a Holder, upon such conversion the
Corporation shall execute and deliver to the Holder thereof, at the expense of
the Corporation, a certificate or book-entry position evidencing the shares of
Series A-1 Convertible Preferred Stock as to which conversion was not effected.

(d) In the event that a Holder shall not by written notice designate the name in
which shares of Class A-1 Common Stock to be issued upon conversion of such
Series A-1 Convertible Preferred Stock should be registered or, if applicable,
the address to which the certificate or certificates representing such shares of
Class A-1 Common Stock should be sent, the Corporation shall be entitled to
register such shares, and make such payment, in the name of the Holder as shown
on the records of the Corporation and, if applicable, to send the certificate or
certificates representing such shares of Class A-1 Common Stock to the address
of such Holder shown on the records of the Corporation.

(e) Shares of Series A-1 Convertible Preferred Stock shall cease to be
outstanding on the applicable Conversion Date, subject to the right of Holders
of such shares to receive shares of Class A-1 Common Stock issuable upon
conversion of such shares of Series A-1 Convertible Preferred Stock.

Section 12 Reservation of Common Stock.

(a) The Corporation shall at all times reserve and keep available out of its
authorized and unissued Class A Common Stock and Class A-1 Common Stock, solely
for issuance upon the conversion of shares of Series A-1 Convertible Preferred
Stock or shares of Series A Convertible Preferred Stock issuable upon conversion
thereof as herein provided, and free from any preemptive or other similar
rights, a number of shares of Class A Common Stock and Class A-1 Common Stock
equal to the maximum number of shares of Class A-1 Common Stock deliverable upon
conversion of all shares of Series A-1 Convertible Preferred Stock (which shall
initially equal a number of shares of Class A-1 Common Stock equal to the
product of (i) [•] shares of Series A-1 Convertible Preferred Stock, and
(ii) the Conversion Rate. For purposes of this Section 12(a), the number of
shares of Class A-1 Common Stock that shall be deliverable upon the conversion
of all outstanding shares of Series A-1 Convertible Preferred Stock shall be
computed as if at the time of computation all such outstanding shares were held
by a single Holder.

 

23



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, the Corporation shall be entitled to deliver
upon conversion of shares of Series A-1 Convertible Preferred Stock, as herein
provided, shares of Class A-1 Common Stock reacquired and held in the treasury
of the Corporation (in lieu of the issuance of authorized and unissued shares of
Class A-1 Common Stock), so long as any such treasury shares are free and clear
of all liens, charges, security interests or encumbrances (other than liens,
charges, security interests and other encumbrances created by the Holders).

(c) All shares of Class A-1 Common Stock delivered upon conversion of the Series
A-1 Convertible Preferred Stock shall be duly authorized, validly issued, fully
paid and non-assessable, free and clear of all liens, claims, security interests
and other encumbrances (other than liens, charges, security interests and other
encumbrances created by the Holders) and free of preemptive rights.

(d) Prior to the delivery of any securities that the Corporation shall be
obligated to deliver upon conversion of Series A-1 Convertible Preferred Stock,
the Corporation shall comply with all applicable federal and state laws and
regulations thereunder requiring the registration of such securities with, or
any approval of or consent to the delivery thereof by, any governmental
authority.

Section 13 Fractional Shares. No fractional shares of Class A-1 Common Stock
shall be issued to Holders as a result of any conversion of shares of Series A-1
Convertible Preferred Stock.

Section 14 Anti-Dilution Adjustments to the Conversion Rate. (a) The Conversion
Rate shall be adjusted as set forth in this Section 14, except that the
Corporation shall not make any adjustments to the Conversion Rate if Holders
participate (other than in the case of a share split or share combination), at
the same time and upon the same terms as holders of Common Stock and solely as a
result of holding the Series A-1 Convertible Preferred Stock, in any of the
transactions set forth in Sections 14(a)(i)-(iv) without having to convert their
Series A-1 Convertible Preferred Stock as if they held a number of shares of
Common Stock equal to (x) the Conversion Rate as of the Record Date for such
transaction, multiplied by (y) the number of shares of Series A-1 Convertible
Preferred Stock held by such Holder.

(i) If the Corporation exclusively issues shares of Common Stock as a dividend
or distribution on shares of Common Stock, or if the Corporation effects a share
split or share combination, the Conversion Rate shall be adjusted based on the
following formula:

 

CR1 = CR0 x

   OS1    OS0

where,

 

CR0 =

the Conversion Rate in effect immediately prior to the close of business on the
Record Date of such dividend or distribution, or immediately prior to the open
of business on the Effective Date of such share split or share combination, as
applicable;

 

24



--------------------------------------------------------------------------------

CR1 =

the Conversion Rate in effect immediately after the close of business on such
Record Date or immediately after the open of business on such Effective Date, as
applicable;

 

OS0 =

the number of shares of Common Stock outstanding immediately prior to the close
of business on such Record Date or immediately prior to the open of business on
such Effective Date, as applicable, before giving effect to such dividend,
distribution, share split or share combination; and

 

OS1 =

the number of shares of Common Stock outstanding immediately after giving effect
to such dividend, distribution, share split or share combination.

Any adjustment made under this Section 14(a)(i) shall become effective
immediately after the close of business on the Record Date for such dividend or
distribution, or immediately after the open of business on the Effective Date
for such share split or share combination, as applicable. If any dividend or
distribution of the type set forth in this Section 14(a)(i) is declared but not
so paid or made, the Conversion Rate shall be immediately readjusted, effective
as of the date the Board of Directors or a committee thereof determines not to
pay such dividend or distribution, to the Conversion Rate that would then be in
effect if such dividend or distribution had not been declared. For the purposes
of this Section 14(a)(i), the number of shares of Common Stock outstanding
immediately prior to the close of business on the Record Date and the number of
shares of Common Stock outstanding immediately after giving effect to such
dividend, distribution, share split or share combination shall, in each case,
not include shares that the Corporation holds in treasury. The Corporation shall
not pay any dividend or make any distribution on shares of Common Stock that it
holds in treasury.

(ii) If, following an Initial Public Offering, the Corporation issues to all or
substantially all holders of Common Stock any rights, options or warrants
entitling them, for a period of not more than 45 calendar days after the
announcement date of such issuance, to subscribe for or purchase shares of
Common Stock at a price per share that is less than the Average VWAP per share
of Common Stock for the 10 consecutive Trading Day period ending on, and
including, the Trading Day immediately preceding the date of announcement of
such issuance, the Conversion Rate shall be increased based on the following
formula:

 

CR1 = CR0 x

   OS0 + X    OS0 + Y

where,

 

CR0 =

the Conversion Rate in effect immediately prior to the close of business on the
Record Date for such issuance;

 

CR1 =

the Conversion Rate in effect immediately after the close of business on such
Record Date;

 

OS0 =

the number of shares of Common Stock outstanding immediately prior to the close
of business on such Record Date;

 

25



--------------------------------------------------------------------------------

X =

the total number of shares of Common Stock issuable pursuant to such rights,
options or warrants; and

 

Y =

the number of shares of Common Stock equal to (i) the aggregate price payable to
exercise such rights, options or warrants, divided by (ii) the Average VWAP per
share of Common Stock over the 10 consecutive Trading Day period ending on, and
including, the Trading Day immediately preceding the date of announcement of the
issuance of such rights, options or warrants.

Any increase made under this Section 14(a)(ii) shall be made successively
whenever any such rights, options or warrants are issued and shall become
effective immediately after the close of business on the Record Date for such
issuance. To the extent that such rights, options or warrants are not exercised
prior to their expiration or shares of Common Stock are not delivered after the
exercise of such rights, options or warrants, the Conversion Rate shall be
decreased to the Conversion Rate that would then be in effect had the increase
with respect to the issuance of such rights, options or warrants been made on
the basis of delivery of only the number of shares of Common Stock actually
delivered, if any. If such rights, options or warrants are not so issued, the
Conversion Rate shall be immediately readjusted, effective as of the date the
Board of Directors or a committee thereof determines not to pay such dividend or
distribution, to the Conversion Rate that would then be in effect if such Record
Date for such issuance had not occurred.

For the purpose of this Section 14(a)(ii), in determining whether any rights,
options or warrants entitle the holders of Common Stock to subscribe for or
purchase shares of Common Stock at less than such Average VWAP per share for the
10 consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the date of announcement of such issuance, and in
determining the aggregate offering price of such shares of Common Stock, there
shall be taken into account any consideration received by the Corporation for
such rights, options or warrants and any amount payable on exercise or
conversion thereof, the value of such consideration, if other than cash, to be
determined by the Board of Directors or a committee thereof.

(iii) If the Corporation distributes shares of its capital stock, evidences of
the Corporation’s indebtedness, other assets or property of the Corporation or
rights, options or warrants to acquire its capital stock or other securities, to
all or substantially all holders of Common Stock, excluding:

(A) dividends, distributions or issuances as to which the provisions set forth
in Section 14(a)(i) or Section 14(a)(ii) shall apply;

(B) dividends or distributions paid exclusively in cash as to which there shall
be no adjustment;

(C) any dividends and distributions upon conversion of, or in exchange for,
shares of Common Stock in connection with a recapitalization, reclassification,
change, consolidation, merger or other combination, share

 

26



--------------------------------------------------------------------------------

exchange, or sale, lease or other transfer or disposition resulting in the
change in the conversion consideration as set forth under Section 15;

(D) except as otherwise set forth in Section 14(a)(v), rights issued pursuant to
a shareholder rights plan adopted by the Corporation; and

(E) Spin-Offs as to which the provisions set forth below in this
Section 14(a)(iii) shall apply;

then (x) if such distribution is made prior to an Initial Public Offering, each
holder of Series A-1 Convertible Preferred Stock shall participate in such
distribution, at the same time and on the same terms as holders of Common Stock
without having to convert such shares of Series A-1 Convertible Preferred Stock
and as if such holder held a number of shares of Common Stock equal to the
product of (A) the Conversion Rate and (B) the number of shares of Series A-1
Convertible Preferred Stock held by such holder and (y) if such distribution is
made following an Initial Public Offering, the Conversion Rate shall be
increased based on the following formula:

 

CR1 = CR0 x

          SP0              SP0 - FMV

where,

 

CR0 =

the Conversion Rate in effect immediately prior to the close of business on the
Record Date for such distribution;

 

CR1 =

the Conversion Rate in effect immediately after the close of business on such
Record Date;

 

SP0 =

the Average VWAP per share of Common Stock over the 10 consecutive Trading Day
period ending on, and including, the Trading Day immediately preceding the
Ex-Date for such distribution; and

 

FMV =

the fair market value (as determined by the Board of Directors or a committee
thereof in good faith) of the shares of capital stock, evidences of
indebtedness, assets, property, rights, options or warrants so distributed,
expressed as an amount per share of Common Stock on the Ex-Date for such
distribution.

Any increase made under the portion of this Section 14(a)(iii) will become
effective immediately after the close of business on the Record Date for such
distribution. If such distribution is not so paid or made, the Conversion Rate
shall be immediately readjusted, effective as of the date the Board of Directors
or a committee thereof determines not to pay such dividend or distribution, to
be the Conversion Rate that would then be in effect if such distribution had not
been declared.

Notwithstanding the foregoing, if “FMV” (as defined above) is equal to or
greater than “SP0” (as defined above), or if the difference is less than $1.00,
in lieu of the foregoing increase, each Holder shall receive, in respect of each
share of Series A-1 Convertible Preferred Stock, at the same time and upon the
same terms as holders of Common Stock, the amount and kind of the Corporation’s
capital stock, evidences of the Corporation’s indebtedness, other assets

 

27



--------------------------------------------------------------------------------

or property of the Corporation or rights, options or warrants to acquire its
capital stock or other securities that such Holder would have received if such
Holder owned a number of shares of Common Stock equal to the Conversion Rate in
effect on the Record Date for the distribution.

With respect to an adjustment pursuant to this Section 14(a)(iii) where there
has been a Spin-Off, the Conversion Rate shall be increased based on the
following formula:

 

 

CR1 = CR0 x

        FMV0 + MP0        

    MP0

where,

 

CR0 =

the Conversion Rate in effect immediately prior to the close of business on the
last Trading Day of the 10 consecutive Trading Day period commencing on, and
including, the Ex-Date for the Spin-Off (the “Valuation Period”);

 

CR1 =

the Conversion Rate in effect immediately after the close of business on the
last Trading Day of the Valuation Period;

 

FMV0 =

the Average VWAP per share of the capital stock or similar equity interest
distributed to holders of Common Stock applicable to one share of Common Stock
over the Valuation Period; and

 

MP0 =

the Average VWAP per share of Common Stock over the Valuation Period.

The increase to the Conversion Rate under the preceding paragraph will become
effective at the close of business on the last Trading Day of the Valuation
Period. Notwithstanding the foregoing, if any date for determining the number of
shares of Common Stock issuable to a Holder occurs during the Valuation Period,
the reference to “10” in the preceding paragraph shall be deemed replaced with
such lesser number of Trading Days as have elapsed between the beginning of the
Valuation Period and such determination date for purposes of determining the
Conversion Rate. If such dividend or distribution is not so paid, the Conversion
Rate shall be decreased, effective as of the date the Board of Directors or a
committee thereof determines not to make or pay such dividend or distribution,
to be the Conversion Rate that would then be in effect if such dividend or
distribution had not been declared.

For purposes of this Section 14(a)(iii) (and subject in all respects to
Section 14(a)(i) and Section 14(a)(ii)):

(A) rights, options or warrants distributed by the Corporation to all or
substantially all holders of the Common Stock entitling them to subscribe for or
purchase shares of the Corporation’s capital stock, including Common Stock
(either initially or under certain conditions), which rights, options or
warrants, until the occurrence of a specified event or events (“Trigger Event”):

 

  (1)

are deemed to be transferred with such shares of the Common Stock;

 

28



--------------------------------------------------------------------------------

  (2)

are not exercisable; and

 

  (3)

are also issued in respect of future issuances of the Common Stock,

shall be deemed not to have been distributed for purposes of this
Section 14(a)(iii) (and no adjustment to the Conversion Rate under this
Section 14(a)(iii) shall be required) until the occurrence of the earliest
Trigger Event, whereupon such rights, options or warrants shall be deemed to
have been distributed and an appropriate adjustment (if any is required) to the
Conversion Rate shall be made under this Section 14(a)(iii).

(B) If any such right, option or warrant, including any such existing rights,
options or warrants distributed prior to the Initial Issue Date, are subject to
events, upon the occurrence of which such rights, options or warrants become
exercisable to purchase different securities, evidences of indebtedness or other
assets, then the date of the occurrence of any and each such event shall be
deemed to be the date of distribution and Record Date with respect to new
rights, options or warrants with such rights (in which case the existing rights,
options or warrants shall be deemed to terminate and expire on such date without
exercise by any of the holders thereof).

(C) In addition, in the event of any distribution (or deemed distribution) of
rights, options or warrants, or any Trigger Event or other event (of the type
described in the immediately preceding clause (B)) with respect thereto that was
counted for purposes of calculating a distribution amount for which an
adjustment to the Conversion Rate under this clause (iii) was made:

 

  (1)

in the case of any such rights, options or warrants that shall all have been
redeemed or repurchased without exercise by any holders thereof, upon such final
redemption or repurchase (x) the Conversion Rate shall be readjusted as if such
rights, options or warrants had not been issued and (y) the Conversion Rate
shall then again be readjusted to give effect to such distribution, deemed
distribution or Trigger Event, as the case may be, as though it were a cash
distribution pursuant to Section 14(a)(iv), equal to the per share redemption or
repurchase price received by a holder or holders of Common Stock with respect to
such rights, options or warrants (assuming such holder had retained such rights,
options or warrants), made to all holders of Common Stock as of the date of such
redemption or repurchase; and

 

  (2)

in the case of such rights, options or warrants that shall have expired or been
terminated without exercise by any holders thereof, the Conversion Rate shall be
readjusted as if such rights, options and warrants had not been issued;

 

29



--------------------------------------------------------------------------------

provided that, in each case, such rights, options or warrants are deemed to be
transferred with such shares of the Common Stock and are also issued in respect
of future issuances of the Common Stock.

For purposes of Section 14(a)(i), Section 14(a)(ii) and this Section 14(a)(iii),
if any dividend or distribution to which this Section 14(a)(iii) is applicable
includes one or both of:

(A) a dividend or distribution of shares of Common Stock to which
Section 14(a)(i) is applicable (the “Clause A Distribution”);

or

(B) an issuance of rights, options or warrants to which Section 14(a)(ii) is
applicable (the “Clause B Distribution”), then:

 

  (1)

such dividend or distribution, other than the Clause A Distribution and the
Clause B Distribution, shall be deemed to be a dividend or distribution to which
this Section 14(a)(iii) is applicable (the “Clause C Distribution”) and the
Conversion Rate adjustment required by this Section 14(a)(iii) with respect to
such Clause C Distribution shall then be made; and

 

  (2)

the Clause A Distribution and Clause B Distribution shall be deemed to
immediately follow the Clause C Distribution and the Conversion Rate adjustment
required by Section 14(a)(i) and Section 14(a)(ii) with respect thereto shall
then be made, except that, if determined by the Corporation (I) the “Record
Date” of the Clause A Distribution and the Clause B Distribution shall be deemed
to be the Record Date of the Clause C Distribution and (II) any shares of Common
Stock included in the Clause A Distribution or Clause B Distribution shall be
deemed not to be “outstanding immediately prior to the close of business on such
Record Date or immediately prior to the open of business on such Effective Date”
within the meaning of Section 14(a)(i) or “outstanding immediately prior to
close of business on such Record Date” within the meaning of Section 14(a)(ii).

(iv) If the Corporation or any of its Subsidiaries make a payment in respect of
a tender or exchange offer for Common Stock, to the extent that the cash and
value of any other consideration included in the payment per share of Common
Stock exceeds the Average VWAP per share of Common Stock over the 10 consecutive
Trading Day period commencing on, and including, the Trading Day next succeeding
the last date on which tenders or exchanges may be made pursuant to such tender
or exchange offer (the “Expiration Date”), (x) if such offer is made prior to an
Initial Public Offering, each holder of Series A-1 Convertible Preferred Stock
shall have the right to participate in such offer, at the same time and on the
same terms as holders of Common Stock without having to convert such shares of
Series A-1 Convertible Preferred Stock and as if such

 

30



--------------------------------------------------------------------------------

holder held a number of shares of Common Stock equal to the product of (A) the
Conversion Rate and (B) the number of shares of Series A-1 Convertible Preferred
Stock held by such holder and (y) if such offer is made following an Initial
Public Offering, the Conversion Rate shall be increased based on the following
formula:

 

CR1 = CR0 x

         AC + (SP1 x OS1)           

            OS0 x SP1

where,

 

CR0 =

the Conversion Rate in effect immediately prior to the close of business on the
10th Trading Day immediately following, and including, the Trading Day next
succeeding the Expiration Date;

 

CR1 =

the Conversion Rate in effect immediately after the close of business on the
10th Trading Day immediately following, and including, the Trading Day next
succeeding the Expiration Date;

 

AC =

the aggregate value of all cash and any other consideration (as determined by
the Board of Directors or a committee thereof in good faith) paid or payable for
shares purchased in such tender or exchange offer;

 

OS0 =

the number of shares of Common Stock outstanding immediately prior to the
Expiration Date (prior to giving effect to the purchase of all shares accepted
for purchase or exchange in such tender or exchange offer);

 

OS1 =

the number of shares of Common Stock outstanding immediately after the
Expiration Date (after giving effect to the purchase of all shares accepted for
purchase or exchange in such tender or exchange offer); and

 

SP1 =

the Average VWAP of Common Stock over the 10 consecutive Trading Day period
commencing on, and including, the Trading Day next succeeding the Expiration
Date (the “Averaging Period”).

The increase to the Conversion Rate under the preceding paragraph will become
effective at the close of business on the 10th Trading Day immediately
following, and including, the Trading Day next succeeding the Expiration Date.
Notwithstanding the foregoing, if any date for determining the number of shares
of Common Stock issuable to a Holder occurs within the 10 Trading Days
immediately following, and including, the Trading Day next succeeding the
Expiration Date of any tender or exchange offer, the reference to “10” in the
preceding paragraph shall be deemed replaced with such lesser number of Trading
Days as have elapsed between the Expiration Date of such tender or exchange
offer and such determination date for purposes of determining the Conversion
Rate. For the avoidance of doubt, no adjustment under this Section 14(a)(iv)
will be made if such adjustment would result in a decrease in the Conversion
Rate, except as set forth in the immediately succeeding sentence.

In the event that the Corporation or one of its Subsidiaries is obligated to
purchase shares of Common Stock pursuant to any such tender offer or exchange
offer, but the

 

31



--------------------------------------------------------------------------------

Corporation or such Subsidiary is permanently prevented by applicable law from
effecting any such purchases, or all such purchases are rescinded, then the
Conversion Rate shall again be adjusted to be such Conversion Rate that would
then be in effect if such tender offer or exchange offer had not been made.

(v) If the Corporation has a rights plan in effect upon conversion of the Series
A-1 Convertible Preferred Stock into Common Stock, the Holders shall receive, in
addition to any shares of Common Stock received in connection with such
conversion, the rights under the rights plan. However, if, prior to any
conversion, the rights have separated from the shares of Common Stock in
accordance with the provisions of the applicable rights plan, the Conversion
Rate will be adjusted at the time of separation as if the Corporation
distributed to all or substantially all holders of Common Stock, shares of its
capital stock, evidences of indebtedness, assets, property, rights, options or
warrants as set forth in Section 14(a)(iii), subject to readjustment in the
event of the expiration, termination or redemption of such rights.

(vi) The Corporation may (but is not required to), to the extent permitted by
law and the rules of NYSE or any other securities exchange on which the shares
of Common Stock is then listed, increase the Conversion Rate by any amount for a
period of at least 20 Business Days if such increase is irrevocable during such
20 Business Days and the Board of Directors, or a committee thereof, determines
that such increase would be in the best interest of the Corporation. The
Corporation may also (but is not required to) make such increases in the
Conversion Rate as it deems advisable in order to avoid or diminish any income
tax to holders of Common Stock resulting from any dividend or distribution of
shares of Common Stock (or issuance of rights or warrants to acquire shares of
Common Stock) or from any event treated as such for income tax purposes or for
any other reason.

(vii) The Corporation shall not adjust the Conversion Rate:

(A) upon the issuance of shares of Common Stock pursuant to any present or
future plan providing for the reinvestment of dividends or interest payable on
securities of the Corporation and the investment of additional optional amounts
in Common Stock under any plan;

(B) upon the issuance of any shares of Common Stock or rights or warrants to
purchase such shares of Common Stock pursuant to any present or future benefit
or other incentive plan or program of or assumed by the Corporation or any of
its Subsidiaries;

(C) upon the issuance of any shares of Common Stock pursuant to any option,
warrant, right or exercisable, exchangeable or convertible security not
described in (B) of this Section 14(a)(vii) and outstanding as of the Initial
Issue Date;

(D) for a change in par value of the Common Stock;

 

32



--------------------------------------------------------------------------------

(E) for stock repurchases that are not tender offers referred to in
Section 14(a)(iv), including structured or derivative transactions or pursuant
to a stock repurchase program approved by the Board of Directors;

(F) for accumulated dividends on the Series A-1 Convertible Preferred Stock,
except as described in Section 11;

(G) for any cash dividends paid on the Common Stock; or

(H) for any other issuance of shares of Common Stock or any securities
convertible into or exchangeable for shares of Common Stock or the right to
purchase shares of Common Stock or such convertible or exchangeable securities,
except as otherwise stated herein.

(viii) Adjustments to the Conversion Rate will be calculated to the nearest
1/10,000th of a share of Common Stock. No adjustment to the Conversion Rate will
be required unless the adjustment would require an increase or decrease of at
least 1% of the Conversion Rate; provided, however, that if an adjustment is not
made because the adjustment does not change the Conversion Rate by at least 1%,
then such adjustment will be carried forward and taken into account in any
future adjustment. Notwithstanding the foregoing, on each date for determining
the number of shares of Common Stock issuable to a Holder upon any conversion of
the Series A-1 Convertible Preferred Stock, the Corporation shall give effect to
all adjustments that otherwise had been deferred pursuant to this clause (viii),
and those adjustments will no longer be carried forward and taken into account
in any future adjustment. Except as otherwise provided above, the Corporation
will be responsible for making all calculations called for under the Series A-1
Convertible Preferred Stock and shall be made in good faith.

(ix) Whenever any provision of the Certificate of Designations requires the
Corporation to calculate the VWAP per share of Common Stock over a span of
multiple days, the Board of Directors, or any authorized committee thereof,
shall make appropriate adjustments in good faith to account for any adjustments
to the Conversion Rate that become effective, or any event that would require
such an adjustment if the Ex-Date, Effective Date, Record Date or Expiration
Date, as the case may be, of such event occurs during the relevant period used
to calculate such prices or values, as the case may be.

(b) Whenever the Conversion Rate is to be adjusted, the Corporation shall:

(i) compute such adjusted Conversion Rate;

(ii) within 10 Business Days after the Conversion Rate is to be adjusted,
provide or cause to be provided, a written notice to the Holders of the
occurrence of such event; and

(iii) within 10 Business Days after the Conversion Rate is to be adjusted,
provide or cause to be provided, to the Holders, a statement setting forth in
reasonable detail the method by which the adjustments to the Conversion Rate
were determined and setting forth such adjusted Conversion Rate.

 

33



--------------------------------------------------------------------------------

Section 15 Recapitalizations, Reclassifications and Changes of Common Stock. In
the event of:

(i) any consolidation or merger of the Corporation with or into another Person
(other than a merger or consolidation in which the Corporation is the surviving
corporation and in which the Common Stock outstanding immediately prior to the
merger or consolidation is not exchanged for cash, securities or other property
of the Corporation or another Person);

(ii) any sale, transfer, lease or conveyance to another Person of all or
substantially all of the property and assets of the Corporation;

(iii) any reclassification of Common Stock into another class of Common Stock or
any other securities; or

(iv) any statutory exchange of securities of the Corporation with another Person
(other than in connection with a merger or acquisition),

in each case, as a result of which the Common Stock would be converted into, or
exchanged for, stock, other securities or other property or assets (including
cash or any combination thereof) (each, a “Reorganization Event”), each share of
the Series A-1 Convertible Preferred Stock outstanding immediately prior to such
Reorganization Event shall, without the consent of the Holders, become
convertible into the kind of stock, other securities or other property or assets
(including cash or any combination thereof) that such Holder would have been
entitled to receive if such Holder had converted its Series A-1 Convertible
Preferred Stock into Common Stock immediately prior to such Reorganization Event
(such stock, other securities or other property or assets (including cash or any
combination thereof), the “Exchange Property,” with each “Unit of Exchange
Property” meaning the kind and amount of such Exchange Property that a holder of
one share of Common Stock is entitled to receive).

If the transaction causes the Common Stock to be converted into, or exchanged
for, the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), the Exchange Property into
which the Series A-1 Convertible Preferred Stock shall be convertible shall be
deemed to be:

(i) the weighted average of the types and amounts of consideration received by
the holders of Common Stock that affirmatively make such an election; and

(ii) if no holders of Common Stock affirmatively make such an election, the
types and amounts of consideration actually received by the holders of the
Common Stock.

The Corporation shall notify Holders of the weighted average referred to in
clause (i) in the preceding sentence as soon as practicable after such
determination is made.

The number of Units of Exchange Property the Corporation shall deliver for each
share of Series A-1 Convertible Preferred Stock converted following the
effective date of such Reorganization Event shall be determined as if references
in Section 9, Section 10 and Section

 

34



--------------------------------------------------------------------------------

11 to shares of Common Stock were to Units of Exchange Property (without
interest thereon and without any right to dividends or distributions thereon
which have a Record Date that is prior to the date such shares of Series A-1
Convertible Preferred stock are actually converted).

The above provisions of this Section 15 shall similarly apply to successive
Reorganization Events, and the provisions of Section 14 shall apply to any
shares of capital stock or ADRs of the Corporation (or any successor thereto)
received by the holders of Common Stock in any such Reorganization Event.

The Corporation (or any successor thereto) shall, as soon as reasonably
practicable (but in any event within 20 calendar days) after the occurrence of
any Reorganization Event, provide written notice to the Holders of such
occurrence and of the kind and amount of cash, securities or other property that
constitute the Exchange Property. Failure to deliver such notice shall not
affect the operation of this Section 15.

Section 16 Record Holders. To the fullest extent permitted by applicable law,
the Corporation may deem and treat the Holder of any shares of Series A-1
Convertible Preferred Stock as the true and lawful owner thereof for all
purposes.

Section 17 Notices. All notices or communications in respect of Series A-1
Convertible Preferred Stock shall be sufficiently given if given in writing and
delivered by first class mail, postage prepaid, or if given in such other manner
as may be permitted in this Certificate of Designations, in the Charter or the
By-Laws and by applicable law.

Section 18 No Preemptive Rights. The Holders shall have no preemptive or
preferential rights to purchase or subscribe for any stock, obligations,
warrants or other securities of the Corporation of any class.

Section 19 Other Rights. The shares of Series A-1 Convertible Preferred Stock
shall not have any rights, preferences, privileges or voting powers or relative,
participating, optional or other special rights, or qualifications, limitations
or restrictions thereof, other than as set forth herein or in the Charter or as
provided by applicable law.

Section 20 Stock Certificates.

(a) Shares of Series A-1 Convertible Preferred Stock may be represented by stock
certificates substantially in the form set forth as Exhibit A hereto.

(b) Stock certificates representing shares of the Series A-1 Convertible
Preferred Stock shall be signed by any two authorized Officers of the
Corporation, in accordance with the By-Laws and applicable Delaware law, by
manual or facsimile signature.

(c) If any Officer of the Corporation who has signed a stock certificate no
longer holds that office at the time the shares of Series A-1 Convertible
Preferred Stock evidenced by such certificate are issued, the stock certificate
shall be valid nonetheless.

Section 21 Replacement Certificates. If any Series A-1 Convertible Preferred
Stock certificate shall be mutilated, lost, stolen or destroyed, the Corporation
shall, at

 

35



--------------------------------------------------------------------------------

the expense of the Holder, issue, in exchange and in substitution for and upon
cancellation of the mutilated Series A-1 Convertible Preferred Stock
certificate, or in lieu of and substitution for the Series A-1 Convertible
Preferred Stock certificate lost, stolen or destroyed, a new Series A-1
Convertible Preferred Stock certificate of like tenor and representing an
equivalent Liquidation Preference of shares of Series A-1 Convertible Preferred
Stock, but only upon receipt of evidence of such loss, theft or destruction of
such Series A-1 Convertible Preferred Stock certificate and indemnity, if
requested, reasonably satisfactory to the Corporation.

[Signature page follows]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designations
to be signed by [____], its [_____], this [__]th day of [______], 2020.

 

ALBERTSONS COMPANIES, INC. By:  

/s/

  Name:   Title:

 

37



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF FACE OF 6.75% SERIES A-1 CONVERTIBLE PREFERRED STOCK

CERTIFICATE]

Certificate Number [ ] [Initial] Number of Shares of Series A-1

Convertible Preferred Stock [ ]

ALBERTSONS COMPANIES, INC.

6.75% Series A-1 Convertible Preferred Stock

(par value $0.01 per share)

(Fixed Liquidation Preference as specified below)

Albertsons Companies, Inc., a Delaware corporation (the “Corporation”), hereby
certifies that [ ] (the “Holder”), is the registered owner of [ ] fully paid and
non-assessable shares of the Corporation’s designated 6.75% Series A-1
Convertible Preferred Stock, with a par value of $0.01 per share and a Fixed
Liquidation Preference of $1,000.00 per share (the “Series A-1 Convertible
Preferred Stock”). The shares of Series A-1 Convertible Preferred Stock are
transferable upon surrender of this certificate duly endorsed and in proper form
for transfer. The designations, rights, restrictions, preferences and other
terms and provisions of Series A-1 Convertible Preferred Stock represented
hereby are and shall in all respects be subject to the provisions of the
Certificate of Designations of 6.75% Series A-1 Convertible Preferred Stock of
Albertsons Companies, Inc. dated [•], 2020 as the same may be amended, modified
or restated from time to time (the “Certificate of Designations”). Capitalized
terms used herein but not defined shall have the meaning given them in the
Certificate of Designations. The Corporation will provide a copy of the
Certificate of Designations to the Holder without charge upon written request to
the Corporation at its principal place of business. In the case of any conflict
between this Certificate and the Certificate of Designations, the provisions of
the Certificate of Designations shall control and govern.

Reference is hereby made to the provisions of Series A-1 Convertible Preferred
Stock set forth on the reverse hereof and in the Certificate of Designations,
which provisions shall for all purposes have the same effect as if set forth at
this place.

Upon receipt of this executed certificate, the Holder is bound by the
Certificate of Designations and is entitled to the benefits thereunder.

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this certificate has been executed on behalf of the
Corporation by the below authorized Officers of the Corporation this [     ] of
[     ] [     ].

 

ALBERTSONS COMPANIES, INC. By:  

                 

  Name:   Title: By:  

                 

  Name:   Title:

 

39



--------------------------------------------------------------------------------

[FORM OF REVERSE OF CERTIFICATE FOR 6.75% SERIES A-1 CONVERTIBLE

PREFERRED STOCK]

Cumulative dividends on each share of Series A-1 Convertible Preferred Stock
shall be payable at the applicable rate provided in the Certificate of
Designations when, as and if declared by the Board of Directors.

The shares of Series A-1 Convertible Preferred Stock shall be convertible in the
manner and accordance with the terms set forth in the Certificate of
Designations.

The Corporation shall furnish without charge to each Holder who so requests the
powers, designations, limitations, preferences and relative, participating,
optional or other special rights of each class or series of stock of the
Corporation and the qualifications, limitations or restrictions of such
preferences and/or rights.

 

40



--------------------------------------------------------------------------------

NOTICE OF CONVERSION

(To be Executed by the Holder

in Order to Convert 6.75% Series A-1 Convertible Preferred Stock)

The undersigned hereby irrevocably elects to convert (the “Conversion”) 6.75%
Series A-1 Convertible Preferred Stock (the “Series A-1 Convertible Preferred
Stock”), of Albertsons Companies, Inc. (hereinafter called the “Corporation”),
represented by stock certificate No(s). [ ] (the “Series A-1 Convertible
Preferred Stock Certificates”), into Class A-1 Non-Voting Common Stock, par
value $0.01 per share, of the Corporation (the “Common Stock”) according to the
conditions of the Certificate of Designations of Series A-1 Convertible
Preferred Stock (the “Certificate of Designations”), as of the date written
below.

If Common Stock is to be issued in the name of a Person other than the
undersigned, the undersigned shall pay all transfer taxes payable with respect
thereto, if any. Each Series A-1 Convertible Preferred Stock Certificate (or
evidence of loss, theft or destruction thereof) is attached hereto.

Capitalized terms used but not defined herein shall have the meanings ascribed
thereto in or pursuant to the Certificate of Designations.

 

Date of Conversion:   

 

 

Applicable Conversion Rate:   

 

 

Shares of Series A-1 Convertible Preferred Stock to be Converted:     

Shares of Common Stock to be Issued:*   

 

 

Signature:   

 

 

Name:   

 

 

Address:**   

 

 

Fax No.:   

 

 

*

The Corporation is not required to issue Common Stock until the original Series
A-1 Convertible Preferred Stock Certificate(s) (or evidence of loss, theft or
destruction thereof) to be converted are received by the Corporation or the
Conversion and Dividend Disbursing Agent.

**

Address where Common Stock and any other payments or certificates shall be sent
by the Corporation.

 

41



--------------------------------------------------------------------------------

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned assigns and transfers the shares of 6.75%
Series A-1 Convertible Preferred Stock evidenced hereby to:

(Insert assignee’s social security or taxpayer identification number, if any)

(Insert address and zip code of assignee)

and irrevocably appoints:

as agent to transfer the shares of 6.75% Series A-1 Convertible Preferred Stock
evidenced hereby on the books of the Transfer Agent.

The agent may substitute another to act for him or her.

Date:

Signature: _______________________________________________________________

(Sign exactly as your name appears on the other side of this Certificate)

Signature Guarantee: _________________________________________________________

(Signature must be guaranteed by an “eligible guarantor institution” that is a
bank, stockbroker, savings and loan association or credit union meeting the
requirements of the Transfer Agent, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the Transfer
Agent in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.)



--------------------------------------------------------------------------------

Exhibit B

Form of Series A Certificate of Designations



--------------------------------------------------------------------------------

CERTIFICATE OF DESIGNATIONS

OF

6.75% SERIES A CONVERTIBLE PREFERRED STOCK

OF

ALBERTSONS COMPANIES, INC.

Albertsons Companies, Inc., a Delaware corporation (the “Corporation”), hereby
certifies that, pursuant to the provisions of Sections 103, 141 and 151 of the
General Corporation Law of the State of Delaware, (a) on [•], 2020, the board of
directors of the Corporation (the “Board of Directors”), pursuant to authority
conferred upon the Board of Directors by the Amended and Restated Certificate of
Incorporation of the Corporation (as such may be amended, modified or restated
from time to time, in each case to the extent not prohibited by Section 7(b) of
this Certificate of Designations, the “Charter”), delegated to the Pricing
Committee of the Board of Directors (the “Pricing Committee”), the power to
create, designate, authorize and provide for the issuance of shares of a new
series of the Corporation’s undesignated preferred stock and to establish the
number of shares to be included in such series, and to fix the powers,
preferences and rights of the shares of such series and the qualifications,
limitations and restrictions thereof; and (b) on [•], 2020, the Pricing
Committee adopted the resolution set forth immediately below, which resolution
is now, and at all times since its date of adoption has been, in full force and
effect:

RESOLVED, that pursuant to the authority conferred upon the Board of Directors
by the Charter, which authorizes the issuance of up to 100,000,000 shares of
preferred stock, par value $0.01 per share, and delegated to the Pricing
Committee, a series of preferred stock be, and hereby is, created and designated
6.75% Series A Convertible Preferred Stock, and that the designation and number
of shares of such series, and the voting powers, designations, preferences and
rights, and qualifications, limitations or restrictions thereof, are as set
forth in this certificate of designations, as it may be amended, modified or
restated from time to time (the “Certificate of Designations”) as follows:

Section 1 Designation and Number of Shares. Pursuant to the Charter, there is
hereby created out of the authorized and unissued shares of preferred stock of
the Corporation, par value $0.01 per share (“Preferred Stock”), a series of
Preferred Stock initially consisting of [•] shares of Preferred Stock designated
as the “6.75% Series A Convertible Preferred Stock” (the “Series A Convertible
Preferred Stock”). Such number of shares may be increased or decreased by
resolution of the Board of Directors or any duly authorized committee thereof,
subject to the terms and conditions hereof and the requirements of applicable
law; provided that (i) no increase shall cause the number of authorized shares
of Series A Convertible Preferred Stock to exceed the total number of authorized
shares of Preferred Stock and (ii) no decrease shall reduce the number of shares
of Series A Convertible Preferred Stock to a number less than the number of such
shares then outstanding.

Section 2 General Matters; Ranking. Each share of Series A Convertible Preferred
Stock shall be identical in all respects to every other share of Series A
Convertible Preferred Stock. The Series A Convertible Preferred Stock, with
respect to dividend rights and/or distribution rights upon the liquidation,
winding-up or dissolution, as applicable, of the Corporation, shall rank
(i) senior to each class or series of Junior Stock, (ii) on parity with each



--------------------------------------------------------------------------------

class or series of Parity Stock, (iii) junior to each class or series of Senior
Stock and (iv) junior to the Corporation’s existing and future indebtedness and
other liabilities.

Section 3 Standard Definitions. As used herein with respect to Series A
Convertible Preferred Stock:

“ACI 2030 Indenture” means that certain indenture dated as of February 5, 2020,
by and among the Company, Safeway Inc., New Albertsons, L.P., Albertson’s LLC,
the guarantors party thereto from time to time, and Wilmington Trust, National
Association, as Trustee, with respect to the 4.875% Senior Notes due 2030 as in
effect on the Initial Issuance Date.

“ADRs” shall have the meaning set forth in Section 15.

“Asset-Based Revolving Facility” means that certain Third Amended and Restated
Asset-Based Revolving Credit Agreement, dated as of November 16, 2018 (as
amended by Amendment No. 1, dated as of May [•], 2020), among the Company, as
lead borrower, the subsidiary borrowers and guarantors from time to time party
thereto, the lenders from time to time party thereto and Bank of America, N.A.
as administrative and collateral agent as in effect on the Initial Issuance
Date.

“Average VWAP” per share over a certain period means the arithmetic average of
the VWAP per share for each Trading Day in the relevant period.

“Averaging Period” shall have the meaning set forth in Section 14(a)(v).

“Bankruptcy Filing” means an event that would constitute an “Event of Default”
under Section 6.01(g) or Section 6.01(h) of the ACI 2030 Indenture without
giving effect to any waiver thereof consented to by noteholders pursuant to the
ACI 2030 Indenture.

“Board of Directors” shall have the meaning set forth in the recitals.

“Business Day” means any day other than a Saturday or Sunday or any other day on
which commercial banks in New York City are authorized or required by law or
executive order to close.

“By-Laws” means the Amended and Restated By-Laws of the Corporation, as they may
be amended, modified or restated from time to time.

“Certificate of Designations” shall have the meaning set forth in the recitals.

“Charter” shall have the meaning set forth in the recitals.

“Class A Common Stock” means the Class A Common Stock, par value $0.01 per
share, of the Corporation.

“Clause A Distribution” shall have the meaning set forth in Section 14(a)(iii).

 

2



--------------------------------------------------------------------------------

“Clause B Distribution” shall have the meaning set forth in Section 14(a)(iii).

“Clause C Distribution” shall have the meaning set forth in Section 14(a)(iii).

“close of business” means 5:00 p.m., New York City time.

“Common Stock” means, collectively, the Class A Common Stock and the Class A-1
Common Stock of the Corporation.

“Common Stock Dividend Amount” means an amount in cash equal to $206,250,000 per
each fiscal year of the Corporation.

“Conversion Date” shall have the meaning set forth in Section 11(c).

“Conversion Price” means the Fixed Liquidation Preference per share of Series A
Convertible Preferred Stock divided by the Conversion Rate, which on the Initial
Issue Date equals $35.68.

“Conversion Rate” initially means 28.023 shares of Class A Common Stock per
share of Series A Convertible Preferred Stock, which amount is subject to
adjustment pursuant to Section 14. Whenever this Certificate of Designations
refers to the Conversion Rate as of a particular date without setting forth a
particular time on such date, such reference shall be deemed to be the
Conversion Rate as of the close of business on such date. Upon any adjustment to
the Fixed Liquidation Preference pursuant to Section 4(a), the Conversion Rate
shall be proportionately adjusted.

“Conversion Settlement Period” shall have the meaning set forth in
Section 11(b)(ii).

“Corporation” shall have the meaning set forth in the recitals.

“Dividend Payment Date” means [•], [•], [•] and [•] of each year to, and
including, [•], commencing on [•].

“Dividend Period” means the period from, and including, a Dividend Payment Date
to, but excluding, the next Dividend Payment Date, except that the initial
Dividend Period shall commence on, and include, the Initial Issue Date and shall
end on, and exclude, the first Dividend Payment Date.

“Dividends” shall have the meaning set forth in Section 4(a).

“Effective Date” means the first date on which the shares of Class A Common
Stock trade on the Relevant Stock Exchange, regular way, reflecting the relevant
share split or share combination, as applicable.

“Ex-Date” means the first date on which the shares of Class A Common Stock trade
on the applicable exchange or in the applicable market, regular way, without the
right to receive the issuance, dividend or distribution in question, from the
Corporation or, if applicable,

 

3



--------------------------------------------------------------------------------

from the seller of the Class A Common Stock on such exchange or market (in the
form of due bills or otherwise) as determined by such exchange or market.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

“Exchange Property” shall have the meaning set forth in Section 15.

“Expiration Date” shall have the meaning set forth in Section 14(a)(iv).

“Fixed Liquidation Preference” means, as to Series A Convertible Preferred
Stock, initially $1,000.00 per share, subject to adjustment as set forth in
Section 4(a).

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
business.

A “Fundamental Change” shall be deemed to have occurred, at any time after the
Initial Issue Date of the Series A Convertible Preferred Stock, if any of the
following occurs:

(i) the consummation of (A) any recapitalization, reclassification or change of
the Class A Common Stock (other than changes resulting from a subdivision or
combination or change in par value) as a result of which the Class A Common
Stock would be converted into, or exchanged for, stock, other securities, other
property or assets (including cash or a combination thereof); (B) any
consolidation, merger or other combination of the Corporation or binding share
exchange pursuant to which the Class A Common Stock will be converted into, or
exchanged for, stock, other securities or other property or assets (including
cash or a combination thereof); or (C) any sale, lease or other transfer or
disposition in one transaction or a series of transactions of all or
substantially all of the consolidated assets of the Corporation and its
Subsidiaries taken as a whole, to any person other than one or more of its
Wholly-Owned Subsidiaries;

(ii) any “person” or “group” (as such terms are used for purposes of Sections
13(d) and 14(d) of the Exchange Act, whether or not applicable), other than the
Corporation, any of its Wholly-Owned Subsidiaries, a Permitted Holder or any of
the Corporation’s or its Wholly-Owned Subsidiaries’ employee benefit plans (or
any person or entity acting solely in its capacity as trustee, agent or other
fiduciary or administrator of any such plan), filing a Schedule TO or any
schedule, form or report under the Exchange Act disclosing that such person or
group has become the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of more than 50% of the total voting
power in the aggregate of all classes of capital stock then outstanding entitled
to vote generally in elections of the Corporation’s directors;

(iii) following a Qualified IPO, the Class A Common Stock (or other Exchange
Property) ceases to be listed or quoted for trading on any of the NYSE, the
NASDAQ Global Select Market or the NASDAQ Global Market (or another U.S.
national securities exchange or any of their respective successors); or

 

4



--------------------------------------------------------------------------------

(iv) the stockholders of the Corporation approve any plan or proposal for the
liquidation or dissolution of the Corporation;

However, a transaction or transactions described in clause (i) or clause
(ii) above will not constitute a Fundamental Change if at least 90% of the
consideration received or to be received by holders of the Class A Common Stock,
excluding cash payments for fractional shares or pursuant to statutory appraisal
rights, in connection with such transaction or transactions consists of shares
of common stock that are listed or quoted on any of the NYSE, the NASDAQ Global
Select Market or the NASDAQ Global Market (or any of their respective
successors) or will be so listed or quoted when issued or exchanged in
connection with such transaction or transactions and as a result of such
transaction or transactions such consideration (excluding cash payments for
fractional shares or pursuant to statutory appraisal rights) becomes the
Exchange Property.

“Fundamental Change Conversion Period” means the period beginning on, and
including, the Fundamental Change Effective Date and ending at the close of
business on, and including, the date that is 20 calendar days after the
Fundamental Change Effective Date. If the Corporation notifies Holders of a
Fundamental Change later than the second Business Day following the Fundamental
Change Effective Date, the Fundamental Change Conversion Period will be extended
by a number of days equal to the number of days from, and including, such
Fundamental Change Effective Date to, but excluding, the date of the notice.

“Fundamental Change Effective Date” shall mean the effective date of the
relevant Fundamental Change.

“Fundamental Change Notice” shall have the meaning set forth in Section 9(e).

“Fundamental Change Stock Price” means, for any Fundamental Change, the price
paid (or deemed paid) per share of Class A Common Stock in the Fundamental
Change, which shall equal (i) if all holders of Class A Common Stock receive
only cash in exchange for their Class A Common Stock in such Fundamental Change,
the amount of cash paid per share of Class A Common Stock in such Fundamental
Change, and (ii) in all other cases, (x) if such Fundamental Change occurs after
an Initial Public Offering, the Average VWAP per share of Class A Common Stock
over the 20 consecutive Trading Day period ending on, and including, the Trading
Day immediately preceding the relevant Fundamental Change Effective Date and
(y) if such Fundamental Change occurs before an Initial Public Offering, as
determined by a nationally recognized independent investment banking firm
retained by the Corporation for this purpose at the Corporation’s sole expense.

“Holder” means each Person in whose name shares of Series A Convertible
Preferred Stock are registered, who shall be treated by the Corporation as the
absolute owner of those shares of Series A Convertible Preferred Stock for the
purpose of making payment and settling conversions and for all other purposes.

“Initial Issue Date” means [•], 2020, the first original issue date of shares of
the Series A Convertible Preferred Stock.

“Initial Public Offering” shall mean a consummated underwritten initial public
offering of Common Stock.

 

5



--------------------------------------------------------------------------------

“Junior Stock” means (i) the Common Stock and (ii) each other class or series of
capital stock of the Corporation established after the Initial Issue Date, the
terms of which do not expressly provide that such class or series ranks
(x) senior to the Series A Convertible Preferred Stock as to dividend rights or
distribution rights upon the Corporation’s liquidation, winding-up or
dissolution or (y) on parity with the Series A Convertible Preferred Stock as to
dividend rights or distribution rights upon the Corporation’s liquidation,
winding-up or dissolution.

“Last Reported Sale Price” for any Trading Day means the closing sale price per
share (or, if no closing sale price is reported, the average of the last bid
price and the last ask price per share or, if more than one in either case, the
average of the average last bid prices and the average last ask prices per
share) of Class A Common Stock on such Trading Day as reported in composite
transactions for the principal U.S. national or regional securities exchange on
which the Class A Common Stock is then listed. If the Class A Common Stock is
not listed on a U.S. national or regional securities exchange on such Trading
Day, then the Last Reported Sale Price will be the last quoted bid price per
share of Class A Common Stock on such Trading Day in the over-the-counter market
as reported by OTC Markets Group Inc. or a similar organization. If the Class A
Common Stock is not so quoted on such Trading Day, then the Last Reported Sale
Price will be the average of the mid-point of the last bid price and the last
ask price per share of Class A Common Stock on such Trading Day from each of at
least three (3) nationally recognized independent investment banking firms
selected by the Corporation.

“Liquidation Dividend Amount” shall have the meaning set forth in Section 5(a).

“Mandatory Conversion” shall have the meaning set forth in Section 10(a).

“Mandatory Conversion Date” shall have the meaning set forth in Section 10(b).

“Mandatory Conversion Notice” shall have the meaning set forth in Section 10(b).

“Mandatory Conversion Notice Date” shall have the meaning set forth in
Section 10(b).

“Market Disruption Event” means (i) a failure by the Relevant Stock Exchange to
open for trading during its regular trading session; or (ii) the occurrence or
existence, prior to 1:00 p.m., New York City time, on any Scheduled Trading Day
for the Class A Common Stock, for more than a one half-hour period in the
aggregate during regular trading hours of any suspension or limitation imposed
on trading (by reason of movements in price exceeding limits permitted by the
Relevant Stock Exchange or otherwise) in the Class A Common Stock.

“NYSE” means The New York Stock Exchange.

“Officer” means the Chief Executive Officer, the Chief Financial Officer, the
President, any Executive Vice President, any Senior Vice President, any Vice
President, any Assistant Vice President, the Treasurer, any Assistant Treasurer,
the Secretary or any Assistant Secretary of the Corporation.

“open of business” means 9:00 a.m., New York City time.

 

6



--------------------------------------------------------------------------------

“Qualified IPO” shall mean an Initial Public Offering that generates gross cash
proceeds to the Corporation and/or selling stockholders of at least
$1,000,000,000.

“Parity Stock” means any class or series of capital stock of the Corporation
established after the Initial Issue Date, the terms of which expressly provide
that such class or series shall rank on parity with the Series A Convertible
Preferred Stock as to dividend rights and distribution rights upon the
Corporation’s liquidation, winding-up or dissolution.

“Participating Dividends” shall have the meaning set forth in Section 4(a).

“Permitted Apollo Holder” means (i) one or more investment funds affiliated with
Apollo Global Management, Inc. and any of their respective Affiliates other than
any portfolio companies (collectively, the “Apollo Sponsors”) and (ii) any
Person that forms a group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision) with the
Apollo Sponsors; provided that, collectively, the Apollo Sponsors control a
majority of the voting power of such group.

“Permitted Holder” means the Pre-IPO Investors and any other Funds or managed
accounts advised or managed by any Pre-IPO Investor or any of a Pre-IPO
Investor’s affiliates.

“Person” means any individual, partnership, firm, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or other entity of whatever nature.

“PIK Rate” means the Preferential Dividend Rate plus 2.25%.

“Preferential Dividend Rate” shall mean either (a) a rate per annum of 6.75% of
the Fixed Liquidation Preference per share of the Series A Convertible Preferred
Stock or (b) if a Qualified IPO has not been consummated prior to [•]1, a rate
per annum of 8.75% of the Fixed Liquidation Preference per share of the Series A
Convertible Preferred Stock for so long as a Qualified IPO shall have not been
consummated, at which time the Preferential Dividend Rate shall be 6.75% per
annum.

“Preferential Dividends” shall have the meaning set forth in Section 4(a).

“Preferred Stock” shall have the meaning set forth in Section 1 of this
Certificate of Designations.

“Pre-IPO Investors” means individually and collectively, (a) Cerberus Capital
Management, L.P., (b) Lubert-Adler Partners, L.P., (c) Klaff Realty, L.P., (d)
Schottenstein Stores Corporation, (e) Kimco Realty Corporation and (f) the
Permitted Apollo Holders.

“Pricing Committee” shall have the meaning set forth in the recitals.

“Record Date” means, with respect to any dividend, distribution or other
transaction or event in which the holders of the Class A Common Stock (or other
applicable

 

1 

Note to Draft: 18 months after the Initial Issue Date.

 

7



--------------------------------------------------------------------------------

security) have the right to receive any cash, securities or other property or in
which the Class A Common Stock (or such other security) is exchanged for or
converted into any combination of cash, securities or other property, the date
fixed for determination of holders of the Class A Common Stock (or such other
security) entitled to receive such cash, securities or other property (whether
such date is fixed by the Board of Directors or a duly authorized committee
thereof, statute, contract or otherwise).

“Record Holder” means, with respect to any Dividend Payment Date, a Holder of
record of the Series A Convertible Preferred Stock as such Holder appears on the
stock register of the Corporation at the close of business on the related
Regular Record Date.

“Redemption Notice” shall have the meaning set forth in Section 6(b).

“Redemption Notice Date” shall have the meaning set forth in Section 6(b).

“Regular Record Date” means, with respect to any Dividend Payment Date, the [•],
[•], [•] and [•], as the case may be, immediately preceding the relevant
Dividend Payment Date. These Regular Record Dates shall apply regardless of
whether a particular Regular Record Date is a Business Day.

“Relevant Stock Exchange” means the NYSE or, if the Class A Common Stock is not
then listed on the NYSE, on the principal other U.S. national or regional
securities exchange on which the Class A Common Stock is then listed or, if the
Class A Common Stock is not then listed on a U.S. national or regional
securities exchange, on the principal other market on which the Class A Common
Stock is then listed or admitted for trading.

“Reorganization Event” shall have the meaning set forth in Section 15.

“Scheduled Trading Day” means any day that is scheduled to be a Trading Day.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Senior Stock” means each class or series of capital stock of the Corporation
established after the Initial Issue Date, the terms of which expressly provide
that such class or series shall rank senior to the Series A Convertible
Preferred Stock as to dividend rights or distribution rights upon the
Corporation’s liquidation, winding-up or dissolution.

“Series A Convertible Preferred Stock” shall have the meaning set forth in
Section 1 of this Certificate of Designations.

“Series A-1 Convertible Preferred Stock” means the series of Preferred Stock of
the Corporation designated as the “6.75% Series A-1 Convertible Preferred
Stock.”

“Significant Subsidiary” means any Subsidiary of the Corporation that would be a
“Significant Subsidiary” of the Corporation within the meaning of Rule 1-02
under Regulation S-X promulgated by the Securities and Exchange Commission.

 

8



--------------------------------------------------------------------------------

“Solvency Opinion” means an opinion from an accounting, appraisal or investment
banking firm of nationally recognized standing that the Corporation is, and
after effecting the applicable redemption pursuant to Section 6 will be,
solvent.

“Spin-Off” means a payment of a dividend or other distribution on the Class A
Common Stock of shares of capital stock of any class or series, or similar
equity interest, of or relating to a Subsidiary or other business unit of the
Corporation that are, or, when issued, will be, listed or admitted for trading
on a U.S. national securities exchange.

“Subsidiary” means, with respect to any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of capital stock or other interests (including partnership or
membership interests) entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers, general partners or
trustees thereof is at the time owned or controlled, directly or indirectly, by
(i) such Person, (ii) such Person and one or more Subsidiaries of such Person or
(iii) one or more Subsidiaries of such Person.

“Trading Day” means a day on which (i) there is no Market Disruption Event and
(ii) trading in Class A Common Stock generally occurs on the Relevant Stock
Exchange; provided that if the Class A Common Stock is not listed or admitted
for trading, “Trading Day” means any Business Day.

“Trigger Event” shall have the meaning set forth in Section 14(a)(iii).

“Unit of Exchange Property” shall have the meaning set forth in Section 15.

“Valuation Period” shall have the meaning set forth in Section 14(a)(iii).

“VWAP” per share of Class A Common Stock on any Trading Day means the per share
volume-weighted average price as displayed by Bloomberg (or its equivalent
successor) in respect of the period from the scheduled open of trading until the
scheduled close of trading of the primary trading session on such Trading Day
(or if such volume-weighted average price is not available, the market value per
share of Class A Common Stock on such Trading Day as determined, using a
volume-weighted average method, by a nationally recognized independent
investment banking firm retained by the Corporation for this purpose at the
Corporation’s sole expense).

“Wholly-Owned Subsidiary” means, with respect to any Person, any Subsidiary of
such Person, except that, solely for purposes of this definition, the reference
to “more than 50%” in the definition of “Subsidiary” shall be deemed to be
replaced by a reference to “100%”.

Section 4 Dividends.

(a) Rate. Subject to the rights of holders of any class or series of Senior
Stock, preferential cumulative dividends on the Series A Preferred Stock (the
“Preferential Dividends”) shall accumulate daily in arrears, whether or not
earned or declared by the Board of Directors or prohibited by law, at the
Preferential Dividend Rate. Additionally, the holders of the Series A
Convertible Preferred Stock shall receive any cash dividends that are paid to
the holders

 

9



--------------------------------------------------------------------------------

of the Common Stock in excess of the Common Stock Dividend Amount to the same
extent as if such Holders had converted the Series A Convertible Preferred Stock
into Class A Common Stock and had held such shares of Class A Common Stock on
the applicable record date (the “Participating Dividends”).

If declared, dividends on the Series A Convertible Preferred Stock shall be
payable in cash (other than a PIK Dividend, as described below) quarterly on
each Dividend Payment Date at such annual rate, and dividends shall accumulate
from the most recent date as to which dividends shall have been paid or, if no
dividends have been paid, from the Initial Issue Date, whether or not in any
Dividend Period or Dividend Periods there have been funds legally available.

If declared, dividends shall be payable on the relevant Dividend Payment Date to
Record Holders on the immediately preceding Regular Record Date, to the extent
that such shares of Series A Convertible Preferred Stock remain outstanding on
the applicable Dividend Payment Date; provided that the Regular Record Date for
any such dividend shall not precede the date on which such dividend was so
declared. If a Dividend Payment Date is not a Business Day, payment shall be
made on the next succeeding Business Day, without any interest or other payment
in lieu of interest accruing with respect to this delay.

The amount of Preferential Dividends payable on each share of Series A
Convertible Preferred Stock for each Dividend Period shall be computed based
upon the actual number of days elapsed during such period over a 360-day year
(consisting of twelve 30-day months).

In the event that the Corporation does not declare and pay any Preferential
Dividends in cash as described above, the Corporation shall instead pay such
Preferential Dividends on the applicable Dividend Payment Date by increasing the
Fixed Liquidation Preference of the Series A Convertible Preferred Stock at the
PIK Rate, on a compounding basis, on such Dividend Payment Date (the “PIK
Dividends” and, together with the Preferential Dividends and the Participating
Dividends, the “Preferred Dividends”); provided that the Corporation shall only
be permitted to elect to pay PIK Dividends for a maximum of two Dividend Periods
for so long as any shares of Series A Convertible Preferred Stock or Series A
Convertible Preferred Stock remain outstanding; provided further that the
Corporation shall provide written notice to the Holders of such PIK Dividends at
least 15 days prior to the Record Date for the applicable Dividend Payment Date.

At any time following a PIK Dividend, the Corporation may elect to pay an
additional cash dividend to the holders of the Series A Convertible Preferred
Stock in an amount equal to or less than the amount of such PIK Dividend and,
upon any such cash dividend, the Fixed Liquidation Preference of the Series A
Convertible Preferred Stock shall be reduced by an amount equal to such cash
dividend; provided that the Fixed Liquidation Preference of the Series A
Convertible Preferred Stock shall not be reduced to less than $1,000 per share;
provided, further, that such payment of an additional dividend shall not reduce
the number of elections that have been exercised by the Corporation to pay PIK
Dividends.

 

10



--------------------------------------------------------------------------------

No dividend shall be paid on any Junior Stock of the Corporation unless and
until all Preferred Dividends (including any PIK Dividends) for all preceding
Dividend Periods have been declared and paid in full in cash (to the extent
permitted by the immediately preceding paragraph) for all outstanding shares of
Series A Convertible Preferred Stock.

Other than Participating Dividends, Holders shall not be entitled to any
dividends on Series A Convertible Preferred Stock in excess of full cumulative
dividends.

Dividends on shares of Series A Convertible Preferred Stock converted to Common
Stock shall cease to accumulate, and all other rights of Holders will terminate,
from and after the applicable Conversion Date.

(b) Priority of Dividends. So long as any share of Series A Convertible
Preferred Stock remains outstanding, no dividend or distribution shall be
declared or paid on the Common Stock or any other class or series of Junior
Stock, and no Common Stock or any other class or series of Junior Stock shall be
purchased, redeemed or otherwise acquired for consideration by the Corporation
or any of its Subsidiaries unless, in each case, all accumulated and unpaid
Preferred Dividends (including any PIK Dividends) for all preceding Dividend
Periods have been declared and paid in full in cash, on all outstanding shares
of Series A Convertible Preferred Stock. The foregoing limitation shall not
apply to:

(i) any dividend or distribution payable in shares of Common Stock or other
Junior Stock, together with cash in lieu of any fractional share;

(ii) purchases, redemptions or other acquisitions of Common Stock or other
Junior Stock in connection with the administration of any benefit or other
incentive plan, including any employment contract, in the ordinary course of
business, including, without limitation, (x) the forfeiture of unvested shares
of restricted stock or share withholding or other acquisitions or surrender of
shares to which the holder may otherwise be entitled upon exercise, delivery or
vesting of equity awards (whether in payment of applicable taxes, the exercise
price or otherwise) and (y) the payment of cash in lieu of fractional shares;

(iii) purchases or deemed purchases or acquisitions of fractional interests in
shares of Common Stock or other Junior Stock pursuant to the conversion or
exchange provisions of such shares of Junior Stock or any securities
exchangeable for or convertible into shares of Common Stock or other Junior
Stock;

(iv) any dividends or distributions of rights or Common Stock or other Junior
Stock in connection with a stockholders’ rights plan or any redemption or
repurchase of rights pursuant to any stockholders’ rights plan;

(v) purchases of Common Stock or other Junior Stock pursuant to a contractually
binding requirement to buy Common Stock or other Junior Stock, including under a
contractually binding stock repurchase plan, in each case, existing prior to the
Initial Issue Date at a valuation no greater than $10 billion subsequent to
(i) such purchases and (ii) the issuance and sale of the Series A Convertible
Preferred Stock by the Corporation;

 

11



--------------------------------------------------------------------------------

(vi) the acquisition by the Corporation or any of its Subsidiaries of record
ownership in Common Stock or other Junior Stock or Parity Stock for the
beneficial ownership of any other persons (other than the Corporation or any of
its Subsidiaries), including as trustees or custodians, and the payment of cash
in lieu of fractional shares; and

(vii) the exchange or conversion of Junior Stock for or into other Junior Stock
or of Parity Stock for or into other Parity Stock (with the same or lesser
aggregate liquidation preference) or Junior Stock and, in each case, the payment
of cash in lieu of fractional shares.

When dividends on shares of the Series A Convertible Preferred Stock (i) have
not been declared and paid in full in cash on any Dividend Payment Date
(including PIK Dividends), or (ii) have been declared but have not been paid in
full in cash on any Dividend Payment Date (including PIK Dividends), no
dividends may be declared or paid on any shares of Parity Stock unless all prior
dividends (including PIK Dividends) are declared and paid in full in cash on the
shares of Series A Convertible Preferred Stock. Thereafter, if declared by the
Board of Directors, dividends shall be declared on the shares of Series A
Convertible Preferred Stock such that the respective amounts of such dividends
declared on the shares of Series A Convertible Preferred Stock and such shares
of Parity Stock shall be allocated pro rata among the Holders of the shares of
the Series A Convertible Preferred Stock and the holders of any shares of Parity
Stock then outstanding.

Subject to the foregoing, and not otherwise, such dividends as may be determined
by the Board of Directors, or an authorized committee thereof, may be declared
and paid (payable in cash, securities or other property) on any securities,
including Common Stock and other Junior Stock, from time to time out of any
funds legally available for such payment, and Holders shall not be entitled to
participate in any such dividends other than as provided in Section 4(a).

Section 5 Liquidation, Dissolution or Winding Up.

(a) In the event of any voluntary or involuntary liquidation, winding-up or
dissolution of the Corporation, each Holder shall be entitled to receive, per
share of Series A Convertible Preferred Stock, the greater of (x) the Fixed
Liquidation Preference per share of the Series A Convertible Preferred Stock and
(y) the amount such Holder would be entitled to receive on an as-converted to
Class A Common Stock basis if such Holder elected to convert its Series A
Convertible Preferred Stock on the date of such liquidation, winding-up or
dissolution pursuant to Section 11 (the “Liquidation Preference”), plus an
amount (the “Liquidation Dividend Amount”) equal to accumulated and unpaid
dividends on such share, whether or not declared, to, but excluding, the date
fixed for liquidation, winding-up or dissolution to be paid out of the assets of
the Corporation legally available for distribution to its stockholders, after
satisfaction of debt and other liabilities owed to the Corporation’s creditors
and holders of shares of any Senior Stock and before any payment or distribution
is made to holders of any Junior Stock, including, without limitation, Common
Stock.

 

12



--------------------------------------------------------------------------------

(b) If, upon the voluntary or involuntary liquidation, winding-up or dissolution
of the Corporation, the amounts payable with respect to (1) the Liquidation
Preference plus the Liquidation Dividend Amount on the shares of the Series A
Convertible Preferred Stock and (2) the liquidation preference of, and the
amount of accumulated and unpaid dividends to, but excluding, the date fixed for
liquidation, dissolution or winding up, on all Parity Stock, if applicable, are
not paid in full, the Holders and all holders of any such Parity Stock shall
share equally and ratably in any distribution of the Corporation’s assets in
proportion to their respective liquidation preferences and amounts equal to the
accumulated and unpaid dividends to which they are entitled.

(c) After the payment to any Holder of the full amount of the Liquidation
Preference and the Liquidation Dividend Amount for such Holder’s shares of
Series A Convertible Preferred Stock, such Holder shall have no right or claim
to any of the remaining assets of the Corporation.

(d) Neither the sale, lease nor exchange of all or substantially all of
Corporation’s assets or business (other than in connection with the liquidation,
winding-up or dissolution of the Corporation), nor its merger or consolidation
into or with any other Person, shall be deemed to be the voluntary or
involuntary liquidation, winding-up or dissolution of the Corporation.

Section 6 Redemption.

(a) General. Other than as specifically permitted by this Certificate of
Designation, the Corporation may not redeem any of the outstanding Series A
Convertible Preferred Stock.

(b) Redemption at the Option of the Corporation. At any time after [•], 20262,
the Corporation shall have the right to redeem all, but not less than all, of
the Series A Convertible Preferred Stock then outstanding at a redemption price
equal to the product of (x) the Fixed Liquidation Preference of the Series A
Convertible Preferred Stock then outstanding and (y) 105%, plus accrued and
unpaid dividends to, but not including, the date of redemption. The Corporation
may exercise its right to redeem the Series A Convertible Preferred Stock under
this Section 6(b) by delivering a written notice (the “Redemption Notice”)
thereof to all of the Holders and the date the Holders are given such notice is
referred to as a “Redemption Notice Date”); provided that the Corporation shall
be required to deliver to the Holders a Solvency Opinion on or before the
redemption date. Each Redemption Notice shall be irrevocable. Such Redemption
Notice shall (A) state the date on which the redemption shall occur, which date
shall be no later than 10 days after the Redemption Notice Date (or, if such
date falls on a day that is not a Business Day, the next day that is a Business
Day), and (B) state the redemption price per share of Series A Convertible
Preferred Stock to be paid on the redemption date. Holders may continue to
exercise their right to convert shares of Series A Convertible Preferred Stock
after the Redemption Notice Date prior to the date of redemption; provided,
further, that the Corporation shall not be permitted to redeem the Series A
Convertible Preferred Stock pursuant

 

2 

Note to Draft: Sixth anniversary of Initial Issue Date.

 

13



--------------------------------------------------------------------------------

to this Section 6(b) if, as of the date of the Redemption Notice, RE Investor
has validly delivered an Initial Notice pursuant to the Real Estate Agreement
(each, as defined in Section 6(c) below).

(c) Redemption in Connection with an Exchange. Unless a Bankruptcy Filing has
occurred, in the event that the Corporation receives an Initial Notice (as
defined in the Real Estate Agreement) to exchange shares of Series A Convertible
Preferred Stock pursuant to the Real Estate Agreement, dated as of [•], 2020,
between ACI Real Estate Company LLC and AL RE Investor, LLC (“RE Investor”), as
it may be amended, modified or restated from time to time (the “Real Estate
Agreement”), the Corporation shall have the right to redeem all, but not less
than all, of the Series A Convertible Preferred Stock then outstanding at a
redemption price equal to the product of (x) the aggregate Fixed Liquidation
Preference of the Series A Convertible Preferred Stock of such Holder then
outstanding and (y) 110%, plus accrued and unpaid dividends to, but not
including, the date of redemption. The Corporation may exercise its right to
redeem the Series A Convertible Preferred Stock under this Section 6(c) by
delivering a Redemption Notice to the Holders; provided that the Corporation
shall be required to deliver to the Holders a Solvency Opinion on or before the
redemption date. Each Redemption Notice shall be irrevocable. Such Redemption
Notice shall (A) state the date on which the redemption shall occur, which date
shall be within 30 days after the RE Investor has delivered an Initial Notice
following a Trigger Date (as defined in the Real Estate Agreement) pursuant to
Section 5.01 of the Real Estate Agreement, and (B) state the redemption price
per share of Series A Convertible Preferred Stock to be paid on the redemption
date. Any Holder that received a Redemption Notice pursuant to this Section 6(c)
may continue to exercise its right to convert shares of Series A Convertible
Preferred Stock after the Redemption Notice Date prior to the date of
redemption. For the avoidance of doubt, if the Corporation exercises its right
to redeem any Series A Convertible Preferred Stock pursuant to this
Section 6(c), such shares of Series A Convertible Preferred Stock will not be
exchanged pursuant to the Real Estate Agreement.

(d) Effect of Redemption. Effective immediately prior to the close of business
on the day before any Series A Convertible Preferred Stock is redeemed pursuant
to this Certificate of Designations, Dividends shall no longer accrue or be
declared on any such shares of Series A Convertible Preferred Stock, and such
shares of Series A Convertible Preferred Stock shall cease to be outstanding.

(e) Status of Redeemed Shares. Shares of Series A Convertible Preferred Stock
redeemed in accordance with this Certificate of Designation shall return to the
status of and constitute authorized but unissued shares of Preferred Stock,
without classification as to series until such shares are once more classified
as to a particular series by the Board of Directors pursuant to provisions of
the Charter.

Section 7 Voting Powers.

(a) Voting. Each Holder shall be entitled to the whole number of votes equal to
the number of whole shares of Series A Common Stock into which such Holder’s
Series A Convertible Preferred Shares would be convertible on the record date
for the vote or consent of stockholders or if no record date is established, at
the date such vote or consent is taken, and shall otherwise have voting rights
and consent rights equal to the voting rights and consent rights of the Series A
Common Stock to the fullest extent permitted by law. Each Holder shall be

 

14



--------------------------------------------------------------------------------

entitled to receive the same prior notice of any stockholders’ meeting as is
provided to the holders of Series A Common Stock in accordance with the bylaws
of the Corporation, as well as prior notice of all stockholder actions to be
taken by legally available means in lieu of a meeting, and shall vote as a class
with the holders of Series A Common Stock as if they were a single class of
securities upon any matter submitted to a vote of stockholders, except those
matters required by law or by the terms hereof to be submitted to a class vote
of the Holders, in which case the Holders only shall vote as a separate class.

(b) Other Consent Rights. So long as any shares of the Series A Convertible
Preferred Stock are outstanding, the Corporation shall not, without the
affirmative vote or consent of the holders of record of a majority in voting
power of the outstanding shares of the Series A Convertible Preferred Stock and
the Series A-1 Convertible Preferred Stock at the time outstanding and entitled
to vote thereon (subject to the last paragraph of this Section 7(b)), voting
together as a single class, given in person or by proxy, either in writing
without a meeting or by vote at an annual or special meeting of such
stockholders:

(i) amend or alter the provisions of the Charter so as to authorize or create,
or increase the authorized number of, any class or series of Senior Stock;

(ii) amend, alter or repeal the provisions of the Charter or the Certificate of
Designations so as to adversely affect the special rights, preferences or voting
powers of the Series A Convertible Preferred Stock; or

(iii) consummate a binding share exchange or reclassification involving the
shares of the Series A Convertible Preferred Stock or a merger or consolidation
of the Corporation with another entity, unless in each case: (x) the shares of
the Series A Convertible Preferred Stock remain outstanding following the
consummation of such binding share exchange, reclassification, merger or
consolidation or, in the case of any such merger or consolidation with respect
to which the Corporation is not the surviving or resulting entity (or the Series
A Convertible Preferred Stock is otherwise exchanged or reclassified), are
converted or reclassified into or exchanged for preference securities of the
surviving or resulting entity or its ultimate parent or the right to receive
such securities; and (y) the shares of the Series A Convertible Preferred Stock
that remain outstanding or such shares of preference securities, as the case may
be, have such rights, preferences and voting powers that, taken as a whole, are
not materially less favorable to the holders thereof than the rights,
preferences and voting powers, taken as a whole, of the Series A Convertible
Preferred Stock immediately prior to the consummation of such transaction;

(iv) issue any Parity Stock or Senior Stock or any securities convertible into,
exercisable for or exchangeable into Parity Stock or Senior Stock, other than
any shares of Series A Convertible Preferred Stock in exchange for shares of
Series A-1 Convertible Preferred Stock;

(v) redeem any shares of capital stock or any securities convertible into,
exercisable for or exchangeable into capital stock unless such redemption right
is offered

 

15



--------------------------------------------------------------------------------

to all holders of the same class (including, with respect to the Class A Common
Stock, the Series A Convertible Preferred Stock on an as-converted basis); or

(vi) (w) Until the date on which a Qualified IPO in consummated, the Company
shall not, and shall not permit any of its Subsidiaries to, incur any
Indebtedness (as defined in the ACI 2030 Indenture) if, on a pro forma basis,
the Total Leverage Ratio (as defined in and calculated under the ACI 2030
Indenture) would exceed 3.5 to 1.0;

(x) the limitations set forth in clause (w) above shall not apply to:

(A) Indebtedness outstanding (including amounts committed to be incurred) as of
the Initial Issuance Date;

(B) Indebtedness under the any revolving facility and/or working capital
facilities (other than Indebtedness under the Asset-Based Revolving Facility
which is deemed to be incurred under clause (x)(A) above); provided that
Indebtedness under this clause (x)(B) shall be deemed to be incurred when first
committed rather than when drawn;

(C) Indebtedness of the Company to a Subsidiary or Indebtedness of a Subsidiary
to the Company or another Subsidiary;

(D) to the extent considered Indebtedness, Indebtedness permitted to be incurred
under Section 4.03(b)(vi), (vii), (xii), (xvii), (xviii), (xx), (xxii) and/or
(xxiii) of the ACI 2030 Indenture;

(E) the incurrence of Indebtedness which serves to refund, refinance, replace,
renew, extend or defease any Indebtedness permitted under this Section 7(b)(vi);

(F) guarantees of any Indebtedness permitted under this Section 7(b)(vi);

(G) the incurrence of Indebtedness in an aggregate principal amount which, when
aggregated with the principal amount of all other Indebtedness then outstanding
and Incurred pursuant to this clause (G) (and any refinancing, refunding,
extension, renewal or replacement (or successive refinancings, refundings,
extensions, renewals or replacements) as a whole, or in part, of any such
obligations), does not exceed $25 million;

(y) notwithstanding anything to the contrary herein, when calculating the Total
Leverage Ratio in connection with a Limited Condition Acquisition (as defined in
the ACI 2030 Indenture), the date of determination of such ratio and of any
Default or Event of Default blocker shall, at the option of the Company, be the
date the definitive agreements for such Limited Condition Acquisition are
entered into and such ratios shall be calculated on a pro forma basis after
giving effect to such Limited Condition Acquisition and the other transactions
to be entered into in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) as if they

 

16



--------------------------------------------------------------------------------

occurred at the beginning of the four-quarter reference period, and, for the
avoidance of doubt, (A) if any such ratio is exceeded as a result of
fluctuations in such ratio (including due to fluctuations in EBITDA of the
Company or the target company) at or prior to the consummation of the relevant
Limited Condition Acquisition, such ratios will not be deemed to have been
exceeded as a result of such fluctuations solely for purposes of determining
whether the Limited Condition Acquisition is permitted hereunder and (B) such
ratio shall not be tested at the time of consummation of such Limited Condition
Acquisition or related transactions; provided further, that if the Company
elects to have such determinations occur at the time of entry into such
definitive agreement, any such transaction (including the related transactions
to be entered into connection therewith) shall be deemed to have occurred on the
date the definitive agreements are entered and outstanding thereafter for
purposes of subsequently calculating such ratio under this Certificate of
Designation after the date of such agreement and before the consummation of such
Limited Condition Acquisition;

(z) furthermore, for purposes of calculating the Total Leverage Ratio for any
Test Period ending on or prior to [ ], “EBITDA” shall be in no event exceed
$3 billion;

provided, however, that in the event a transaction would trigger voting powers
under clauses (ii) and (iii) above, clause (iii) shall govern; provided,
further, however, that for all purposes of this Section 7(b):

(1) any increase in the number of the Corporation’s authorized but unissued
shares of Preferred Stock, or

(2) the creation and issuance, or increase in the authorized or issued number,
of any class or series of Junior Stock,

shall be deemed not to adversely affect (or to otherwise cause to be materially
less favorable) the rights, preferences or voting powers of the Series A
Convertible Preferred Stock and shall not require the affirmative vote or
consent of Holders.

If any amendment, alteration, repeal, share exchange, reclassification, merger
or consolidation specified in this Section 7(b) would adversely affect the
rights, preferences or voting powers of the Series A Convertible Preferred Stock
or Series A-1 Convertible Preferred Stock but not the other, then only the
series the rights, preferences and voting powers of which are adversely affected
and entitled to vote shall vote as a class.

(c) Without the consent of the Holders, so long as such action does not
adversely affect the special rights, preferences or voting powers of the Series
A Convertible Preferred Stock, and limitations and restrictions thereof, the
Corporation may amend, alter, supplement or repeal any terms of the Series A
Convertible Preferred Stock for the following purposes:

  (i) to cure any ambiguity, omission or mistake, or to correct or supplement
any provision contained in the Certificate of Designations that may be defective
or inconsistent with any other provision contained in the Certificate of
Designations;

 

17



--------------------------------------------------------------------------------

  (ii) to make any provision with respect to matters or questions relating to
the Series A Convertible Preferred Stock that is not inconsistent with the
provisions of the Charter or the Certificate of Designations; or

  (iii) to make any other change that does not adversely affect the rights of
any Holder (other than any Holder that consents to such change).

In addition, without the consent of the Holders, the Corporation may amend,
alter, supplement or repeal any terms of the Series A Convertible Preferred
Stock in order to file a certificate of correction with respect to the
Certificate of Designations to the extent permitted by Section 103(f) of the
Delaware General Corporation Law.

(d) Prior to the close of business on the applicable Conversion Date, the shares
of Class A Common Stock issuable upon conversion of any shares of the Series A
Convertible Preferred Stock shall not be deemed to be outstanding for any
purpose and Holders shall have no rights, powers or preferences with respect to
such shares of Class A Common Stock, including voting powers (including the
power to vote on any amendment to the Charter that would adversely affect the
rights, powers or preferences of the Class A Common Stock), rights to respond to
tender offers for the Class A Common Stock and rights to receive any dividends
or other distributions on the Class A Common Stock, by virtue of holding the
Series A Convertible Preferred Stock other than as set forth in this Certificate
of Designations.

(e) The rules and procedures for calling and conducting any meeting of the
Holders (including, without limitation, the fixing of a record date in
connection therewith), the solicitation and use of proxies at such a meeting,
the obtaining of written consents and any other procedural aspect or matter with
regard to such a meeting or such consents shall be governed by any rules the
Board of Directors, in its discretion, may adopt from time to time, which rules
and procedures shall conform to the requirements of the Charter, the By-Laws,
applicable law and the rules of any national securities exchange or other
trading facility on which the shares of capital stock of the Corporation are
listed or traded at the time.

Section 8 Reserved.

Section 9 Fundamental Change.

(a) If (x) the effective date of a Fundamental Change occurs prior to the fourth
anniversary of the closing of an IPO, (y) the Fundamental Change Stock Price is
less than 140% of the Conversion Price and (z) any Conversion Date occurs during
the related Fundamental Change Conversion Period, then upon such conversion, in
addition to the number of shares of Class A Common Stock to be delivered
pursuant to Section 11, the converting Holder shall receive a number of
additional shares of Class A Common Stock per share of Series A Convertible
Preferred Stock being converted by such Holder equal to (i) the amount of
accrued and unpaid dividends on the Series A Convertible Preferred Stock through
the applicable Conversion Date plus the amount of Preferential Dividends
scheduled to be paid after the applicable Conversion Date and on or before the
fourth anniversary of the closing of an IPO (or if an IPO has not occurred prior
to such Fundamental Change, the fourth anniversary of such Fundamental Change)
divided by (ii) the Fundamental Change Stock Price.

 

18



--------------------------------------------------------------------------------

(b) If (x) the effective date of a Fundamental Change occurs prior to the third
anniversary of the closing of an IPO, (y) the Fundamental Change Stock Price is
greater than or equal to 140% of the Conversion Price and less than 160% of the
Conversion Price and (z) any Conversion Date occurs during the related
Fundamental Change Conversion Period, then, in addition to the number of shares
of Class A Common Stock to be delivered pursuant to Section 11, upon such
conversion, the converting Holder shall receive a number of additional shares of
Class A Common Stock per share of Series A Convertible Preferred Stock being
converted by such Holder equal to (i) the amount of accrued and unpaid dividends
on the Series A Convertible Preferred Stock through the applicable Conversion
Date plus the amount of Preferential Dividends scheduled to be paid after the
applicable Conversion Date and on or before the third anniversary of the closing
of an IPO (or if an IPO has not occurred prior to such Fundamental Change, the
fourth anniversary of such Fundamental Change) divided by (ii) the Fundamental
Change Stock Price.

(c) If (x) the effective date of a Fundamental Change occurs prior to the fourth
anniversary of the closing of an IPO, (y) the Fundamental Change Stock Price is
less than the Conversion Price and (z) any Conversion Date occurs during the
related Fundamental Change Conversion Period, then upon such conversion, in lieu
of the number of shares of Class A Common Stock to be delivered pursuant to
Section 11, the converting Holder shall receive a number of shares of Class A
Common Stock per share of Series A Convertible Preferred Stock being converted
by such Holder equal to (i) the sum of the Fixed Liquidation Preference
multiplied by 105% plus the amount of accrued and unpaid dividends on the Series
A Convertible Preferred Stock through the applicable Conversion Date plus the
amount of Preferential Dividends scheduled to be paid after the applicable
Conversion Date and on or before the fourth anniversary of the closing of an IPO
divided by (ii) the Fundamental Change Stock Price.

(d) If (x) the effective date of a Fundamental Change occurs on or after the
fourth anniversary of the closing of an IPO, (y) the Fundamental Change Stock
Price is less than the Conversion Price and (z) any Conversion Date occurs
during the related Fundamental Change Conversion Period, then upon such
conversion, in lieu of the number of shares of Class A Common Stock to be
delivered pursuant to Section 11, the converting Holder shall receive a number
of shares of Class A Common Stock per share of Series A Convertible Preferred
Stock being converted by such Holder equal to (i) the sum of the Fixed
Liquidation Preference multiplied by 105% plus the amount of accrued and unpaid
dividends on the Series A Convertible Preferred Stock through the applicable
Conversion Date divided by (ii) the Fundamental Change Stock Price.

(e) Notice. The Corporation shall provide written notice (the “Fundamental
Change Notice”) to Holders of the Fundamental Change Effective Date no later
than the second Business Day immediately following such Fundamental Change
Effective Date.

The Fundamental Change Notice shall state:

   (i) the event causing the Fundamental Change;

 

19



--------------------------------------------------------------------------------

   (ii) the anticipated Fundamental Change Effective Date or actual Fundamental
Change Effective Date, as the case may be;

   (iii) the Fundamental Change Conversion Period; and

   (iv) the instructions a Holder must follow to effect a conversion in
connection with such Fundamental Change.

(f) Not later than the second Business Day following the Fundamental Change
Effective Date, the Corporation shall notify Holders of the number of shares of
Class A Common Stock to be delivered upon any conversion in connection with such
Fundamental Change (if notice is provided to Holders prior to the anticipated
Fundamental Change Effective Date, specifying how the number of shares will be
determined).

Section 10 Mandatory Conversion.

(a) If at any time, or from time to time, from and after the third anniversary
of the closing of an IPO, the Last Reported Sale Price of the Class A Common
Stock has equaled or exceeded $42.47 (subject to adjustment in a manner
inversely proportional to adjustments to the Conversion Rate) (x) for at least
20 out of any 30 consecutive Trading Days immediately preceding the Mandatory
Conversion Notice Date and (y) on the Mandatory Conversion Notice Date, the
Corporation shall from time to time have the right to require the Holders to
convert all, or any portion, of the outstanding Series A Convertible Preferred
Stock, as designated in the Mandatory Conversion Notice relating to the
applicable Mandatory Conversion on the applicable Mandatory Conversion Date,
into fully paid, validly issued and nonassessable shares of Class A Common Stock
at the Conversion Rate as of the applicable Mandatory Conversion Date (a
“Mandatory Conversion”); provided that the Corporation shall not be permitted to
effect a Mandatory Conversion with respect to more than one-third of the
aggregate outstanding shares of Series A Convertible Preferred Stock and Series
A-1 Convertible Preferred Stock as of the date of the first Mandatory Conversion
Notice Date pursuant to this Section 10(a) in any twelve month period unless the
Last Reported Sale Price of the Class A Common Stock has equaled or exceeded
$48.53 (subject to adjustment in a manner inversely proportional to adjustments
to the Conversion Rate) (x) for at least 20 out of any 30 consecutive Trading
Days immediately preceding the Mandatory Conversion Notice Date and (y) on the
Mandatory Conversion Notice Date.

(b) The Corporation may exercise its right to require conversion under this
Section 10 by delivering a written notice thereof to all Holders (a “Mandatory
Conversion Notice” and of such delivery is referred to as a “Mandatory
Conversion Notice Date”). Each Mandatory Conversion Notice shall be irrevocable.
Each Mandatory Conversion Notice shall state (x) the Trading Day on which the
applicable Mandatory Conversion shall occur, which Trading Day shall be the
twentieth Trading Day following the applicable Mandatory Conversion Notice Date
(or, if such date falls on a day that is not a Business Day, the next day that
is a Business Day) (a “Mandatory Conversion Date”), (y) the number of shares of
Series A Convertible Preferred Stock which the Corporation has elected to be
subject to such Mandatory Conversion from such Holder and in the aggregate
pursuant to this Section 10, (z) the number of shares of Class A Common Stock to
be issued to such Holder on the applicable Mandatory

 

20



--------------------------------------------------------------------------------

Conversion Date. If the Corporation elects to cause a Mandatory Conversion
pursuant to this Section 10, then it must simultaneously take the same action in
the same proportion with respect to all Holders of Series A Convertible
Preferred Stock and Series A-1 Convertible Preferred Stock to the extent
practicable.

Section 11 Optional Conversion.

(a) Subject to satisfaction of the conversion procedures set forth in this
Section 11, each Holder shall have the option to convert its Series A
Convertible Preferred Stock, in whole or in part (but in no event less than one
share of the Series A Convertible Preferred Stock), at any time, into shares of
Class A Common Stock at the Conversion Rate, subject to adjustment in accordance
with Section 11(b).

(b) If, as of any Conversion Date, the Corporation has not declared all or any
portion of the accumulated and unpaid dividends for all full Dividend Periods
ending on a Dividend Payment Date prior to such Conversion Date, the Conversion
Rate shall be adjusted, with respect to the relevant conversion, so that the
Holders converting their Series A Convertible Preferred Stock at such time
receive an additional number of shares of Class A Common Stock equal to:

(i) such amount of undeclared, accumulated and unpaid dividends per share of
Series A Convertible Preferred Stock for such prior full Dividend Periods,
divided by

(ii) (x) following an Initial Public Offering, the Average VWAP per share of the
Class A Common Stock over the 20 consecutive Trading Day period (the “Conversion
Settlement Period”) commencing on, and including, the 21st Scheduled Trading Day
immediately preceding the Conversion Date or (y) prior to an Initial Public
Offering, the value per share of the Class A Common Stock as determined by a
nationally recognized independent investment banking firm retained by the
Corporation for this purpose at the Corporation’s sole expense.

Except as set forth in the first sentence of this Section 11(b) and in
Section 9, upon any conversion of any shares of Series A Convertible Preferred
Stock, the Corporation shall make no payment or allowance for unpaid dividends
on such shares of the Series A Convertible Preferred Stock.

(c) To effect a conversion, a Holder must:

   (i) complete and manually sign the conversion notice on the back of the
Series A Convertible Preferred Stock certificate or a facsimile of such
conversion notice;

   (ii) deliver the completed conversion notice and the certificated shares of
Series A Convertible Preferred Stock to be converted to the Corporation;

   (iii) if required, furnish appropriate endorsements and transfer documents;
and

   (iv) if required, pay all transfer or similar taxes or duties, if any.

 

21



--------------------------------------------------------------------------------

The conversion shall be effective on the date on which a Holder has satisfied
the foregoing requirements, to the extent applicable (the “Conversion Date”).

A Holder shall not be required to pay any transfer or similar taxes or duties
relating to the issuance or delivery of Class A Common Stock upon conversion,
but such Holder shall be required to pay any tax or duty that may be payable
relating to any transfer involved in the issuance or delivery of Class A Common
Stock in a name other than the name of such Holder.

The shares of Class A Common Stock issuable upon conversion shall be issued and
credited to the account of the converting Holder in the records of the
Corporation’s transfer agent only after all applicable taxes and duties, if any,
payable by such converting Holder have been paid in full, and such shares will
be delivered on the latest of (i) the second Business Day immediately succeeding
the Conversion Date, (ii) if applicable, the second Business Day immediately
succeeding the last day of the Conversion Settlement Period, and (iii) the
Business Day after the Holder has paid in full all applicable taxes and duties,
if any.

The Person or Persons entitled to receive the shares of Class A Common Stock
issuable upon conversion shall be treated for all purposes as the record
holder(s) of such shares of Class A Common Stock as of the close of business on
the applicable Conversion Date. Except as set forth elsewhere herein, prior to
the close of business on such applicable Conversion Date, the shares of Class A
Common Stock issuable upon conversion of any shares of Series A Convertible
Preferred Stock shall not be deemed to be outstanding for any purpose, and
Holders shall have no rights, powers or preferences with respect to such shares
of Class A Common Stock by virtue of holding shares of Series A Convertible
Preferred Stock.

In the event that a conversion is effected with respect to shares of Series A
Convertible Preferred Stock representing less than all the shares of the Series
A Convertible Preferred Stock held by a Holder, upon such conversion the
Corporation shall execute and deliver to the Holder thereof, at the expense of
the Corporation, a certificate or book-entry position evidencing the shares of
Series A Convertible Preferred Stock as to which conversion was not effected.

(d) In the event that a Holder shall not by written notice designate the name in
which shares of Class A Common Stock to be issued upon conversion of such Series
A Convertible Preferred Stock should be registered or, if applicable, the
address to which the certificate or certificates representing such shares of
Class A Common Stock should be sent, the Corporation shall be entitled to
register such shares, and make such payment, in the name of the Holder as shown
on the records of the Corporation and, if applicable, to send the certificate or
certificates representing such shares of Class A Common Stock to the address of
such Holder shown on the records of the Corporation.

(e) Shares of Series A Convertible Preferred Stock shall cease to be outstanding
on the applicable Conversion Date, subject to the right of Holders of such
shares to receive shares of Class A Common Stock issuable upon conversion of
such shares of Series A Convertible Preferred Stock.

 

22



--------------------------------------------------------------------------------

Section 12 Reservation of Common Stock.

(a) The Corporation shall at all times reserve and keep available out of its
authorized and unissued Class A Common Stock, solely for issuance upon the
conversion of shares of Series A Convertible Preferred Stock, and free from any
preemptive or other similar rights, a number of shares of Class A Common Stock
equal to the maximum number of shares of Class A Common Stock deliverable upon
conversion of all shares of Series A Convertible Preferred Stock (which shall
initially equal a number of shares of Class A Common Stock equal to the product
of (i) [•] shares of Series A Convertible Preferred Stock, and (ii) the
Conversion Rate. For purposes of this Section 12(a), the number of shares of
Class A Common Stock that shall be deliverable upon the conversion of all
outstanding shares of Series A Convertible Preferred Stock shall be computed as
if at the time of computation all such outstanding shares were held by a single
Holder.

(b) Notwithstanding the foregoing, the Corporation shall be entitled to deliver
upon conversion of shares of Series A Convertible Preferred Stock, as herein
provided, shares of Class A Common Stock reacquired and held in the treasury of
the Corporation (in lieu of the issuance of authorized and unissued shares of
Class A Common Stock), so long as any such treasury shares are free and clear of
all liens, charges, security interests or encumbrances (other than liens,
charges, security interests and other encumbrances created by the Holders).

(c) All shares of Class A Common Stock delivered upon conversion of the Series A
Convertible Preferred Stock shall be duly authorized, validly issued, fully paid
and non-assessable, free and clear of all liens, claims, security interests and
other encumbrances (other than liens, charges, security interests and other
encumbrances created by the Holders) and free of preemptive rights.

(d) Prior to the delivery of any securities that the Corporation shall be
obligated to deliver upon conversion of Series A Convertible Preferred Stock,
the Corporation shall comply with all applicable federal and state laws and
regulations thereunder requiring the registration of such securities with, or
any approval of or consent to the delivery thereof by, any governmental
authority.

(e) The Corporation hereby covenants and agrees that, if at any time the Class A
Common Stock shall be listed on the NYSE or any other national securities
exchange or automated quotation system, the Corporation shall, if permitted by
the rules of such exchange or automated quotation system, list and use its
commercially reasonable efforts to keep listed, so long as the Class A Common
Stock shall be so listed on such exchange or automated quotation system, all
Class A Common Stock issuable upon conversion of the Series A Convertible
Preferred Stock; provided, however, that if the rules of such exchange or
automated quotation system permit the Corporation to defer the listing of such
Class A Common Stock until the first conversion of Series A Convertible
Preferred Stock into Class A Common Stock in accordance with the provisions
hereof, the Corporation covenants to list such Class A Common Stock issuable
upon the first conversion of the Series A Convertible Preferred Stock in
accordance with the requirements of such exchange or automated quotation system
at such time.

 

23



--------------------------------------------------------------------------------

Section 13 Fractional Shares. No fractional shares of Class A Common Stock shall
be issued to Holders as a result of any conversion of shares of Series A
Convertible Preferred Stock.

Section 14 Anti-Dilution Adjustments to the Conversion Rate. (a) The Conversion
Rate shall be adjusted as set forth in this Section 14, except that the
Corporation shall not make any adjustments to the Conversion Rate if Holders
participate (other than in the case of a share split or share combination), at
the same time and upon the same terms as holders of Common Stock and solely as a
result of holding the Series A Convertible Preferred Stock, in any of the
transactions set forth in Sections 14(a)(i)-(iv) without having to convert their
Series A Convertible Preferred Stock as if they held a number of shares of
Common Stock equal to (x) the Conversion Rate as of the Record Date for such
transaction, multiplied by (y) the number of shares of Series A Convertible
Preferred Stock held by such Holder.

(i) If the Corporation exclusively issues shares of Common Stock as a dividend
or distribution on shares of Common Stock, or if the Corporation effects a share
split or share combination, the Conversion Rate shall be adjusted based on the
following formula:

 

CR1 = CR0 x

  

OS1

  

OS0

where,

 

CR0 =

the Conversion Rate in effect immediately prior to the close of business on the
Record Date of such dividend or distribution, or immediately prior to the open
of business on the Effective Date of such share split or share combination, as
applicable;

 

CR1 =

the Conversion Rate in effect immediately after the close of business on such
Record Date or immediately after the open of business on such Effective Date, as
applicable;

 

OS0 =

the number of shares of Common Stock outstanding immediately prior to the close
of business on such Record Date or immediately prior to the open of business on
such Effective Date, as applicable, before giving effect to such dividend,
distribution, share split or share combination; and

 

OS1 =

the number of shares of Common Stock outstanding immediately after giving effect
to such dividend, distribution, share split or share combination.

Any adjustment made under this Section 14(a)(i) shall become effective
immediately after the close of business on the Record Date for such dividend or
distribution, or immediately after the open of business on the Effective Date
for such share split or share combination, as applicable. If any dividend or
distribution of the type set forth in this Section 14(a)(i) is declared but not
so paid or made, the Conversion Rate shall be immediately readjusted, effective
as of the date the Board of Directors or a committee thereof determines not to
pay such dividend or distribution, to the Conversion Rate that would then be in
effect if such dividend or distribution had not been declared. For the purposes
of this Section 14(a)(i), the number of shares of Common Stock outstanding
immediately prior to the close of business on

 

24



--------------------------------------------------------------------------------

the Record Date and the number of shares of Common Stock outstanding immediately
after giving effect to such dividend, distribution, share split or share
combination shall, in each case, not include shares that the Corporation holds
in treasury. The Corporation shall not pay any dividend or make any distribution
on shares of Common Stock that it holds in treasury.

(ii) If, following an Initial Public Offering, the Corporation issues to all or
substantially all holders of Common Stock any rights, options or warrants
entitling them, for a period of not more than 45 calendar days after the
announcement date of such issuance, to subscribe for or purchase shares of
Common Stock at a price per share that is less than the Average VWAP per share
of Common Stock for the 10 consecutive Trading Day period ending on, and
including, the Trading Day immediately preceding the date of announcement of
such issuance, the Conversion Rate shall be increased based on the following
formula:

 

CR1 = CR0 x

  

OS0 + X

  

OS0 + Y

where,

 

CR0 =

the Conversion Rate in effect immediately prior to the close of business on the
Record Date for such issuance;

 

CR1 =

the Conversion Rate in effect immediately after the close of business on such
Record Date;

 

OS0 =

the number of shares of Common Stock outstanding immediately prior to the close
of business on such Record Date;

 

X =

the total number of shares of Common Stock issuable pursuant to such rights,
options or warrants; and

 

Y =

the number of shares of Common Stock equal to (i) the aggregate price payable to
exercise such rights, options or warrants, divided by (ii) the Average VWAP per
share of Common Stock over the 10 consecutive Trading Day period ending on, and
including, the Trading Day immediately preceding the date of announcement of the
issuance of such rights, options or warrants.

Any increase made under this Section 14(a)(ii) shall be made successively
whenever any such rights, options or warrants are issued and shall become
effective immediately after the close of business on the Record Date for such
issuance. To the extent that such rights, options or warrants are not exercised
prior to their expiration or shares of Common Stock are not delivered after the
exercise of such rights, options or warrants, the Conversion Rate shall be
decreased to the Conversion Rate that would then be in effect had the increase
with respect to the issuance of such rights, options or warrants been made on
the basis of delivery of only the number of shares of Common Stock actually
delivered, if any. If such rights, options or warrants are not so issued, the
Conversion Rate shall be immediately readjusted, effective as of the date the
Board of Directors or a committee thereof determines not to pay such dividend or

 

25



--------------------------------------------------------------------------------

distribution, to the Conversion Rate that would then be in effect if such Record
Date for such issuance had not occurred.

For the purpose of this Section 14(a)(ii), in determining whether any rights,
options or warrants entitle the holders of Common Stock to subscribe for or
purchase shares of Common Stock at less than such Average VWAP per share for the
10 consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the date of announcement of such issuance, and in
determining the aggregate offering price of such shares of Common Stock, there
shall be taken into account any consideration received by the Corporation for
such rights, options or warrants and any amount payable on exercise or
conversion thereof, the value of such consideration, if other than cash, to be
determined by the Board of Directors or a committee thereof.

(iii) If the Corporation distributes shares of its capital stock, evidences of
the Corporation’s indebtedness, other assets or property of the Corporation or
rights, options or warrants to acquire its capital stock or other securities, to
all or substantially all holders of Common Stock, excluding:

(A) dividends, distributions or issuances as to which the provisions set forth
in Section 14(a)(i) or Section 14(a)(ii) shall apply;

(B) dividends or distributions paid exclusively in cash as to which there shall
be no adjustment;

(C) any dividends and distributions upon conversion of, or in exchange for,
shares of Common Stock in connection with a recapitalization, reclassification,
change, consolidation, merger or other combination, share exchange, or sale,
lease or other transfer or disposition resulting in the change in the conversion
consideration as set forth under Section 15;

(D) except as otherwise set forth in Section 14(a)(v), rights issued pursuant to
a shareholder rights plan adopted by the Corporation; and

(E) Spin-Offs as to which the provisions set forth below in this
Section 14(a)(iii) shall apply;

then (x) if such distribution is made prior to an Initial Public Offering, each
holder of Series A Convertible Preferred Stock shall participate in such
distribution, at the same time and on the same terms as holders of Common Stock
without having to convert such shares of Series A Convertible Preferred Stock
and as if such holder held a number of shares of Common Stock equal to the
product of (A) the Conversion Rate and (B) the number of shares of Series A
Convertible Preferred Stock held by such holder and (y) if such distribution is
made following an Initial Public Offering, the Conversion Rate shall be
increased based on the following formula:

 

CR1 = CR0 x

  

      SP0        

  

SP0 - FMV

where,

 

26



--------------------------------------------------------------------------------

CR0 =

the Conversion Rate in effect immediately prior to the close of business on the
Record Date for such distribution;

 

CR1 =

the Conversion Rate in effect immediately after the close of business on such
Record Date;

 

SP0 =

the Average VWAP per share of Common Stock over the 10 consecutive Trading Day
period ending on, and including, the Trading Day immediately preceding the
Ex-Date for such distribution; and

 

FMV =

the fair market value (as determined by the Board of Directors or a committee
thereof in good faith) of the shares of capital stock, evidences of
indebtedness, assets, property, rights, options or warrants so distributed,
expressed as an amount per share of Common Stock on the Ex-Date for such
distribution.

Any increase made under the portion of this Section 14(a)(iii) will become
effective immediately after the close of business on the Record Date for such
distribution. If such distribution is not so paid or made, the Conversion Rate
shall be immediately readjusted, effective as of the date the Board of Directors
or a committee thereof determines not to pay such dividend or distribution, to
be the Conversion Rate that would then be in effect if such distribution had not
been declared.

Notwithstanding the foregoing, if “FMV” (as defined above) is equal to or
greater than “SP0” (as defined above), or if the difference is less than $1.00,
in lieu of the foregoing increase, each Holder shall receive, in respect of each
share of Series A Convertible Preferred Stock, at the same time and upon the
same terms as holders of Common Stock, the amount and kind of the Corporation’s
capital stock, evidences of the Corporation’s indebtedness, other assets or
property of the Corporation or rights, options or warrants to acquire its
capital stock or other securities that such Holder would have received if such
Holder owned a number of shares of Common Stock equal to the Conversion Rate in
effect on the Record Date for the distribution.

With respect to an adjustment pursuant to this Section 14(a)(iii) where there
has been a Spin-Off, the Conversion Rate shall be increased based on the
following formula:

 

CR1 = CR0 x

  

FMV0 + MP0 

  

        MP0

where,

 

CR0 =

the Conversion Rate in effect immediately prior to the close of business on the
last Trading Day of the 10 consecutive Trading Day period commencing on, and
including, the Ex-Date for the Spin-Off (the “Valuation Period”);

 

CR1 =

the Conversion Rate in effect immediately after the close of business on the
last Trading Day of the Valuation Period;

 

27



--------------------------------------------------------------------------------

FMV0 =

the Average VWAP per share of the capital stock or similar equity interest
distributed to holders of Common Stock applicable to one share of Common Stock
over the Valuation Period; and

 

MP0 =

the Average VWAP per share of Common Stock over the Valuation Period.

The increase to the Conversion Rate under the preceding paragraph will become
effective at the close of business on the last Trading Day of the Valuation
Period. Notwithstanding the foregoing, if any date for determining the number of
shares of Common Stock issuable to a Holder occurs during the Valuation Period,
the reference to “10” in the preceding paragraph shall be deemed replaced with
such lesser number of Trading Days as have elapsed between the beginning of the
Valuation Period and such determination date for purposes of determining the
Conversion Rate. If such dividend or distribution is not so paid, the Conversion
Rate shall be decreased, effective as of the date the Board of Directors or a
committee thereof determines not to make or pay such dividend or distribution,
to be the Conversion Rate that would then be in effect if such dividend or
distribution had not been declared.

For purposes of this Section 14(a)(iii) (and subject in all respects to
Section 14(a)(i) and Section 14(a)(ii)):

(A) rights, options or warrants distributed by the Corporation to all or
substantially all holders of the Common Stock entitling them to subscribe for or
purchase shares of the Corporation’s capital stock, including Common Stock
(either initially or under certain conditions), which rights, options or
warrants, until the occurrence of a specified event or events (“Trigger Event”):

 

  (1)

are deemed to be transferred with such shares of the Common Stock;

 

  (2)

are not exercisable; and

 

  (3)

are also issued in respect of future issuances of the Common Stock,

shall be deemed not to have been distributed for purposes of this
Section 14(a)(iii) (and no adjustment to the Conversion Rate under this
Section 14(a)(iii) shall be required) until the occurrence of the earliest
Trigger Event, whereupon such rights, options or warrants shall be deemed to
have been distributed and an appropriate adjustment (if any is required) to the
Conversion Rate shall be made under this Section 14(a)(iii).

(B) If any such right, option or warrant, including any such existing rights,
options or warrants distributed prior to the Initial Issue Date, are subject to
events, upon the occurrence of which such rights, options or warrants become
exercisable to purchase different securities, evidences of indebtedness or other
assets, then the date of the occurrence of any and each such event shall be
deemed to be the date of distribution and Record Date with respect to new
rights, options or warrants with such rights (in which case the existing rights,
options or warrants

 

28



--------------------------------------------------------------------------------

shall be deemed to terminate and expire on such date without exercise by any of
the holders thereof).

(C) In addition, in the event of any distribution (or deemed distribution) of
rights, options or warrants, or any Trigger Event or other event (of the type
described in the immediately preceding clause (B)) with respect thereto that was
counted for purposes of calculating a distribution amount for which an
adjustment to the Conversion Rate under this clause (iii) was made:

 

  (1)

in the case of any such rights, options or warrants that shall all have been
redeemed or repurchased without exercise by any holders thereof, upon such final
redemption or repurchase (x) the Conversion Rate shall be readjusted as if such
rights, options or warrants had not been issued and (y) the Conversion Rate
shall then again be readjusted to give effect to such distribution, deemed
distribution or Trigger Event, as the case may be, as though it were a cash
distribution pursuant to Section 14(a)(iv), equal to the per share redemption or
repurchase price received by a holder or holders of Common Stock with respect to
such rights, options or warrants (assuming such holder had retained such rights,
options or warrants), made to all holders of Common Stock as of the date of such
redemption or repurchase; and

 

  (2)

in the case of such rights, options or warrants that shall have expired or been
terminated without exercise by any holders thereof, the Conversion Rate shall be
readjusted as if such rights, options and warrants had not been issued;

provided that, in each case, such rights, options or warrants are deemed to be
transferred with such shares of the Common Stock and are also issued in respect
of future issuances of the Common Stock.

For purposes of Section 14(a)(i), Section 14(a)(ii) and this Section 14(a)(iii),
if any dividend or distribution to which this Section 14(a)(iii) is applicable
includes one or both of:

(A) a dividend or distribution of shares of Common Stock to which
Section 14(a)(i) is applicable (the “Clause A Distribution”);

or

(B) an issuance of rights, options or warrants to which Section 14(a)(ii) is
applicable (the “Clause B Distribution”), then:

 

  (1)

such dividend or distribution, other than the Clause A Distribution and the
Clause B Distribution, shall be deemed to be a dividend or distribution to which
this Section 14(a)(iii) is applicable (the “Clause C Distribution”) and the
Conversion Rate adjustment

 

29



--------------------------------------------------------------------------------

  required by this Section 14(a)(iii) with respect to such Clause C Distribution
shall then be made; and

 

  (2)

the Clause A Distribution and Clause B Distribution shall be deemed to
immediately follow the Clause C Distribution and the Conversion Rate adjustment
required by Section 14(a)(i) and Section 14(a)(ii) with respect thereto shall
then be made, except that, if determined by the Corporation (I) the “Record
Date” of the Clause A Distribution and the Clause B Distribution shall be deemed
to be the Record Date of the Clause C Distribution and (II) any shares of Common
Stock included in the Clause A Distribution or Clause B Distribution shall be
deemed not to be “outstanding immediately prior to the close of business on such
Record Date or immediately prior to the open of business on such Effective Date”
within the meaning of Section 14(a)(i) or “outstanding immediately prior to
close of business on such Record Date” within the meaning of Section 14(a)(ii).

(iv) If the Corporation or any of its Subsidiaries make a payment in respect of
a tender or exchange offer for Common Stock, to the extent that the cash and
value of any other consideration included in the payment per share of Common
Stock exceeds the Average VWAP per share of Common Stock over the 10 consecutive
Trading Day period commencing on, and including, the Trading Day next succeeding
the last date on which tenders or exchanges may be made pursuant to such tender
or exchange offer (the “Expiration Date”), (x) if such offer is made prior to an
Initial Public Offering, each holder of Series A Convertible Preferred Stock
shall have the right to participate in such offer, at the same time and on the
same terms as holders of Common Stock without having to convert such shares of
Series A Convertible Preferred Stock and as if such holder held a number of
shares of Common Stock equal to the product of (A) the Conversion Rate and
(B) the number of shares of Series A Convertible Preferred Stock held by such
holder and (y) if such offer is made following an Initial Public Offering, the
Conversion Rate shall be increased based on the following formula:

 

CR1 = CR0 x

  

AC + (SP1 x OS1) 

  

      OS0 x SP1

where,

 

CR0 =

the Conversion Rate in effect immediately prior to the close of business on the
10th Trading Day immediately following, and including, the Trading Day next
succeeding the Expiration Date;

 

CR1 =

the Conversion Rate in effect immediately after the close of business on the
10th Trading Day immediately following, and including, the Trading Day next
succeeding the Expiration Date;

 

30



--------------------------------------------------------------------------------

AC =

the aggregate value of all cash and any other consideration (as determined by
the Board of Directors or a committee thereof in good faith) paid or payable for
shares purchased in such tender or exchange offer;

 

OS0 =

the number of shares of Common Stock outstanding immediately prior to the
Expiration Date (prior to giving effect to the purchase of all shares accepted
for purchase or exchange in such tender or exchange offer);

 

OS1 =

the number of shares of Common Stock outstanding immediately after the
Expiration Date (after giving effect to the purchase of all shares accepted for
purchase or exchange in such tender or exchange offer); and

 

SP1 =

the Average VWAP of Common Stock over the 10 consecutive Trading Day period
commencing on, and including, the Trading Day next succeeding the Expiration
Date (the “Averaging Period”).

The increase to the Conversion Rate under the preceding paragraph will become
effective at the close of business on the 10th Trading Day immediately
following, and including, the Trading Day next succeeding the Expiration Date.
Notwithstanding the foregoing, if any date for determining the number of shares
of Common Stock issuable to a Holder occurs within the 10 Trading Days
immediately following, and including, the Trading Day next succeeding the
Expiration Date of any tender or exchange offer, the reference to “10” in the
preceding paragraph shall be deemed replaced with such lesser number of Trading
Days as have elapsed between the Expiration Date of such tender or exchange
offer and such determination date for purposes of determining the Conversion
Rate. For the avoidance of doubt, no adjustment under this Section 14(a)(iv)
will be made if such adjustment would result in a decrease in the Conversion
Rate, except as set forth in the immediately succeeding sentence.

In the event that the Corporation or one of its Subsidiaries is obligated to
purchase shares of Common Stock pursuant to any such tender offer or exchange
offer, but the Corporation or such Subsidiary is permanently prevented by
applicable law from effecting any such purchases, or all such purchases are
rescinded, then the Conversion Rate shall again be adjusted to be such
Conversion Rate that would then be in effect if such tender offer or exchange
offer had not been made.

(v) If the Corporation has a rights plan in effect upon conversion of the Series
A Convertible Preferred Stock into Common Stock, the Holders shall receive, in
addition to any shares of Common Stock received in connection with such
conversion, the rights under the rights plan. However, if, prior to any
conversion, the rights have separated from the shares of Common Stock in
accordance with the provisions of the applicable rights plan, the Conversion
Rate will be adjusted at the time of separation as if the Corporation
distributed to all or substantially all holders of Common Stock, shares of its
capital stock, evidences of indebtedness, assets, property, rights, options or
warrants as set forth in Section 14(a)(iii), subject to readjustment in the
event of the expiration, termination or redemption of such rights.

 

31



--------------------------------------------------------------------------------

(vi) The Corporation may (but is not required to), to the extent permitted by
law and the rules of NYSE or any other securities exchange on which the shares
of Common Stock is then listed, increase the Conversion Rate by any amount for a
period of at least 20 Business Days if such increase is irrevocable during such
20 Business Days and the Board of Directors, or a committee thereof, determines
that such increase would be in the best interest of the Corporation. The
Corporation may also (but is not required to) make such increases in the
Conversion Rate as it deems advisable in order to avoid or diminish any income
tax to holders of Common Stock resulting from any dividend or distribution of
shares of Common Stock (or issuance of rights or warrants to acquire shares of
Common Stock) or from any event treated as such for income tax purposes or for
any other reason.

(vii) The Corporation shall not adjust the Conversion Rate:

(A) upon the issuance of shares of Common Stock pursuant to any present or
future plan providing for the reinvestment of dividends or interest payable on
securities of the Corporation and the investment of additional optional amounts
in Common Stock under any plan;

(B) upon the issuance of any shares of Common Stock or rights or warrants to
purchase such shares of Common Stock pursuant to any present or future benefit
or other incentive plan or program of or assumed by the Corporation or any of
its Subsidiaries;

(C) upon the issuance of any shares of Common Stock pursuant to any option,
warrant, right or exercisable, exchangeable or convertible security not
described in (B) of this Section 14(a)(vii) and outstanding as of the Initial
Issue Date;

(D) for a change in par value of the Common Stock;

(E) for stock repurchases that are not tender offers referred to in
Section 14(a)(iv), including structured or derivative transactions or pursuant
to a stock repurchase program approved by the Board of Directors;

(F) for accumulated dividends on the Series A Convertible Preferred Stock,
except as described in Section 11;

(G) for any cash dividends paid on the Common Stock; or

(H) for any other issuance of shares of Common Stock or any securities
convertible into or exchangeable for shares of Common Stock or the right to
purchase shares of Common Stock or such convertible or exchangeable securities,
except as otherwise stated herein.

(viii) Adjustments to the Conversion Rate will be calculated to the nearest
1/10,000th of a share of Common Stock. No adjustment to the Conversion Rate will
be required unless the adjustment would require an increase or decrease of at
least 1% of the

 

32



--------------------------------------------------------------------------------

Conversion Rate; provided, however, that if an adjustment is not made because
the adjustment does not change the Conversion Rate by at least 1%, then such
adjustment will be carried forward and taken into account in any future
adjustment. Notwithstanding the foregoing, on each date for determining the
number of shares of Common Stock issuable to a Holder upon any conversion of the
Series A Convertible Preferred Stock, the Corporation shall give effect to all
adjustments that otherwise had been deferred pursuant to this clause (viii), and
those adjustments will no longer be carried forward and taken into account in
any future adjustment. Except as otherwise provided above, the Corporation will
be responsible for making all calculations called for under the Series A
Convertible Preferred Stock and shall be made in good faith.

(ix) Whenever any provision of the Certificate of Designations requires the
Corporation to calculate the VWAP per share of Common Stock over a span of
multiple days, the Board of Directors, or any authorized committee thereof,
shall make appropriate adjustments in good faith to account for any adjustments
to the Conversion Rate that become effective, or any event that would require
such an adjustment if the Ex-Date, Effective Date, Record Date or Expiration
Date, as the case may be, of such event occurs during the relevant period used
to calculate such prices or values, as the case may be.

(b) Whenever the Conversion Rate is to be adjusted, the Corporation shall:

(i) compute such adjusted Conversion Rate;

(ii) within 10 Business Days after the Conversion Rate is to be adjusted,
provide or cause to be provided, a written notice to the Holders of the
occurrence of such event; and

(iii) within 10 Business Days after the Conversion Rate is to be adjusted,
provide or cause to be provided, to the Holders, a statement setting forth in
reasonable detail the method by which the adjustments to the Conversion Rate
were determined and setting forth such adjusted Conversion Rate.

Section 15 Recapitalizations, Reclassifications and Changes of Common Stock. In
the event of:

(i) any consolidation or merger of the Corporation with or into another Person
(other than a merger or consolidation in which the Corporation is the surviving
corporation and in which the Common Stock outstanding immediately prior to the
merger or consolidation is not exchanged for cash, securities or other property
of the Corporation or another Person);

(ii) any sale, transfer, lease or conveyance to another Person of all or
substantially all of the property and assets of the Corporation;

(iii) any reclassification of Common Stock into another class of Common Stock or
any other securities; or

 

33



--------------------------------------------------------------------------------

(iv) any statutory exchange of securities of the Corporation with another Person
(other than in connection with a merger or acquisition),

in each case, as a result of which the Common Stock would be converted into, or
exchanged for, stock, other securities or other property or assets (including
cash or any combination thereof) (each, a “Reorganization Event”), each share of
the Series A Convertible Preferred Stock outstanding immediately prior to such
Reorganization Event shall, without the consent of the Holders, become
convertible into the kind of stock, other securities or other property or assets
(including cash or any combination thereof) that such Holder would have been
entitled to receive if such Holder had converted its Series A Convertible
Preferred Stock into Common Stock immediately prior to such Reorganization Event
(such stock, other securities or other property or assets (including cash or any
combination thereof), the “Exchange Property,” with each “Unit of Exchange
Property” meaning the kind and amount of such Exchange Property that a holder of
one share of Common Stock is entitled to receive).

If the transaction causes the Common Stock to be converted into, or exchanged
for, the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), the Exchange Property into
which the Series A Convertible Preferred Stock shall be convertible shall be
deemed to be:

(i) the weighted average of the types and amounts of consideration received by
the holders of Common Stock that affirmatively make such an election; and

(ii) if no holders of Common Stock affirmatively make such an election, the
types and amounts of consideration actually received by the holders of the
Common Stock.

The Corporation shall notify Holders of the weighted average referred to in
clause (i) in the preceding sentence as soon as practicable after such
determination is made.

The number of Units of Exchange Property the Corporation shall deliver for each
share of Series A Convertible Preferred Stock converted following the effective
date of such Reorganization Event shall be determined as if references in
Section 9, Section 10 and Section 11 to shares of Common Stock were to Units of
Exchange Property (without interest thereon and without any right to dividends
or distributions thereon which have a Record Date that is prior to the date such
shares of Series A Convertible Preferred stock are actually converted).

The above provisions of this Section 15 shall similarly apply to successive
Reorganization Events, and the provisions of Section 14 shall apply to any
shares of capital stock or ADRs of the Corporation (or any successor thereto)
received by the holders of Common Stock in any such Reorganization Event.

The Corporation (or any successor thereto) shall, as soon as reasonably
practicable (but in any event within 20 calendar days) after the occurrence of
any Reorganization Event, provide written notice to the Holders of such
occurrence and of the kind and amount of cash, securities or other property that
constitute the Exchange Property. Failure to deliver such notice shall not
affect the operation of this Section 15.

 

34



--------------------------------------------------------------------------------

Section 16 Record Holders. To the fullest extent permitted by applicable law,
the Corporation may deem and treat the Holder of any shares of Series A
Convertible Preferred Stock as the true and lawful owner thereof for all
purposes.

Section 17 Notices. All notices or communications in respect of Series A
Convertible Preferred Stock shall be sufficiently given if given in writing and
delivered by first class mail, postage prepaid, or if given in such other manner
as may be permitted in this Certificate of Designations, in the Charter or the
By-Laws and by applicable law.

Section 18 No Preemptive Rights. The Holders shall have no preemptive or
preferential rights to purchase or subscribe for any stock, obligations,
warrants or other securities of the Corporation of any class.

Section 19 Other Rights. The shares of Series A Convertible Preferred Stock
shall not have any rights, preferences, privileges or voting powers or relative,
participating, optional or other special rights, or qualifications, limitations
or restrictions thereof, other than as set forth herein or in the Charter or as
provided by applicable law.

Section 20 Stock Certificates.

(a) Shares of Series A Convertible Preferred Stock may be represented by stock
certificates substantially in the form set forth as Exhibit A hereto.

(b) Stock certificates representing shares of the Series A Convertible Preferred
Stock shall be signed by any two authorized Officers of the Corporation, in
accordance with the By-Laws and applicable Delaware law, by manual or facsimile
signature.

(c) If any Officer of the Corporation who has signed a stock certificate no
longer holds that office at the time the shares of Series A Convertible
Preferred Stock evidenced by such certificate are issued, the stock certificate
shall be valid nonetheless.

Section 21 Replacement Certificates. If any Series A Convertible Preferred Stock
certificate shall be mutilated, lost, stolen or destroyed, the Corporation
shall, at the expense of the Holder, issue, in exchange and in substitution for
and upon cancellation of the mutilated Series A Convertible Preferred Stock
certificate, or in lieu of and substitution for the Series A Convertible
Preferred Stock certificate lost, stolen or destroyed, a new Series A
Convertible Preferred Stock certificate of like tenor and representing an
equivalent Liquidation Preference of shares of Series A Convertible Preferred
Stock, but only upon receipt of evidence of such loss, theft or destruction of
such Series A Convertible Preferred Stock certificate and indemnity, if
requested, reasonably satisfactory to the Corporation.

[Signature page follows]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designations
to be signed by [____], its [_____], this [__]th day of [______], 2020.

 

ALBERTSONS COMPANIES, INC. By:  

/s/

  Name:   Title:

 

36



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF FACE OF 6.75% SERIES A CONVERTIBLE PREFERRED STOCK CERTIFICATE]

Certificate Number [     ] [Initial] Number of Shares of Series A

                    Convertible Preferred Stock [     ]

ALBERTSONS COMPANIES, INC.

6.75% Series A Convertible Preferred Stock

(par value $0.01 per share)

(Fixed Liquidation Preference as specified below)

Albertsons Companies, Inc., a Delaware corporation (the “Corporation”), hereby
certifies that [ ] (the “Holder”), is the registered owner of [                
] fully paid and non-assessable shares of the Corporation’s designated 6.75%
Series A Convertible Preferred Stock, with a par value of $0.01 per share and a
Fixed Liquidation Preference of $1,000.00 per share (the “Series A Convertible
Preferred Stock”). The shares of Series A Convertible Preferred Stock are
transferable upon surrender of this certificate duly endorsed and in proper form
for transfer. The designations, rights, restrictions, preferences and other
terms and provisions of Series A Convertible Preferred Stock represented hereby
are and shall in all respects be subject to the provisions of the Certificate of
Designations of 6.75% Series A Convertible Preferred Stock of Albertsons
Companies, Inc. dated [•], 2020 as the same may be amended, modified or restated
from time to time (the “Certificate of Designations”). Capitalized terms used
herein but not defined shall have the meaning given them in the Certificate of
Designations. The Corporation will provide a copy of the Certificate of
Designations to the Holder without charge upon written request to the
Corporation at its principal place of business. In the case of any conflict
between this Certificate and the Certificate of Designations, the provisions of
the Certificate of Designations shall control and govern.

Reference is hereby made to the provisions of Series A Convertible Preferred
Stock set forth on the reverse hereof and in the Certificate of Designations,
which provisions shall for all purposes have the same effect as if set forth at
this place.

Upon receipt of this executed certificate, the Holder is bound by the
Certificate of Designations and is entitled to the benefits thereunder.

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this certificate has been executed on behalf of the
Corporation by the below authorized Officers of the Corporation this [     ] of
[     ] [     ].

 

ALBERTSONS COMPANIES, INC. By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

38



--------------------------------------------------------------------------------

[FORM OF REVERSE OF CERTIFICATE FOR 6.75% SERIES A CONVERTIBLE PREFERRED STOCK]

Cumulative dividends on each share of Series A Convertible Preferred Stock shall
be payable at the applicable rate provided in the Certificate of Designations
when, as and if declared by the Board of Directors.

The shares of Series A Convertible Preferred Stock shall be convertible in the
manner and accordance with the terms set forth in the Certificate of
Designations.

The Corporation shall furnish without charge to each Holder who so requests the
powers, designations, limitations, preferences and relative, participating,
optional or other special rights of each class or series of stock of the
Corporation and the qualifications, limitations or restrictions of such
preferences and/or rights.

 

39



--------------------------------------------------------------------------------

NOTICE OF CONVERSION

(To be Executed by the Holder

in Order to Convert 6.75% Series A Convertible Preferred Stock)

The undersigned hereby irrevocably elects to convert (the “Conversion”) 6.75%
Series A Convertible Preferred Stock (the “Series A Convertible Preferred
Stock”), of Albertsons Companies, Inc. (hereinafter called the “Corporation”),
represented by stock certificate No(s). [ ] (the “Series A Convertible Preferred
Stock Certificates”), into Class A Non-Voting Common Stock, par value $0.01 per
share, of the Corporation (the “Common Stock”) according to the conditions of
the Certificate of Designations of Series A Convertible Preferred Stock (the
“Certificate of Designations”), as of the date written below.

If Common Stock is to be issued in the name of a Person other than the
undersigned, the undersigned shall pay all transfer taxes payable with respect
thereto, if any. Each Series A Convertible Preferred Stock Certificate (or
evidence of loss, theft or destruction thereof) is attached hereto.

Capitalized terms used but not defined herein shall have the meanings ascribed
thereto in or pursuant to the Certificate of Designations.

 

Date of Conversion:                                       
                                         
                                         
                                              Applicable Conversion
Rate:                                        
                                         
                                                                        Shares
of Series A Convertible Preferred Stock to be
Converted:                                       
                                                          Shares of Common Stock
to be Issued:*                                       
                                         
                                                       
Signature:                                    
                                         
                                         
                                                                 
Name:                                     
                                         
                                         
                                                                     
Address:**                                    
                                         
                                         
                                                                 Fax
No.:                                        
                                         
                                         
                                                                

 

 

*

The Corporation is not required to issue Common Stock until the original Series
A Convertible Preferred Stock Certificate(s) (or evidence of loss, theft or
destruction thereof) to be converted are received by the Corporation or the
Conversion and Dividend Disbursing Agent.

**

Address where Common Stock and any other payments or certificates shall be sent
by the Corporation.

 

40



--------------------------------------------------------------------------------

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned assigns and transfers the shares of 6.75%
Series A Convertible Preferred Stock evidenced hereby to:

(Insert assignee’s social security or taxpayer identification number, if any)

(Insert address and zip code of assignee)

and irrevocably appoints:

as agent to transfer the shares of 6.75% Series A Convertible Preferred Stock
evidenced hereby on the books of the Transfer Agent.

The agent may substitute another to act for him or her.

Date:

Signature:                                          
                                         
                                         
                                                      

(Sign exactly as your name appears on the other side of this Certificate)

Signature Guarantee:                                          
                                         
                                                                               

(Signature must be guaranteed by an “eligible guarantor institution” that is a
bank, stockbroker, savings and loan association or credit union meeting the
requirements of the Transfer Agent, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the Transfer
Agent in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.)



--------------------------------------------------------------------------------

Exhibit D

Form of Charter Amendment



--------------------------------------------------------------------------------

AMENDED & RESTATED

CERTIFICATE OF INCORPORATION

OF

ALBERTSONS COMPANIES, INC.

Albertsons Companies, Inc., a corporation organized and existing under the laws
of the State of Delaware, hereby certifies as follows:

 

  1.

The name of the Corporation is Albertsons Companies, Inc. and the Corporation
was originally incorporated under the same name. The original Certificate of
Incorporation of Albertsons Companies, Inc. was filed June 23, 2015.

 

  2.

This Amended & Restated Certificate of Incorporation amends and restates the
provisions of the Certificate of Incorporation of the Corporation.

 

  3.

This Amended & Restated Certificate of Incorporation has been duly adopted by
the Board of Directors and stockholders of the Corporation in accordance with
Section 242 and 245 of the General Corporation Law of the State of Delaware.

 

  4.

The text of the Certificate of Incorporation of the Corporation is hereby
amended and restated in its entirety to read as follows.

ARTICLE I

The name of the Corporation is Albertsons Companies, Inc. (the “Corporation”).

ARTICLE II

The address of the registered office of the Corporation in the State of Delaware
is Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware, 19801,
New Castle County. The name of its registered agent at such address is The
Corporation Trust Company.

ARTICLE III

The purpose of the Corporation is to engage in any lawful act or activity for
which a corporation may now or hereafter be organized under the General
Corporation Law of the State of Delaware (the “DGCL”).

ARTICLE IV

A. Total Authorized. The total number of shares of all classes of stock which
the Corporation shall have authority to issue is one billion two hundred fifty
million (1,250,000,000), consisting of (i) one billion (1,000,000,000) shares of
Class A Common Stock, par value one cent ($0.01) per share (the “Class A Common
Stock”), (ii) one hundred fifty million (150,000,000) shares of Class A-1 Common
Stock, par value one cent ($0.01) per share (the “Class A-1 Common Stock” and,
together with the Class A Common Stock, the “Common



--------------------------------------------------------------------------------

Stock””) and (iii) one hundred million (100,000,000) shares of preferred stock,
par value one cent ($0.01) per share (the “Preferred Stock”). The Board of
Directors is hereby expressly authorized, by resolution or resolutions, to
provide, out of the unissued shares of Preferred Stock, for one or more series
of Preferred Stock and, with respect to each such series, to fix, without
further stockholder approval, the designation, powers, preferences and relative,
participating, optional or other special rights, including voting powers and
rights, and the qualifications, limitations or restrictions thereof, of each
series of Preferred Stock pursuant to Section 151 of the DGCL.

B. Rights of Class A Common Stock and Class A-1 Common Stock.

B.1 Equal Status. Except as otherwise provided in this Certificate of
Incorporation or required by applicable law, shares of Class A Common Stock and
Class A-1 Common Stock shall have the same rights and powers, rank equally
(including as to dividends and distributions, and upon any liquidation,
dissolution or winding up of the Corporation), share ratably and be identical in
all respects and as to all matters.

B.2 Voting Rights. Except as otherwise expressly provided by this Certificate of
Incorporation or as provided by law, the holders of shares of Class A-1 Common
Stock shall not have any voting rights. Except as otherwise expressly provided
herein or required by applicable law, each holder of Class A Common Stock shall
have the right to one (1) vote per share of Class A Common Stock held of record
by such holder.

B.3 Dividend and Distribution Rights. Shares of Class A Common Stock and
Class A-1 Common Stock shall be treated equally, identically and ratably, on a
per share basis, with respect to any dividends or distributions as may be
declared and paid from time to time by the Board of Directors out of any assets
of the Corporation legally available therefor; provided, however, that in the
event a dividend is paid in the form of shares of Class A Common Stock or
Class A-1 Common Stock (or rights to acquire such shares), then holders of
Class A Common Stock shall receive shares of Class A Common Stock (or rights to
acquire such shares, as the case may be) and holders of Class A-1 Common Stock
shall receive shares of Class A-1 Common Stock (or rights to acquire such
shares, as the case may be), with holders of shares of Class A Common Stock and
Class A-1 Common Stock receiving, on a per share basis, an identical number of
shares of Class A Common Stock or Class A-1 Common Stock, as applicable.

B.4 Subdivisions, Combinations or Reclassifications. Shares of Class A Common
Stock or Class A-1 Common Stock may not be subdivided, combined or reclassified
unless the shares of the other class are concurrently therewith proportionately
subdivided, combined or reclassified in a manner that maintains the same
proportionate equity ownership between the holders of the outstanding Class A
Common Stock and Class A-1 Common Stock on the record date for such subdivision,
combination or reclassification.

B.5 Liquidation, Dissolution or Winding Up. Subject to the preferential or other
rights of any holders of Preferred Stock then outstanding, upon the dissolution,
liquidation or winding up of the Corporation, whether voluntary or involuntary,
holders of Class A Common Stock and

 

2



--------------------------------------------------------------------------------

Class A-1 Common Stock will be entitled to receive ratably all assets of the
Corporation available for distribution to its stockholders.

B.6 Merger or Consolidation. In the case of any distribution or payment in
respect of the shares of Class A Common Stock or Class A-1 Common Stock upon the
consolidation or merger of the Corporation with or into any other entity, or in
the case of any other transaction having an effect on stockholders substantially
similar to that resulting from a consolidation or merger, such distribution or
payment shall be made ratably on a per share basis among the holders of the
Class A Common Stock and Class A-1 Common Stock as a single class; provided,
however, that shares of one such class may receive different or disproportionate
distributions or payments in connection with such merger, consolidation or other
transaction if (i) the only difference in the per share distribution to the
holders of the Class A Common Stock and Class A-1 Common Stock is that any
securities distributed to the holders of Class A-1 Common Stock have no voting
rights, or (ii) such merger, consolidation or other transaction is approved by
the affirmative vote (or written consent if action by written consent of
stockholders is permitted at such time under this Certificate of Incorporation)
of the holders of a majority of the outstanding shares of Class A Common Stock
and Class A-1 Common Stock, each voting separately as a class.

B.7 Conversion of Class A-1 Common Stock. At such time as any waiting period
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 applicable to the
acquisition of shares of Class A Common Stock expires or is terminated (such
expiration or termination being referred to as “HSR Clearance”), then all shares
of Class A-1 Common Stock then issued and outstanding or, at such time as any
shares of Class A-1 Common Stock are transferred to any person who may acquire
Class A Common Stock without being subject to HSR Clearance, any shares of
Class A-1 Common Stock so transferred, shall immediately and automatically
convert on a one-for-one basis to shares of Class A Common Stock (the “HSR
Conversion”) in accordance with the procedures identified in this Section
IV.B.7.

As promptly as practicable, and in no event later than the third business day
after the later of (x) the effective date of the HSR Conversion and (y) the date
the Corporation receives notice of the HSR Conversion, the Corporation will
deliver or cause to be delivered in respect of each share of Class A-1 Common
Stock being converted, one (1) validly issued, fully paid and nonassessable
share (as equitably adjusted for any stock split, reverse stock split,
combination, recapitalization or similar event with respect to the Class A
Common Stock or Class A-1 Common Stock, as applicable) of Class A Common Stock.
This conversion will be deemed to have been made on the effective date of the
HSR Conversion so that the rights of the holder of shares of the Class A-1
Common Stock as to the shares being converted will cease except for the right to
receive the shares of Class A Common Stock deliverable upon conversion, and, if
applicable, the person entitled to receive shares of Class A Common Stock will
be treated for all purposes as having become the record holder of those shares
of Class A Common Stock as of the date of the HSR Conversion.

A Holder of shares of Class A-1 Common Stock is not entitled to any rights of a
holder of Class A Common Stock until the occurrence of the HSR Conversion.

 

3



--------------------------------------------------------------------------------

The Corporation may, from time to time, establish such policies and procedures,
not in violation of applicable law or the other provisions of this Certificate
of Incorporation, relating to the conversion of the Class A-1 Common Stock into
Class A Common Stock, as it may deem necessary or advisable in connection
therewith; provided that such policies and procedures shall not unreasonably
impede, hinder or delay the HSR Clearance or a transfer of shares of Class A-1
Common Stock to any person who may acquire Class A Common Stock without being
subject to HSR Clearance.

B.8 Reservation of Stock. The Corporation shall at all times reserve and keep
available out of its authorized but unissued shares of Class A Common Stock,
solely for the purpose of effecting the conversion of the shares of Class A-1
Common Stock, such number of shares of Class A Common Stock as shall from time
to time be sufficient to effect the conversion of all outstanding shares of
Class A-1 Common Stock into shares of Class A Common Stock.

B.9 Protective Provision. The Corporation shall not, whether by merger,
consolidation or otherwise, amend, alter, repeal or waive this Article IV (or
adopt any provision inconsistent therewith), without first obtaining the
affirmative vote (or written consent if action by written consent of
stockholders is permitted at such time under this Certificate of Incorporation)
of the holders of a majority of the then outstanding shares of Class A-1 Common
Stock, voting as a separate class, in addition to any other vote required by
applicable law, this Certificate of Incorporation or the Bylaws.

C. Reclassification. Upon the effectiveness of this Certificate of
Incorporation, each previously outstanding share of common stock, par value
$0.01 per share, shall be reclassified and changed into one validly issued,
fully paid and non-assessable share of Class A Common Stock.

ARTICLE V

Except as otherwise provided by the DGCL or this Certificate of Incorporation,
the business and affairs of the Corporation shall be managed by or under the
direction of the Board of Directors. The total number of directors consisting
the Board of Directors shall be not less than 7 directors nor more than 15
directors, the exact number of directors to be determined from time to time
exclusively by resolution adopted by the Board of Directors or in the manner
provided herein. Prior to the date upon which Cerberus Capital Management, L.P.,
Schottenstein Stores Corp., Klaff Realty, L.P., Lubert-Adler Partners, L.P.,
Kimco Realty Corporation and their respective Affiliates (as defined in Rule
12b-2 of the Securities Exchange Act of 1934, as amended) or any person who is
an express assignee or designee of their respective rights under this
Certificate of Incorporation (and such assignee’s or designee’s Affiliates) (the
“ACI Control Group”) ceases to own, in the aggregate, at least 50% of the
then-outstanding shares of Class A Common Stock of the Corporation (the “50%
Trigger Date”), the authorized number of directors may be increased or decreased
by an affirmative vote of the majority of the outstanding shares of Class A
Common Stock owned by the ACI Control Group (such vote, “ACI Control Group
Approval”). On and after the 50% Trigger Date, the authorized number of
directors may be increased or decreased by the affirmative vote of not less than
two-thirds (2/3) of the then-outstanding shares of capital stock of the
Corporation entitled to vote or by resolution of the

 

4



--------------------------------------------------------------------------------

Board of Directors. Notwithstanding anything to the contrary above, that the
number of directors shall in no case be reduced to less than two for as long as
[•] (the “Investor”) can designate a director to the Board of Directors pursuant
to the Investment Agreement, dated as of May [•], 2020, between the Corporation
and the Investor (the “Investment Agreement”). At each annual meeting of
stockholders of the Corporation, all directors shall be elected for a one
(1) year term and shall hold office until the next annual meeting of
stockholders and until their successors shall be elected and shall qualify,
subject, however, to prior death, resignation, retirement, disqualification or
removal from office.

Subject to the rights of the Investor pursuant to the Investment Agreement, any
vacancies on the Board of Directors by reason of death, resignation, retirement,
disqualification, removal from office, or otherwise, and newly created
directorships resulting from any increase in the authorized number of directors,
shall be filled (i) prior to the 50% Trigger Date, by (x) ACI Control Group
Approval or (y) a majority of the directors then in office, although less than a
quorum, or by a sole remaining director and (ii) on and after the 50% Trigger
Date, solely by a majority of the directors then in office, although less than a
quorum, or by a sole remaining director, and shall not be filled by the
stockholders. A director elected to fill a vacancy or a newly created
directorship shall hold office until the next annual meeting of stockholders and
until his or her successor shall be elected and shall qualify, subject, however,
to prior death, resignation, retirement, disqualification or removal from
office.

ARTICLE VI

On or after the 50% Trigger Date, subject to the special rights of one or more
series of Preferred Stock to elect directors including the rights of Investor
pursuant to the Investment Agreement, any director or the entire Board of
Directors may only be removed from office, either with or without cause, by the
affirmative vote of at least two-thirds (2/3) of the total voting power of the
outstanding shares of the capital stock of the Corporation then entitled to vote
generally in an election of directors, voting together as a single class.

ARTICLE VII

Elections of directors at an annual or special meeting of stockholders need not
be by written ballot unless the Bylaws of the Corporation shall otherwise
provide.

ARTICLE VIII

A. Special meetings of the stockholders of the Corporation for any purpose or
purposes (i) may be called at any time by the Board of Directors, and (ii) shall
be called by the Secretary upon the written request of stockholders owning at
least twenty-five percent (25%) in amount of the entire capital stock of the
Corporation issued and outstanding, and entitled to vote at the special meeting.

B. At any time prior to the 50% Trigger Date, any action required or permitted
by the DGCL to be taken at a stockholders’ meeting may be taken without a
meeting and without prior notice if the action is taken by ACI Control Group
Approval and by the delivery of consents

 

5



--------------------------------------------------------------------------------

representing the voting power of stockholders otherwise required under the DGCL
to effect such action by written consent in lieu of a meeting. On and after the
50% Trigger Date, no action required or permitted by the DGCL to be taken at a
stockholders’ meeting may be taken by the written consent of stockholders in
lieu of a meeting.

ARTICLE IX

The officers of the Corporation shall be chosen in such a manner, shall hold
their offices for such terms and shall carry out such duties as are determined
by the Board of Directors, subject to the right of the Board of Directors to
remove any officer or officers at any time with or without cause.

ARTICLE X

A. The Corporation shall indemnify to the full extent authorized or permitted by
law (as now or hereafter in effect) any person made, or threatened to be made, a
defendant or witness to any action, suit or proceeding (whether civil or
criminal or otherwise) by reason of the fact that such person is or was a
director or officer of the Corporation or by reason of the fact that such
director or officer, at the request of the Corporation, is or was serving any
other corporation, partnership, joint venture, employee benefit plan or other
enterprise, in any capacity. Nothing contained herein shall affect any rights to
indemnification to which employees other than directors or officers may be
entitled by law. No amendment or repeal of this Section A of Article X shall
apply to or have any effect on any right to indemnification provided hereunder
with respect to any acts or omissions occurring prior to such amendment or
repeal. The rights to indemnification provided under this Section A of Article X
shall extent to the testator or intestate of the person to whom such rights are
granted.

B. To the fullest extent permitted by law, no director of the Corporation shall
be personally liable to the Corporation or its stockholders for monetary damages
for breach of fiduciary duty as a director. No amendment to or repeal of this
Section B of this Article X shall apply to or have any effect on the liability
or alleged liability of any director of the Corporation for or with respect to
any acts or omissions of such director occurring prior to such amendment or
repeal.

C. In furtherance and not in limitation of the powers conferred by statute:

(i) the Corporation may purchase and maintain insurance on behalf of any person
who is or was a director, officer, employee or agent of the Corporation, or is
serving at the request of the Corporation as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise against any liability asserted against such
person and incurred by such person in any such capacity, or arising out of such
person’s status as such, whether or not the Corporation would have the power to
indemnify such person against such liability under the provisions of law; and

 

6



--------------------------------------------------------------------------------

(ii) the Corporation may create a trust fund, grant a security interest and/or
use other means (including, without limitation, letters of credit, surety bonds
and/or other similar arrangements), as well as enter into contracts providing
indemnification to the full extent authorized or permitted by law and including
as part thereof provisions with respect to any or all of the foregoing to ensure
the payment of such amounts as may become necessary to effect indemnification as
provided therein, or elsewhere.

ARTICLE XI

In furtherance and not in limitation of the powers conferred by statute, the
Board of Directors is expressly empowered to adopt, amend or repeal the Bylaws
of the Corporation. Any adoption, amendment or repeal of the Bylaws by the Board
of Directors shall require the approval of a majority of the entire Board of
Directors. The stockholders shall also have power to adopt, amend or repeal the
Bylaws; provided, however, that, in addition to any vote of the holders of any
class or series of stock of the Corporation required by law or by this
Certificate of Incorporation, (i) prior to the 50% Trigger Date, in addition to
any vote required by law, the adoption, amendment or repeal of the Bylaws may
only be effected by ACI Control Group Approval, and (ii) on and after the 50%
Trigger Date, in addition to any vote required by law, this Certificate of
Incorporation or the Bylaws, the affirmative vote of the holders of at least
two-thirds (2/3) of the voting power of all of the then outstanding shares of
the capital stock of the Corporation entitled to vote thereon, voting together
as a single class, shall be required to adopt, amend or repeal any provision of
the Bylaws. Notwithstanding anything in the preceding sentences, in no event
shall (x) any amendment or repeal of any Bylaw provision requiring a
supermajority vote of the stockholders to take action under such provision be
made without the affirmative vote of the same supermajority of the stockholders,
and (y) any rights to indemnification or advancement of expenses conferred on
the ACI Control Group, directors or officers by the Bylaws be amended or
repealed other than prospectively with respect to actions taken on or after the
date of such amendment or repeal.

ARTICLE XII

The Corporation reserves the right to repeal, alter amend, or rescind any
provision contained in this Certificate of Incorporation, in the manner now or
hereafter prescribed by statute, and all rights conferred on stockholders herein
are granted subject to this reservation.

ARTICLE XIII

Unless the Corporation consents in writing to the selection of an alternative
forum, the Court of Chancery of the State of Delaware shall, to the fullest
extent permitted by law, be the sole and exclusive forum for (i) any derivative
action or proceeding brought on behalf of the Corporation, (ii) any action
asserting a claim for breach of a fiduciary duty owed by any director, officer,
employee or agent of the Corporation to the Corporation or the Corporation’s
stockholders, (iii) any action asserting a claim arising pursuant to any
provision of the DGCL, the Certificate of Incorporation or the Bylaws or
(iv) any action asserting a claim governed by the internal affairs doctrine.

 

7



--------------------------------------------------------------------------------

Notwithstanding the foregoing, this provision does not apply to actions arising
under the Securities Exchange Act of 1934, as amended, or the Securities Act of
1933, as amended, or any other claim for which the federal courts have exclusive
jurisdiction.

ARTICLE XIV

The Corporation elects not to be governed by Section 203 of the DGCL, “Business
Combinations With Interested Stockholders”, as permitted under and pursuant to
subsection (b)(1) of Section 203 of the DGCL.

[Remainder of page intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amended & Restated Certificate of Incorporation has
been executed by its authorized officer, the date first written above is [•] day
of [•], 2020.

 

ALBERTSONS COMPANIES, INC. By:  

                              

Name:   Title:  

 

9



--------------------------------------------------------------------------------

Exhibit F

Form of Registration Rights Agreement



--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT

by and among

ALBERTSONS COMPANIES, INC.

and

the other parties hereto

Dated as of [____], 2020

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     2  

Section 1.1

  Certain Definitions      2  

Section 1.2

  Other Definitional Provisions; Interpretation      7  

ARTICLE II REGISTRATION RIGHTS

     8  

Section 2.1

  Right to Demand a Non-Shelf Registered Offering      8  

Section 2.2

  Right to Piggyback on a Non-Shelf Registered Offering      8  

Section 2.3

  Right to Demand and be Included in a Shelf Registration      8  

Section 2.4

  Demand and Piggyback Rights for Shelf Takedowns      9  

Section 2.5

  Right to Reload a Shelf      9  

Section 2.6

  Limitations on Demand and Piggyback Rights      9  

Section 2.7

  Notifications Regarding Registration Statements      11  

Section 2.8

  Notifications From the Company.      11  

Section 2.9

  Plan of Distribution, Underwriters and Counsel      11  

Section 2.10

  Cutbacks      12  

Section 2.11

  Preferred Investors Shelf Registration      13  

Section 2.12

  Lock-Ups      15  

Section 2.13

  Expenses      16  

Section 2.14

  Facilitating Registrations and Offerings      17  

ARTICLE III INDEMNIFICATION

     21  

Section 3.1

  Indemnification by the Company      21  

Section 3.2

  Indemnification by the Holders and Underwriters      21  

Section 3.3

  Notices of Claims, Etc.      22  

Section 3.4

  Contribution      22  

Section 3.5

  Non-Exclusivity      23  

 

- i -



--------------------------------------------------------------------------------

ARTICLE IV OTHER

     23  

Section 4.1

  Notices      23  

Section 4.2

  Assignment      27  

Section 4.3

  Amendments; Waiver      27  

Section 4.4

  Term      27  

Section 4.5

  Third Parties      28  

Section 4.6

  Rule 144      28  

Section 4.7

  In-Kind Distributions      28  

Section 4.8

  Governing Law      28  

Section 4.9

  CONSENT TO JURISDICTION      28  

Section 4.10

  MUTUAL WAIVER OF JURY TRIAL      29  

Section 4.11

  Specific Performance      29  

Section 4.12

  Entire Agreement      29  

Section 4.13

  Severability      29  

Section 4.14

  Counterparts      29  

Section 4.15

  Effectiveness      29  

 

- ii -



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is dated as of [•], 2020
and is by and among Albertsons Companies, Inc. (the “Company”), Cerberus, Colony
Financial, Kimco, Klaff, Lubert-Adler, Schottenstein, Preferred Investors and
the Individual Stockholders (each as defined below).

BACKGROUND

WHEREAS, the Company, Albertsons Investor Holdings LLC (“AIH”) and KIM ACI LLC
(“KIM ACI”) were party to that certain Stockholders’ Agreement, dated as of
December 3, 2017, pursuant to which the Company granted registration rights to
AIH, KIM ACI and distributees of shares of Class A Common Stock, from AIH and
KIM ACI (the “Stockholders Agreement”);

WHEREAS, as of the date hereof, the Company is issuing to [•] shares of the
Company’s 6.75% Series A-1 Convertible Preferred Stock, par value $0.01 per
share (the “Preferred Stock”) pursuant to that certain Investment Agreement
dated as of May 20, 2020. The Preferred Stock will, among other things, be
convertible into shares of Series A Convertible Preferred Stock, Class A Common
Stock or Class A-1 Common Stock in accordance with the terms of the Certificate
of Designations of the Convertible Preferred Stock (the “Certificate of
Designations”);

WHEREAS, the Company intends to file a Registration Statement under the
Securities Act on Form S-1 with the SEC providing for the registration with the
SEC of the sale of Class A Common Stock of the Company (or such successor
entity), which may include the sale by certain holders of Class A Common Stock,
including parties to this Agreement (the “IPO”);

WHEREAS, in connection with the IPO, each of AIH and KIM ACI shall distribute to
its equityholders shares of Class A Common Stock owned by AIH and KIM (the
“Distribution”);

WHEREAS, in connection with the issuance of the Preferred Stock, the Company,
AIH and KIM ACI have terminated the terms of the Stockholders Agreement
pertaining to registration rights, and any registration rights contained therein
are of no further force or effect;

WHEREAS, the Company now desires to grant registration rights to Cerberus,
Colony Financial, Kimco, Klaff, Lubert-Adler, Schottenstein, Preferred Investors
and the Individual Stockholders, who will each own Class A Common Stock after
the IPO and the Distribution, or in the case of Preferred Investors, upon the
conversion of the Preferred Stock (or, if applicable, upon further conversion of
the Series A Convertible Preferred Stock and/or Class A-1 Common Stock) (such
shares of Class A Common Stock issuable to upon conversion of the Preferred
Stock or upon further conversion of the Series A Convertible Preferred Stock
and/or Class A-1 Common Stock, the “Conversion Shares”) on the terms and
conditions set out in this Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Definitions. As used in this Agreement:

“ABS Holder” means each member of Cerberus, Colony Financial, Kimco, Klaff,
Lubert-Adler, Schottenstein and each Individual Stockholder that is a holder of
ABS Registrable Securities or securities exercisable, exchangeable or
convertible into ABS Registrable Securities or any Transferee of such Person to
whom registration rights are assigned pursuant to Section 4.2.

“ABS Registrable Securities” means all shares of Class A Common Stock acquired
prior to, on, or after the date of closing of the IPO and any securities into
which such Class A Common Stock may be converted or exchanged pursuant to any
merger, consolidation, sale of all or any part of its assets, corporate
conversion or other extraordinary transaction of the Company, that are in each
case held by a ABS Holder (including any such securities received by an ABS
Holder upon the conversion or exchange of, or pursuant to a transaction with
respect to, such Class A Common Stock or other securities). As to any ABS
Registrable Securities, such Securities will cease to be ABS Registrable
Securities when:

(a) a registration statement covering such ABS Registrable Securities has been
declared effective and such ABS Registrable Securities have been disposed of
pursuant to such effective registration statement;

(b) such ABS Registrable Securities shall have been sold pursuant to Rule 144 or
145 (or any similar provision then in effect) under the Securities Act;

(c) such ABS Registrable Securities are eligible to be resold without regard to
the volume or public information requirements of Rule 144 and the resale of such
ABS Registrable Securities is not prohibited by the Company Lock-Up; or

(d) such ABS Registrable Securities cease to be outstanding.

For the avoidance of doubt, Preferred Investors Registrable Securities shall not
be deemed to be ABS Registrable Securities.

“Affiliate” has the meaning ascribed thereto in Rule 12b-2 promulgated under the
Exchange Act, as in effect on the date hereof.

“Agreement” has the meaning set forth in the preamble.

“Apollo” means the entities listed on the signature pages hereto under the
heading “Apollo”.

“Board” means the board of directors of the Company.

 

2



--------------------------------------------------------------------------------

“Business Day” means a day other than a Saturday, Sunday, federal or New York
State holiday or other day on which commercial banks in New York City are
authorized or required by law to close.

“Cerberus” means the entities listed on the signature pages hereto under the
heading “Cerberus”.

“Cerberus Entities” means the entities comprising Cerberus, their respective
Affiliates and the successors and permitted assigns of the entities and their
respective Affiliates.

“Class A Common Stock” means the shares of Class A Common Stock, par value $0.01
per share, of the Company, and any other capital stock of the Company into which
such Class A Common Stock is reclassified or reconstituted.

“Class A-1 Common Stock” means the shares of Class A-1 Common Stock, par value
$0.01 per share, of the Company, and any other capital stock of the Company into
which such Class A-1 Common Stock is reclassified or reconstituted.

“Colony Financial” means the entities listed on the signature pages hereto under
the heading “Colony Financial”.

“Colony Financial Entities” means the entities comprising Colony Financial,
their respective Affiliates and the successors and permitted assigns of the
entities and their respective Affiliates.

“Company” has the meaning set forth in the preamble, including any of its
successors by merger, acquisition, reorganization, conversion or otherwise.

“Company Lock-Up” means those certain Lock-Up Agreements, dated the date hereof,
by and among the Company and the respective ABS Holders listed thereto.

“Conversion Shares” has the meaning set forth in the recitals.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, as the same may be amended
from time to time.

“FINRA” means Financial Industry Regulatory Authority, Inc. or any successor
thereto.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Holder” means, collectively, each ABS Holder and each Preferred Investor
Holder.

 

3



--------------------------------------------------------------------------------

“HPS” means the entities listed on the signature pages hereto under the heading
“HPS”.

“Indemnified Party” and “Indemnified Parties” have the meanings set forth in
Section 3.1.

“Individual Stockholder” means those stockholders of the Company who are
identified as Individual Stockholders on Schedule A hereto or any Transferee of
such Person to whom registration rights are assigned pursuant to Section 4.2.

“IPO” has the meaning set forth in the recitals.

“Kimco” means the entities listed on the signature pages hereto under the
heading “Kimco”.

“Kimco Entities” means the entities comprising Kimco, their respective
Affiliates and the successors and permitted assigns of the entities and their
respective Affiliates.

“Klaff” means the entities listed on the signature pages hereto under the
heading “Klaff”.

“Klaff Entities” means the entities comprising Klaff, their respective
Affiliates and the successors and permitted assigns of the entities and their
respective Affiliates.

“Law” means any statute, law, regulation, ordinance, rule, injunction, order,
decree, governmental approval, directive, requirement, or other governmental
restriction or any similar form of decision of, or determination by, or any
interpretation or administration of any of the foregoing by, any Governmental
Authority.

“Lock-Up” means any agreement pursuant to which a Holder agrees to limitations
relating to the transfer of any Registrable Securities, including any agreement
entered into with the Company, including pursuant to Section 2.12 hereof, or
with any underwriters in connection with any underwritten offering.

“Lock-Up Period” means, with respect to any Lock-Up, the period during which the
restrictions of such Lock-Up are in effect.

“Lubert-Adler” means the entities listed on the signature pages hereto under the
heading “Lubert-Adler”.

“Lubert-Adler Entities” means the entities comprising Lubert-Adler, their
respective Affiliates and the successors and permitted assigns of the entities
and their respective Affiliates.

“Majority Investors Holder” means each member of Apollo and HPS that is a holder
of Preferred Investors Registrable Securities or securities exercisable,
exchangeable or convertible into Preferred Investors Registrable Securities or
any Transferee of such Person to whom registration rights are assigned pursuant
to Section 4.2.

 

4



--------------------------------------------------------------------------------

“Other Preferred Investors” means the entities listed on the signature pages
hereto under the heading “Other Preferred Investors”.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, a
cooperative, an unincorporated organization, or other form of business
organization, whether or not regarded as a legal entity under applicable Law, or
any Governmental Authority or any department, agency or political subdivision
thereof.

“Post-IPO Total Outstanding Common Stock” means all of the shares of Class A
Common Stock outstanding as of immediately after the closing of the IPO.

“Preferred Investors” means, collectively, the entities listed on the signature
pages hereto under the headings “Apollo,” “HPS” and “Other Preferred Investors”.

“Preferred Investors Entities” means the entities comprising Preferred
Investors, their respective Affiliates and the successors and permitted assigns
of the entities and their respective Affiliates.

“Preferred Investors Holder” means each member of Preferred Investors that is a
holder of Preferred Investors Registrable Securities or securities exercisable,
exchangeable or convertible into Preferred Investors Registrable Securities or
any Transferee of such Person to whom registration rights are assigned pursuant
to Section 4.2.

“Preferred Investors Lock-Up” means the undertaking by the Preferred Investors
Entities set forth in Section [•] of that certain Investment Agreement, dated as
of the date hereof, pursuant to which the Preferred Investors Entities agree not
to transfer equity securities of the Company, subject to the exceptions
specified therein.

“Preferred Investors Registrable Securities” means all Conversion Shares, and
any securities into which such Conversion Shares may be converted or exchanged
pursuant to any merger, consolidation, sale of all or any part of its assets,
corporate conversion or other extraordinary transaction of the Company, that are
in each case held by a Preferred Investors Entity (including any such securities
received by a Preferred Investors Entity upon the conversion or exchange of, or
pursuant to a transaction with respect to, such Conversion Shares or other
securities). As to any Preferred Investors Registrable Securities, such
Securities will cease to be Preferred Investors Registrable Securities when:

(a) a registration statement covering such Preferred Investors Registrable
Securities has been declared effective and such Preferred Investors Registrable
Securities have been disposed of pursuant to such effective registration
statement;

(b) such Preferred Investors Registrable Securities shall have been sold
pursuant to Rule 144 or 145 (or any similar provision then in effect) under the
Securities Act;

 

5



--------------------------------------------------------------------------------

(c) such Preferred Investors Registrable Securities are eligible to be resold
without regard to the volume or public information requirements of Rule 144; or

(d) such Preferred Investors Registrable Securities cease to be outstanding.

“Preferred Investors Registration Statement” has the meaning set forth in
Section 2.11(a).

“Preferred Investors Registration Statement Effective Date” means [•].1

“Registrable Securities” means, collectively, the ABS Registrable Securities and
the Preferred Investors Registrable Securities.

“Registration Expenses” means any and all expenses incurred in connection with
the Company’s performance of or compliance with this Agreement, including:

(a) all SEC, stock exchange, or FINRA registration and filing fees;

(b) all fees and expenses of complying with securities or blue sky Laws
(including fees and disbursements of one counsel for the underwriters in
connection with blue sky qualifications of the Registrable Securities);

(c) all printing, messenger and delivery expenses;

(d) all fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange and all fees and expenses
incurred in connection with any filings made with or approval of FINRA;

(e) the fees and disbursements of counsel for the Company and of its independent
public accountants, including the expenses of any special audits and/or “cold
comfort” letters required by or incident to such performance and compliance;

(f) any fees and disbursements of counsel (including the fees and disbursements
of one separate outside counsel for each Sponsor Demand Holder up to a cap of
$[•] for each such outside counsel, one separate outside counsel for the
Preferred Investors Holders and one separate outside counsel for all other ABS
Holders, but except as set forth in (b) above, not including any counsel fees of
any underwriters) incurred in connection with any registration statement or
registered offering covering Registrable Securities held by the Holders;

(g) the costs and expenses of the Company relating to analyst and investor
presentations or any “road show” undertaken in connection with the registration
and/or marketing of the Registrable Securities; and

 

1 

The 18-month anniversary of the date of this Agreement.

 

6



--------------------------------------------------------------------------------

(h) any other fees and disbursements customarily paid by the issuers of
securities, but not including (i) any other expenses of the Holders, except as
set forth in (f) above, or (ii) any underwriting discounts and commissions and
transfer taxes, if any.

“Schottenstein” means the entities listed on the signature pages hereto under
the heading “Schottenstein”.

“Schottenstein Entities” means the entities comprising Schottenstein, their
respective Affiliates and the successors and permitted assigns of the entities
and their respective Affiliates.

“SEC” means the U.S. Securities and Exchange Commission or any successor agency.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

“Sponsor Demand Holders” means the Cerberus Entities, the Colony Financial
Entities, the Kimco Entities, the Klaff Entities, the Lubert-Adler Entities and
the Schottenstein Entities.

“Transfer” (including its correlative meanings, “Transferor”, “Transferee” and
“Transferred”) shall mean, with respect to any security, directly or indirectly,
to sell, contract to sell, give, assign, hypothecate, pledge, encumber, grant a
security interest in, offer, sell any option or contract to purchase, purchase
any option or contract to sell, grant any option, right or warrant to purchase,
lend or otherwise transfer or dispose of any economic, voting or other rights in
or to such security. When used as a noun, “Transfer” shall have such correlative
meaning as the context may require.

Section 1.2 Other Definitional Provisions; Interpretation.

(a) The words “hereof,” “herein,” and “hereunder” and words of similar import
when used in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement, and references in this Agreement to a
designated “Article” or “Section” refer to an Article or Section of this
Agreement unless otherwise specified.

(b) The headings in this Agreement are included for convenience of reference
only and do not limit or otherwise affect the meaning or interpretation of this
Agreement.

(c) The meanings given to terms defined herein are equally applicable to both
the singular and plural forms of such terms.

 

7



--------------------------------------------------------------------------------

ARTICLE II

REGISTRATION RIGHTS

Section 2.1 Right to Demand a Non-Shelf Registered Offering. Following the six
month anniversary of the date of closing of the IPO, and so long as the Company
is not eligible to use Form S-3, upon the demand of one or more Sponsor Demand
Holders (subject to any applicable Lock-Up Period), the Company will facilitate
in the manner described in this Agreement a non-shelf registered offering of the
ABS Registrable Securities requested by such Sponsor Demand Holders to be
included in such offering. Any demanded non-shelf registered offering may, at
the Company’s option, include (i) shares to be sold by the Company for its own
account, (ii) shares owned by officers or directors of the Company or other ABS
Holders who have contractual rights to be included therein and (iii) shares to
be sold by ABS Holders that exercise their related piggyback rights on a timely
basis in accordance with Section 2.2. Notwithstanding the foregoing, Sponsor
Demand Holders may not demand a non-shelf registered offering unless (i) (a) the
amount of ABS Registrable Securities requested to be sold by the demanding
Sponsor Demand Holders in such offering is equal to at least five percent (5%)
of the total amount of Post-IPO Total Outstanding Common Stock, or (b) such
request includes all of the remaining ABS Registrable Securities held by such
Sponsor Demand Holders, and (ii) the holders of a majority of the then
outstanding ABS Registrable Securities consent in writing to such demand for a
non-shelf registered offering.

Section 2.2 Right to Piggyback on a Non-Shelf Registered Offering. In connection
with any registered offering of Class A Common Stock covered by a non-shelf
registration statement (whether pursuant to the exercise of demand rights or at
the initiative of the Company), any non-demanding ABS Holders and Preferred
Investors Holders may exercise piggyback rights to have included in such
offering Registrable Securities held by them (subject to any applicable Lock-Up,
the Preferred Investors Lock-Up and the cutback procedures set forth in
Section 2.10). The Company will facilitate in the manner described in this
Agreement any such non-shelf registered offering. For the avoidance of doubt, if
one or more Sponsor Demand Holders exercise the demand set forth in Section 2.1,
each ABS Holder (including such Sponsor Demand Holders) shall have the right to
sell shares in the offering on a “pro rata” basis with “pro rata” being
determined by dividing the number of ABS Registrable Securities held or
beneficially owned by an ABS Holder (including such Sponsor Demand Holder) as of
the date of this Agreement by the number of ABS Registrable Securities held or
beneficially owned by all ABS Holders as of such date.

Section 2.3 Right to Demand and be Included in a Shelf Registration. Without
limiting any obligation under a Lock-Up, upon the demand of one or more Sponsor
Demand Holders, made at any time and from time to time when the Company is
eligible to utilize Form S-3 or a successor form to sell the ABS Registrable
Securities on a delayed or continuous basis in accordance with Rule 415 under
the Securities Act, the Company will facilitate in the manner described in this
Agreement a shelf registration of ABS Registrable Securities held by the ABS
Holders. Any shelf registration filed by the Company covering shares other than
a Preferred Investors Registration Statement (whether pursuant to a Sponsor
Demand Holder’s demand or the initiative of the Company) will cover ABS
Registrable Securities held by each of the ABS Holders up to the highest common
percentage of their ABS Registrable Securities, which highest

 

8



--------------------------------------------------------------------------------

common percentage will be agreed upon by the Sponsor Demand Holders taking into
account any advice of any potential underwriters, after consultation with the
Company, to limit the number shares included in such shelf registration. Any
such shelf registration statement will cover only such number of Registrable
Securities of each ABS Holder that is permitted to be sold under any Lock-Ups
applicable to such ABS Holder.

Section 2.4 Demand and Piggyback Rights for Shelf Takedowns. Upon the demand of
one or more of the Sponsor Demand Holders made at any time and from time to
time, the Company will facilitate in the manner described in this Agreement a
“takedown” of shares off of an effective shelf registration statement (other
than a Preferred Investors Registration Statement). In connection with any
underwritten shelf takedown (whether pursuant to the exercise of a Sponsor
Demand Holder’s demand rights, a Majority Investors Holder’s demand rights or at
the initiative of the Company with respect to an offering of Class A Common
Stock for its own account), the ABS Holders and Preferred Investors Holders may
exercise piggyback rights to have included in such takedown Registrable
Securities held by them that are registered on such shelf, subject to the
Preferred Investors Lock-Up and the cutback procedures in Section 2.10.
Notwithstanding the foregoing, Sponsor Demand Holders may not demand a shelf
takedown for an underwritten offering (including block-trades and overnight
transactions) unless (i) the amount of ABS Registrable Securities requested to
be sold by the demanding Sponsor Demand Holders in such transaction is equal to
at least five percent (5%) of the total amount of Post-IPO Total Outstanding
Common Stock or (ii) such request includes all of the remaining ABS Registrable
Securities included in such shelf registration statement held by such demanding
Sponsor Demand Holders. The ABS Holders and the Preferred Investors Holders
shall not be permitted to exercise piggyback rights if a Sponsor Demand Holder
or the Majority Investors Holders, as applicable, demands a “takedown” of shares
through a block-trade or an overnight transaction.

Section 2.5 Right to Reload a Shelf. Upon the written request of a Sponsor
Demand Holder, the Company will file and seek the effectiveness of a
post-effective amendment to an existing shelf (other than a Preferred Investors
Registration Statement) in order to register up to the number of ABS Registrable
Securities previously taken down off of such shelf by such ABS Holder and not
yet “reloaded” onto such shelf. The Sponsor Demand Holders and the Company will
consult and coordinate with each other in order to accomplish such
replenishments from time to time in a sensible manner. Any such shelf
registration statement will cover only such number of ABS Registrable Securities
of each ABS Holder that is permitted to be sold under any Lock-Ups applicable to
such ABS Holder.

Section 2.6 Limitations on Demand and Piggyback Rights.

(a) Notwithstanding anything in this Agreement to the contrary, the first two
demands by Sponsor Demand Holders, whether a non-shelf offering or an
underwritten takedown, must be for underwritten, marketed, registered offerings
only.

(b) Any demand for the filing of a registration statement (other than a
Preferred Investors Registration Statement) or for a registered offering or
takedown (including an offering or takedown off of a Preferred Investors
Registration Statement) will be subject to the constraints of any applicable
Lock-Ups, and such demand must be

 

9



--------------------------------------------------------------------------------

deferred until such constraints no longer apply. If a demand has been made for a
non-shelf registered offering or for an underwritten takedown, no further
demands may be made so long as the related offering is still being pursued. Each
Sponsor Demand Holder other than the Colony Financial Entities shall be
permitted a maximum of an aggregate of three demands for underwritten offerings
pursuant to Section 2.1 or Section 2.4. The Colony Financial Entities shall be
permitted a maximum of an aggregate of one demand for an underwritten offering
pursuant to Section 2.1 or Section 2.4. Sponsor Demand Holders are permitted to
make joint demands and aggregate the number of ABS Registrable Securities set
forth in their requests so as to meet the minimum requested ownership thresholds
set forth in Sections 2.1 and 2.4.

(c) Notwithstanding anything in this Agreement to the contrary, the Company
shall not be required to effect more than one demand registration in any 30-day
period (with such 30-day period commencing on the closing date of any
underwritten offering pursuant to a preceding demand registration); provided
that (i) if a Sponsor Demand Holder consummated a demand for a “takedown” of
shares through a block trade or an overnight transaction in such 30 day period,
this provision shall not apply to a subsequent demand registration (including a
“takedown” of shares) by a Majority Investors Holder in such 30-day period and
(ii) if a Majority Investors Holder consummated a demand for a “takedown” of
shares through a block trade or an overnight transaction in such 30-day period,
this provision shall not apply to a subsequent demand registration (including a
“takedown” of shares) by a Sponsor Demand Holder in such 30-day period.

(d) Notwithstanding anything in this Agreement to the contrary, the Holders will
not have piggyback or other registration rights with respect to registered
primary offerings by the Company (i) covered by a Form S-4 or a Form S-8
registration statement or a successor form, (ii) where the shares of Class A
Common Stock are not being sold for cash or (iii) where the offering is a bona
fide offering of securities other than shares of Class A Common Stock, even if
such securities are convertible into or exchangeable or exercisable for shares
of Class A Common Stock.

(e) The Company may postpone the filing or the effectiveness of a demand
registration, including an underwritten shelf takedown, if, based on the good
faith judgment of the Board of Directors of the Company, upon consultation with
outside counsel, such filing, the effectiveness of a demand registration, or the
consummation of an underwritten shelf takedown, as the case may be, would
(i) reasonably be expected to materially impede, delay, interfere with or
otherwise have a material adverse effect on any material acquisition of assets
(other than in the ordinary course of business), merger, consolidation, tender
offer, financing or any other material business transaction by the Company or
any of its subsidiaries or (ii) require disclosure of material information that
has not been, and is otherwise not required to be, disclosed to the public, the
premature disclosure of which the Board of Directors of the Company, after
consultation with outside counsel to the Company, believes would be detrimental
the Company, provided that the Company shall not be permitted to impose any such
blackout period more than two times in any 12-month period and provided further
that any such delay shall not be more than an aggregate of 120 days in any
12-month period.

 

10



--------------------------------------------------------------------------------

Section 2.7 Notifications Regarding Registration Statements. In order for one or
more Sponsor Demand Holders to exercise their right to demand that a
registration statement be filed, they must so notify the Company in writing
indicating the number ABS Registrable Securities sought to be registered, the
proposed plan of distribution and the requested filing date of the registration
statement or pricing date of any requested underwritten offering. The Company
will keep the ABS Holders and the Preferred Investors Holders reasonably
apprised of any registration of Class A Common Stock, whether pursuant to a
Sponsor Demand Holder demand, an Majority Investors Holder demand or otherwise,
with respect to which a piggyback opportunity is available, or any shelf
takedown. Pending any required public disclosure and subject to applicable legal
requirements, the parties will maintain the confidentiality of these
discussions.

Section 2.8 Notifications From the Company.

(a) If the Company at any time proposes or is required to register the offer and
sale of any Class A Common Stock under the Securities Act on its behalf or on
behalf of any of its stockholders (other than a Preferred Investors Registration
Statement), including pursuant to an underwritten shelf takedown, whether or not
on behalf of Sponsor Demand Holders or Majority Investors Holders exercising a
demand under this Agreement, on a form and in a manner that would permit
registration of the ABS Registrable Securities and Preferred Investors
Registrable Securities, the Company shall give each ABS Holder and each
Preferred Investors Holder written notice of its intent to do so not less than
15 days prior to the contemplated filing date for the relevant registration
statement or prospectus supplement (provided that, in the case of a block trade
or overnight transaction pursuant to an existing shelf registration statement,
the Company shall notify each ABS Holder and each Preferred Investors Holder as
soon as reasonably possible and no later than two days prior to such filing
date).

(b) Any ABS Holder or Preferred Investors Holder wishing to exercise its
piggyback rights must notify the Company of the number of ABS Registrable
Securities or Preferred Investors Registrable Securities, as the case may be, it
wishes to include in such offering. Such notice must be given as soon as
practicable, but in no event later than 5:00 pm, New York City time, on (i) if
applicable, the fifth trading day prior to the date on which the preliminary
prospectus or prospectus supplement intended to be used in connection with
marketing efforts for the relevant offering is expected to be finalized, and
(ii) in all cases, the fifth trading day prior to the date on which the pricing
of the relevant takedown occurs.

(c) Pending any required public disclosure and subject to applicable legal
requirements, the parties will maintain appropriate confidentiality of their
discussions regarding a prospective underwritten takedown.

Section 2.9 Plan of Distribution, Underwriters and Counsel.

(a) Non-Shelf Registered Offerings and Marketed Shelf Takedowns. Each
underwritten offering through a non-shelf registration statement or through an
underwritten marketed shelf takedown will have at least two active joint
book-runners,

 

11



--------------------------------------------------------------------------------

one selected by the Sponsor Demand Holder or Sponsor Demand Holders, or the
Majority Investors Holders if in connection with demand from a Majority
Investors Holder, and the other chosen by the Company, in each case, reasonably
acceptable to the other party. Such Sponsor Demand Holder or Sponsor Demand
Holders, or Majority Investors Holders, as the case may be, will also be
entitled to select one counsel for the selling ABS Holders and one counsel for
the selling Majority Investors Holders, as the case may be (which may be the
same as counsel for the Company).

(b) Shelf Registration Statements. Each shelf registration statement (including
a Preferred Investors Registration Statement), or a prospectus supplement
relating to such shelf registration statement, shall include a plan of
distribution that provides as much flexibility as is reasonably possible,
including with respect to resales by transferee ABS Holders or Preferred
Investors Holders.

(c) Block-Trade or Overnight Transactions. With respect to ABS Registrable
Securities, to the extent that ABS Registrable Securities are permitted to be
sold in a block-trade or overnight transaction, and with respect to any
Preferred Investors Registrable Securities, the relevant Sponsor Demand Holder
or Sponsor Demand Holders, or Majority Investors Holders, as the case may be,
may select the underwriter and determine the plan of distribution.

Section 2.10 Cutbacks. If the managing underwriters advise the Company and the
selling ABS Holders and Preferred Investors Holders that, in their opinion, the
number of shares of Class A Common Stock requested to be included in an
underwritten offering exceeds the amount that can be sold in such offering
without adversely affecting the distribution (including the price) of the shares
of Class A Common Stock being offered, such offering will include only the
number of shares of Class A Common Stock that the underwriters advise can be
sold in such offering.

(a) In the case of an offering pursuant to a demand from one or more Sponsor
Demand Holders, the Registrable Securities to be included in such offering will
be reduced by (i) only including the total number of ABS Registrable Securities
of the ABS Holders in such offering as can be included with each such ABS Holder
entitled to include its pro rata share (determined in accordance with
Section 2.2), (ii) second, to the extent that all ABS Registrable Securities
being sold for the account of the ABS Holders can be included, then if the
Preferred Investors Holders elect to sell Preferred Investors Registrable
Securities in the offering, only including the total number of Preferred
Investors Registrable Securities of the Preferred Investors Holders as can be
included with each such Preferred Investors Holder entitled to include its pro
rata share (subject to the Preferred Investors Lock-Up and determined in
accordance with Section 2.2), (iii) third, to the extent that all ABS
Registrable Securities being sold for the account of the ABS Holders and all
Preferred Investors Registrable Securities being sold for the account of the
Preferred Investors Holders can be included, then if the Company elects to sell
shares of Class A Common Stock in the offering for its own account, only
including the total number of shares to be offered by the Company as can be
included (in addition to all such ABS Registrable Securities being sold for the
account of the ABS Holders and all such Preferred Investors Registrable
Securities sold for the account of the Preferred

 

12



--------------------------------------------------------------------------------

Investors Holders), and (iv) fourth, if all shares being sold for the account of
the ABS Holders, the Preferred Investors Holders and the Company can be
included, any other shares held by stockholders other than the Holders entitled
to be included therein.

(b) In the case of an offering pursuant to a demand from one or more Majority
Investors Holders, the Registrable Securities to be included in such offering
will be reduced by (i) only including the total number of Preferred Investors
Registrable Securities of the Preferred Investors Holders in such offering as
can be included with each such Preferred Investors Holder entitled to include
its pro rata share (subject to the Preferred Investors Lock-Up and determined in
accordance with Section 2.2), (ii) second, to the extent that all Preferred
Investors Registrable Securities being sold for the account of the Preferred
Investors Holders can be included, then if the Sponsor Demand Holders elect to
sell ABS Registrable Securities in the offering, only including the total number
of ABS Registrable Securities of the ABS Holders as can be included with each
such ABS Holder entitled to include its pro rata share (determined in accordance
with Section 2.2), (iii) third, to the extent that all Preferred Investors
Registrable Securities being sold for the account of the Preferred Investors
Holders and all ABS Registrable Securities being sold for the account of the ABS
Holders can be included, then if the Company elects to sell shares of its
Class A Common Stock in the offering for its own account, only including the
total number of shares to be offered by the Company as can be included (in
addition to all such Preferred Investors Registrable Securities sold for the
account of the Preferred Investors Holders and all such ABS Registrable
Securities being sold for the account of the ABS Holders), and (iv) fourth, if
all shares being sold for the account of the Preferred Investors Holders, the
ABS Holders, and the Company can be included, any other shares held by
stockholders other than the Holders entitled to be included therein.

(c) In the case of an offering not pursuant to a demand from one or more Sponsor
Demand Holders and not pursuant to a demand from one or more Majority Investors
Holders (the IPO not being considered a demand from one or more Majority
Investors Holders), the Registrable Securities to be included in such offering
will be reduced by (i) first only including any shares of Class A Common Stock
being sold for the account of the Company, (ii) second, to the extent that all
shares of Class A Common Stock being sold for the account of the Company can be
included, then only including the total number of ABS Registrable Securities of
the ABS Holders and the total number of Preferred Investors Registrable
Securities of the Preferred Investors Holders in such offering as can be
included (in addition to any such shares of Class A Common Stock being sold for
the account of the Company) with each such ABS Holder and Preferred Investors
Holder entitled to include its pro rata share (determined in accordance with
Section 2.2), or such other share as the ABS Holders and the Preferred Investors
Holders agree and (iii) third, if all shares of Class A Common Stock being sold
for the account of the Company, the ABS Holders and the Preferred Investors
Holders can be included, any other shares of Class A Common Stock held by
stockholders other than the Holders entitled to be included therein.

Section 2.11 Preferred Investors Shelf Registration.

(a) Following the closing of the IPO, the Company shall use its reasonable best
efforts to (i) prepare and file a registration statement under the Securities

 

13



--------------------------------------------------------------------------------

Act to permit the resale of all of the Preferred Investors Registrable
Securities from time to time as permitted by Rule 415 (or any similar provision
adopted by the SEC then in effect) of the Securities Act (together with any
additional registration statements filed pursuant to this Section 2.11 an
“Preferred Investors Registration Statement”) and (ii) cause such Preferred
Investors Registration Statement to become effective no later than the later of
(x) the Preferred Investors Registration Statement Effective Date and (y) seven
and one-half (7.5) months after the date of closing of the IPO.

(b) The Company will use its reasonable best efforts to cause the Preferred
Investors Registration Statement to be continuously effective under the
Securities Act, with respect to any Preferred Investors Holder, until the
earlier to occur of the following: (i) the date as of which the Preferred
Investors Holders no longer hold Registrable Securities and (B) the date on
which the Preferred Investors Holders shall have sold all of the Preferred
Investors Registrable Securities covered by such Preferred Investors
Registration Statement. A Preferred Investors Registration Statement filed with
the SEC pursuant to Section 2.11(a) shall be on Form S-1; provided that, if the
Company is then eligible, it shall file with the SEC such Preferred Investors
Registration Statement on Form S-3; provided further that, in the event that the
Company is not then eligible to file a registration statement on Form S-3 in
connection with the registration of the resale of Preferred Investors
Registrable Securities hereunder, the Company shall undertake to register the
Preferred Investors Registrable Securities on Form S-3 as soon as such form is
available to the Company, provided that the Company shall maintain the
effectiveness of the Preferred Investors Registration Statement then in effect
until such time as a Preferred Investors Registration Statement on Form S-3
covering the Preferred Investors Registrable Securities has been declared
effective by the SEC. As soon as practicable following the date that a Preferred
Investors Registration Statement becomes effective, but in any event within two
(2) Business Days of such date, the Company shall provide the Preferred
Investors Entities with written notice of the effectiveness of such Preferred
Investors Registration Statement. Upon the demand of any Majority Investors
Holder made at any time and from time to time, the Company will facilitate,
subject to Section 2.9 and Section 2.10 hereof, a “takedown” of shares off of a
Preferred Investors Registration Statement, which “takedown” may be for an
underwritten marketed offering, a underwritten non-marketed offering, a
non-underwritten offering or “registered direct” transaction or for a block
trade or overnight transaction, provided, however, Majority Investors Holders
may not demand a shelf takedown for an underwritten offering (including
block-trades and overnight transactions) unless (i) the amount of Preferred
Investors Registrable Securities requested to be sold by the demanding Majority
Investors Holders in such transaction is equal to at least five percent (5%) of
the total amount of Post-IPO Total Outstanding Common Stock or (ii) such request
includes all of the remaining Registrable Securities of the Majority Investors
Holders. In no event shall the Company include any securities other than
Preferred Investors Registrable Securities on any Preferred Investors
Registration Statement without the prior written consent of the Majority
Investors Holders (other than Registrable Securities held by ABS Holders who
exercise piggy-back rights in accordance with Section 2.4). For the avoidance of
doubt, if one or more Majority Investors Holders exercise the demand set forth
in this Section 2.11(b), each Preferred Investors Holder (including such
demanding Majority Investors Holder) shall have the right to sell such Preferred
Investors Registrable Securities in an

 

14



--------------------------------------------------------------------------------

offering on a “pro rata” basis with “pro rata” being determined by dividing the
number of Preferred Investors Registrable Securities held or beneficially owned
by a Preferred Investors Holder (including such demanding Majority Investors
Holder) as of the date of this Agreement by the number of Preferred Investors
Registrable Securities held or beneficially owned by all Preferred Investors
Holders as of such date.

(c) Notwithstanding the registration obligations set forth in Section 2.11(a),
if the staff of the SEC informs the Company that all of the Preferred Investors
Registrable Securities cannot, as a result of the application of Rule 415 of the
Securities Act, be registered for resale as a secondary offering on a single
registration statement, the Company shall promptly inform the Preferred
Investors and use its reasonable best efforts to promptly file amendments to the
Preferred Investors Registration Statement as required by the staff of the SEC,
covering the maximum number of Preferred Investors Registrable Securities
permitted to be registered by the staff of the SEC, on Form S-1 or Form S-3, as
applicable, or such other form available to register for resale the Preferred
Investors Registrable Securities as a secondary offering. In the event the
Company amends the Preferred Investors Registration Statement in accordance with
the foregoing, the Company will use its reasonable best efforts to promptly file
with the SEC one or more additional Preferred Investors Registration Statements
on Form S-1 or Form S-3, as applicable, or such other form available to register
for resale those Preferred Investors Registrable Securities that were not
registered for resale on the initial Preferred Investors Registration Statement
and cause such registration statements to be declared effective on or prior to
the sixtieth (60th) day immediately following the filing of such Preferred
Investors Registration Statement.

(d) The Company may suspend the Preferred Investors Holders’ use of any
prospectus which is a part of the Preferred Investors Registration Statement (in
which event the Preferred Investors Holders shall suspend sales of Preferred
Investors Registrable Securities pursuant to the Preferred Investors
Registration Statement) if, based on the good faith judgment of the Company,
upon consultation with outside counsel, such sale would (i) reasonably be
expected to materially impede, delay, interfere with or otherwise have a
material adverse effect on any material acquisition of assets (other than in the
ordinary course of business), merger, consolidation, tender offer, financing or
any other material business transaction by the Company or any of its
subsidiaries or (ii) require disclosure of information that has not been, and is
otherwise not required to be, disclosed to the public, the premature disclosure
of which the Company, after consultation with outside counsel to the Company,
believes would be detrimental the Company, provided that the Company shall not
be permitted to impose any such blackout period more than two times in any
12-month period and provided further that any such delay shall not be more than
an aggregate of 120 days in any 12-month period.

Section 2.12 Lock-Ups.

(a) In connection with any demanded underwritten offering of shares of Class A
Common Stock pursuant to this Agreement, the Company, and its directors and
executive officers will agree (whether or not such party is participating in the

 

15



--------------------------------------------------------------------------------

offering) to be bound by the Lock-Up restrictions (i) set forth in the
underwriting agreement, with respect to the Company, and (ii) agreed to with the
underwriters in such offering, with respect to the directors and executive
officers of the Company (which shall not be materially more restrictive than the
lock-up agreements entered into by the Company directors and executive officers
in such offering and, in any event, under which the lock-up period shall not
exceed (i) 90 days in connection with the first two underwritten demand
offerings and (ii) 45 days in connection with the third underwritten demand and
thereafter, in each case, from the pricing date of such offering). The Lock-Ups
for Company directors and executive officers shall contain customary carve-outs,
including, but not limited to, sales pursuant to Rule 10b5-1 plans entered into
before any notice of such underwritten offering, sales in connection with the
payment of taxes and sales of Class A Common Stock underlying expiring options
or similar securities within six months of the date of such Lock-Up. In the
event a Form 4 needs to be filed as a result of such transaction, notice shall
be provided to the managing underwriters.

(b) In connection with any primary underwritten offering of shares of Class A
Common Stock at the initiation of the Company or a secondary offering pursuant
to this Agreement, each Holder will enter into a customary lock-up agreement
with the underwriters of any such offering, which lock-up agreements shall not
be materially more restrictive than the lock-up agreements entered into by the
Company directors and executive officers in such offering and, in any event,
under which the lock-up period shall not exceed (i) 90 days in the case of a
marketed underwritten offering in connection with or prior to the second
offering pursuant to a demand from one or more Sponsor Demand Holders and (ii)
45 days otherwise.

(c) In connection with any secondary underwritten offering of shares of Class A
Common Stock other than pursuant to this Agreement, each Holder that
“beneficially owns” (as such term is defined under the Exchange Act) five
percent (5%) or more of the outstanding Class A Common Stock will enter into a
customary lock-up agreement with the underwriters of any such offering, which
lock-up agreements shall not be materially more restrictive than the lock-up
agreements entered into by the Company directors and executive officers in such
offering and, in any event, under which the lock-up period shall not exceed 30
days.

Section 2.13 Expenses. All Registration Expenses incurred in connection with any
registration statement or registered offering covering Registrable Securities
held by Holders will be borne by the Company, including the reasonable and
documented fees and expenses of one counsel for each Sponsor Demand Holder up to
a cap of $[•] for each such outside counsel and one counsel for all other
participating ABS Holders in an underwritten offering, or, in the case of a
Preferred Investors Registration Statement, the reasonable and documented fees
and expenses of one counsel for the Preferred Investors Holders. However,
underwriters’, brokers’ and dealers’ discounts and commissions applicable to
(i) ABS Registrable Securities sold for the account of an ABS Holder will be
borne by such Holder and (ii) Preferred Investors Registrable Securities sold
for the account of the Preferred Investors Holders will be borne by the
participating Preferred Investors. Notwithstanding anything to the contrary in
this Section 2.13, if a Sponsor Demand Holder withdraws its demand, the Company
shall not be required to pay

 

16



--------------------------------------------------------------------------------

the Registration Expenses unless such withdrawal counts as one of such Sponsor
Demand Holder’s available demands.

Section 2.14 Facilitating Registrations and Offerings.

(a) If the Company becomes obligated under this Agreement to facilitate a
registration and offering of Registrable Securities on behalf of any Holder, the
Company will fulfill its specific obligations as described in this Section 2.14.

(b) In connection with a Preferred Investors Registration Statement and each
registration statement that is demanded by ABS Holders or as to which piggyback
rights otherwise apply, the Company will use its reasonable best efforts to:

(i) prepare and file with the SEC a registration statement covering the
applicable Registrable Securities, file amendments thereto as warranted, seek
the effectiveness thereof, and file with the SEC prospectuses and prospectus
supplements as may be required, all in consultation with the Holders and as
reasonably necessary in order to permit the offer and sale of such Registrable
Securities in accordance with the applicable plan of distribution;

(ii) within a reasonable time prior to the filing of any registration statement,
any prospectus, any amendment (other than Exchange Act filings incorporated by
reference and unrelated to the offering) to a registration statement, amendment
or supplement to a prospectus or any free writing prospectus, provide copies of
such documents to the selling Holders and to the underwriter or underwriters of
an underwritten offering, if applicable, and to their respective counsel;
reasonably consider such reasonable changes in any such documents prior to or
after the filing thereof as the counsel to the Holders or the underwriter or the
underwriters may request; and make such of the representatives of the Company as
shall be reasonably requested by counsel for the selling Holders or any
underwriter available for discussion of such documents;

(iii) within a reasonable time prior to the filing of any document which is to
be incorporated by reference into a registration statement or a prospectus
(other than Exchange Act filings incorporated by reference and unrelated to the
offering), provide copies of such document to counsel for the Holders and
underwriters; reasonably consider such reasonable changes in such document prior
to or after the filing thereof as counsel for such Holders or such underwriter
shall request; and make such of the representatives of the Company as shall be
reasonably requested by such counsel available for discussion of such document;

(iv) cause each registration statement and the related prospectus and any
amendment or supplement thereto, as of the effective date of such registration
statement, amendment or supplement and during the distribution of the registered
shares (x) to comply in all material respects with the requirements of the
Securities Act and the rules and regulations of the SEC and (y) not to

 

17



--------------------------------------------------------------------------------

contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading;

(v) notify each Holder promptly, and, if requested by such Holder, confirm such
advice in writing, (A) when a registration statement has become effective and
when any post-effective amendments and supplements thereto become effective if
such registration statement or post-effective amendment is not automatically
effective upon filing pursuant to Rule 462 of the Securities Act, (B) of the
issuance by the SEC or any state securities authority of any stop order,
injunction or other order or requirement suspending the effectiveness of a
registration statement or the initiation of any proceedings for that purpose,
(C) if, between the effective date of a registration statement and the closing
of any sale of securities covered thereby pursuant to any agreement to which the
Company is a party, the representations and warranties of the Company contained
in such agreement cease to be true and correct in all material respects or if
the Company receives any notification with respect to the suspension of the
qualification of the securities for sale in any jurisdiction or the initiation
of any proceeding for such purpose, and (D) of the happening of any event during
the period a registration statement is effective as a result of which such
registration statement or the related Prospectus contains any untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading;

(vi) furnish counsel for each underwriter, if any, and one counsel for the
Holders copies of any correspondence with the SEC or any state securities
authority relating to the registration statement or prospectus;

(vii) comply with all applicable rules and regulations of the SEC, including
making available to its security holders an earnings statement covering at least
12 months which shall satisfy the provisions of Section 11(a) of the Securities
Act and Rule 158 thereunder (or any similar provision then in force); and

(viii) obtain the withdrawal of any order suspending the effectiveness of a
registration statement at the earliest possible time.

(c) In connection with any non-shelf registered offering or shelf takedown that
is demanded by Holders or as to which piggyback rights otherwise apply, the
Company will:

(i) reasonably cooperate with the selling Holders and the sole underwriter or
managing underwriter(s) of an underwritten offering, if any, to facilitate the
timely preparation and delivery of certificates representing the shares to be
sold, if any, and not bearing any restrictive legends; and enable such shares to
be in such denominations (consistent with the provisions of the governing
documents thereof) and registered in such names as the selling Holders or the
sole

 

18



--------------------------------------------------------------------------------

underwriter or managing underwriter(s) of an underwritten offering of shares, if
any, may reasonably request at least five days prior to any sale of such shares;

(ii) furnish to each Holder and to each underwriter, if any, participating in
the relevant offering, without charge, as many copies of the applicable
prospectus, including each preliminary prospectus, and any amendment or
supplement thereto and such other documents as such Holder or underwriter may
reasonably request in order to facilitate the public sale or other disposition
of the shares of Class A Common Stock; the Company hereby consents to the use of
the prospectus, including each preliminary prospectus, by each such Holder and
underwriter in connection with the offering and sale of the shares of Class A
Common Stock covered by the prospectus or the preliminary prospectus;

(iii) use reasonable best efforts to register or qualify the shares of Class A
Common Stock being offered and sold, no later than the time the applicable
registration statement becomes effective, under all applicable state securities
or “blue sky” laws of such jurisdictions as each underwriter, if any, or any
Holder holding Registrable Securities covered by a registration statement, shall
reasonably request; use reasonable best efforts to keep each such registration
or qualification effective during the period such registration statement is
required to be kept effective; and do any and all other acts and things which
may be reasonably necessary or advisable to enable each such underwriter, if
any, and each such Holder to consummate the disposition in each such
jurisdiction of such Registrable Securities owned by such Holder; provided,
however, that in each case under this paragraph (iii), the Company shall not be
obligated to qualify as a foreign corporation or as a dealer in securities in
any jurisdiction in which it is not so qualified or to consent to be subject to
general service of process (other than service of process in connection with
such registration or qualification or any sale of shares in connection
therewith) in any such jurisdiction;

(iv) cause all shares of Class A Common Stock being sold to be qualified for
inclusion in or listed on the New York Stock Exchange or the primary securities
exchange on which shares issued by the Company are then so qualified;

(v) reasonably cooperate and assist in any filings required to be made with
FINRA and in the performance of any due diligence investigation by any
underwriter in an underwritten offering;

(vi) use reasonable best efforts to facilitate the distribution and sale of any
Registrable Securities to be offered pursuant to this Agreement, including
without limitation by making road show presentations, holding meetings with
potential investors and taking such other actions as shall be reasonably
requested by the Holders or the lead managing underwriter of an underwritten
offering; and

 

19



--------------------------------------------------------------------------------

(vii) enter into customary agreements (including, in the case of an underwritten
offering, underwriting agreements in customary form, and including provisions
with respect to indemnification and contribution in customary form and
consistent with the provisions relating to indemnification and contribution
contained herein) and take all other customary and appropriate actions in order
to expedite or facilitate the disposition of such shares and in connection
therewith:

(A) make such representations and warranties to the selling Holders and the
underwriters, if any, in form, substance and scope as are customarily made by
issuers to underwriters in similar underwritten offerings;

(B) obtain opinions of counsel to the Company and updates thereof (which counsel
and opinions (in form, scope and substance) shall be reasonably satisfactory to
the lead managing underwriter, if any) addressed to the underwriters, if any,
covering the matters customarily covered in opinions requested in sales of
securities or underwritten offerings and such other matters as may be reasonably
requested by such underwriters;

(C) obtain “cold comfort” letters and updates thereto from the Company’s
independent certified public accountants addressed to the underwriters, if any,
which letters shall be customary in form and shall cover matters of the type
customarily covered in “cold comfort” letters to underwriters in connection with
primary underwritten offerings; and

(D) to the extent requested and customary for the relevant transaction, enter
into a securities sales agreement with the Holders providing for, among other
things, the appointment of an agent for the selling Holders for the purpose of
soliciting purchases of shares, which agreement shall be customary in form,
substance and scope and shall contain customary representations, warranties and
covenants.

The above shall be done at such times as customarily occur in similar registered
offerings or shelf takedowns.

(d) In connection with each registration and offering of shares to be sold by
Holders, the Company will, in accordance with customary practice, make available
for inspection by one representative of the Sponsor Demand Holders or Preferred
Investors Holders, as applicable, and underwriters and any counsel, accountant
or consultant retained by the Sponsor Demand Holders or Preferred Investors
Holders, as applicable, or underwriters all relevant financial and other
records, pertinent corporate documents and properties of the Company and cause
appropriate officers, managers and employees of the Company to supply all
information reasonably requested by any such representative, underwriter,
counsel, accountant, or consultant in connection with their due diligence
exercise.

 

20



--------------------------------------------------------------------------------

(e) Each Holder that holds shares covered by any registration statement will
furnish to the Company such information regarding itself as is required to be
included in the registration statement, the ownership of shares by such Holder
and the proposed distribution by such Holder of such shares as the Company may
from time to time reasonably request in writing.

ARTICLE III

INDEMNIFICATION

Section 3.1 Indemnification by the Company. In the event of any registration of
any Registrable Securities of the Company under the Securities Act pursuant to
Article II, the Company hereby indemnifies and agrees to hold harmless, to the
fullest extent permitted by Law, each Holder who sells Registrable Securities
covered by such registration statement, each Affiliate of such Holder and their
respective directors and officers or general and limited partners or members
(and the directors, officers, employees, members, Affiliates and controlling
Persons of any of the foregoing), each other Person who participates as an
underwriter in the offering or sale of such Registrable Securities and each
other Person, if any, who controls such Holder or any such underwriter within
the meaning of the Securities Act (each, and “Indemnified Party” and
collectively, the “Indemnified Parties”), against any and all losses, claims,
damages or liabilities, joint or several, and reasonable and documented expenses
to which such Indemnified Party may become subject under the Securities Act,
common law or otherwise, insofar as such losses, claims, damages or liabilities
(or actions or proceedings in respect thereof, whether or not such Indemnified
Party is a party thereto) arise out of or are based upon: (a) any untrue
statement or alleged untrue statement of any material fact contained in any
registration statement under which such Registrable Securities were registered
under the Securities Act, any preliminary, final or summary prospectus contained
therein, or any amendment or supplement thereto, or any document incorporated by
reference therein, or any other such disclosure document (including reports and
other documents filed under the Exchange Act and any document incorporated by
reference therein) or related document or report; or (b) any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in the case of a
prospectus, in the light of the circumstances when they were made, and the
Company will reimburse such Indemnified Party for any legal or other expenses
reasonably incurred by it in connection with investigating or defending any such
loss, claim, liability, action or proceeding; provided that the Company will not
be liable to any Indemnified Party in any such case to the extent that any such
loss, claim, damage, liability (or action or proceeding in respect thereof) or
expense arises out of or is based upon any untrue statement or alleged untrue
statement or omission or alleged omission made in such registration statement,
in any such preliminary, final or summary prospectus, or any amendment or
supplement thereto in reliance upon and in conformity with written information
with respect to such Indemnified Party furnished to the Company by such
Indemnified Party expressly for use in the preparation thereof. Such indemnity
will remain in full force and effect regardless of any investigation made by or
on behalf of such Holder or any Indemnified Party and will survive the Transfer
of such Registrable Securities by such Holder or any termination of this
Agreement.

Section 3.2 Indemnification by the Holders and Underwriters. The Company may
require, as a condition to including any Registrable Securities in any
registration statement

 

21



--------------------------------------------------------------------------------

filed in accordance with Article II, that the Company shall have received an
undertaking reasonably satisfactory to it from the Holder of such Registrable
Securities or any prospective underwriter to indemnify and hold harmless (in the
same manner and to the same extent as set forth in Section 3.1) the Company, all
other Holders or any prospective underwriter, as the case may be, and any of
their respective Affiliates, directors, officers and controlling Persons, with
respect to any untrue statement in or omission from such registration statement,
any preliminary, final or summary prospectus contained therein, or any amendment
or supplement, if such untrue statement or omission was made in reliance upon
and in conformity with written information with respect to such Holder or
underwriter furnished to the Company by such Holder or underwriter expressly for
use in the preparation of such registration statement, preliminary, final or
summary prospectus or amendment or supplement, or a document incorporated by
reference into any of the foregoing. Such indemnity will remain in full force
and effect regardless of any investigation made by or on behalf of the Company
or any of the Holders, or any of their respective Affiliates, directors,
officers or controlling Persons and will survive the Transfer of such
Registrable Securities by such Holder. In no event shall the liability of any
selling Holder of Registrable Securities hereunder be greater in amount than the
dollar amount of the net proceeds actually received by such Holder upon the sale
of the Registrable Securities giving rise to such indemnification obligation.

Section 3.3 Notices of Claims, Etc. Promptly after receipt by an Indemnified
Party hereunder of written notice of the commencement of any action or
proceeding with respect to which a claim for indemnification may be made
pursuant to this Article III, such Indemnified Party will, if a claim in respect
thereof is to be made against an indemnifying party, give written notice to the
latter of the commencement of such action; provided that the failure of the
Indemnified Party to give notice as provided herein will not relieve the
indemnifying party of its obligations under Section 3.1 or Section 3.2, except
to the extent that the indemnifying party is actually prejudiced by such failure
to give notice. In case any such action is brought against an Indemnified Party,
unless in such Indemnified Party’s reasonable judgment a conflict of interest
between such indemnified and indemnifying parties may exist in respect of such
claim, the indemnifying party will be entitled to participate in and to assume
the defense thereof, jointly with any other indemnifying party similarly
notified to the extent that it may wish, with counsel selected by such
indemnifying party, and after notice from the indemnifying party to such
Indemnified Party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such Indemnified Party for any legal or
other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation. If, in such
Indemnified Party’s reasonable judgment, having common counsel would result in a
conflict of interest between the interests of such indemnified and indemnifying
parties, then such Indemnified Party may employ separate counsel reasonably
acceptable to the indemnifying party to represent or defend such Indemnified
Party in such action. No indemnifying party will consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability in respect of such claim or litigation.

Section 3.4 Contribution. If the indemnification provided for hereunder from the
indemnifying party is unavailable to an Indemnified Party hereunder in respect
of any losses, claims, damages, liabilities or expenses referred to herein for
reasons other than those described in the proviso in the first sentence of
Section 3.1, then the indemnifying party, in lieu of

 

22



--------------------------------------------------------------------------------

indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such losses, claims, damages,
liabilities or expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and Indemnified Parties in connection
with the actions which resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations. The relative
fault of such indemnifying party and Indemnified Parties shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact, has been made by, or relates to information
supplied by, such indemnifying party or Indemnified Parties, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such action. The amount paid or payable by a party under this
Section 3.4 as a result of the losses, claims, damages, liabilities and expenses
referred to above shall be deemed to include any legal or other fees or expenses
reasonably incurred by such party in connection with any investigation or
proceeding. In no event shall the liability of any selling Holder of Registrable
Securities hereunder be greater in amount than the dollar amount of the net
proceeds actually received by such Holder upon the sale of the Registrable
Securities giving rise to such contribution obligation.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 3.4 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

Section 3.5 Non-Exclusivity. The obligations of the parties under this Article
III will be in addition to any liability which any party may otherwise have to
any other party.

ARTICLE IV

OTHER

Section 4.1 Notices. Any notice, request, instruction or other document to be
given hereunder by any party hereto to another party hereto shall be in writing
and shall be deemed given (a) when delivered personally, (b) five (5) Business
Days after being sent by certified or registered mail, postage prepaid, return
receipt requested, (c) one (1) Business Day after being sent by Federal Express
or other nationally recognized overnight courier, or (d) if transmitted by
facsimile, if confirmed within 24 hours thereafter by a signed original sent in
the manner provided in clause (a), (b) or (c) to parties at the following
addresses (or at such other address for a party as shall be specified by prior
written notice from such party):

if to the Company:

Albertsons Companies, Inc.

250 Parkcenter Blvd.

Boise, ID 83706

Attention: Robert A. Gordon, Esq.

 

23



--------------------------------------------------------------------------------

if to Cerberus:

c/o Cerberus Capital Management, L.P.

875 Third Avenue, 11th Floor

New York, NY 10022

Attention: Lenard Tessler

Alex Benjamin, Esq.

with an additional copy (not constituting notice) to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attention: Stuart D. Freedman, Esq.

Antonio L. Diaz-Albertini, Esq.

if to Colony Financial:

c/o Colony NorthStar, Inc.

2450 Broadway, 6th Floor

Santa Monica, CA 90404

Attention: Director / Legal Assistant

and:

c/o Colony NorthStar, Inc.

712 Fifth Avenue

35th Floor

New York, NY 10019

Attention: David Schwarz

with an additional copy (not constituting notice) to:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attention: Adam Turteltaub

if to Kimco:

c/o Kimco Realty Corporation

3333 New Hyde Park Road, Suite 100

New Hyde Park, NY 11042

Attention: Raymond Edwards and Bruce Rubenstein

with an additional copy (not constituting notice) to:

 

24



--------------------------------------------------------------------------------

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attention: Philip Richter and Steven G. Scheinfeld, Esq.

if to Klaff:

Klaff Realty, L.P.

35 E. Wacker Drive

Suite 2900

Chicago, IL 60601

Attention: Hersch M. Klaff

with an additional copy (not constituting notice) to:

Fox, Swibel, Levin & Carroll, LLP

200 W. Madison Street, Suite 3000

Chicago, IL 60603

Attention: Laurie A. Levin

if to Lubert-Adler:

Lubert-Adler Partners

The FMC Tower

2929 Walnut Street, Suite 1530

Philadelphia, PA 19104

Attention: Dean Adler

R. Eric Emrich

with an additional copy (not constituting notice) to:

Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL 60654

Attention: Richard J. Campbell

if to Schottenstein:

Jubilee Limited Partnership

4300 E. Fifth Ave.

Columbus, OH 43219

Attention: Ben Kraner

Tod H. Friedman, Esq.

if to Apollo:

 

25



--------------------------------------------------------------------------------

[Apollo]

9 West 57th Street, 43rd Floor

New York, NY 10019

Attention: [•]

with an additional copy (not constituting notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas New York, New York 10019

Attention: Brian P. Finnegan, Esq.; Tracey A. Zaccone, Esq.

Facsimile: (212) 492-0079; (212) 492-0085

E-mail: bfinnegan@paulweiss.com; tzaccone@paulweiss.com

if to HPS:

[•]

[•]

[•] Attention: [•]

with an additional copy (not constituting notice) to:

[•]

[•]

[•]

if to Other Preferred Investors:

[•]

[•]

[•] Attention: [•]

with an additional copy (not constituting notice) to:

[•]

[•]

[•]

if to any Individual Stockholder:

c/o Albertsons Companies, Inc.

250 Parkcenter Blvd.

Boise, ID 83706

Attention: Robert A. Gordon, Esq.

 

26



--------------------------------------------------------------------------------

Section 4.2 Assignment. Neither the Company nor any Holder shall assign all or
any part of this Agreement without the prior written consent of the Company;
provided, however, that any Holder may assign its respective rights and
obligations under this Agreement in whole or in part to any of its respective
Affiliates (in each case under this Section 4.2, not including a portfolio
company), or through an in-kind distribution to its direct or indirect
equityholders without the consent of any other party (unless such in-kind
distribution would be prohibited under any applicable Lock-Up); provided,
further, that no Holder shall transfer any Registrable Securities to its
Affiliates or through such an in-kind distribution unless such transferees
assume the respective rights and obligations of such Holder under this
Agreement, including the obligation to deliver Lock-Ups pursuant to
Section 2.12. Except as otherwise provided herein, this Agreement will inure to
the benefit of and be binding on the parties hereto and their respective
successors and permitted assigns. Any such transfer of registration rights will
be effective upon receipt by the Company of (i) written notice from such Holder
stating the name and address of any transferee and identifying the number of
shares with respect to which rights under this Agreement are being transferred
and the nature of the rights so transferred, and (ii) a written agreement from
such transferee to be bound by the terms of this Agreement.

Section 4.3 Amendments; Waiver. This Agreement may be amended, supplemented or
otherwise modified, or any provision waived, only by a written instrument
executed by (i) the Company, (ii) ABS Holders holding a majority of the ABS
Registrable Securities subject to this Agreement, provided that the ABS Holders
shall not have a right to consent to any amendment, supplement, modification or
waiver of Section 2.11 and (iii) Preferred Investors Holders holding a majority
of the Preferred Investors Registrable Securities subject to this Agreement;
provided that no such amendment, supplement or other modification or waiver
shall adversely affect the economic interests of any Holder hereunder, or
increase the obligations of any Holder, disproportionately to other Holders
without the written consent of such Holder. For the avoidance of doubt, no
consent pursuant to this Section 4.3 shall be required in connection with any
amendment or revision to Schedule A unless such amendment or revision is to
remove a Holder from such schedule at a time when such Holder would otherwise be
entitled to registration rights herein. No waiver by any party of any of the
provisions hereof will be effective unless explicitly set forth in writing and
executed by the party so waiving. Except as provided in the preceding sentence,
no action taken pursuant to this Agreement, including without limitation, any
investigation by or on behalf of any party, will be deemed to constitute a
waiver by the party taking such action of compliance with any covenants or
agreements contained herein. The waiver by any party hereto of a breach of any
provision of this Agreement will not operate or be construed as a waiver of any
subsequent breach.

Section 4.4 Term. In the event that (i) a Holder ceases to hold any Registrable
Securities and (ii) such Holder is not a party to any agreement with the Company
restricting such Holder from selling any Registrable Securities other than
pursuant to an underwritten offering, then all of such Holder’s rights and
obligations under this Agreement shall expire and such Holder will cease to be a
“Holder” for all purposes hereunder without any further action of the Company or
any other party hereto, provided that the provisions of Article III shall
survive the termination of this Agreement with respect to a Holder.

 

27



--------------------------------------------------------------------------------

Section 4.5 Third Parties. This Agreement does not create any rights, claims or
benefits inuring to any person that is not a party hereto nor create or
establish any third party beneficiary hereto.

Section 4.6 Rule 144. Without limiting the limitations on sales pursuant to the
Company Lock-Up or any Lock-Up with an Underwriter pursuant to an offering of
Class A Common Stock, for so long as the Company is subject to the requirements
of Section 13, 14 or 15(d) of the Exchange Act, the Company covenants that it
will file any reports required to be filed by it under the Securities Act and
the Exchange Act (or, if the Company is subject to the requirements of
Section 13, 14 or 15(d) of the Exchange Act but is not required to file such
reports, it will, upon the request of any Holder, make publicly available such
information), and it will take such further action as any Holder may reasonably
request (including by providing customary legal opinions and certificates
required by a transfer agent) so as to enable such Holder to sell shares without
registration under the Securities Act within the limitation of the exemptions
provided by (a) Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or (b) any similar rule or regulation hereafter adopted by
the SEC, in each case, only to the extent such sales would be permitted under
all applicable Lock-Ups. Upon the request of any Holder, the Company will
deliver to such Holder a written statement as to whether it has complied with
such requirements.

Section 4.7 In-Kind Distributions. If any Holder seeks to effectuate an in-kind
distribution of all or part of its shares to its direct or indirect
equityholders, the Company will, only to the extent such in-kind distribution
would be permitted under all applicable Lock-Ups, cooperate with such Holder and
the Company’s transfer agent to facilitate such in-kind distribution in the
manner reasonably requested by such Holder, as well as any resales by such
transferees under a shelf registration statement covering such distributed
shares.

Section 4.8 Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York.

Section 4.9 CONSENT TO JURISDICTION. EACH OF THE PARTIES HERETO CONSENTS TO THE
EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE STATE OF
NEW YORK AND IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS RELATING TO THIS
AGREEMENT SHALL BE LITIGATED IN SUCH COURTS. EACH OF THE PARTIES HERETO ACCEPTS
FOR ITSELF AND IN CONNECTION WITH ITS RESPECTIVE PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND WAIVES
ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY
FINAL AND NONAPPEALABLE JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS
AGREEMENT. EACH OF THE PARTIES HERETO FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF VIA OVERNIGHT COURIER, TO SUCH PARTY
AT THE ADDRESS SPECIFIED IN THIS AGREEMENT, SUCH SERVICE TO BECOME EFFECTIVE
FOURTEEN CALENDAR DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL IN ANY WAY BE
DEEMED TO LIMIT

 

28



--------------------------------------------------------------------------------

THE ABILITY OF EITHER PARTY HERETO TO SERVE ANY SUCH LEGAL PROCESS, SUMMONS,
NOTICES AND DOCUMENTS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW OR TO
OBTAIN JURISDICTION OVER OR TO BRING ACTIONS, SUITS OR PROCEEDINGS AGAINST THE
OTHER PARTY HERETO IN SUCH OTHER JURISDICTIONS, AND IN SUCH MANNER, AS MAY BE
PERMITTED BY ANY APPLICABLE LAW.

Section 4.10 MUTUAL WAIVER OF JURY TRIAL. THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY
RIGHTS OR REMEDIES UNDER THIS AGREEMENT.

Section 4.11 Specific Performance. Each of the parties hereto acknowledges and
agrees that in the event of any breach of this Agreement by any of them, the
non-breaching party would be irreparably harmed and could not be made whole by
monetary damages. Each party accordingly agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate and that
the parties, in addition to any other remedy to which they may be entitled at
law or in equity, shall be entitled to compel specific performance of this
Agreement.

Section 4.12 Entire Agreement. This Agreement sets forth the entire
understanding of the parties hereto with respect to the subject matter hereof.
There are no agreements, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein. This Agreement supersedes all other prior agreements and understandings
between the parties with respect to such subject matter.

Section 4.13 Severability. If one or more of the provisions, paragraphs, words,
clauses, phrases or sentences contained herein, or the application thereof in
any circumstances, is held invalid, illegal or unenforceable in any respect for
any reason, the validity, legality and enforceability of any such provision,
paragraph, word, clause, phrase or sentence in every other respect and of the
remaining provisions, paragraphs, words, clauses, phrases or sentences hereof
shall not be in any way impaired, it being intended that all rights, powers and
privileges of the parties hereto shall be enforceable to the fullest extent
permitted by Law.

Section 4.14 Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed to be an original and all of which
together will be deemed to be one and the same instrument.

Section 4.15 Effectiveness. This Agreement shall become effective, as to any
Holder, as of the date signed by the Company and countersigned by such Holder.

[Remainder of Page Intentionally Left Blank]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

COMPANY: ALBERTSONS COMPANIES, INC. By:  

                 

Name:   Title:  

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------

CERBERUS: CERBERUS ICEBERG LLC By:  

             

Name:   Title:   CERBERUS ALBERTSONS INCENTIVE LLC By:  

             

Name:   Title:  

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SCHOTTENSTEIN: JUBILEE ABS HOLDING LLC By:  

             

Name:   Title:  



--------------------------------------------------------------------------------

KLAFF: KLA A MARKETS, LLC By:  

             

Name:   Title:   K-SATURN, LLC By:  

             

Name:   Title:   A-S KLAFF EQUITY, LLC By:  

             

Name:   Title:   KLAFF-W LLC By:  

         

Name:   Title:  



--------------------------------------------------------------------------------

LUBERT-ADLER: L-A V ABS LLC By:  

             

Name:   Title:   LUBERT-ADLER REAL ESTATE FUND V, LP By:  

             

Name:   Title:   LUBERT-ADLER REAL ESTATE PARALLEL FUND V, LP By:  

                 

Name:   Title:   LUBERT-ADLER REAL ESTATE FUND VI, LP By:  

                 

Name:   Title:   LUBERT-ADLER REAL ESTATE FUND VI-A, LP By:  

             

Name:   Title:  



--------------------------------------------------------------------------------

LUBERT-ADLER REAL ESTATE FUND VI-B, LP By:  

                 

Name:   Title:   L-A SATURN ACQUISITION, LP By:  

                 

Name:   Title:   L-A ASSET MANAGEMENT SERVICES, LLC By:  

                 

Name:   Title:  



--------------------------------------------------------------------------------

KIMCO: KIM-SFW LLC By:  

             

Name:   Title:   KRSX MERGE LLC By:  

             

Name:   Title:   KRS ABS LLC By:  

             

Name:   Title:  



--------------------------------------------------------------------------------

COLONY FINANCIAL: COLFIN SAFE HOLDINGS, LLC By:  

                 

Name:   Title:  



--------------------------------------------------------------------------------

APOLLO: [•]   By:  

             

Name:   Title:   HPS:   [•]   By:  

                     

Name:   Title:   OTHER PREFERRED INVESTORS: [•]   By:  

             

Name:   Title:  



--------------------------------------------------------------------------------

Schedule A

Individual Stockholders2

 

 

2

To list individuals selling stock in the IPO and senior executive employees of
ACI.